Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 1 of 396




  1          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
  2
  3
  4   IN RE:    UPSTREAM ADDICKS AND         ) Master Docket No.
  5   BARKER (TEXAS) FLOOD-CONTROL           ) 17-9001L
  6   RESERVOIRS.                            )
  7   _________________________________)
  8
  9
10                              Courtroom 11B
11                 BOB CASEY UNITED STATES COURTHOUSE
12                             515 Rusk Street
13                         Houston, Texas 77002
14                        Wednesday, May 15, 2019
15                                8:29 a.m.
16                             Trial Volume 8
17
18
19              BEFORE:   THE HONORABLE CHARLES F. LETTOW
20
21
22
23
24
25    REPORTED BY:     KRISTY L. CLARK, RPR
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 2 of 396



                                                                                           2162
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       APPEARANCES:
    2       ON BEHALF OF THE PLAINTIFFS (IN RE UPSTREAMS ADDICKS
    3       AND BARKER (TEXAS) FLOOD-CONTROL RESERVOIRS:
    4                                      BURNS CHAREST, L.L.P., ESQ.
    5                                      BY:       DANIEL CHAREST, ESQ.
    6                                      900 Jackson Street
    7                                      Suite 500
    8                                      Dallas, Texas                 75202
    9                                      (469) 444-5002
  10                                       dcharest@burnscharest.com
  11
  12                                       IRVINE & CONNER, L.L.C.
  13                                       BY:       CHARLES W. IRVINE, ESQ.
  14                                       4709 Austin Street
  15                                       Houston, Texas 77004
  16                                       (713) 533-1704
  17                                       charles@irvineconner.com
  18
  19
  20
  21
  22
  23
  24
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 3 of 396



                                                                                           2163
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       APPEARANCES (CONTINUED):
    2                                      WILLIAMS, KHERKHER, HART, BOUNDAS
    3                                      BY:       EDWIN A. EASTERBY, ESQ.
    4                                      8441 Gulf Freeway
    5                                      Suite 600
    6                                      Houston, Texas 77017
    7                                      (713) 230-2200
    8                                      aeasterby@williamskherkher.com
    9
  10                                       DUNBAR HARDER, P.L.L.C.
  11                                       BY:       LAWRENCE G. DUNBAR, ESQ., ESQ.
  12                                       10590 West Office Drive
  13                                       Suite 2000
  14                                       Houston, Texas 77042
  15                                       (713) 782-4646
  16
  17                                       VB ATTORNEYS
  18                                       BY:       VUK VUJASINOVIC, ESQ.
  19                                       6363 Woodway Drive
  20                                       Suite 400
  21                                       Houston, Texas 77057
  22                                       (713) 224-7800
  23                                       vuk@cbattorneys.com
  24
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 4 of 396



                                                                                           2164
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       APPEARANCES (CONTINUED):
    2                                      AHMAD ZAVITSANO, ET AL.
    3                                      BY:       KYRIL V. TALANOV, ESQ.
    4                                      BY:       HILARY S. GREENE, ESQ.
    5                                      1221 McKinney Street
    6                                      Suite 2500
    7                                      Houston, Texas 77010
    8                                      (713) 655-1101
    9                                      hgreene@azalaw.com
  10
  11                                       MCGEHEE, CHANG, BARNES, LANDGRAF
  12                                       BY:       JACK E. MCGEHEE, ESQ.
  13                                       10370 Richmond Avenue
  14                                       Suite 1300
  15                                       Houston, Texas 77042
  16                                       (713) 864-4000
  17                                       jmcgehee@lawtx.com
  18
  19                                       SULLINS, JOHNSTON, ROHRBACH & MAGERS
  20                                       BY:       MICHAEL J. DULANEY, ESQ.
  21                                       2200 Phoenix Tower
  22                                       3200 Southwest Freeway
  23                                       Houston, Texas 77027
  24                                       (713) 521-0221
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 5 of 396



                                                                                           2165
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       APPEARANCES (CONTINUED):
    2       ON BEHALF OF THE DEFENDANT:
    3                                      UNITED STATES DEPARTMENT OF JUSTICE
    4                                      ENVIRONMENT & NATURAL RESOURCE SECTION
    5                                      BY:       WILLIAM SHAPIRO, ESQ.
    6                                      501 I Street
    7                                      Suite 9-700
    8                                      Sacramento, California 95814
    9                                      (916) 930-2207
  10                                       william.shapiro@usdoj.gov
  11
  12                                       UNITED STATES DEPARTMENT OF JUSTICE
  13                                       ENVIRONMENT & NATURAL RESOURCE SECTION
  14                                       BY:       KRISTINE S. TARDIFF, ESQ.
  15                                       53 Pleasant Street
  16                                       Fourth Floor
  17                                       Concord, New Hampshire 03301
  18                                       Kristine.tardiff@usdoj.gov
  19
  20
  21
  22
  23
  24
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 6 of 396



                                                                                           2166
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       APPEARANCES (CONTINUED):
    2                                      UNITED STATES DEPARTMENT OF JUSTICE
    3                                      ENVIRONMENT & NATURAL RESOURCE SECTION
    4                                      BY:       LAURA DUNCAN, ESQ.
    5                                      601 D Street, NW
    6                                      Third Floor
    7                                      Post Office Box 7611
    8                                      Washington, DC 20044
    9                                      (203) 305-0466
  10                                       laura.duncan@usdoj.gov
  11
  12                                       UNITED STATES ARMY CORPS OF ENGINEERS
  13                                       GALVESTON DISTRICT, OFFICE OF COUNSEL
  14                                       BY:       JAMES E. PURCELL, ESQ.
  15                                       2000 Fort Point Road
  16                                       Suite 369
  17                                       Galveston, Texas 77550-1229
  18                                       (409) 766-3822
  19                                       james.e.purcell@usace.army.mil
  20
  21
  22                                                   * * * * * * *
  23
  24
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 7 of 396



                                                                                                         2167
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                             5/15/2019


    1                                                          I N D E X
    2       Witness:             Direct:           Cross:               Redirect:          Recross:   VDire:
    3       East                     2171
    4       Deal                 2183/2203 2213                          2240              2247   2193/2204
    5                                2209                                                             2206
    6       Hansmann                 2265            2303                2314
    7       Asche                    2316            2326               2342/2348          2344
    8       Nakagaki                 2350            2374                2383
    9       Fitzgerald               2384            2448                2469              2470
  10        Galloway             2472/2535                                                            2498
  11                                                 E X H I B I T S
  12        Number:                        Marked:                        Admitted:
  13        Joint:
  14        54                                                            2401
  15        60                                                            2404
  16        88                                                            2407
  17        146                                                           2429
  18        266                                                           2295
  19        267                                                           2295
  20        268                                                           2295
  21        269                                                           2295
  22        271                                                           2298
  23        272                                                           2298
  24        273                                                           2298
  25        274                                                           2298


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 8 of 396



                                                                                           2168
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                                    E X H I B I T S (Continued)
    2       Number:                        Marked:                       Admitted:
    3       276                                                          2296
    4       277                                                          2296
    5       278                                                          2296
    6       279                                                          2296
    7       280                                                          2301
    8       281                                                          2301
    9       282                                                          2301
  10        283                                                          2363
  11        284                                                          2364
  12        285                                                          2365
  13        286                                                          2360
  14        287                                                          2366
  15        288                                                          2367
  16        289                                                          2368
  17        Plaintiffs’:
  18        138                                                          2175
  19        139                                                          2176
  20        2205                                                         2250
  21        Defendant’s:
  22        42                                                           2285
  23        194                                                          2416
  24        340                                                          2433
  25        360                                                          2437


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 9 of 396



                                                                                           2169
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                                    E X H I B I T S (Continued)
    2       Number:                        Marked:                       Admitted:
    3       384                                                          2439
    4       396                                                          2442
    5       415                                                          2443
    6       427                                                          2445
    7       698                                                          2282
    8       741                                                          2271
    9       744                                                          2271
  10        745                                                          2271
  11        747                                                          2271
  12        749                                                          2290
  13        752                                                          2290
  14        753                                                          2290
  15        754                                                          2290
  16        756                                                          2288
  17        757                                                          2288
  18        758                                                          2288
  19        759                                                          2288
  20        806                                                          2361
  21        807                                                          2362
  22        815                                                          2369
  23        816                                                          2372
  24        817                                                          2371
  25        818                                                          2373


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 10 of 396



                                                                                                     2170
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                                          P R O C E E D I N G S
    2                                                * * * * * * *
    3                                      (Proceedings called to order, 8:29 a.m.)
    4                            THE CLERK:               All rise.            The United States
    5       Court of Federal Claims now in session, Honorable
    6       Charles F. Lettow presiding.
    7                            THE COURT:               Please be seated.                Good morning.
    8                            IN UNISON:               Good morning.
    9                            THE COURT:               Mr. Charest, where do we go from
  10        here?
  11                             MR. CHAREST:                  Mr. Easterby is about to call a
  12        witness.
  13                             MR. EASTERBY:                  Good morning, Your Honor.
  14        Plaintiffs would call Mr. Jeffrey East from the USGS.
  15                             THE COURT:               Thank you.
  16                             Good morning.                  Mr. East, if you would stand
  17        right there to be sworn.
  18        Thereupon--
  19                                           JEFFREY WILLIAM EAST,
  20        was called as a witness, and having been first duly
  21        sworn, was examined and testified as follows:
  22                             THE WITNESS:                  Yes, I do.
  23                             THE COURT:               Please be seated in the witness
  24        stand.
  25                             Would you kindly state your full name for the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 11 of 396



                                                                                                    2171
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       record.
    2                            THE WITNESS:                  Yes.      My name is Jeffrey
    3       William East.
    4                            THE COURT:               Thank you.
    5                                            DIRECT EXAMINATION
    6       BY MR. EASTERBY:
    7                 Q.         Good morning, Mr. East.                           I'm sorry you've had
    8       to come back so many times.                                We had some scheduling
    9       issues.
  10                             Could you please tell the Court what you do
  11        for a living.
  12                  A.         I'm a hydrologist.
  13                  Q.         Are you the water surface specialist for the
  14        Texas Water Science Center?
  15                  A.         Surface water specialist is what we call it,
  16        yes.
  17                  Q.         And what does that job entail doing?
  18                  A.         The USGS uses standard methods and procedures
  19        and policies for the collection of data.                                       And so it's
  20        my job to understand those policies and then to ensure
  21        that staff in the USGS Texas Water Science Center
  22        follow those methods and policies.
  23                  Q.         And surface water, does that include things
  24        like the Addicks and Barker reservoirs?
  25                  A.         Yes, sir.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 12 of 396



                                                                                                       2172
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                 Q.         Does the USGS have two gauges inside the
    2       Addicks and Barker reservoirs?
    3                 A.         Yes, sir.
    4                 Q.         And do you happen to recall what the numbers
    5       of those are?                  If you don't, I can show you exhibit to
    6       refresh your recollection.
    7                 A.         Yes, sir, I do know those.
    8                 Q.         Okay.         Is it correct that Addicks is USGS
    9       8073000?
  10                  A.         Yes, sir.
  11                  Q.         And that Barker is USGS 8072500?
  12                  A.         Yes, sir.
  13                  Q.         And could you just explain to the Court
  14        briefly, how does the USGS equipment out there
  15        determine the elevation of the reservoir pools of water
  16        surface?
  17                  A.         So the gauges, there are a variety of
  18        sensors, electronic sensors, that will measure the
  19        height of the water.                          There are actually multiple
  20        sensors, so they use different methods.                                        And then,
  21        additionally, we have physical means of measuring
  22        manually that we use when we visit the site and can
  23        calibrate the electronic sensors.
  24                  Q.         And I know the Court heard some about this at
  25        the site inspection, but I believe you'll have a radar


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 13 of 396



                                                                                           2173
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       to determine the elevation?
    2                 A.         Yes, sir.             That is our primary sensor.
    3                 Q.         Pressure transducer, which forces the bubbles
    4       up so you can get an elevation that way?
    5                 A.         That's correct, sir.
    6                 Q.         And then you got the old plumb bob, just a
    7       weighted line on -- a weighted apparatus on a line you
    8       lower into the water; right?
    9                 A.         Yes, sir.
  10                  Q.         Okay.         And does USGS regularly go out and
  11        inspect and calibrate that equipment?
  12                  A.         Yes, we do.
  13                  Q.         Do you believe that the readings that come
  14        from the USGS website for those gauges are reliable?
  15                  A.         Yes, sir.
  16                  Q.         Okay.         I'd like to turn your attention now to
  17        what's been marked for identification as Plaintiffs'
  18        Exhibit 138.                 And I have a copy for you, Mr. East, if
  19        you would like to read along.
  20                  A.         Thank you.
  21                  Q.         And, Mr. East, Plaintiffs' Exhibit 138 is a
  22        USGS document; correct?
  23                  A.         Yes, sir.
  24                  Q.         And you had your deposition taken in this
  25        matter?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 14 of 396



                                                                                           2174
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         Yes, I did.
    2                 Q.         By me and Mr. Irvine; correct?
    3                 A.         Yes, that's correct.
    4                 Q.         And you were part of the team that put this
    5       report together?
    6                 A.         No, sir.            I reviewed the report, but I did
    7       not compile it.
    8                 Q.         Thank you for the correction.
    9                            Its title is "Characterization of Peak
  10        Extreme Flows and Flood Inundation of Selected Areas in
  11        Southeastern Texas and Southwestern Louisiana from the
  12        August and September 2017 Flood Resulting from
  13        Hurricane Harvey."                       Correct?
  14                  A.         Yes, sir.
  15                  Q.         And in the deposition we talked about some
  16        USGS gauges that are located on some of the incoming
  17        tributaries that come into Addicks and Barker
  18        reservoirs.
  19                             Do you recall that?
  20                  A.         Yes, sir, I do.
  21                  Q.         And you're familiar with those gauges?
  22                  A.         Yes, sir.
  23                  Q.         And you're familiar with the data from those
  24        gauges from the Harvey event?
  25                  A.         Yes, sir.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 15 of 396



                                                                                                2175
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                 Q.         And is that information contained within
    2       PX138?
    3                 A.         Data from those gauges are included.
    4                            MR. EASTERBY:                   Your Honor, we'd move to admit
    5       Plaintiffs' Exhibit 138 into evidence.
    6                            MS. DUNCAN:                   No objection.
    7                            THE COURT:               Thank you, Ms. Duncan.           Admitted.
    8                                      (Whereupon, Plaintiffs' Exhibit 138 was
    9                                        admitted into evidence.)
  10        BY MR. EASTERBY:
  11                  Q.         Okay.         Mr. East, I would like to turn your
  12        attention to page 5 of this exhibit, which has been
  13        Bates-stamped USGS0073459.
  14                             And if you look at the bottom, do you see a
  15        gauge on line 35?
  16                  A.         Yes, sir.
  17                  Q.         And that's 8072300?
  18                  A.         Yes, sir, that's correct.
  19                  Q.         Buffalo Bayou near Katy, Texas; right?
  20                  A.         Yes, sir.
  21                  Q.         Do you happen to know where that gauge is,
  22        sir?
  23                  A.         I believe it's near -- to be honest, I don't
  24        remember the name of the road, but I have been there
  25        physically, yes.                     So I know where it's at.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 16 of 396



                                                                                                     2176
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         Greenbusch?
    2                 A.         Yes.        Thank you.
    3                            MR. EASTERBY:                   All right.            Your Honor, I'd
    4       like to put up Plaintiffs' Exhibit 139, if I could,
    5       just to maybe assist the Court and the witness with
    6       locations.
    7       BY MR. EASTERBY:
    8                 Q.         Do you remember me marking this map at your
    9       deposition, Mr. East?
  10                  A.         Yes, sir I do.
  11                  Q.         And the gauge we just talked about, Upper
  12        Buffalo Bayou, 8072300, is over here; right?
  13                  A.         That's correct.
  14                  Q.         And you're familiar with that area?
  15                  A.         Yes, sir.
  16                  Q.         Does this little icon accurately depict the
  17        location of that gauge?
  18                  A.         Yes, sir, that looks accurate.
  19                             MR. EASTERBY:                   Okay.       And I can run through
  20        all of them, but the sake of time, I'm going to offer
  21        to admit Plaintiffs' Exhibit 139 into evidence.
  22                             MS. DUNCAN:                   No objection.
  23                             THE COURT:               Admitted.
  24                                       (Whereupon, Plaintiffs' Exhibit 139 was
  25                                         admitted into evidence.)


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 17 of 396



                                                                                                       2177
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       BY MR. EASTERBY:
    2                 Q.         Okay.         Mr. East, you know what?                     I have a
    3       copy of the map I'm going to tender to you so you can
    4       follow along with it if you'd like.                                        I made a larger
    5       copy.
    6                            MR. EASTERBY:                  Your Honor, would you care for
    7       one?
    8                            THE COURT:               No.
    9                            MR. EASTERBY:                  Okay.
  10        BY MR. EASTERBY:
  11                  Q.         All right.               Mr. East, we're back to
  12        Plaintiffs' Exhibit 138.                               We talked about line 35.
  13        Let's talk about line 36, 8072730.                                       Correct?
  14                  A.         That's correct.
  15                  Q.         Bear Creek near Barker, Texas.
  16                  A.         Correct.
  17                             MR. EASTERBY:                  And could you put up the map
  18        again, please, Matt?                          I hate to keep popping back and
  19        forth.           It's 139.
  20        BY MR. EASTERBY:
  21                  Q.         Okay.         Let's see.              That's up here; is that
  22        correct, Mr. East?
  23                  A.         That's correct, yes, sir.
  24                  Q.         And have you been to that gauge as well?
  25                  A.         Yes, sir, I have.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 18 of 396



                                                                                                2178
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                 Q.         It's a little bit north and a little bit west
    2       of the West Houston Airport; is that right?
    3                 A.         I'm not sure where that airport is, to be
    4       honest, but on the map -- well, the map, it doesn't --
    5       it shows it on the map.                             So, yes, compared to that, it
    6       does.
    7                 Q.         Fair enough.                  And getting back to
    8       Exhibit 138, on line 37 we see 8072760, Langham Creek
    9       at West Little York Road near Addicks, Texas; correct?
  10                  A.         That's correct.
  11                  Q.         And last time I do the map, I promise you.
  12        Is that up here, Mr. East?
  13                  A.         Yes, sir, that's it.
  14                  Q.         Now, those three gauges we just talked about,
  15        do they measure the flow of stormwater that's going
  16        through them?
  17                  A.         Not exactly, no, sir.
  18                  Q.         I think I butchered that in the deposition
  19        too.
  20                             Can you explain what they do measure in terms
  21        of cubic feet per second?
  22                  A.         USGS measures the gauge height at the
  23        location, how high the water gets above a given datum.
  24        And then we physically make discharge measurements at
  25        individual points in time.                                 We use those discharge


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 19 of 396



                                                                                           2179
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       measurements to develop a relation between the two.
    2       And so we compute discharge using that relation, and
    3       those are the data that are provided.
    4                 Q.         And are those the stage-discharge rating --
    5                 A.         Rating curve.
    6                 Q.         Stage-discharge rating curves.
    7                            And so for those three gauges we've
    8       identified, were there stage-discharge rating curves
    9       done after Harvey in connection with the Harvey event?
  10                  A.         Measurements were made at each of those
  11        sites, yes, sir.
  12                  Q.         Okay.         Turn, if you would, to page 9 of
  13        Plaintiffs' Exhibit 13.                             And I really would just like
  14        to focus on page 9, this USGS 73463.
  15                             Let's see.               Line 37, if you could zoom that
  16        in, Matt.
  17                             That's 8072760; correct?
  18                  A.         Yes, sir.
  19                  Q.         And I believe we established that's the
  20        Langham Creek gauge up there at West Little York?
  21                  A.         That's correct.
  22                  Q.         And so up here on the top column, we can see
  23        the peak streamflow in feet cubed per second; right?
  24                  A.         That's correct.
  25                  Q.         And what -- what value is indicated for that


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 20 of 396



                                                                                           2180
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       gauge right there in Langham Creek?
    2                 A.         It's 9,000 cubic feet per second.
    3                 Q.         And this is in connection with the Harvey
    4       event?
    5                 A.         Yes, sir.             That's the peak value that we
    6       determined during that event.
    7                 Q.         Okay.         It's got the rank of streamflow along
    8       all annual peak streamflows; correct?
    9                 A.         Yes, sir.
  10                  Q.         And it says three.
  11                  A.         That's correct.
  12                  Q.         What does that tell you?
  13                  A.         That in the period that the USGS has
  14        collected data at that location, this will be the
  15        third-highest peak discharge that we recorded.
  16                  Q.         And then the next column is the number of
  17        annual peak streamflows in period of record; right?
  18                  A.         Yes, sir.
  19                  Q.         So y'all have done 40?
  20                  A.         That's correct.
  21                  Q.         And so Harvey was the third highest of the
  22        40?
  23                  A.         That's correct.
  24                  Q.         Okay.         Then it's got this AEP for observed
  25        August 2017 flood; correct?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 21 of 396



                                                                                                        2181
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 A.         Yes, sir.
    2                 Q.         AEP is annual exceedance probability?
    3                 A.         Yes, sir.
    4                 Q.         What does that mean?
    5                 A.         That means in any given year, what is the --
    6       you know, what is the probability that this discharge
    7       will be equal to or exceed it in any given one year.
    8                 Q.         So -- and I'm a layperson.                                I think about,
    9       like, 100-year storms would be 1 percent?
  10                  A.         Yes, sir.
  11                  Q.         So what does 6.2 percent equate to, if you
  12        know, roughly?
  13                  A.         1 divided by 6.2 basically.                               So I'm not quite
  14        sure, off the top of my head.
  15                  Q.         20-, 30-year?
  16                  A.         Probably 20-year flood.                           20, 25 would be my
  17        guess.           I'd have to do the math to know for sure.
  18                             MR. EASTERBY:                   Thank you, Mr. East.
  19                             That's all the questions I have.                               I pass the
  20        witness.
  21                             THE COURT:               Ms. Duncan.
  22                             MS. DUNCAN:                   Your Honor, we have no questions
  23        for Mr. East.
  24                             THE COURT:               May the Court excuse Mr. East as
  25        a witness?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 22 of 396



                                                                                           2182
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            MS. DUNCAN:                   Yes.
    2                            THE COURT:               Mr. Easterby, may the Court
    3       excuse Mr. East?
    4                            MR. EASTERBY:                   Yes, sir, Your Honor.
    5                            THE COURT:               Mr. East, thank you very much.
    6       Thank you for adding your testimony to the record.
    7                            THE WITNESS:                  Yes, sir.
    8                            MR. EASTERBY:                   Your Honor, we would next call
    9       our last witness, Mr. Matthew Deal, who is an expert
  10        witness in this case.
  11                             THE COURT:               How do you spell his last name?
  12                             MR. EASTERBY:                   D-e-a-l.
  13                             THE COURT:               Mr. Deal, if you would approach
  14        the bench, that would be helpful.
  15                             Would you raise your right hand to be sworn.
  16        Thereupon--
  17                                               MATTHEW C. DEAL,
  18        was called as a witness, and having been first duly
  19        sworn, was examined and testified as follows:
  20                             THE WITNESS:                  I do.
  21                             THE COURT:               Please be seated in the witness
  22        stand.
  23                             THE WITNESS:                  Thank you.
  24                             THE COURT:               Would you state your full name
  25        for the record.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 23 of 396



                                                                                                 2183
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                            THE WITNESS:                  My name is Matthew C. Deal,
    2       D-e-a-l.
    3                            THE COURT:               Thank you.
    4                                            DIRECT EXAMINATION
    5       BY MR. EASTERBY:
    6                 Q.         Mr. Deal, who do you work for?
    7                 A.         I have my own firm, Deal Sikes.
    8                 Q.         What does Deal Sikes do?
    9                 A.         We're a real estate valuation and counseling
  10        firm.
  11                  Q.         Were you engaged in this matter to provide
  12        some expert opinions?
  13                  A.         I was.
  14                  Q.         Let me hand you what's been marked for
  15        identification as Plaintiffs' Exhibit 2205.
  16                             And no need to show it yet, Matt.                         I have to
  17        do some foundation here first.
  18                             Is that a true and correct copy of your --
  19        your expert report dated November 5th, 2018?
  20                  A.         It appears to be, yes.
  21                  Q.         Okay.         And you did a rebuttal report as well;
  22        correct?
  23                  A.         I did.
  24                  Q.         In relation to Mr. Landry's --
  25                  A.         Yep.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 24 of 396



                                                                                                      2184
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                 Q.         -- work?
    2                 A.         Yes.
    3                 Q.         We're going to preserve that for later.                             So
    4       let's just talk about your main report.
    5                            Please look at your professional
    6       qualifications on page 48 of your report if that will
    7       help you with your recollection.                                     I'm going to ask you
    8       about your background.                             Sorry about the binder clip.
    9                 A.         That's all right.
  10                  Q.         Tell us about your education, if you would,
  11        briefly.
  12                  A.         Sure.         I grew up in Houston.                       I've been here
  13        all my life.                 I graduated high school in 1984 and then
  14        went to the University of Texas at Austin and graduated
  15        in 1988 with a bachelor of arts degree.
  16                             Shortly after graduating from college, I
  17        came -- came back to Houston and started my career as
  18        an appraiser.                  So I have been appraising properties
  19        since 1989, almost 30 years.
  20                             Then I continued my education over that
  21        period of time.                    I'm a state-certified general real
  22        estate appraiser in Texas.                                 I'm a member of the
  23        Counselors of Real Estate, hold a CRE designation.
  24                  Q.         Okay.         And CRE, is that an accreditation for
  25        appraisers?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 25 of 396



                                                                                                2185
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                 A.         It's for appraisers.                        It's a broader group of
    2       about 1,000 international people with that designation.
    3                 Q.         Do you have any specialized professional
    4       competency in the area of real estate
    5       appraisal/valuation?
    6                 A.         I do.         I have appraised virtually every
    7       property type for lots of different reasons throughout
    8       my career.               Specifically with regard to -- if I can
    9       relate it to this assignment, a couple of things that
  10        might be of interest, we do -- we do a lot of damage
  11        analysis, a lot of before-and-after analysis caused by
  12        detrimental conditions, sort of a two -- two buckets, I
  13        would put it.
  14                             Very large amounts of properties -- I cut my
  15        teeth on the polybutylene cases way back in the '90s,
  16        working on thousands of homes that were damaged by that
  17        situation, as well as, in addition to that and
  18        throughout my career, class action lawsuits involving
  19        thousands of properties in proximity to petrochemical
  20        refineries.                Currently working on cases involving
  21        environmental contamination in the ship channel.
  22                             So it's been a constant throughout my career
  23        of large litigation assignments involving thousands of
  24        properties.                That's one area.
  25                             And then I -- I have a particular expertise


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 26 of 396



                                                                                              2186
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       in the Houston market -- 90-plus percent of our work is
    2       in the Harris and surrounding counties -- and a
    3       particular expertise in the arena of condemnation.
    4                            We -- we do condemnation work for -- as much
    5       as anybody in this area on behalf of property owners,
    6       as well as on behalf of condemning authorities
    7       exercising their power of condemnation, typical
    8       roadways, railways, power lines and pipelines.                                 We do
    9       it all the time.
  10                  Q.         Have you ever testified as an expert witness
  11        in court before?
  12                  A.         I have testified hundreds of times.
  13                  Q.         Have you been accepted as an expert witness
  14        in those proceedings?
  15                  A.         Every time, yes.
  16                  Q.         Okay.         I think you have the Yellow Book
  17        underneath that report you got there.
  18                  A.         I do.
  19                  Q.         Can you kindly explain -- I call it the
  20        Yellow Book.                 It's actually got a proper title.                 Can
  21        you read it out, please.
  22                  A.         It's the -- it's the "Interagency Land
  23        Acquisition Conference Uniform Appraisal Standards for
  24        Federal Land Acquisitions."
  25                  Q.         And just to be real clear for the Court, did


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 27 of 396



                                                                                                     2187
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       you do any actual appraisals so far in this engagement?
    2                 A.         No, we have not.
    3                 Q.         All right.               The Yellow Book, what is that
    4       about?           What is it for?
    5                 A.         These are the -- these are the required
    6       standards of the federal case, federal acquisition of
    7       property, under eminent domain.                                    It's slightly
    8       different than what we do in Texas.                                        There's a lot of
    9       similarities, but there's also a few differences.                                       This
  10        is -- this is the required analysis that needs to be
  11        done to do the proper before-and-after appraisals in a
  12        federal acquisition.
  13                  Q.         Okay.         And you understand we're in the
  14        liability phase of the case?
  15                  A.         That's my understanding, yes.
  16                  Q.         Let's talk about this market study that's the
  17        subject of your report.                             If you look at the first page
  18        that's got November 5th.
  19                             And, Matt, again, I don't think we need to
  20        see it.
  21                             But it lists six properties there.
  22                             Do you see that, Mr. Deal?
  23                  A.         I do.
  24                  Q.         And just to get a good record on this, you
  25        did some analysis regarding the Banker residence,


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 28 of 396



                                                                                                2188
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       Burnham residence, Giron residence, Stewart residence,
    2       Turney residence, and West Houston Airport?
    3                 A.         That's correct.
    4                 Q.         Can you please explain to the Court, what is
    5       a market study?
    6                 A.         A market study is an analysis of supply,
    7       demand, and prices for -- of a specific property type
    8       in a specific area.                        It's an appraisal -- Appraisal
    9       Institute term of art that we apply in a lot of these
  10        types of cases.
  11                  Q.         When you're going to do an appraisal, do you
  12        typically do a market study first?
  13                  A.         There are -- there are elements of a market
  14        study that -- that are certainly part of the appraisal,
  15        yes.
  16                  Q.         Do you need --
  17                             THE COURT:               Go ahead.            I'm listening.
  18                             MR. EASTERBY:                  I'm sorry, Judge.
  19                             THE COURT:               I'm wrestling with binders,
  20        but...
  21                             MR. EASTERBY:                  Okay.
  22        BY MR. EASTERBY:
  23                  Q.         All right.               Mr. Deal, what factors did you
  24        consider in doing the market study that's the subject
  25        of your report?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 29 of 396



                                                                                                      2189
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                 A.         Well, the four forces of value -- those are
    2       environmental forces, social forces, governmental
    3       forces, and social forces -- are always part of any
    4       type of valuation but also part of a market study.
    5                            And so those are elements such as deed
    6       restrictions in a given community; demographics,
    7       meaning income levels in a certain area; school
    8       districts; proximity to amenities; proximity to
    9       employment centers; proximity to public roadway
  10        infrastructure; things like that.                                      Those are things
  11        that create value in certain areas, and it's no
  12        different for this -- for these neighborhoods that
  13        we're talking about.
  14                  Q.         And, Mr. Deal, I believe on your report,
  15        pages 1 and 2, you identify 11 numbered paragraphs that
  16        sets forth the research that you did in connection with
  17        this market study?
  18                  A.         Yes.
  19                  Q.         I really don't think we need to go through
  20        all of them, but I did want to ask you just a couple of
  21        questions.               You talk about deed restrictions.                        Here in
  22        the Harris County area, do you think deed restrictions
  23        are kind of an important factor?
  24                  A.         They are a big deal in Harris County and the
  25        surrounding counties.                              We don't have zoning here.         As


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 30 of 396



                                                                                                   2190
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       many people know, Houston is a city without zoning.
    2       Deed restrictions are a very important part of things
    3       that help value.                     They create value and support value.
    4                 Q.         Just to give the judge some context, if you
    5       think about a community like the Montrose, are those
    6       all deed-restricted communities?
    7                 A.         A lot of those areas are not deed-restricted
    8       in Montrose close to downtown.
    9                 Q.         So sometimes you'll see an old one-story
  10        house, and next to it you'll see a 60-story townhome?
  11                  A.         That's typical here in Houston, yes.
  12                  Q.         If you've got a deed-restricted community
  13        that's residential, you would or would not see
  14        something like that?
  15                  A.         You would not see that.                           You cannot see that.
  16        It's not legally permissible.                                  In appraisal parlance,
  17        in the highest and best use portion of a valuation,
  18        it's not legally permissible for that to happen in a
  19        deed-restricted community.
  20                  Q.         Okay.         And, in connection with this
  21        engagement, did you actually go out and look at those
  22        six test properties?
  23                  A.         We -- we looked at all -- we inspected them
  24        inside and out, with the subject that one residence had
  25        sold, as we heard yesterday.                                 So we were not able to


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 31 of 396



                                                                                                       2191
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       get inside that house; we viewed it from the street.
    2       But, for all the other ones, we went inside.
    3                 Q.         And I know your report has got a detailed
    4       discussion of the specifics of each test property in
    5       terms of how long they were out of the house and stuff.
    6       The Court's already heard that testimony, so let's not
    7       replow that ground.
    8                            Did you talk to any Realtors in doing your
    9       market study?
  10                  A.         We did.
  11                  Q.         Anybody in particular that stands out in your
  12        mind?
  13                  A.         Rachel Clark is one that stands out, yes.
  14                  Q.         What area does she specialize in?                              What
  15        neighborhood? I guess.
  16                  A.         The Villages of Bear Creek.                               She specializes
  17        in that area.
  18                  Q.         Now, in doing your market study, did you rely
  19        exclusively on MLS transactions?
  20                  A.         We did not, no.
  21                  Q.         What is an MLS transaction?
  22                  A.         MLS stands for multiple listing service.
  23        It's the Houston Association of Realtors system of
  24        putting sales on a database -- or putting listings on a
  25        database and, ultimately, when they trade, putting the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 32 of 396



                                                                                                       2192
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       sale price so they can be tracked.                                       Texas -- as I heard
    2       earlier, Texas is a nondisclosure state.                                         You're not
    3       required to -- to report sale prices.                                          But if you enter
    4       yourself into -- have a broker or an agent, then the
    5       MLS agent puts the information on the website.
    6                 Q.         And, in doing your study, did you consider,
    7       for each test property, the duration and extent of the
    8       submergement?
    9                 A.         We did, yes.
  10                  Q.         The amount of damage to the structure?
  11                  A.         Yes.
  12                  Q.         And the period in which the plaintiffs were
  13        unable to use the property?
  14                  A.         We did, yes.
  15                  Q.         Okay.         Are you familiar with the Uniform
  16        Standards of Professional Appraisal Practice?
  17                  A.         Yes, I am.
  18                  Q.         Okay.         In the exercise of USPAP, did you find
  19        that the data and research you and your team conducted
  20        was sufficient for you to reach some opinions in this
  21        matter?
  22                  A.         Yes.
  23                             MR. EASTERBY:                  Your Honor, we now would
  24        tender Mr. Sikes as an expert in real estate appraisal
  25        and real estate valuation.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 33 of 396



                                                                                                   2193
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                            THE WITNESS:                  Mr. Deal.
    2                            MR. EASTERBY:                  I'm sorry.             Mr. Deal.
    3                            THE WITNESS:                  It's happened before.
    4                            THE COURT:               Ms. Tardiff?
    5                            MS. TARDIFF:                  I do have some voir dire.
    6                            THE COURT:               I'm sorry?
    7                            MS. TARDIFF:                  I do have some voir dire.
    8                            THE COURT:               You have voir dire?
    9                            MS. TARDIFF:                  I do.
  10                             THE COURT:               Please.
  11                                           VOIR DIRE EXAMINATION
  12        BY MS. TARDIFF:
  13                  Q.         Good morning, Mr. Deal.
  14                  A.         Good morning.
  15                  Q.         Your professional experience, as described
  16        here to us this morning, is as an appraiser; correct?
  17                  A.         That's correct.
  18                  Q.         And each of the times you've been qualified
  19        to testify in court, it has been as an appraiser; is
  20        that correct?
  21                  A.         I think in my deposition I said there may
  22        have been a few times where I've -- it's in the realm
  23        of valuation and appraisal.                                I would agree with you,
  24        yes.
  25                  Q.         Okay.         Very good.              And you've never been


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 34 of 396



                                                                                           2194
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       qualified to testify as an expert in any other field;
    2       is that correct?
    3                 A.         No, I have not.
    4                 Q.         And you are not an economist; is that
    5       correct?
    6                 A.         I -- as far as economics with regard to the
    7       valuation of real property, I study economics, that
    8       piece of it.                 I don't consider myself to be an
    9       economist.
  10                  Q.         And you did not use regression analysis as
  11        any part of your appraisal practice; is that correct?
  12                  A.         That's correct.
  13                  Q.         And you're also not an expert in
  14        econometrics?
  15                  A.         That's correct.
  16                  Q.         And you're not offering any opinion in this
  17        case on the cause of flooding to any of the properties
  18        that are identified in your report; correct?
  19                  A.         I am not.
  20                  Q.         You're also not purporting to be an expert in
  21        hydraulics or hydrology here today?
  22                  A.         I am not, no.
  23                  Q.         And you're not a professional engineer; is
  24        that correct?
  25                  A.         Certainly not, no.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 35 of 396



                                                                                           2195
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         I do want to ask you a couple questions about
    2       your methodology.                      You indicated that you're familiar
    3       with the requirements of the Uniform Standards of
    4       Professional Appraisal Practice, which is also commonly
    5       referred to as USPAP; is that correct?
    6                 A.         That's correct.
    7                 Q.         And are those professional standards that you
    8       apply in preparing appraisals in your work?
    9                 A.         It is, yes.
  10                  Q.         And is it fair to say that the professional
  11        standards set forth in USPAP are the standards you have
  12        applied in every other case in which you've testified
  13        as an expert in court?
  14                  A.         If I've done an appraisal, then, yes, I'm
  15        required to testify -- or required to do the appraisal
  16        pursuant to USPAP.
  17                             If it's outside of appraisal and I've
  18        testified, then it's not necessarily -- all portions of
  19        USPAP aren't required.
  20                  Q.         Very good.
  21                  A.         Certain portions are but not all of them.
  22                  Q.         Understood.
  23                             And you've testified here this morning that
  24        you did not conduct an appraisal in this case as to any
  25        of the properties identified in your report?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 36 of 396



                                                                                                  2196
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                 A.         That's -- that's a fact.
    2                 Q.         And, in the report you've identified for us,
    3       you have not done the analysis required to offer an
    4       opinion of market value; is that correct?
    5                 A.         That's correct.                       I have not done an appraisal
    6       for market value.                      I have not done that.
    7                 Q.         Okay.         And so you are not offering an opinion
    8       on market value for any property at issue in your
    9       report before Hurricane Harvey; correct?
  10                  A.         That's correct.
  11                  Q.         And that same is true for after Hurricane
  12        Harvey?
  13                  A.         That is correct.
  14                  Q.         And a market study, which is what you did
  15        here, is different than an appraisal; is that right?
  16                  A.         A market study is on the way to an appraisal,
  17        but it falls -- it doesn't take the step -- the next
  18        step in order to opine on those values before and
  19        after.           So it is different -- it's part of an
  20        appraisal, but it's not -- doesn't go to the next step.
  21                  Q.         Exactly right.                    It falls well short of that.
  22                             And the professional standards set forth in
  23        USPAP do not apply to a market study such as the one
  24        you've prepared in this case; is that correct?
  25                  A.         As I said, only certain ones do.                          Competency


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 37 of 396



                                                                                                       2197
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       is one.            The ethics rule per USPAP is required.                               I'm
    2       required to meet those tests.                                  But there's no standard
    3       rules.           1, 2, 3, 4 do not apply to the market study.
    4       But portions of USPAP, which I have complied with --
    5       competency, ethics -- I've done that.                                          But the other
    6       ones, there's no -- there's no space for it in the
    7       other part of USPAP.
    8                 Q.         Right.          So, aside from competency and ethics,
    9       which we understand, USPAP doesn't set forth a set of
  10        professional standards to guide what you've termed as a
  11        market study and define how you do it and what should
  12        be included in it?
  13                  A.         I believe that's correct, yes.
  14                  Q.         And, likewise, you held up a copy of the
  15        Yellow Book, the federal standards.                                        And those
  16        standards likewise do not provide a set of guidelines
  17        or methodology for a market study such as what you did
  18        here?
  19                  A.         They do not.                  This is -- before and after
  20        appraisal that we've talked about, this is what this is
  21        about.           And we're not at that phase, I understand, of
  22        this case.               And so we haven't done that.
  23                  Q.         And your market study, as you described here
  24        today, involves selecting, for each of the residential
  25        properties, at least one set of comparable -- what you


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 38 of 396



                                                                                           2198
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       call comparable transactions pre-Harvey and another set
    2       of comparable transactions post-Harvey; is that
    3       correct?
    4                 A.         That's correct.
    5                 Q.         And your market study does not make any
    6       adjustments to those comparable transactions; correct?
    7                 A.         That's fair.                  Yes.
    8                 Q.         And you cannot say that you would have even
    9       used any of these comparable transactions had you
  10        actually performed an appraisal; is that correct?
  11                  A.         I think I told you in my deposition that,
  12        very likely, some of them would have been but some of
  13        them may not have been.
  14                  Q.         And you can't say until you actually do that
  15        analysis?
  16                  A.         That's fair.                  Yes.
  17                  Q.         And in your post-Harvey comparable
  18        transactions, you had sales prices of homes that are
  19        gutted, remediated, and remodeled; is that correct?
  20                  A.         I think there might be another category.
  21                  Q.         There might be.
  22                  A.         But those are three of the categories, yes.
  23        I think there's a category for wet, I think we called
  24        it, but --
  25                  Q.         There is, sir --


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 39 of 396



                                                                                                  2199
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            THE COURT:               I'm sorry.             What was the latter
    2       category, Mr. Deal?
    3                            THE WITNESS:                  Wet.
    4                            THE COURT:               Wet.
    5                            MS. TARDIFF:                  Yes.
    6       BY MS. TARDIFF:
    7                 Q.         So, in order, wet, gutted, remediated, and
    8       remodeled, four different groupings.
    9                 A.         Yeah.         Just to be specific, the last one is
  10        not remodeled, renovated, but I think it's the same
  11        thing.
  12                  Q.         Thank you for that clarification.
  13                             And, again, your market study method doesn't
  14        make any effort to adjust the sales data for those
  15        different conditions; correct?
  16                  A.         It does not, no.
  17                  Q.         And you would agree that, in an appraisal
  18        analysis, an appraiser would have to adjust for
  19        postflood conditions -- be it wet, gutted, remediated,
  20        or renovated -- before applying a transaction to a
  21        property being appraised and valued?
  22                  A.         It would require adjustment for those
  23        characteristics as well as a multitude of other
  24        characteristics, yes.
  25                  Q.         Exactly right.                    So your market study, as I


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 40 of 396



                                                                                                      2200
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       understand, simply reports a low, high, average, and
    2       medium numbers based on selected raw sales data; is
    3       that right?
    4                 A.         That's correct.
    5                 Q.         And you have never done a market study like
    6       the one you did here in another case involving
    7       flooding; is that right?
    8                 A.         Involving flooding?                       No.       Other types of
    9       cases but not flooding.
  10                  Q.         And your firm, Deal Sikes, has also never
  11        done a market study like the one you've done in this
  12        case in another case involving flooding; is that right?
  13                  A.         Involving flooding specifically, no.
  14                  Q.         And you've never testified in court as an
  15        expert witness based solely on a market study like the
  16        one you've prepared in this case; is that correct?
  17                  A.         I'm trying to remember whether I have or not.
  18        I don't recall, sitting here.
  19                             MS. TARDIFF:                  And so, Your Honor, based on
  20        that, Mr. Deal may certainly be qualified to offer an
  21        opinion of market value based on an appraisal.                                      But, as
  22        he's acknowledged, he has not done that in this case.
  23                             We would oppose plaintiffs' request to
  24        qualify Mr. Deal as an expert under Rule 702 for the
  25        purpose of -- purposes of offering opinion testimony


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 41 of 396



                                                                                                    2201
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       based on a market study that is not based on any
    2       specified principles or methods.
    3                            THE COURT:               Mr. Easterby, may the Court ask a
    4       question of Mr. Deal before we turn back to you?
    5                            MR. EASTERBY:                  Yes, sir.
    6                            THE COURT:               Mr. Deal, you said you had a
    7       special qualification, and it was three initials.                                      What
    8       was that qualification?
    9                            THE WITNESS:                  It's -- I'm a member of the
  10        Society of Real Estate Counselors.                                       CRE is what that
  11        is.
  12                             THE COURT:               What does that qualification
  13        entail?
  14                             THE WITNESS:                  That is an invitation-only
  15        organization for people -- professionals in the real
  16        estate world, a lot of appraisers that provide
  17        independent counseling to property owners or to any
  18        client, that's not specific to valuation but
  19        specific -- but for any type of -- of advice,
  20        nonbrokerage-type advice to -- to any client.
  21                             THE COURT:               Which body or entity gives or
  22        authorizes that -- that designation?
  23                             THE WITNESS:                  That is an independent
  24        organization, the Society of Real Estate Counselors.
  25        They're out of Chicago.                             And, like I said, there's


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 42 of 396



                                                                                                  2202
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       about 1,000 of us internationally, mostly in the United
    2       States.
    3                            THE COURT:               But you had indicated also you
    4       have given -- I'm not sure you've given advice -- you
    5       have prepared studies of damaged properties.                                   What
    6       kinds of damaged properties?
    7                            THE WITNESS:                  On the cases -- the situations
    8       I described earlier were primarily residential
    9       properties in these events that occurred.
  10                             As an example, the polybutylene plumbing
  11        cases; the Colonial pipeline that exploded many years
  12        ago in the San Jacinto River, and then this litigation
  13        involving properties being proximate to that.                                  Those
  14        are thousands of residential properties.
  15                             And we're currently working on similar cases
  16        in the ship channel of Houston that have alleged --
  17        different cases that have alleged contamination of
  18        residential -- large amounts of residential property.
  19                             THE COURT:               Have you testified as an expert
  20        in any of those situations?
  21                             THE WITNESS:                  I have not yet.
  22                             THE COURT:               Yet.
  23                             THE WITNESS:                  I'm about to, but ...
  24                             THE COURT:               Mr. Easterby?
  25                             MR. EASTERBY:                  Your Honor, we offer Mr. Deal


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 43 of 396



                                                                                                   2203
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       on the severity element.                               And I do believe he has
    2       testified in prior cases about damage to property
    3       specific to condemnation and I think maybe even an
    4       inverse condemnation case.
    5                            THE COURT:               You may ask Mr. Deal.
    6                            MR. EASTERBY:                  Okay.
    7                                DIRECT EXAMINATION (Continued)
    8       BY MR. EASTERBY:
    9                 Q.         Mr. Deal, in your prior work, have you
  10        testified as an expert in condemnation cases?
  11                  A.         On many occasions, yes.                           Hundreds of times.
  12                  Q.         I believe, in your CV, you have an article --
  13        let me find it.
  14                             "Highest and Best Use in the Role of the
  15        Dominant Estate in a Condemnation Case," under
  16        "Publications and Presentations."
  17                             Oh, I'm sorry.                    I'm looking at your partner's
  18        resumé.            Here we go.                Even better.
  19                             Let's see.               On yours, "Case Studies in
  20        Condemnation Litigation."                                  Do you see that?
  21                  A.         Yes.
  22                  Q.         The next one above that, "Eminent Domain, the
  23        Government's Most Awesome Power Over Private Property."
  24                  A.         Yes.
  25                  Q.         And so have you done prior expert testimony


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 44 of 396



                                                                                                     2204
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       about the effects of contamination on real property
    2       value as an expert?
    3                 A.         I have, yes.
    4                            MR. EASTERBY:                  Your Honor, we would renew our
    5       tender.
    6                            THE COURT:               Now, specifically, what are you
    7       asking the subject matter of the expert testimony to
    8       be?
    9                            MR. EASTERBY:                  Specifically, Your Honor --
  10                             THE COURT:               Real estate appraisal is not
  11        going to do it in this particular case.                                        Real estate
  12        valuation might.
  13                             MR. EASTERBY:                  Real estate valuation.            And
  14        it's really severity, Your Honor.                                      So real estate
  15        valuation and severity.
  16                             THE COURT:               We could say real estate market
  17        studies and real estate valuation.
  18                             MR. EASTERBY:                  Real estate market studies and
  19        real estate valuation, we would tender him on those
  20        subjects, Your Honor.
  21                             MS. TARDIFF:                  May I ask one follow-up, Your
  22        Honor?
  23                             THE COURT:               Yes.
  24                                           VOIR DIRE EXAMINATION
  25        BY MS. TARDIFF:


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 45 of 396



                                                                                             2205
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1                 Q.         So, Mr. Deal, in the instances that
    2       Mr. Easterby just asked you about, where you have
    3       testified, be it in condemnation cases or otherwise,
    4       and provided analysis with respect to -- a damages
    5       analysis.              You mentioned detrimental conditions.
    6                            In each of those instances, you did an
    7       analysis that involved a before-and-after opinion --
    8       appraisal that allowed you to reach an opinion as to
    9       value; correct?
  10                  A.         That's correct.                       Yes.
  11                             MS. TARDIFF:                  Your Honor, we stand by our
  12        objection with respect to the qualifications, given the
  13        testimony regarding the lack of methodology as to a
  14        market study and what can be done with that.
  15                             THE COURT:               Ms. Tardiff, I have a set of
  16        further questions.
  17                             Sorry to take your time for this exercise.
  18                             But Mr. Deal has just testified he applied
  19        USPAP insofar as the steps leading up to an appraisal.
  20                             Do you -- did you hear that?
  21                             MS. TARDIFF:                  I heard only that he honored
  22        USPAP with respect to competency and ethics and -- and
  23        not --
  24                             THE COURT:               That is not what I heard.        So why
  25        don't you -- you have the ability to ask Mr. Deal


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 46 of 396



                                                                                                     2206
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       further questions.
    2                                          VOIR DIRE EXAMINATION
    3       BY MS. TARDIFF:
    4                 Q.         So, Mr. Deal, with respect to USPAP, you
    5       identified for us that USPAP does have a set of
    6       standards that apply to an appraisal; correct?
    7                 A.         That's correct.
    8                 Q.         And if you are preparing an appraisal in
    9       accordance with those standards, there is -- there is a
  10        lengthy list of requirements that have to go into an
  11        appraisal report; correct?
  12                  A.         There are, yes.
  13                  Q.         And your market study does not include all of
  14        those elements; correct?
  15                  A.         My market study could be part of the
  16        appraisal.               And they would all comply with what's
  17        required under Standard Rule 1 of USPAP to reach an
  18        opinion of market value.
  19                             So it would be -- those -- all those elements
  20        would be part of an appraisal.                                   They would be inside
  21        the appraisal.                   But the piece that hasn't been done is
  22        the final opinion of market value that would be reached
  23        upon analysis of this market study.                                        We -- we stopped
  24        short of ultimately opining on an opinion of value, as
  25        I've said today.                     All those steps would be part --


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 47 of 396



                                                                                                       2207
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       would be part of an appraisal.
    2                 Q.         So you have what is really the very -- maybe
    3       the first step in terms of gathering information; but,
    4       beyond that, your market study goes no further;
    5       correct?
    6                            You have not taken even the select sales
    7       you've looked at and done any kind of an adjustment, as
    8       you would be required to do under USPAP, to do a
    9       comparable sales analysis; correct?
  10                  A.         To -- to reach an opinion of market value, we
  11        did not take -- we were not asked to take that final
  12        step, and we did not.
  13                  Q.         Well, it's more than just the final step.
  14        There are several interim steps that need to be taken
  15        in order for you to be able to offer any opinion of
  16        value in compliance with USPAP; correct?
  17                  A.         Many steps have been taken:                               Analysis of the
  18        market area in which it's located, researching the deed
  19        restrictions, all the forces of value that I've
  20        described, proximity to amenities or -- all those
  21        things, demographics, all of those things are part
  22        of -- would be part of an appraisal.
  23                             Selection of sales, we've had a lot of sales
  24        in here.             It's -- the winnowing of the sales, the
  25        adjustment of the sales, and the opinion of value has


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 48 of 396



                                                                                                      2208
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       not been done, as I've stated.
    2                 Q.         So all your market study does is collect some
    3       raw sale prices in before-and-after and present those
    4       in a table with -- with a low, high, medium, and
    5       average with no further analysis as to whether those
    6       listed sales would in fact be comparable sales in
    7       the -- in -- under USPAP for the purpose of coming up
    8       with an opinion of value?
    9                 A.         I don't know -- no, that's not right.
  10                             As we talked about, we researched hundreds of
  11        transactions in these markets.                                   We threw a very wide
  12        blanket, hundreds of transactions.
  13                             And we did cull those down into what we
  14        believe were the most comparable sales to each of these
  15        test properties before and after.                                      And so we're not
  16        looking at, just willy-nilly, all kinds of data.                                     We
  17        have narrowed it down to what we believe are comparable
  18        transactions.
  19                  Q.         But you have not taken the next step of
  20        looking at those transactions that you've listed and
  21        determining whether these would, in fact, be sales that
  22        you would use if you did a full-blown comparable sales
  23        analysis in compliance with USPAP in order to come up
  24        with an opinion as to value; correct?
  25                  A.         There would be an additional step to select


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 49 of 396



                                                                                             2209
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1       those that are the most comparable in order to do
    2       appraisals.
    3                            MS. TARDIFF:                  Your Honor, we stand by our
    4       objection with respect to qualifications as to what
    5       Mr. Deal has actually performed here today and lack of
    6       methodology.
    7                            THE COURT:               Those objections are not well
    8       taken.           The Court qualifies Mr. Deal as an expert in
    9       real estate market studies and real estate valuation.
  10                             DIRECT EXAMINATION (Continued)
  11        BY MR. EASTERBY:
  12                  Q.         Okay.         Mr. Deal, this market study we've
  13        heard so much about, what was its overall purpose?
  14                  A.         The purpose of the market study is to opine
  15        as to the severity of the interference caused by the
  16        inundation of waters on the -- on the test properties.
  17                  Q.         Yes, sir.
  18                             And, to reach those opinions, you -- you went
  19        out and did detailed reviews and analysis of those test
  20        properties?
  21                  A.         I did, yes, as I described earlier.
  22                  Q.         So, I mean, I know this sounds like a dumb
  23        and obvious question, but do you have any opinions as
  24        to whether the submergement and resulting damage to
  25        those test properties interfered with the owners' use


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 50 of 396



                                                                                                      2210
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       of their properties?
    2                 A.         Significantly interfered.                             Significant.
    3                 Q.         Okay.         Do you have any opinions as to whether
    4       the test properties suffered any permanent damage from
    5       being submerged by those floodwaters?
    6                 A.         They did suffer permanent damage, damage that
    7       wouldn't be healed by itself.                                  It would require
    8       significant amount of investment and risk of capital in
    9       order to get them all the way back to be able to be
  10        habitable.
  11                  Q.         And, Mr. Deal, if you look at page 2 of your
  12        report --
  13                             MR. EASTERBY:                  And, Your Honor, we would move
  14        to admit Plaintiffs' Exhibit 2205 into evidence at this
  15        time.         It is his report.
  16                             THE COURT:               The Court reserves.
  17                             MR. EASTERBY:                  Okay.
  18        BY MR. EASTERBY:
  19                  Q.         If you look at page 2, Mr. Deal, I believe
  20        you've got --
  21                             I don't think you should show it yet, Matt,
  22        since the judge has reserved.
  23                             But can you tell us what your overall opinion
  24        was regarding these test properties.
  25                  A.         That the inundated properties suffered a


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 51 of 396



                                                                                                 2211
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       significant diminution in price levels caused by this
    2       inundation.
    3                 Q.         I mean, just in real simple terms, before
    4       Harvey, they are homes and a terminal building; right?
    5                 A.         Correct.
    6                 Q.         After Harvey, what are they?
    7                 A.         They're -- there's chaos.                             Flooded
    8       properties, significantly damaged properties, unusable
    9       properties in a market in disarray.
  10                  Q.         And do you think that the damage to them had
  11        any kind of effect on their value?
  12                  A.         Yes, I do.               Yes.         Without question.
  13                  Q.         Okay.         Can you -- without trying to quantify
  14        it, since that's not what you're trying to do, but just
  15        describe in your own words, what kind of impact did
  16        those test properties that were inundated by the
  17        impounded floodwaters suffer?
  18                  A.         Well, before -- before the event -- as an
  19        example, in the Banker residence in Kelliwood, you're
  20        looking at average home prices of $560,000 in that
  21        area, as high as $700,000; and then after, even houses
  22        that were renovated, the average price is 425,000
  23        roughly dollars.                     So we're talking about -- and those
  24        that weren't renovated, significant reductions,
  25        50 percent and more than what existed before the event.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 52 of 396



                                                                                                    2212
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                            So we're talking about precipitous price
    2       drops across the board.
    3                 Q.         Were you here when Ms. Burnham testified?
    4                 A.         I was.
    5                 Q.         And did you hear what she paid for her house?
    6                 A.         My memory is it's 160 or $165,000.
    7                 Q.         Second one.                   Do you remember what she sold it
    8       for?
    9                 A.         My memory is $80,000.
  10                  Q.         So as a percentage, that's over 50 percent?
  11                  A.         Just over half, yes.
  12                  Q.         Okay.         And just for the Court's benefit, if
  13        you flip through your report, it appears you got a
  14        detailed analysis and recitation of each of these test
  15        properties we described; is that right?
  16                  A.         That's correct.
  17                             MR. EASTERBY:                   Your Honor, we would move to
  18        admit his expert report, which is Plaintiffs'
  19        Exhibit 2205, into evidence.
  20                             THE COURT:               Court reserves.
  21                             MR. EASTERBY:                   Okay, Your Honor.
  22                             Thank you for your time today.                            That's all
  23        the questions I have.
  24                             THE WITNESS:                  Thank you.
  25                             THE COURT:               Ms. Tardiff.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 53 of 396



                                                                                           2213
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            MS. TARDIFF:                  Thank you.
    2                                              CROSS-EXAMINATION
    3       BY MS. TARDIFF:
    4                 Q.         All right.               Mr. Deal, I want to start with
    5       one of your statements in response to Mr. Easterby's
    6       question that indicated that you are offering an
    7       opinion that the flooding had an impact on the value.
    8                            Did I hear that correct?
    9                 A.         You did.
  10                  Q.         And didn't you tell me earlier in response to
  11        my questions that you had not conducted an appraisal
  12        here to allow you to reach an opinion in accordance
  13        with USPAP, or the Yellow Book for that matter, on
  14        value?
  15                  A.         The specific values of specific properties, I
  16        have not.
  17                  Q.         Okay.         So you have not -- in doing the market
  18        study, you have not correlated, with respect to each of
  19        the five residential properties discussed in your
  20        report, these prices you've selected with the actual
  21        test property in order to arrive at an opinion of
  22        value?
  23                  A.         That's correct.
  24                  Q.         So we've already discussed the fact that your
  25        market study is not an appraisal and, as you just


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 54 of 396



                                                                                                      2214
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       indicated, is not the basis for offering an opinion of
    2       market value, but I do want to discuss a few more
    3       aspects of your market study.
    4                            And, if we can, let's use -- I think you
    5       discussed the market value -- excuse me -- the market
    6       study for the Banker property just a moment ago.
    7                            So why don't we pull that up, and that's on
    8       page 3 and 4 of your report.
    9                 A.         Yes.        I'm there.
  10                  Q.         So if we start with your comparable
  11        transactions before the flood, which is on page 3, the
  12        tables labeled both "Comparable Transactions Before the
  13        Flood" and "Improved Sales Comparison" -- or excuse
  14        me -- yes, "Improved Sale comparables."                                        Correct?
  15                  A.         That's correct.
  16                  Q.         Okay.         And just to reemphasize and be clear
  17        here, this is not the same thing as a comparable sales
  18        analysis that might be included in an appraisal to
  19        arrive at an opinion of value; correct?
  20                  A.         That's correct.
  21                  Q.         And is it fair to say that, if you were asked
  22        to prepare an appraisal of, here, the Banker residence
  23        at 4614 Kelliwood Manor Lane in Katy and we were
  24        looking for comparable sales prior to the flood, again,
  25        these five sales would not necessarily be the same


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 55 of 396



                                                                                               2215
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       sales you would select for the purposes of preparing an
    2       appraisal and offering an opinion of value; correct?
    3                 A.         Not necessarily, but they would be on the
    4       final list for sure.
    5                 Q.         Okay.         And even if you used one or more of
    6       these listed sales as part of a comparable sales
    7       analysis in an appraisal, you would still need to go
    8       through the process of determining whether any
    9       adjustments needed to be made to the sales; correct?
  10                  A.         Without question, yes.
  11                  Q.         Okay.         And those adjustments you -- you'd
  12        indicated earlier, there are many of them that have to
  13        be considered, but those would include adjustments for
  14        factors such as the time of the sale, the size of the
  15        lot, the size of the home, condition of the home,
  16        quality of the schools, which we heard a lot about over
  17        the last week, and location; correct?
  18                  A.         And other things.
  19                  Q.         And other things.
  20                  A.         Beds, baths, other amenities of the home,
  21        things of that nature.
  22                  Q.         And, again, that analysis was not done here?
  23                  A.         That's correct.                       An appraisal analysis was
  24        not done.              These sales were selected in this analysis
  25        because they did share comparability to the subject


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 56 of 396



                                                                                                   2216
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       property, but they weren't adjusted, as we've described
    2       many times this morning.
    3                 Q.         Okay.         So, for example, if we stick with the
    4       Banker table and look at Sale No. 2 and -- for the
    5       before, which is the home on 4503 Kelliwood Grove.
    6                 A.         Yes.
    7                 Q.         So that's your highest listed sales price for
    8       this table at $715,000; correct?
    9                 A.         It is.
  10                  Q.         And that home is almost 1,000 square foot --
  11        square feet bigger than the Banker home.
  12                  A.         It is.          I'd have to look at the Banker sheet
  13        to confirm that.
  14                  Q.         And I think I can refer you to page 14 of
  15        your report.
  16                  A.         It is, yes.
  17                  Q.         Okay.         And -- and --
  18                             THE COURT:               Ms. Tardiff, sorry.              I am trying
  19        to find page 14.
  20                             MS. TARDIFF:                  That's okay.
  21                             THE COURT:               May the Court ask a really quick
  22        question, Ms. Tardiff?
  23                             MS. TARDIFF:                  Yes.
  24                             THE COURT:               "Gross liveable area" is defined
  25        in what way, Mr. Deal?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 57 of 396



                                                                                                    2217
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                            THE WITNESS:                  It's air-conditioned space.             It
    2       does not include the garage.                                 It's inside the house,
    3       air-conditioned space.
    4                            THE COURT:               All right.             In Houston I can
    5       understand why you would want to define it that way.
    6                            THE WITNESS:                  Yeah.
    7                            THE COURT:               Okay.        So it doesn't include, I
    8       guess, work areas or other areas that are -- might be
    9       associated with the garage?
  10                             THE WITNESS:                  Screened-in porches.            We have a
  11        lot of screened porches.                               We have a lot down here
  12        because of mosquitoes.                             That would not be in that --
  13                             THE COURT:               Thank you.             That helps.
  14                             THE WITNESS:                  -- that calculation, yes.
  15                             THE COURT:               And the Banker property is a
  16        little over 4,000 gross.
  17                             THE WITNESS:                  Square feet of air-conditioned
  18        interior space.                    Yes, yes.
  19                             THE COURT:               Thank you.
  20        BY MS. TARDIFF:
  21                  Q.         And so for the Banker property on page 14,
  22        you've got a list of information that you used.
  23                  A.         That's correct.
  24                  Q.         Okay.         And in terms of gross liveable area,
  25        that's the same number you're using in your table --


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 58 of 396



                                                                                                   2218
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                 A.         Yes.
    2                 Q.         -- for the other properties?                              Okay.
    3                            And then, if we stick with Sale No. 2 that
    4       you used, that lot size -- is also for sale too -- is
    5       almost double the lot size of the Banker property;
    6       right?
    7                 A.         It's much larger -- much larger lot, yes.
    8                 Q.         So you're not suggesting here today that, if
    9       you did a comparable sales analysis for the purpose of
  10        doing an appraisal, that you would necessarily use
  11        Sale 2 in an appraisal given -- given the differential
  12        in the gross living area and the lot size?
  13                  A.         I'm not saying I wouldn't -- I would use it,
  14        and I'm not saying I wouldn't use it in an appraisal.
  15        It would have to be studied more.
  16                  Q.         Okay.         But your last listed sale price for
  17        the Banker property on page 14 on July 27th, 2007, so
  18        the same year as that Sale 2, was $447,284.
  19                  A.         That's not correct.                       You just said the same
  20        year.         That was ten years prior.
  21                  Q.         I'm --
  22                  A.         That's -- that's a totally -- that sale would
  23        not be -- the sale of the Banker residence in 2007
  24        would not be considered in any analysis that I would do
  25        for date of value of September of '17.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 59 of 396



                                                                                                     2219
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         Understood.                   Thank you for that
    2       clarification.
    3                            But it stands that still that Sale No. 2 at
    4       the price listed, you can't say here today that you
    5       would definitely use that sale if you were to do an
    6       appraisal of the Banker property before the Harvey
    7       flooding?
    8                 A.         As I stated a moment ago, that's correct.
    9                 Q.         And, in fact, even if that Sale No. 2 were to
  10        be used, it would have to be adjusted downward because
  11        of the differential in gross living area and lot size?
  12                  A.         I haven't done that analysis.                             You're asking
  13        me a question.                   I think the answer is, yes, it would
  14        have to be adjusted down.
  15                  Q.         Let's take a look at -- sticking with Banker
  16        and your comparable after the flood.
  17                  A.         Yes.
  18                  Q.         And your approach to preparing this
  19        comparable transactions after the flood table is -- is
  20        the same approach you described for the before.
  21                  A.         Yes.
  22                  Q.         And, again, you simply select -- listed some
  23        select sales for the time period after the flooding --
  24                  A.         That's --
  25                  Q.         -- to show some variation in prices based on


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 60 of 396



                                                                                              2220
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       these different conditions.                                Here we have gutted,
    2       remediated, and renovated; correct?
    3                 A.         That's correct.
    4                 Q.         Once again, your report does not contain the
    5       analysis required to determine if you would use any of
    6       these sales if you were to do a comparable sales
    7       analysis for the Banker property after the flooding?
    8                 A.         I think it would include these sales, but
    9       maybe not all of them, I think is more fairly stated.
  10                  Q.         Okay.         And so for your tables of comparable
  11        transactions after the flood, you've identified that
  12        you -- you used four different categories; there's only
  13        three here.                But those four -- four categories were
  14        wet, gutted, remediated, and renovated; is that
  15        correct?
  16                  A.         That's correct.
  17                  Q.         And, Mr. Deal, along that spectrum of
  18        different conditions, you used "wet" to mean that a
  19        house is sold as is; is that correct?
  20                  A.         That's correct.
  21                  Q.         Meaning the floodwaters have receded but
  22        there's no remediation of the property?
  23                  A.         That's correct.
  24                  Q.         And so flood-damaged floors and walls all
  25        remain intact?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 61 of 396



                                                                                                        2221
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 A.         That's correct.
    2                 Q.         And on the other end of the spectrum, you
    3       used "renovated" to mean that a property has been
    4       gutted, remediated, and repaired to its preflood
    5       condition; is that correct?
    6                 A.         Not -- not necessarily, no.
    7                 Q.         Okay.         What do you mean when you use
    8       "renovated" in your report?
    9                 A.         That the property has been returned to be
  10        habitable, that people can actually live there.                                          But we
  11        found oftentimes there was wide ranges of renovation.
  12        So sometimes well beyond what existed prior to the
  13        flood, there's been renovation done.                                           So it's a wide
  14        variety, not -- not just back to what it was, which was
  15        your question.                   That's not the case.
  16                  Q.         Okay.         So there are variations and, in some
  17        cases, there are actually improvements beyond what the
  18        home was before the flood?
  19                  A.         That's correct.
  20                  Q.         And, not surprisingly, I think what you
  21        stated here today, if I understood it and what's in
  22        your market study, the raw sales data indicate that
  23        properties that are sold in the wet or gutted condition
  24        after the flooding sell for less than what you've
  25        identified as similar properties that have been


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 62 of 396



                                                                                                  2222
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       repaired and renovated; is that correct?
    2                 A.         Not surprisingly, yes.
    3                 Q.         So let's turn in that regard to your market
    4       study for the Stewart property and look at the "after
    5       the flood" table that's on page 10 of your report.
    6                            And are you at that page, sir?
    7                 A.         I am.
    8                 Q.         Okay.         And so, again, this is your comparable
    9       transactions after the flood for the Stewart residence
  10        at 4719 Eagle Trail Drive; is that correct?
  11                  A.         That's correct.
  12                  Q.         And you do list one sale here for a home that
  13        you identify as wet at the time of sale; is that
  14        correct?
  15                  A.         It appears so, yes.                       And you can see the
  16        price, yes.
  17                  Q.         And that's -- that's No. 9, and that sale
  18        price listing on your table is at $70,000.                                     And that is
  19        the lowest sale on this table; correct?
  20                  A.         It makes sense.                       Yes, it is.
  21                  Q.         And the two highest sale prices on the same
  22        table are Sales 1 and 2, which are the two renovated
  23        homes; is that correct?
  24                  A.         That's correct.
  25                  Q.         And what are sales prices of those two


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 63 of 396



                                                                                                      2223
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       renovated homes as reported in your market study?
    2                 A.         $195,000 and $170,000.
    3                 Q.         And if we flip back to page 9, which is your
    4       comparable transactions before the flood also for the
    5       Stewart property.
    6                            Are you there?
    7                 A.         I am.
    8                 Q.         And you see here that those two postflood
    9       homes that were renovated before their sale both sold
  10        at prices above your listed preflood median and average
  11        price; is that correct?
  12                  A.         That's correct.
  13                  Q.         And so the raw sales prices that you have
  14        included here, at least in Mr. Stewart's neighborhood,
  15        suggest that, once a home is repaired and renovated,
  16        those homes are selling at prices that are comparable
  17        in some respects to preflood prices; is that correct?
  18                  A.         I wouldn't phrase it that way.                            These --
  19        these are homes that have been -- had significant
  20        renovation.                And, in fact, I believe No. 1 on Tumbling
  21        Rapids, granite countertops throughout the house and
  22        bathrooms, major renovations to get it to that price of
  23        a hundred and roughly ninety-five thousand dollars,
  24        major renovations.
  25                             And so now you've got an essentially new home


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 64 of 396



                                                                                                    2224
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       competing against homes that were built in 1977.                                      You
    2       would expect it to be at a higher price.                                       And so it's
    3       not a fair comparison to say that everything is okay;
    4       it's back to normal.
    5                 Q.         Well, and your report doesn't give us the
    6       details on the level of renovation as to any of the
    7       sales listed here; correct?
    8                 A.         I'm sorry.
    9                 Q.         Your -- in your report and on your tables, we
  10        don't have that detail on the level of renovation in
  11        any of these properties?
  12                  A.         That's correct.                       It's -- it's available.
  13        It's not -- it's not in this table.
  14                  Q.         But you would agree with me, would you not,
  15        that at least this information indicates that, if flood
  16        damage is repaired and a home is renovated, that the
  17        sale price is going to be higher than if a home is sold
  18        in its wet condition or just a gutted condition?
  19                  A.         I would absolutely agree with that, yes.                            And
  20        that's evidenced throughout my report.
  21                  Q.         And Mr. Easterby asked you about a -- the
  22        purchase and post-Harvey sale of Ms. Burnham's property
  23        in the Villages of Bear Creek; correct?
  24                  A.         He did.
  25                  Q.         And you were here for Ms. Burnham's


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 65 of 396



                                                                                               2225
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       testimony?
    2                 A.         For most of it, yes.
    3                 Q.         For most of it.                       And she testified, as
    4       Mr. Easterby relayed, that she had purchased the
    5       property, I think it was between 160, $165,000,
    6       somewhere in that range.
    7                 A.         That's my memory, in 2014 maybe, I believe,
    8       but I don't recall exactly.
    9                 Q.         And she sold it after the Harvey flooding to
  10        Giering Investments for $80,000; correct?
  11                  A.         Yes, that's correct.
  12                  Q.         Okay.         And she testified for us here this
  13        week that she sold the home in gutted condition;
  14        correct?
  15                  A.         That's what I heard, yes.
  16                  Q.         So she had removed the wet walls, floors,
  17        that kind of thing, but had not done any repairs?
  18                  A.         That's my understanding, yes.
  19                  Q.         And, as part of your market study, have you
  20        gone back and looked at the subsequent sale of
  21        Ms. Burnham's former property after it was repaired and
  22        put back on the market?
  23                  A.         I don't recall whether I have that
  24        information.                 I just don't know.
  25                  Q.         Would you expect, though, if the property had


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 66 of 396



                                                                                               2226
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       been repaired and then put back on the market, it would
    2       sell for higher than the $80,000 that Ms. Burnham sold
    3       it to Giering Investments?
    4                 A.         I would certainly expect that, yes.
    5                 Q.         And for the Burnham property, again, you have
    6       not done an appraisal that allows you to offer an
    7       opinion of value as to that property immediately before
    8       Harvey, immediately after Harvey, or at a subsequent
    9       date after it was repaired?
  10                  A.         As I've stated, I have not done that
  11        analysis.
  12                  Q.         And, sir, your report does not attempt to
  13        ascertain the actual flood damage to any of the five
  14        residential properties that you were asked to look at;
  15        correct?
  16                  A.         The actual flood damage, it does not, no.
  17                  Q.         And in this market study, you have not
  18        developed and are not offering opinion on whether there
  19        is a permanent risk of flooding that has an impact on
  20        the market value of these homes; is that correct?
  21                  A.         I think I'm hearing your question that
  22        would -- that would require Uniform Appraisal Standards
  23        for Federal Land Acquisitions before and after, taking
  24        into consideration project-to-project influence rule,
  25        and a lot of other things.                                 That is an unknowable


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 67 of 396



                                                                                                   2227
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       question right now, or there's -- there's no way to
    2       answer that question, and I have not done that
    3       analysis.
    4                            It's -- it's an unknowable -- it's an
    5       unknowable answer.                       I can't -- you can't get to that
    6       right now today.                     In this phase, you can't get to that
    7       answer.
    8                 Q.         Well, and as an expert in the Houston area
    9       market, having conducted appraisals here for 30 years,
  10        you have -- you have seen this market, the housing
  11        market in particular, respond to flooding events over
  12        time; correct?
  13                  A.         I have -- I have experienced many flooding
  14        events, and I've seen markets.                                   Yes, I have.
  15                  Q.         And those markets fluctuate immediately after
  16        a flood event, and then that -- there are changes
  17        subsequent to that as the market recovers, as homes are
  18        repaired and put back on the market in repaired
  19        condition; correct?
  20                  A.         There -- there may be.                          It depends.   Every
  21        situation is different.                             Every property is different.
  22        Every event is.
  23                  Q.         Okay.
  24                  A.         This one is very different.
  25                  Q.         And, again, you have not done the analysis


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 68 of 396



                                                                                           2228
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       that would allow you to offer an opinion on those
    2       changes in the market immediately after the flood and
    3       in the month subsequent?
    4                 A.         Again, that would require before-and-after
    5       appraisals pursuant to federal guidelines, which can't
    6       be done currently.                       And we would do that if asked to in
    7       the next phase.
    8                 Q.         I want to ask you a couple of questions about
    9       West Houston Airport.                              That is identified as one of the
  10        properties you looked at at the beginning of your
  11        report, but you have not actually done one of these
  12        market studies for West Houston Airport; is that
  13        correct?
  14                  A.         We've not done -- one of these sales, before
  15        and after, we have not looked at that, that's correct.
  16                  Q.         And so the conclusions that are stated in the
  17        beginning of your report based on market study don't
  18        apply to West Houston Airport; is that correct?
  19                  A.         Well, as it relates to our understanding that
  20        there was inundation of that property that interfered
  21        with the use -- continued use of the West Houston
  22        Airport, that's a fact.
  23                             That there was some substantial damage,
  24        physical damage, permanent damage that wouldn't heal
  25        itself, that's a fact.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 69 of 396



                                                                                                      2229
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                            As far as the transactions -- and those are
    2       my opinions as it relates to the West Houston
    3       Airport -- we have not done -- we have not done the
    4       transactions -- before-and-after transaction of
    5       airports specific to your question.
    6                 Q.         So those opinions, as you framed them with
    7       respect to West Houston Airport, though, are simply a
    8       reiteration of what the Lesikars -- Ms. Stacy Lesikar
    9       and Woody Lesikar -- testified as to the impact of the
  10        floods on their property; correct?
  11                  A.         That's the first time I've heard them speak
  12        on the issue.                  I just -- I know what I know about it.
  13        I was there and I saw it.                                  And I think I can provide
  14        that opinion about that issue.
  15                  Q.         But you haven't done -- for each of the
  16        residential properties, you did what you described here
  17        and we've seen as a market study.                                      You did not do a
  18        market study for West Houston Airport; correct?
  19                  A.         That's -- that's fair, yes.
  20                  Q.         I want to turn briefly just to the second
  21        section of your report, which begins on page 13.                                     And
  22        we already looked at page 14, which relates to the
  23        Banker residence.
  24                             I'll give you a moment to turn there, sir.
  25                  A.         I'm there.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 70 of 396



                                                                                           2230
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         So the second section of the report,
    2       beginning on page 13, includes some information about
    3       each of the six properties that are identified in the
    4       beginning of your report; is that correct?
    5                 A.         That's correct.
    6                 Q.         And we already identified on page 14, for the
    7       Banker residence, you have just a summary of basic
    8       information about that property; correct?
    9                 A.         That's correct.
  10                  Q.         And is that basic information what allowed
  11        you to go out and opine what you've identified as
  12        comparable sales and sale prices in your market study?
  13                  A.         I'm sorry.               I'm on page 14.
  14                             Yes, that -- that provides information
  15        about -- we talked about the size of the property, the
  16        lot size and things of that nature, beds and baths.
  17        This -- this allows you to go into the market and find
  18        the property, find the market area which it's located,
  19        and analyze comparable market data.
  20                  Q.         Okay.         And if we turn to page 15, there is
  21        a -- a written area of the Banker property and -- with
  22        a couple of pictures; is that correct?
  23                  A.         That's correct.
  24                  Q.         And that one-page summary with the pictures
  25        was provided to you by counsel; correct?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 71 of 396



                                                                                                     2231
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 A.         I believe the -- the words were.                          And the
    2       photographs, we took a bunch of photographs.                                     These may
    3       or may not be photographs provided to us.                                      I don't
    4       remember.              But the -- but the written text was provided
    5       to us by counsel.
    6                 Q.         Okay.         And that's true for each of the other
    7       properties in this case that -- to the extent that
    8       there is a written narrative?                                  And let's look at
    9       Ms. Burnham on page 20.
  10                  A.         Yes.        That's correct.
  11                  Q.         So that narrative was provided to you by
  12        counsel along with those two pictures?
  13                  A.         I believe those pictures were provided by
  14        counsel.             That's correct.
  15                  Q.         And turning to page 25 and 26 for the Giron
  16        property.
  17                  A.         Yes.
  18                  Q.         Is that narrative and picture provided to you
  19        by counsel?
  20                  A.         Yes, ma'am.
  21                  Q.         And pages 31 and 32 for the Stewart property,
  22        was that narrative and picture provided to you by
  23        counsel?
  24                  A.         It was.
  25                  Q.         And then on pages 37 to 38, again, was that


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 72 of 396



                                                                                           2232
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       narrative and pictures provided to you for the Turney
    2       property by counsel?
    3                 A.         It was, yes.
    4                 Q.         And one last one here, on pages 40 --
    5       actually, just on page 43, was that narrative and those
    6       two pictures provided to you for the West Houston
    7       Airport property by counsel?
    8                 A.         Yes.
    9                 Q.         Mr. Easterby asked you a couple of questions
  10        about MLS, or the multiple listing service; is that
  11        correct?
  12                  A.         He did.
  13                  Q.         Do you recall those?
  14                  A.         Yes, I do.
  15                  Q.         And I think he referred to -- it's HAR.                   Is
  16        that Houston Association of Realtors?
  17                  A.         It is, yes.
  18                  Q.         And are they the group that maintains the MLS
  19        information for this region?
  20                  A.         They are, yes.
  21                  Q.         And you subscribe to that service for the
  22        purpose of being able to access that multiple listing
  23        information?
  24                  A.         We do, yes.
  25                  Q.         And you indicated that you use that in part


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 73 of 396



                                                                                                  2233
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       because Texas is a nondisclosure state?
    2                 A.         Correct.
    3                 Q.         And can you explain to us again what that
    4       means.
    5                 A.         I think Texas is one of a handful of states
    6       in the country where a property -- when the properties
    7       trade, that the buyers and the sellers are not required
    8       to disclose the purchase price.                                    And so I'm not sure
    9       why that it is, but it is.                                 And so we oftentimes,
  10        especially for commercial properties, are required to
  11        find -- go ask people, interview people, hey, what did
  12        you pay for your property?
  13                             In other states, it's on the deed.                        It's
  14        literally stamped on the deed what the purchase price
  15        was, just not in Texas.
  16                  Q.         Right.          So you can't -- in Texas, neither
  17        Harris County or Fort Bend County, you can't go into
  18        the county records, pull a deed, and get that
  19        information?
  20                  A.         Sometimes it's on it.                         I've seen it in a deed
  21        sometimes, but it's -- it is a rarity that it's in the
  22        deed.
  23                  Q.         Okay.         And there's no tax stamp or anything
  24        that would allow you to calculate back a sale price, as
  25        some other states allow?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 74 of 396



                                                                                                     2234
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 A.         Correct.
    2                 Q.         And the Houston MLS database that you
    3       referred to, that's generally considered to be a robust
    4       and reliable source of sales information; is that
    5       correct?
    6                 A.         For the most part, oftentimes, it is.
    7                            I found, in this situation, there was --
    8       there was a lot of data that's not in MLS.                                     In this
    9       particular instance with post Hurricane Harvey, there's
  10        a lot of data that's not in MLS.
  11                  Q.         And --
  12                  A.         Which is unusual.
  13                  Q.         Okay.         And so, in order to go after
  14        additional sales data that's not reported in MLS, you
  15        would have to go get a copy of the deed out of the
  16        county recorder's office; is that right?
  17                  A.         Not necessarily.
  18                  Q.         Okay.         But you would have to take a number of
  19        steps in order to identify the buyer and seller and
  20        then track down the information about that sale,
  21        assuming you can find someone who would talk to you?
  22                  A.         It's what we do.                      In Texas, appraisers, every
  23        day, we're banging the phones trying to get data of
  24        sale transactions.                       So you would have to take those
  25        steps.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 75 of 396



                                                                                                     2235
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         Sure.         And when you're using the information
    2       from the MLS system, that -- the information both about
    3       the sales price, buyer, seller, and even the broker,
    4       that information is listed in MLS and accessible to you
    5       as a subscriber to that service; correct?
    6                 A.         It is, yes.
    7                 Q.         So it makes that process much easier?
    8                 A.         Much easier.                  That's correct.
    9                 Q.         And based on your 30 years of experience as
  10        an appraiser in this area, you wouldn't expect non-MLS
  11        transactions to be that different from MLS transactions
  12        on an average price; correct?
  13                             MR. EASTERBY:                  Objection.             Incomplete
  14        hypothetical.
  15                             Objection.               Incomplete hypothetical.
  16                             THE COURT:               Overruled.             I think Mr. Deal
  17        understands the import of the question.
  18                             Mr. Deal, you may answer.
  19                             THE WITNESS:                  So the question is I wouldn't
  20        expect the MLS transaction -- or the non-MLS to be that
  21        much different than the MLS transaction.                                       Is that
  22        right?
  23        BY MS. TARDIFF:
  24                  Q.         On average.
  25                  A.         As a very general rule, I would agree.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 76 of 396



                                                                                                   2236
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                            In this situation, with the incident that
    2       occurred, with the houses that were inundated,
    3       there's -- there is a ton of non-MLS transactions that
    4       I anticipate are going to be -- show exceedingly
    5       low-level sales prices.                             So it's different.          This is
    6       different than what we typically see in the market.
    7       What's happened here is not normal.
    8                 Q.         And when you say "different," you're
    9       referring to the fact that, postflooding, a lot of
  10        homes were sold in wet or gutted conditions to
  11        companies such as Giering Investments that were buying
  12        low, repairing and flipping those homes, or were doing
  13        something else with them; correct?
  14                  A.         And buying to -- to -- to -- individual
  15        buyers, not necessarily investors, but anybody, willing
  16        and knowledgeable buyers and sellers pursuant to the
  17        definitions of market value, there's a lot of sales out
  18        there that are not MLS.
  19                  Q.         And so you made an important point there
  20        about willing buyers and willing sellers.                                      And another
  21        concept is arm's-length transactions.
  22                             So if you are looking at non-MLS
  23        transactions, you're also investigating that aspect of
  24        whether they are arm's-length transactions or not and
  25        the circumstances of the sale to assess whether you


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 77 of 396



                                                                                               2237
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       could use them in a comparable sales analysis; correct?
    2                 A.         100 percent agreed, yes.
    3                 Q.         All right.               Let me ask you just a few more
    4       questions tying back to USPAP.
    5                            So you referred to USPAP standards as -- we
    6       were discussing kind of the differences between your
    7       market study and an appraisal; correct?
    8                 A.         Yes.
    9                 Q.         And USPAP Standard No. 2 sets forth certain
  10        reporting requirements for a real property appraisal;
  11        is that correct?
  12                  A.         It does, yes.
  13                  Q.         And those standards identify what I
  14        understand to be two types of written report.                                  There is
  15        an appraisal report; there is a also a restricted
  16        appraisal report.                      Is that correct?
  17                  A.         That's correct.
  18                  Q.         And your market study is neither one of
  19        those; correct?
  20                  A.         It's not an appraisal.
  21                  Q.         Okay.
  22                  A.         So it's not -- so it's neither.
  23                  Q.         Okay.         Thank you.
  24                             And if -- if a written report offers an
  25        opinion of value without setting forth the comparable


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 78 of 396



                                                                                              2238
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       sales used to determine that value, that would
    2       necessarily -- that could only be a restricted
    3       appraisal report under USPAP; correct?
    4                 A.         That's correct.
    5                 Q.         And USPAP Standard 2(b) states clearly that a
    6       restricted appraisal report is for client use only; is
    7       that correct?
    8                 A.         I would have to -- I would have to see --
    9       USPAP's about that thick (witness indicating).                                 I don't
  10        remember Standard Rule 2(b) of USPAP specifically.
  11                  Q.         But are there specifications in USPAP with
  12        respect to how a restricted appraisal can be used?
  13                  A.         There are certain limitations on a restricted
  14        appraisal that relate to -- to the needs of a client is
  15        my memory of that issue.
  16                  Q.         And, certainly, if you are asked to do a
  17        restricted appraisal, so you're offering an opinion of
  18        value, a report without including the details as to
  19        your comparable sales, USPAP would require you to
  20        expressly identify that as a restricted appraisal?
  21                  A.         I'm sorry.               I lost the first part of that
  22        question.
  23                  Q.         Okay.         So if you were preparing an appraisal
  24        report that offers an opinion of value without
  25        including -- that comparable sales analysis does not


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 79 of 396



                                                                                                   2239
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       include each of the comparable sales transactions that
    2       you used and the adjustments that you made, that type
    3       of report would be a restricted appraisal report; is
    4       that correct?
    5                 A.         I believe it would, yes.
    6                 Q.         And USPAP requires that you expressly
    7       identify that kind of report as a restricted appraisal?
    8                 A.         USPAP -- I believe it does, yes.
    9                            There's a lot of USPAP in the Yellow Book as
  10        well.         I'm not sure 100 percent about the ability to
  11        use a restricted use -- or restricted appraisal for the
  12        federal guidelines.                        But what you're describing in
  13        Texas, that would be a -- that would be a restricted
  14        appraisal, I believe, yes.
  15                  Q.         And the report would have to be identified as
  16        such; correct?
  17                  A.         I believe so.                  Based on my memory, I believe
  18        so.
  19                  Q.         And you would -- certainly, if you were
  20        preparing a restricted appraisal report, in your 30
  21        years of professional experience, you would identify it
  22        as such for the client; correct?
  23                  A.         I would be required to.                           I would -- which we
  24        do sometimes, and we do identify it as such at the --
  25        it's a client-driven request to do a restricted


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 80 of 396



                                                                                            2240
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                5/15/2019


    1       appraisal.
    2                            MS. TARDIFF:                  Let me just take one moment,
    3       Your Honor.
    4                            THE COURT:               Yes.
    5                            MS. TARDIFF:                  I have no further questions at
    6       this time.               Thank you.
    7                            Thank you, Mr. Deal.
    8                            THE COURT:               Thank you, Ms. Tardiff.
    9                            Mr. Easterby, redirect?
  10                             MR. EASTERBY:                  Yes, Your Honor.
  11                                           REDIRECT EXAMINATION
  12        BY MR. EASTERBY:
  13                  Q.         Mr. Deal, you talked about this being an
  14        unusual situation with regard to those non-MLS
  15        transactions.                  You recall that?
  16                  A.         Yes.
  17                  Q.         Could you just expound on that very briefly.
  18        What did you mean by that?
  19                  A.         So we looked at -- in looking at another
  20        report that was done, looking at only MLS sales done by
  21        a government-hired expert, looked at some
  22        transactions -- 150 transactions within a certain area
  23        of the test properties.                             There was equally as many
  24        non-MLS transactions that occurred that were not part
  25        of that analysis.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 81 of 396



                                                                                                        2241
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                            And so that's -- that is a lot of data that's
    2       out there, but it's -- it's missing.                                           It's not in the
    3       information that was supplied to us.                                           So it's not MLS
    4       data.
    5                 Q.         And in terms of data, did you and your team
    6       do a lot of research on those underlying transactions?
    7                 A.         We did do a lot of research, yes.
    8                 Q.         I don't remember the volume of what was
    9       produced, but do you have an understanding as to how
  10        many pieces of paper it was?
  11                  A.         I don't know.                  Boxes.
  12                  Q.         Boxes and boxes.                      And those were all produced
  13        to the government in this case; correct?
  14                  A.         Yes, they were.
  15                  Q.         So, after Harvey, in doing all this research
  16        and investigation with your team, did you find that a
  17        lot of folks were just doing the "for sale by owner"
  18        sign in their yard, not MLS?
  19                  A.         There was quite a bit of that, yes.
  20                  Q.         And was that particularly prevalent in those
  21        communities that didn't have any flood insurance?
  22                  A.         It was very prevalent, yes.
  23                  Q.         And so those would not be on MLS?
  24                  A.         They would not.
  25                  Q.         And do you believe that, if you were to take


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 82 of 396



                                                                                                     2242
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       the next step and go to the appraisal, that those
    2       should be considered in selecting comparable
    3       properties?
    4                 A.         They would -- they would need to be
    5       considered, looked at, analyzed, and adjusted.
    6                 Q.         Okay.         I want to just step through -- oh,
    7       before I ask you that, are you aware -- are you aware
    8       of any legal requirement in Texas that requires that
    9       the seller disclose that a house is in the Addicks or
  10        Barker reservoir pool area?
  11                  A.         I am not aware of any requirement, no.
  12                  Q.         Let's look at your report again.                          Counsel
  13        asked you some questions about the Bankers.                                    Do you
  14        recall that?
  15                  A.         Yes.
  16                  Q.         Turn with me, if you would, to page 3.
  17                             And, Matt, if you could put up that table,
  18        please, on page 3 of what's been marked for
  19        identification as Plaintiffs' Exhibit 2205.
  20                             So I would like to look at the column that
  21        says "GLASF."                  What does that stand for?
  22                  A.         It's gross leasable area and described in
  23        square feet.
  24                  Q.         Okay.         And next to that on the left is
  25        "PSFGLA."              What does that stand for?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 83 of 396



                                                                                                 2243
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                 A.         That's the price per square foot of the
    2       residence based on the sale price divided by the gross
    3       leasable area.
    4                 Q.         And in your experience is price per square
    5       foot kind of the big metric when you're looking at home
    6       values in this area?
    7                 A.         It is certainly one of the metrics, yes.
    8                 Q.         Right.          So counsel, I think, was trying to
    9       say that this one down here -- or up here that's
  10        $715,000 was the highest one?
  11                  A.         That's correct.                       It is the highest gross
  12        price, yes.
  13                  Q.         What's its price per square foot?
  14                  A.         $142.54.
  15                  Q.         Is there a property on this that's got a
  16        higher price per square foot than that?
  17                  A.         There is.
  18                  Q.         Which one is that?
  19                  A.         No. 4.
  20                  Q.         Okay.         That's 146; correct?
  21                  A.         Correct.            146.55.
  22                  Q.         So, you know, bigger house, it makes sense
  23        it's going to cost more.                               But price per square foot is
  24        important?
  25                  A.         That's why you look at per-square-foot prices


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 84 of 396



                                                                                           2244
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       as a metrics, because it normalizes the prices paid.
    2                 Q.         So this is the -- before the flood, you guys
    3       have a median price per square foot of -- what's that
    4       number right there, please?
    5                 A.         Median at 524,000, or 129, roughly, dollars
    6       per foot.
    7                 Q.         129 a foot.
    8                            If you turn the page, I think you'll look at
    9       the after.               And I'd like to just look again at the
  10        median down there.
  11                             What's the median on the price per square
  12        foot?
  13                  A.         $111.77.
  14                  Q.         All right.               So before, 140 -- well, it's in
  15        the record.                Let's keep moving.
  16                             Let's go to Bear Creek, which I believe is in
  17        the context of the Burnham residence, page 5 of your
  18        report.
  19                             Please again look at the median down there
  20        before the flood.                      What's the price per square foot on
  21        the median?
  22                  A.         $79.71.
  23                  Q.         And, in that neighborhood, is it correct that
  24        those are mostly one-story kind of 1960s ranch houses,
  25        as we call them around here?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 85 of 396



                                                                                                     2245
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 A.         Well, they're actually considered newer
    2       construction, the far right column.                                        They're -- this
    3       particular subdivision, Section 11, is mid '80s, early
    4       '90s, the construction.
    5                 Q.         Understood.
    6                            Okay.         And then the after, which is the next
    7       page, what was your median price per square foot?
    8                 A.         $46 a foot, $46.07.
    9                 Q.         So it went from about 80 to about 46?
  10                  A.         That's correct.
  11                             And all those homes are in the same section
  12        of Bear Creek Village.
  13                  Q.         And let's look, if you would, at page 9,
  14        which is in the context of the Stewarts' home there on
  15        Eagle Trail Drive.
  16                             On the before, what's your median price per
  17        square foot?
  18                  A.         $83.25.
  19                  Q.         And on the after, what's your median price
  20        per square foot?
  21                  A.         $45.11.
  22                  Q.         How would you characterize that kind of
  23        difference in price per square feet?
  24                  A.         Severe, a striking difference.
  25                  Q.         Now, do you believe or have any opinions as


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 86 of 396



                                                                                                          2246
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1       to whether you think the market participants that are
    2       buying homes behind the Addicks and Barker reservoirs
    3       understand the risk associated with being submerged by
    4       impounded flood-offs -- floodwater by the federal
    5       government?
    6                            MS. TARDIFF:                  Objection.            Beyond the scope of
    7       the cross and outside the scope of his report.
    8                            THE COURT:               Just a moment.                   Let me think
    9       about that a minute.
  10                             We've had testimony about the abnormal market
  11        conditions and the cause.                                  And the Court had a couple
  12        of questions, but I have avoided asking them.
  13                             I will allow the question because I think the
  14        general topic has been introduced, not just by
  15        Mr. Easterby's direct, but by your cross-examination,
  16        Ms. Tardiff.
  17                             MR. EASTERBY:                  If I may, Judge, I'll lay a
  18        little more foundation just to be fair to the witness.
  19        BY MR. EASTERBY:
  20                  Q.         Counsel for the government asked you some
  21        questions about the houses that had been fully -- did
  22        you call them remediated?
  23                  A.         Renovated.
  24                  Q.         -- renovated and sold at higher prices.                                  Do
  25        you remember that?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 87 of 396



                                                                                                2247
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                 A.         Yes.
    2                 Q.         And so the question again is do you have any
    3       opinions or understanding as to whether the market
    4       participants that are buying homes behind Addicks and
    5       Barker had an understanding of the risks of being
    6       submerged by runoff impounded by the federal
    7       government?
    8                 A.         I think there is a significant deficiency in
    9       market knowledge as to what -- what -- on those issues.
  10                  Q.         All right.               Fair enough.
  11                             Oh, last question.                      You didn't have any
  12        comparable transactions for the airport?
  13                  A.         That's correct.
  14                  Q.         Are there a lot of airport sales?
  15                  A.         No, there's not.
  16                  Q.         Okay.         Thank you.               No further questions.
  17                             THE COURT:               Ms. Tardiff?
  18                             MS. TARDIFF:                  Just a couple.
  19                             THE COURT:               Yes.
  20                                             RECROSS-EXAMINATION
  21        BY MS. TARDIFF:
  22                  Q.         So, Mr. Deal, Mr. Easterby asked you a few
  23        follow-up questions about the before-and-after tables
  24        in your market study.                              Do you recall those?
  25                  A.         Yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 88 of 396



                                                                                           2248
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         And those questions focused on the
    2       differential in price per square foot before and after
    3       based on the -- that raw sales data; correct?
    4                 A.         And a couple of questions about gross price,
    5       but yes.
    6                 Q.         And focusing on that, the
    7       price-per-square-foot comparison in your after tables,
    8       as you described to us, those after tables include raw
    9       sales prices for homes that are wet, gutted, remediated
  10        only, and renovated.                          You have all four categories in
  11        that after; correct?
  12                  A.         That's correct.
  13                  Q.         And so your report of low, high, average, and
  14        median raw sales prices in the after table includes all
  15        those variations; correct?
  16                  A.         They do, yes.
  17                  Q.         With no adjustments?
  18                  A.         That's correct.
  19                  Q.         The last set of questions that Mr. Easterby
  20        asked you were with respect to risk and your opinion on
  21        whether market participants have an understanding of
  22        risks associated with Addicks and Barker; is that
  23        correct?
  24                  A.         That's correct.
  25                  Q.         Do you recall that?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 89 of 396



                                                                                               2249
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1                            But you have not done any study -- well,
    2       first of all, you have not done any survey of market
    3       participants to assess their understanding of risks;
    4       correct?
    5                 A.         We have talked to brokers and agents in the
    6       marketplace about that issue, which revealed a lack of
    7       full understanding of what's in store for the future as
    8       it relates to properties that are in proximity to the
    9       what we're talking about.
  10                  Q.         Okay.         But your discussion with some brokers,
  11        that's not a survey of all brokers, and it's not a
  12        survey of buyers and sellers in this marketplace;
  13        correct?
  14                  A.         It is not a market survey to all -- to all
  15        agents.            It is not.              It is the type of information that
  16        we utilize in assessing situations like this.                                  And we
  17        talk to a lot.                   There's a lot of questions as to what
  18        this all means for the future.
  19                  Q.         But you also -- you have not done a study in
  20        connection with this case, whether it's a survey or
  21        another type of study, that allows you to opine on the
  22        understanding of market participants as to flood risk;
  23        correct?
  24                  A.         I don't agree.                    I think part of -- part of
  25        what we've done in our research is a study as it


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 90 of 396



                                                                                                2250
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       relates to that.                     As part of our conversations with --
    2       with market participants, which is typical for what we
    3       do, we have made those inquiries, we've -- we've asked
    4       questions about that, and we've gotten answers about
    5       it.
    6                 Q.         And none of that is reported, though, in your
    7       expert report here in this case; correct?
    8                 A.         I agree.            It's not.
    9                            MS. TARDIFF:                  Thank you.
  10                             THE COURT:               Mr. Easterby.
  11                             MR. EASTERBY:                  Your Honor, I just would like
  12        to move to admit Plaintiffs' Exhibit 2205 into
  13        evidence.
  14                             THE COURT:               All right.
  15                             MS. TARDIFF:                  Thank you, Your Honor.      We
  16        maintain the same objection as to the lack of a
  17        methodology as to the market study.
  18                             THE COURT:               That objection is not well taken.
  19                             PX2205 is admitted.
  20                                       (Whereupon, Plaintiffs' Exhibit 2205 was
  21                                         admitted into evidence.)
  22                             THE COURT:               Now, we have a rebuttal report.
  23        What happened with that?
  24                             MR. EASTERBY:                  Your Honor, that addresses
  25        Mr. Landry's work.                       And, candidly, I think that


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 91 of 396



                                                                                                 2251
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       Mr. Bell already handled that -- or Dr. Bell.                                  So in
    2       the interest of saving time, we'd like to reserve that
    3       for the rebuttal phase of the case if necessary.
    4                            THE COURT:               Okay.        Thank you, Mr. Easterby.
    5                            May the Court excuse Mr. Deal?
    6                            MR. EASTERBY:                  Yes, sir.
    7                            THE COURT:               Mr. Deal, thank you for your
    8       patience.              You've heard a lot of testimony in this
    9       case.
  10                             THE WITNESS:                  Thank you, Your Honor.
  11                             THE COURT:               And the Court appreciates you
  12        coming today and testifying.
  13                             THE WITNESS:                  Thank you.
  14                             THE COURT:               Thank you.
  15                             MR. CHAREST:                  Sir, we're about to rest, but I
  16        want to address a few open issues vis-a-vis the record.
  17                             THE COURT:               Yes.
  18                             MR. CHAREST:                  Before we do that, we still
  19        have to do an exchange and submission of the site visit
  20        images, which is underway.                                 We're coordinating with
  21        that now.              We're also going to the -- the parties are
  22        going to be doing a comparison of admitted exhibit
  23        lists to make sure that -- if there's any true-ups that
  24        need to be done vis-a-vis the record.
  25                             THE COURT:               I have a point that I will raise


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 92 of 396



                                                                                                   2252
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       about that when we discuss the exhibits generally.                                      I
    2       will say that, ordinarily, the Court would ask the
    3       reporter to take into the reporter's possession the
    4       exhibits that have been admitted and to certify them
    5       along with the transcript as part of record in the
    6       case.         And the Court ordinarily would transmit itself,
    7       collect and transmit, the exhibits that were provided
    8       to the Court and clerk.
    9                            But we're not going to do that in this case.
  10        And that's what I'm going to ask Ms. Lisa Eddins, who's
  11        the scheduler, to address when we come back from our
  12        break.
  13                             MR. CHAREST:                  That's completely satisfactory,
  14        sir.        Thank you.
  15                             And the only other issue after that is -- and
  16        I think you probably will address it after the break --
  17        was we were going to suggest a submission of an agreed
  18        volume or something like that.                                   But I -- we'll hear
  19        what the Court has to say after the break.
  20                             THE COURT:               The submission of what?
  21                             MR. CHAREST:                  An agreed volume of "here are
  22        the exhibits" that we're all -- that we're all on the
  23        same page with.
  24                             THE COURT:               Ordinarily, the Court is pretty
  25        persnickety -- I'm going to use that word -- about


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 93 of 396



                                                                                                          2253
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1       what's in the record and what's not.                                           That's why we've
    2       tried to keep very careful track of admitted exhibits.
    3                            But, in any event, in this instance, we have
    4       so many -- we have thousands -- we're going to have to
    5       do something a little different.
    6                            MR. CHAREST:                  Yes, sir.           All right.      Well,
    7       subject to those open issues, Your Honor, the
    8       plaintiffs rest.                     Thank you.
    9                            THE COURT:               All right.             Thank you.
  10                             Ms. Tardiff.
  11                             MS. TARDIFF:                  Yes, Your Honor.               Before we
  12        call our first witness, we do have a motion to make.
  13                             THE COURT:               You have what?                   A motion to make?
  14                             MS. TARDIFF:                  A motion to make.               And I will
  15        turn it over to Mr. Shapiro to make it.
  16                             MR. SHAPIRO:                  Thank you, Your Honor.
  17                             At this point plaintiffs have rested but for
  18        the introduction of a few photographs taken from the
  19        site visit.                So we would move for a directed verdict on
  20        three grounds.                   First, plaintiffs claims fail --
  21                             THE COURT:               You're invoking 52(c)?
  22                             MR. SHAPIRO:                  Yes, sir.
  23                             THE COURT:               All right.             Thank you.
  24                             MR. SHAPIRO:                  Plaintiff's claims fail because
  25        a one-time temporary flood event resulting from the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 94 of 396



                                                                                                2254
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       largest storm to ever hit the United States cannot
    2       establish a taking.
    3                            In Ridge Line, the federal circuit stated
    4       that plaintiff must show that "the government's
    5       interference with any property rights was substantial
    6       and frequent enough to rise to the level of taking."
    7                            They continue to state that "isolated
    8       invasions, such as one or two floodings, did not make a
    9       taking, but repeated invasions of the same type have
  10        been held to result in an involuntary servitude."
  11                             Under that case law and other cases cited to
  12        it, we believe plaintiffs have failed to stake a claim
  13        upon which relief can be granted.
  14                             Secondly, plaintiffs' claims fail because the
  15        Corps' actions here were an exercise of governmental
  16        power to prevent loss of life and mitigate inevitable
  17        damages to private properties.                                   In cases such as Miller
  18        v. Schoene, the government action here was -- and there
  19        was taken in an effort to reduce or mitigate inevitable
  20        harms to the public and no viable takings claim exists.
  21                             And then, finally, plaintiffs' claims fail
  22        because plaintiffs' lack of defensible property right
  23        to be free of floodwaters during storms generated
  24        during a massive hurricane, particularly one like
  25        occurred in August of 2017.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 95 of 396



                                                                                               2255
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1                            During a four-day stretch, as the Court has
    2       heard, Hurricane Harvey dropped an unprecedented amount
    3       of rainfall on Harris and Fort Bend counties.                                  No land
    4       owner in a flood-prone region like this has a
    5       compensable property right to be free of such
    6       floodwaters.
    7                            Thank you, Your Honor.
    8                            THE COURT:               These objections and the motion
    9       under Rule 52© are essentially a reprise of the
  10        motion to dismiss that was made earlier in the case.
  11        And we denied the motion to dismiss and remitted the
  12        case for trial, and the Court adheres to that view.
  13                             This is admittedly an unusual situation, but
  14        on the other hand, we've had a lot of testimony about
  15        whether or not this is likely to recur based on recent
  16        storms and history of storms in the Houston area and
  17        the Gulf generally.
  18                             So the Court will deny the motion.
  19                             MR. SHAPIRO:                  Thank you, Your Honor.
  20                             THE COURT:               Thank you.
  21                             We're a little early, but we might take our
  22        morning break at this point.
  23                             Mr. Shapiro and Ms. Tardiff, is that
  24        satisfactory to you?
  25                             MR. SHAPIRO:                  Yes, sir.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 96 of 396



                                                                                                       2256
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                            THE COURT:               It is?
    2                            Mr. Charest?
    3                            MR. CHAREST:                  Yes, sir.           Thank you.
    4                            THE COURT:               Thank you.             We are in recess for
    5       15 minutes.
    6                            THE CLERK:               All rise.            Court is in recess.
    7                                      (Whereupon a short recess was taken.)
    8                            THE CLERK:               All rise.            United States Court of
    9       Federal Claims now is in session, the Honorable Charles
  10        F. Lettow presiding.
  11                             THE COURT:               Please be seated.
  12                             Court had a quick question to Mr. Charest and
  13        Mr. Shapiro.
  14                             Could Ms. Eddins get an indication of what we
  15        have in mind?
  16                             MR. CHAREST:                  Yes, sir.           The understanding is
  17        that the parties will submit jointly two clean copies
  18        of everything that's been admitted to the Court's
  19        chambers and one --
  20                             THE COURT:               No.          The idea is that you will
  21        ship all of the materials that you provided at the
  22        outset of trial back to chambers.
  23                             MR. CHAREST:                  Admitted and not admitted; is
  24        that correct?
  25                             THE COURT:               That's correct.                  We can sift and


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 97 of 396



                                                                                                   2257
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       sort.         And so we're going to ask you to do that.                              We
    2       have two sample shipping labels, because we'd like them
    3       shipped back to our chambers now.
    4                            And did Ms. Eddins cover when this exercise
    5       should occur?
    6                            MR. SHAPIRO:                  Yes, sir.           I think she -- she
    7       indicated that it should be done within a week and that
    8       we would be able to take care of that still on Friday
    9       afternoon or Saturday, perhaps, if necessary.
  10                             THE COURT:               Or even Monday --
  11                             MR. SHAPIRO:                  Yes, sir.
  12                             THE COURT:               -- for the week, because it
  13        happens that the chief judge and I will be in the same
  14        place Monday and Tuesday, but in Washington.                                     So the
  15        chief judge will not need this courtroom certainly
  16        Monday or Tuesday.                       I don't think Wednesday either.
  17                             But then did Ms. Eddins cover with the court
  18        reporter what would happen with the certified admitted
  19        exhibits?
  20                             MR. CHAREST:                  I'm nervous to say yes because
  21        what she told us is different than what you're telling
  22        us now.
  23                             THE COURT:               Let's hear what you think she
  24        said.
  25                             MR. CHAREST:                  I thought we were supposed to


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 98 of 396



                                                                                                      2258
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       prepare one agreed list, one submission of a clean set
    2       of exhibits to the -- to the clerk of the federal
    3       circuit -- federal --
    4                            THE COURT:               Through the court reporter,
    5       because the court reporter will have to certify.                                        And
    6       that would be, then, shipped to the clerk of the court.
    7                            MR. CHAREST:                  We can do that, sir.
    8       Absolutely.                We'll coordinate with the court reporter.
    9                            THE COURT:               You will have to work with
  10        Ms. Clark to arrange for that.
  11                             MR. CHAREST:                  Can do.         Yes, sir.
  12                             THE COURT:               You can do that.
  13                             MR. CHAREST:                  Yes, sir.           We'll make it work.
  14                             THE COURT:               It's just, ordinarily, when we
  15        have an out-of-town trial, we do not have the volume of
  16        exhibits that we have in this particular case, and it's
  17        posing a particular problem for us.
  18                             MR. CHAREST:                  So to clarify, if it's all
  19        right with the Court, everything that we've submitted
  20        to the Court has -- either the clerk has or the Court
  21        has one -- the Court wants boxes sent back as is.
  22                             THE COURT:               That's exactly right.                Those that
  23        you provided, the two sets that you provided, just
  24        ship -- don't bother to sift and sort.                                         We can do that.
  25        Because the admission of exhibits is covered by the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 99 of 396



                                                                                                 2259
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       transcripts anyway.                        We have our lists, obviously, and
    2       you have your lists.                          And we almost -- I can't remember
    3       the last time we had a conflict or had to correct the
    4       record.            I just -- we just don't do that.
    5                            MR. CHAREST:                  And so we'll send back the hard
    6       copies of -- that the Court has received already, and
    7       then we will work on making sure that we have an
    8       agreed -- a list that we both concur with, and then
    9       we'll supply a clean set of each one of those to the
  10        court reporter for certification.
  11                             THE COURT:               Well, usually, we actually ask
  12        that the set -- that the court reporter, essentially,
  13        certifies being that that's used by the -- the
  14        witnesses, not necessarily a clean set.
  15                             MR. SHAPIRO:                  Yes, sir.
  16                             THE COURT:               Right.
  17                             MR. CHAREST:                  That may or may not be
  18        possible.              There's some times when we just --
  19        electronic version was posted, for example.                                    You see
  20        what I mean?
  21                             THE COURT:               Well, we do -- we do have the
  22        thumb drives and some electronic versions, and that can
  23        be included.
  24                             MR. SHAPIRO:                  Yes, sir.
  25                             THE COURT:               Is that helpful?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 100 of 396



                                                                                           2260
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            MR. SHAPIRO:                  It is.
    2                            THE COURT:               We want to sort this out now
    3       while we're talking with each other so we all
    4       understand what's happening.
    5                            MR. SHAPIRO:                  I think that makes sense, Your
    6       Honor, and it will avoid the necessity of having to
    7       reprint thousands of exhibits.
    8                            THE COURT:               Oh, you don't want to do that.
    9                            MR. SHAPIRO:                  Yes, sir.
  10                             THE COURT:               The Court's paper suppliers would
  11        be welcome -- or would welcome that development, but we
  12        should not do that.
  13                             MR. SHAPIRO:                  Yes, sir.
  14                             THE COURT:               That's why you might have a day
  15        or so, either -- Saturday's going to be difficult, but
  16        Monday or Tuesday of next week to -- to do -- do what
  17        you need to do.
  18                             MR. CHAREST:                  We will have Mr. Bynum,
  19        probably, sounds like a lawyer, down here on Monday to
  20        coordinate that to make sure.
  21                             THE COURT:               I don't think we've had any
  22        situation where a witness has marked on exhibits or
  23        anything like that.                        But, still, we really do want the
  24        copies that the witness has used just to avoid any
  25        questions.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 101 of 396



                                                                                                        2261
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                            MR. CHAREST:                  I worry that we -- there may be
    2       gaps in what the witness was presented and what's still
    3       in the binders just over the course of time.
    4                            THE COURT:               You can work that out.
    5                            MR. CHAREST:                  Thank you, sir.             All right.
    6       Fair enough.
    7                            THE COURT:               I hope.
    8                            Now, we do have -- as you mentioned,
    9       Mr. Charest, and as Mr. Shapiro knows, you have --
  10        well, I saw Ms. Tardiff taking photographs -- you have
  11        a set of photographs of the test properties that you
  12        are agreed will be presented to the Court; right?                                       And
  13        you're going to do that within the next several days.
  14                             MR. CHAREST:                  We -- yes, sir.             We're going
  15        to -- we are going to supply to the government the
  16        photos that we took from the test properties that
  17        they're going to supply us.                                My understanding is we'll
  18        combine them all and submit to the Court in some form
  19        of record.
  20                             THE COURT:               Yes.
  21                             Mr. Shapiro?
  22                             MR. SHAPIRO:                  Yes, sir.           And we'll aim to do
  23        that at the same time that we -- we send back the other
  24        exhibits to the Court.
  25                             THE COURT:               Okay.        Is there a way to identify


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 102 of 396



                                                                                                      2262
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       them on the record before we actually close the trial?
    2                            MR. CHAREST:                  I think so.             We can do it any
    3       number of ways.                    Since they're all electronic, we can
    4       just put them -- all the photos on a thumb drive and
    5       label that one thing the number.                                     And we can probably
    6       assign individual, you know, identifiers to the file
    7       names.           That's probably the easiest.
    8                            THE COURT:               Can the two of you work that out.
    9                            MR. CHAREST:                  Yes, sir.
  10                             MR. SHAPIRO:                  We can work that out.            One
  11        question I had, it seems like we could call it a joint
  12        demonstrative exhibit?
  13                             THE COURT:               Yes.
  14                             MR. SHAPIRO:                  Do you think it would be
  15        helpful to the Court to individually identify each page
  16        number, or is that not necessary?
  17                             THE COURT:               I don't think it's necessary.                  I
  18        think it's -- it would be very, very helpful to
  19        identify the particular property involved or the owner
  20        of the property.
  21                             MR. CHAREST:                  We can do that, sir.            We can
  22        bring it up in terms --
  23                             THE COURT:               You could do that, that would
  24        ease matters considerably.
  25                             MR. CHAREST:                  We can -- we can name them by,


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 103 of 396



                                                                                                       2263
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       like, whatever stop we're at.                                  Like, the Giron with the
    2       home and then number it there.                                   We can do that.
    3                            THE COURT:               Just use the home.
    4                            MR. CHAREST:                  Yes, sir.
    5                            MR. SHAPIRO:                  That should not be a problem.
    6                            MR. CHAREST:                  Actually, we do.            I have an
    7       idea.         We'll get it done.
    8                            THE COURT:               All right.             Great.
    9                            Mr. Easterby.
  10                             MR. EASTERBY:                  I just had a suggestion on
  11        that point, Your Honor.                             You saw we had the file name,
  12        date, time, and GPS embedded in some of those photos.
  13        That might be a way to give the Court a good
  14        identification as to where the place was.                                       You can even
  15        have a little map embedded in there that shows where it
  16        was.
  17                             THE COURT:               Well, that might be true, but
  18        what we have to do, then, is take the GPS coordinates
  19        and translate that to the property.                                        We'd rather not
  20        have to take the time to do that.
  21                             MR. EASTERBY:                  Yes, sir.
  22                             MR. CHAREST:                  We'll just -- we'll folder the
  23        images on the drive by property location.                                       That's the
  24        easiest way.
  25                             THE COURT:               All right.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 104 of 396



                                                                                                          2264
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1                            Mr. Shapiro?
    2                            MR. SHAPIRO:                  Yes, sir.
    3                            THE COURT:               Is that okay with you?
    4                            MR. SHAPIRO:                  That is satisfactory.
    5                            THE COURT:               All right.             Thank you.
    6                            All right.               Let's proceed.                   Mr. Shapiro.
    7                            MR. SHAPIRO:                  There is one sort of
    8       housekeeping issue, Your Honor.                                    After Mr. Long's
    9       testimony, he was kept under oath subject to recall.
  10        We do not intend to introduce any more of the Facebook
  11        video that the Court saw.
  12                             So with the Court's permission, I think he
  13        can be relieved from being recalled.
  14                             THE COURT:               He's a local person, though, so
  15        it's not quite the problem that we have had with some
  16        other witnesses.                     Let's --
  17                             Mr. Charest.
  18                             MR. CHAREST:                  We're satisfied.               As long as
  19        that video is in the record, which I understand it is,
  20        we don't need more or less, and we don't need Mr. Long
  21        anymore.
  22                             THE COURT:               Mr. Long is excused.
  23                             MR. SHAPIRO:                  Thank you, sir.
  24                             THE COURT:               That will help.
  25                             Ms. Duncan, are you next?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 105 of 396



                                                                                                  2265
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            MS. DUNCAN:                   Yes, sir.         United States calls
    2       Mr. Les Hansmann.
    3                            THE COURT:               I'm sorry.             You have to say it
    4       again.
    5                            MS. DUNCAN:                   Mr. Les Hansmann,
    6       H-a-n-s-m-a-n-n.
    7                            THE COURT:               Mr. Hansmann, if you would
    8       approach the bench to be sworn as a witness, that would
    9       be helpful.
  10        Thereupon--
  11                                               LESLIE HANSMANN,
  12        was called as a witness, and having been first duly
  13        sworn, was examined and testified as follows:
  14                             THE WITNESS:                  I do.
  15                             THE COURT:               If you would be seated in the
  16        witness stand, that would be helpful.
  17                             MS. DUNCAN:                   May I proceed?
  18                             THE COURT:               Yes.
  19                                             DIRECT EXAMINATION
  20        BY MS. DUNCAN:
  21                  Q.         Please introduce yourself.
  22                  A.         Yes.        My name is Les Hansmann.
  23                  Q.         Mr. Hansmann, who do you work for?
  24                  A.         I currently work for the United States
  25        Geologic Survey.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 106 of 396



                                                                                           2266
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         Is that also known as USGS?
    2                 A.         Yes.
    3                 Q.         Okay.         And where do you work -- or where are
    4       you located?
    5                 A.         I am located in Rolla, Missouri.
    6                 Q.         Okay.         And what do you do for USGS?
    7                 A.         My current job is the section chief for the
    8       cartographic products section.
    9                 Q.         And as section chief for the cartographic
  10        product section, what are your primary job
  11        responsibilities?
  12                  A.         So my main job is to oversee the production
  13        of the United States geological topographic map.
  14                  Q.         We're going to ask -- we're going to talk
  15        some more about the U.S. geological survey topographic
  16        map, but how long have you served in this role as
  17        section chief?
  18                  A.         For the past four years.
  19                  Q.         Okay.         And how long have you been with USGS
  20        in total?
  21                  A.         31 years.
  22                  Q.         Okay.         And so before becoming section chief,
  23        what work did you do for the USGS?
  24                  A.         So prior to being a section chief, I was the
  25        frontline supervisor for the same section, overseeing


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 107 of 396



                                                                                                    2267
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       the production of the topographic maps.
    2                            And then, prior to that, I was in the
    3       research and development section where we did --
    4       researched and developed a current U.S. topographic
    5       map.
    6                 Q.         What is a USGS topographic map?
    7                 A.         So a topographic map is a map of 1-to-24,000
    8       scale.           We make these for the whole United States and
    9       its territories.                     It covers an area of 7.5 minutes of
  10        latitude by 7.5 minutes of longitude.                                          So ...
  11                  Q.         Okay.         And how long has USGS been creating
  12        topographic maps?
  13                  A.         140 years.
  14                             THE COURT:               Ms. Duncan, may I ask a question
  15        quick?
  16                             MS. DUNCAN:                   Yes, sir.
  17                             THE COURT:               Mr. Hansmann, are these the
  18        quadrangle maps?
  19                             THE WITNESS:                  Yes, sir.
  20                             THE COURT:               In ordinary parlance, that's what
  21        they're called.                    Thank you.
  22                             MS. DUNCAN:                   And we'll be looking at some of
  23        those in just a few moments.
  24        BY MS. DUNCAN:
  25                  Q.         Mr. Hansmann, how frequently are the USGS


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 108 of 396



                                                                                                    2268
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       topographic maps updated?
    2                 A.         So since 2010 they are updated every three
    3       years.
    4                 Q.         Okay.         And how about prior to 2010?
    5                 A.         Prior to 2010 it was pretty infrequent
    6       because of the number of hours that it took to produce
    7       one of these, and funding was also a major problem in
    8       the past.
    9                 Q.         Okay.         So let's break that down.                    What
  10        happened in 2010 that made it such that you updated
  11        them every three years?
  12                  A.         So in 2010 we started making an electronic
  13        version of the U.S. topographic map and providing it
  14        free for download from the internet.
  15                  Q.         Okay.         And how are the digital versions of
  16        those maps created?
  17                  A.         Using GIS software and computers.
  18                  Q.         Okay.         Now, prior to 2010, you mentioned that
  19        the maps took a lot of time.
  20                  A.         Yes.
  21                  Q.         How were they created?
  22                  A.         So the way the production process was prior
  23        to 2010, it took a lot of hand-scribing.                                       So normally
  24        what would be done is an area would be identified for a
  25        project, aerial photography would be acquired over that


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 109 of 396



                                                                                                       2269
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       area, then a field crew would be assigned to go down
    2       and identify features and make notes on the aerial
    3       photographs.                 And then all of that material would be
    4       sent back to the -- the mapping centers for production.
    5                 Q.         Does your office maintain current and
    6       historic versions of the USGS topographic maps?
    7                 A.         Yes, we do.
    8                 Q.         And are you familiar with USGS topographic
    9       maps around the Addicks and Barker reservoirs?
  10                  A.         Yes, I am.
  11                  Q.         Okay.         I'd like to turn your attention to
  12        four exhibits -- DX744, 745, 741, and 747.
  13                             Now, to do this efficiently, I have them
  14        printed up as what we're going to mark as Defendants'
  15        Demonstrative 4.
  16                             MS. DUNCAN:                   And, Your Honor, I have a stack
  17        of demonstratives that I'd like to pass out.                                       These are
  18        simply replicas of the actual exhibits.                                        So, after
  19        discussion, I intend to move the substantive exhibits
  20        into evidence.
  21                             THE COURT:               Could you identify the exhibits
  22        again?           It's DX744, 745 --
  23                             MS. DUNCAN:                   741 and 747.
  24                             THE COURT:               Thank you.
  25                             MS. DUNCAN:                   And may I approach?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 110 of 396



                                                                                                  2270
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            THE COURT:               Yes.          Certainly.
    2                            MS. DUNCAN:                   And this is a stack of seven
    3       different demonstratives.                                   We'll move through them
    4       through the course of the exam.
    5       BY MS. DUNCAN:
    6                 Q.         Mr. Hansmann, looking at the four exhibits in
    7       front of you, what are these exhibits?
    8                 A.         So this is a -- four different versions of
    9       the same quadrangle.
  10                  Q.         And what is the title of this quadrangle?
  11                  A.         So if we could zoom into the bottom
  12        right-hand corner of the very left map.
  13                  Q.         This is DX744.                     Go ahead.
  14                  A.         So this is the Addicks, Texas, quadrangle.
  15        It was published in 1970.
  16                  Q.         And, on USGS topographic maps, where can the
  17        title and the date be found?
  18                  A.         So on every USGS product, they will always
  19        have the map title and the date that it was published
  20        in the lower right-hand corner.
  21                  Q.         Okay.         Let's go through each of these and
  22        identify the date.
  23                             Let's move to the next map, DX745.                        What's
  24        the date for this map?
  25                  A.         So this is a 1970 version map, and it was


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 111 of 396



                                                                                             2271
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1       photorevised in 1980.
    2                 Q.         How about the date for DX741?
    3                 A.         This is a 1995.
    4                 Q.         Okay.         And how about the date for DX747?
    5                 A.         It's 2016.
    6                 Q.         And who produced these four exhibits sitting
    7       before you?
    8                 A.         All of these were produced by the USGS.
    9                            MS. DUNCAN:                   Your Honor, the United States
  10        offers Defendants' Exhibit 744, 745, 741, and 747 into
  11        evidence.
  12                             MR. VUJASINOVIC:                       No objection.
  13                             THE COURT:               Thank you.             Admitted.
  14                                       (Whereupon, Defendants' Exhibits 744,
  15                                         745, 741, 747 were admitted into
  16                                         evidence.)
  17        BY MS. DUNCAN:
  18                  Q.         Mr. Hansmann, you referred to this map as a
  19        quad.         And, indeed, that's what the Court asked you
  20        about as well.
  21                             What do you mean when you use the word
  22        "quad"?
  23                  A.         So back -- years ago, the USGS went through
  24        and divided up the country and its territories by 7 ½
  25        minutes of latitude and 7 ½ minutes of longitude.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 112 of 396



                                                                                                   2272
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       Since it's the same measurements on all four sides, we
    2       call it a quadrangle.
    3                 Q.         So is there a quad for the entire United
    4       States?
    5                 A.         Yes, and its territories.
    6                 Q.         Okay.         Now, using these maps before us as an
    7       example, can you give us an overview on how to read
    8       these quads?
    9                 A.         Yes.        So USGS used colors and -- and symbols
  10        to identify features on the maps.                                      So, for instance, we
  11        would use blue to identify surface water.                                      We would use
  12        the color green to identify vegetation on the maps.
  13        And then red would normally be used for transportation
  14        features, some cultural features.                                      And then black as
  15        well would be used.
  16                  Q.         Okay.         I have a few questions about some of
  17        the details on these maps.
  18                             Let's zoom into the far left map, DX744.
  19                             If you look in the -- at the top left corner,
  20        I notice there are some lines going diagonally all the
  21        way down the page, and they have numbers in them.
  22                             Mr. Jackson, can you zoom in.
  23                             Okay.         Mr. Hansmann, are you familiar with
  24        what I'm talking about?
  25                  A.         Yes, I am.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 113 of 396



                                                                                              2273
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1                 Q.         You know what?                     Why don't I give you a
    2       pointer.             Just so that we're all talking about the same
    3       thing, let's point this out.
    4                            MS. DUNCAN:                   Your Honor, may I approach?
    5                            THE COURT:               Yes.
    6       BY MS. DUNCAN:
    7                 Q.         Mr. Hansmann, can you point out those lines I
    8       was asking you about.
    9                 A.         So I believe you're talking about these lines
  10        that go up and down here and across here.
  11                  Q.         Well, I wasn't, but what are those?
  12                  A.         Oh, those are actually the Universal
  13        Transverse Mercator grid lines.
  14                  Q.         And then there are also some brown squiggly
  15        lines that are going in a diagonal pattern down the
  16        side of the map.
  17                  A.         Oh, yes.            Those are elevation contours.
  18                  Q.         And what are the numbers that are included on
  19        each of those contours?
  20                  A.         So those are the elevations at that point.
  21                  Q.         Okay.
  22                             How frequently are those contours indicated
  23        on the map?
  24                  A.         It's quite often.                      I don't remember the exact
  25        distance that we place those numbers.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 114 of 396



                                                                                                 2274
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                 Q.         What is the distance between the elevation
    2       contour lines?
    3                 A.         So, on this map, I'm pretty sure it's a
    4       5-feet contour interval.
    5                 Q.         Now, taking a step back to the --
    6                            THE COURT:               Ms. Duncan, it depends on whether
    7       you're looking at a steep mountain or not.
    8                            THE WITNESS:                  Yes.
    9                            THE COURT:               I'm sorry.             I have become
  10        familiar with the exercise, Mr. Hansmann.
  11                             THE WITNESS:                  Yes.      The contour will change
  12        depending upon the slope, or relief, in that area.
  13        BY MS. DUNCAN:
  14                  Q.         Now, are proper -- are individual properties
  15        or homes mapped on USGS maps?
  16                  A.         No.       That's not our job to map property.
  17                  Q.         Okay.         Are roads shown on these maps?
  18                  A.         Yes, they are.
  19                  Q.         Okay.         Now, how could somebody, you know,
  20        look at one of these maps and determine the approximate
  21        location of a property?
  22                  A.         So using the rosette that we've listed on
  23        here, it's mostly interstates, U.S. highways, state
  24        routes, as well as some local road names are printed on
  25        here as well.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 115 of 396



                                                                                                   2275
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                            So, following the -- the road network, a
    2       person could get pretty close to their property.
    3                 Q.         Okay.         Does USGS map airports?
    4                 A.         Yes, we do.
    5                 Q.         Okay.         Is there an airport located on the
    6       quadrangles sitting before you?
    7                 A.         Yes, there is.
    8                 Q.         Let's start on DX744 on the far left.
    9                            Can you tell us where on this map is one
  10        located?
  11                  A.         So there's an airport located about the
  12        center of the map.                       And it's slightly to the right-hand
  13        side.
  14                             MS. DUNCAN:                   Mr. Jackson, can you zoom in for
  15        us.
  16        BY MS. DUNCAN:
  17                  Q.         And what's the name of that?
  18                  A.         That is Lakeside Airport.
  19                  Q.         Okay.         Is -- is an airport included on the
  20        remainder of these quadrangles through time?
  21                  A.         Yes.        It will be shown on every map.
  22                  Q.         Okay.         Let's -- then let's turn to DX745, the
  23        next map from 1970 but photorevised 1980.                                      Let me ask
  24        you some questions about this one.
  25                             First, you mentioned that the airport is on


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 116 of 396



                                                                                                    2276
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       every one of these.                        Where is the airport on this map?
    2                 A.         It's located about the center of the map and
    3       slightly to the right, just like the previous map.
    4                 Q.         Okay.         And what are the pink features on this
    5       map?
    6                 A.         So those areas indicate areas that have
    7       changed since the map was produced the prior year
    8       before -- the prior time before.
    9                 Q.         Okay.         And if we look down to the bottom
  10        right corner, it states this map was photorevised 1980.
  11        What does that mean?
  12                  A.         Yes.        So in approximately -- somewhere around
  13        1980, it was determined that this area needed to be
  14        updated with new maps.                             So a new aerial photography was
  15        acquired.              And they would inspect the aerial
  16        photography to determine the amount of change on each
  17        map.
  18                             If there was a lot of change, then a new map
  19        would be produced.                       If there wasn't that much change,
  20        then you would see something like this, with the purple
  21        areas showing what had changed from the time that the
  22        map had been produced before.
  23                  Q.         Okay.         If you look to the bottom left side of
  24        the map, there is some writing in pink.                                        What's
  25        indicated in that note?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 117 of 396



                                                                                                   2277
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                 A.         So that purple text is revisions shown in
    2       purple compiled from aerial photographs taken in 1977
    3       and other sorts of data.                               This information was not
    4       field-checked, and the map was edited in 1980.                                   The
    5       purple tint indicates extension of urban areas.
    6                 Q.         Okay.         Now, if we move through time to the
    7       next map in 1995 -- that's Defendants' Exhibit 741 --
    8       instead of pink features, there are red features.
    9       What's going on with this map?
  10                  A.         So as -- as previously, new aerial
  11        photography was acquired.                                  And it was examined for the
  12        amount of change.
  13                             This time, there was so much change that a
  14        complete update had to be done.                                    Therefore, there is no
  15        purple shown because it's a brand-new map.
  16                             And the pink areas indicate high-population
  17        or urban area, built-up areas.
  18                  Q.         And is -- is -- can you point out where the
  19        airport is on this map?
  20                  A.         Yes.        It is in the -- about the same
  21        location -- well, it is the same location as previous
  22        maps.
  23                  Q.         Okay.         And what's the name on this -- what's
  24        the name of the airport on this map?
  25                  A.         So it's the same airport, but the name has


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 118 of 396



                                                                                                    2278
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       changed.             It's Houston West airport.
    2                 Q.         Okay.         Now I'd like to move in time up to
    3       2016, DX747.                 Here, there are no red features.                       So what
    4       happened with this map?
    5                 A.         So, in 2016 when we started making -- well,
    6       in 2010, we started making an electronic version.
    7                            The 2016 version, we do not have a national
    8       data set for built-up urban areas.                                       So, therefore, we
    9       don't show that anymore.                               But what we do is include
  10        additional local road names to provide the user more
  11        information on the map.
  12                  Q.         Now, taking a step back and looking at all
  13        four of these maps together, are Addicks and Barker
  14        dams depicted on these maps?
  15                  A.         Yes, they are.
  16                  Q.         For the record, why don't we use the far left
  17        map, DX744.                Can you tell us where on the quad the
  18        Addicks and Barker dams are located?
  19                  A.         So if we could zoom in about the center of
  20        the map to the right-hand corner -- bottom corner.                                       I'm
  21        sorry.
  22                             You can see the Interstate 10 going through
  23        the center of the map there from east to west.                                      On the
  24        north side of Interstate 10, the Addicks Dam is shown.
  25        And on the south side of Interstate 10, the Barker Dam


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 119 of 396



                                                                                                    2279
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       is shown.
    2                 Q.         Okay.         Now, while we're zoomed in like this,
    3       what is the blue coloring shown behind the dam?
    4                 A.         So the blue tint behind the dam indicates
    5       areas that are subject to inundation.
    6                 Q.         Earlier, you mentioned that USGS uses blue to
    7       indicate water features.                               Is there a difference between
    8       areas subject to inundation and a water feature?
    9                 A.         Yeah.         So areas that have water year-round
  10        would be a solid blue pattern.                                   And this is a blue
  11        dashed pattern that is not solid.
  12                  Q.         Okay.         And if we zoom in even more closely to
  13        the end of the dam where the areas of inundation begin,
  14        it appears there's a line with a number.                                       What is that?
  15                  A.         So, yes, that blue line is the extent of the
  16        area of inundation, with an elevation value printed on
  17        that line.
  18                  Q.         Okay.         Are there areas subject to inundation
  19        shown on all four of the maps before you?
  20                  A.         Yes.
  21                  Q.         Okay.         If we go over to the 2016 map, DX747,
  22        it looks like -- the area behind the map -- or behind
  23        the dams looks a little different.                                       Why is that?
  24                  A.         So when we started creating the electronic
  25        version, we changed some of our symbology.                                      The area is


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 120 of 396



                                                                                               2280
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       still identified; it's just a slightly lighter blue.
    2       It's not as prominent as the previous maps.
    3                 Q.         Okay.         If you look to the edge of the Addicks
    4       Dam like we did with DX744, but if you do that on
    5       DX747, is the same edge of the area depicted with a
    6       line and a number?
    7                 A.         It is shown with a line, but it does not have
    8       a number on it.
    9                 Q.         Okay.         Why not?
  10                  A.         Mainly because we don't show elevation for
  11        the extent of a area subject to inundation anymore
  12        because that area can change.                                  And it really doesn't
  13        stand up.
  14                  Q.         Okay.         Taking a step back, now, you indicated
  15        that the blue areas with hashing on these maps are
  16        subject to inundation.                             So how would a reader looking
  17        at these maps be able to learn that?
  18                  A.         So if we can go back to the first example,
  19        Exhibit 744.
  20                  Q.         Okay.
  21                  A.         And zoom into the bottom left-hand corner.
  22        So at the bottom of that note there, it says "areas
  23        covered by light blue pattern are subject to controlled
  24        inundation."
  25                  Q.         Okay.         Now, you directed us to the bottom


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 121 of 396



                                                                                                2281
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       left-hand corner.                      Would similar notes be found on maps
    2       from this time?
    3                 A.         Yes.        So any special notes pertaining to
    4       the -- to the map content would be listed in the bottom
    5       left-hand corner on all maps.
    6                 Q.         Okay.         And all maps continuing to today?
    7                 A.         No.       That is no longer in the credit note on
    8       the electronic version of the maps since 2010.                                 We
    9       actually provide a symbology file with each quadrangle
  10        so that that is accompanied every time somebody
  11        downloads a new map.
  12                  Q.         So, before 2010, the notes would in the
  13        bottom left corner?
  14                  A.         Yes.
  15                  Q.         And, after 2010, they'd be in a file?
  16                  A.         Yes.
  17                  Q.         Okay.         Very quickly, let's turn to, then,
  18        DX745, which is photorevised in 1980.
  19                             And just show us again, where would a reader
  20        be able to determine what the blue hashing means?
  21                  A.         So if we could zoom into that bottom
  22        left-hand corner again.
  23                             And at the very bottom, the areas covered by
  24        a light blue pattern are subject to controlled
  25        inundation.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 122 of 396



                                                                                           2282
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         Let's move to the 1995 map, DX741.
    2                            How would a reader of this map know what the
    3       blue hashed areas are?
    4                 A.         So, again, if they would zoom into the same
    5       area, areas covered by a dashed light blue pattern are
    6       subject to controlled inundation occurring as of 1970.
    7                 Q.         Okay.         Now I'd like to turn your attention to
    8       DX698.           And we'll put that up on the screen for you,
    9       Mr. Hansmann.
  10                             Are you familiar with this document?
  11                  A.         Yes.        That is our current symbology file that
  12        we provide with every topographic map.
  13                  Q.         So the 2016 map that we just looked at, how
  14        does the document we're looking at relate to the 2016
  15        map?
  16                  A.         It would be included when it would be
  17        downloaded from the internet.
  18                  Q.         And who produces this document?
  19                  A.         The USGS.
  20                             MS. DUNCAN:                   Your Honor, the United States
  21        offers DX698 into evidence.
  22                             THE COURT:               Mr. Vujasinovic?
  23                             MR. VUJASINOVIC:                       No objection.
  24                             THE COURT:               Admitted.
  25                                       (Whereupon, Defendants' Exhibit 698 was


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 123 of 396



                                                                                                      2283
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                                        admitted into evidence.)
    2       BY MS. DUNCAN:
    3                 Q.         Now, Mr. Hansmann, can you show us where in
    4       this document the symbol for subject to inundation
    5       appears?
    6                 A.         Yes.        So if we go to the last page in this
    7       document.              And on the right-hand side at the top the
    8       item "submerged area and bogs," and then the symbology
    9       there at the bottom says "land subject to inundation."
  10                  Q.         Now, taking a step back, have you reviewed
  11        anything that helps you understand why the USGS drew
  12        the inundation lines as it did behind Addicks and
  13        Barker dams?
  14                  A.         Yes, I have.
  15                             MR. VUJASINOVIC:                      Objection.          That's vague as
  16        to what time frame, please.
  17        BY MS. DUNCAN:
  18                  Q.         Mr. Hansmann --
  19                             THE COURT:               Sustained.
  20        BY MS. DUNCAN:
  21                  Q.         Mr. Hansmann, is a there a difference between
  22        the area depicted behind the dams that is subject to
  23        inundation for any of the four maps we were looking at?
  24                  A.         No.       There's nothing that's changed.
  25                  Q.         So do you -- well, let me -- let me turn your


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 124 of 396



                                                                                                2284
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       attention to DX42.                       And we'll put that up on the
    2       screen.
    3                 A.         Yes.
    4                 Q.         What is this document?
    5                 A.         So these are project notes from the Addicks
    6       quadrangle.
    7                 Q.         Okay.         And why -- who keeps these notes?
    8                 A.         So the -- these notes are created for every
    9       map that we create at USGS.                                 There will be project
  10        notes along with field notes.                                  And this page will be
  11        written out.                 It will have the name of the quad, which
  12        is at the top right-hand corner; the person that
  13        reviewed that quadrangle for accuracy; and a date of
  14        when that map was reviewed.
  15                  Q.         Okay.         Is there any -- can you tell us if
  16        there's anything on this document that relates to areas
  17        subject to inundation on the quads we looked at.
  18                  A.         Yes.        If we could move down in the document
  19        to where it states "Drainage."
  20                  Q.         Okay.         And, before you go any further, before
  21        we read from the document, I want to move this document
  22        into evidence, DX42.
  23                             MR. VUJASINOVIC:                       Is it more than just this
  24        one page? because I don't have a hard copy.
  25                             MS. DUNCAN:                   No.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 125 of 396



                                                                                                        2285
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                            MR. VUJASINOVIC:                      All right.           No objection.
    2                            THE COURT:               Admitted.
    3                                      (Whereupon, Defendants' Exhibit 42 was
    4                                        admitted into evidence.)
    5       BY MS. DUNCAN:
    6                 Q.         Now, Mr. Hansmann, you directed us to the
    7       drainage area.
    8                 A.         Yes.
    9                 Q.         Okay.
  10                  A.         So under the drainage area, there is a
  11        note to areas subject to inundation.                                           The area subject
  12        to inundation controlled by Addicks Dam is elevation of
  13        114.        The area controlled by Barker Dam is 107.
  14                  Q.         Okay.         And how does this relate to the blue
  15        dashed areas shown on the four quads we looked at?
  16                  A.         So that is how we determine where that line
  17        would be drawn, at the 114 elevation behind the dam and
  18        also the 107 elevation behind the dam.
  19                  Q.         Okay.         Now, taking a step back -- and we can
  20        set that document aside.
  21                             Are USGS topographic maps publicly available?
  22                  A.         Yes, they are.
  23                  Q.         And where are the maps available?
  24                  A.         Currently, they're available online.
  25                  Q.         Okay.         Prior to 2010, were the maps publicly


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 126 of 396



                                                                                                        2286
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       available?
    2                 A.         Yes, they were.
    3                 Q.         And where were they publicly available?
    4                 A.         You could obtain those at any USGS office,
    5       also universities, public libraries.                                           You could also --
    6       any counties would have copies of those maps.                                          And a
    7       person could acquire them from there.
    8                 Q.         Okay.         Now, are there other USGS topographic
    9       map quads that show the areas upstream of the
  10        reservoirs?
  11                  A.         Yes, there is.
  12                  Q.         Okay.         I'd like to turn your attention to
  13        Defendants' Demonstrative 5.                                 This is the second page
  14        in the stack that I've handed you.                                       And this
  15        demonstrative depicts Defendants' Exhibit 756, 757,
  16        758, and 759.
  17                             Mr. Hansmann, are you familiar with these
  18        documents?
  19                  A.         Yes, I am.
  20                  Q.         And what are these documents?
  21                  A.         This is four versions of the Hedwig Village
  22        quadrangle.
  23                  Q.         Who created these maps?
  24                  A.         The USGS.
  25                  Q.         Okay.         I'd like to quickly determine the date


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 127 of 396



                                                                                              2287
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       of each of these maps.
    2                            If we start with DX756, what's the date for
    3       this map?
    4                 A.         So this is 1970.
    5                 Q.         DX757?
    6                 A.         This is 1982.
    7                 Q.         DX758?
    8                 A.         1995.
    9                 Q.         And DX759?
  10                  A.         2016.
  11                             MS. DUNCAN:                   Your Honor, I'd like to move
  12        these four exhibits into evidence.
  13                             MR. VUJASINOVIC:                       No objection.
  14                             THE COURT:               What's the relevance?
  15                             MS. DUNCAN:                   The relevance goes to the
  16        character of the land at issue and the awareness or
  17        potential awareness of the areas subject to inundation,
  18        which also speaks to reasonable investment-backed
  19        expectations.
  20                             We've also had documents that have been
  21        entered into the record over the past several days that
  22        have referenced USGS quads.
  23                             THE COURT:               This covers Hedwig Village.
  24                             MS. DUNCAN:                   So, Your Honor --
  25                             THE COURT:               I take it it's the quadrangle


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 128 of 396



                                                                                                     2288
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       just to the east of the Addicks quadrangle; is that
    2       correct?
    3                            MS. DUNCAN:                   If you look at the top left
    4       corner, you've got the east side of Addicks, including
    5       the area north --
    6                            THE COURT:               I know, but there's a box that
    7       tells you where this quadrangle fits in the scheme of
    8       things.
    9                            MS. DUNCAN:                   Yes.
  10                             THE COURT:               All right.
  11                             MS. DUNCAN:                   And in a moment we'll also offer
  12        some exhibits that are indeed joint exhibits between
  13        both of the parties that are these USGS maps with the
  14        test properties overlaid upon them.                                        So we're simply
  15        offering the --
  16                             THE COURT:               DX756, 757, 758, and 759 are
  17        admitted.
  18                                       (Whereupon, Defendants' Exhibits 756,
  19                                         757, 758 and 759 were admitted into
  20                                         evidence.)
  21        BY MS. DUNCAN:
  22                  Q.         Mr. Hansmann, for the record, are Addicks --
  23        is Addicks Dam depicted on these maps?
  24                  A.         Yes, it is.
  25                  Q.         And where?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 129 of 396



                                                                                           2289
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         So it's pretty much the left side of the map.
    2                 Q.         Okay.         Are there any areas subject to
    3       inundation depicted on these four maps?
    4                 A.         Yes, it is.
    5                 Q.         Okay.         And where?
    6                 A.         It's behind the dam.
    7                 Q.         I'd like to now turn your attention to
    8       demonstrative -- Defendants' Demonstrative 3 -- excuse
    9       me -- Defendants' Demonstrative 6.
  10                             And this features Defendants' Exhibits 752,
  11        753, 749, and 754.
  12                             Mr. Hansmann, are you familiar with these
  13        exhibits?
  14                  A.         Yes, I am.
  15                  Q.         And what are these exhibits?
  16                  A.         So this is four versions of the Clodine,
  17        Texas, quadrangle.
  18                  Q.         And using the legend at the bottom right side
  19        of the quad, can you tell -- can you tell the Court
  20        where this quad fits in relation to the Addicks quad,
  21        the first quad we discussed?
  22                  A.         So, this one, it is due south of the Addicks,
  23        Texas, one.
  24                  Q.         And who produced these four maps?
  25                  A.         It's USGS.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 130 of 396



                                                                                           2290
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         Okay.         And let's quickly go through the dates
    2       of each of these maps.
    3                            What is the date of DX752?
    4                 A.         This is 1970.
    5                 Q.         DX753?
    6                 A.         It's 1982.
    7                 Q.         DX749?
    8                 A.         1995.
    9                 Q.         And DX754?
  10                  A.         That's 2016.
  11                             MS. DUNCAN:                   Your Honor, the United States
  12        offers Defendants' Exhibit 752, 753, 749, and 754 into
  13        evidence.
  14                             MR. VUJASINOVIC:                       No objection.
  15                             THE COURT:               Admitted.
  16                                       (Whereupon, Defendants' Exhibits 752,
  17                                         753, 749 and 754 were admitted into
  18                                         evidence.)
  19        BY MS. DUNCAN:
  20                  Q.         Mr. Hansmann, is the Barker Dam depicted on
  21        these maps?
  22                  A.         Yes, it is.
  23                             THE COURT:               You're going to have to wait just
  24        a moment --
  25                             MS. DUNCAN:                   Of course.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 131 of 396



                                                                                                2291
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                            THE COURT:               -- for the Court to catch up with
    2       its notes.
    3                            You may proceed.
    4       BY MS. DUNCAN:
    5                 Q.         Mr. Hansmann, now, for the record, can you
    6       describe for us where on these quads the Barker Dam is
    7       depicted.
    8                 A.         So it's pretty much the top half of the
    9       quadrangle.
  10                  Q.         Okay.         And are there any areas subject to
  11        inundation depicted on this map?
  12                  A.         Yes, there is.
  13                  Q.         Where?
  14                  A.         It's behind the dam.
  15                  Q.         Mr. Hansmann, was your office asked to create
  16        some maps for this case?
  17                  A.         Yes, we were.
  18                  Q.         Okay.         What was your office asked to do?
  19                  A.         So the Department of Justice contacted us and
  20        asked us to take a file that they had collected of
  21        property outlines for this area and overlay them on top
  22        of our U.S. topographic maps.
  23                             MR. VUJASINOVIC:                       I'm sorry, Judge.   I missed
  24        that question.
  25                             MS. DUNCAN:                   I'd be happy to ask again.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 132 of 396



                                                                                                      2292
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                            MR. VUJASINOVIC:                       Thanks.
    2                            THE COURT:               We can have it read back, but go
    3       ahead, Ms. Duncan.
    4       BY MS. DUNCAN:
    5                 Q.         What were you asked to do?
    6                 A.         So we were asked to overlay the properties
    7       that the Department of Justice had collected on top of
    8       our U.S. topographic maps.
    9                 Q.         Okay.         And so how were these maps created?
  10                  A.         So using GIS software, we brought in our maps
  11        and then overlaid the properties that the Department of
  12        Justice provided to us on top of those.
  13                  Q.         Okay.         I'd now like to turn your attention to
  14        Defendants' Demonstrative 7, and this includes four
  15        exhibits.
  16                             MS. DUNCAN:                   And, Your Honor, on the
  17        demonstrative, we have DX numbers.                                       But I will read for
  18        you the JX numbers, because all of the remainder of the
  19        exhibits I will be offering are joint exhibits.                                      So
  20        starting from left to right, we have JX266, JX267,
  21        JX268, and JX269.
  22        BY MS. DUNCAN:
  23                  Q.         Mr. Hansmann, are you familiar with the four
  24        maps before you?
  25                  A.         Yes, I am.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 133 of 396



                                                                                           2293
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         And what are these maps?
    2                 A.         This is the four versions of the Addicks,
    3       Texas, quad with the property value -- or property
    4       outlines on top of them.
    5                 Q.         Okay.         And -- and can you tell us, how are
    6       the properties depicted on this map -- on these maps?
    7                 A.         They're shown with a yellow fill with a red
    8       outline, and the text is a red and yellow as well.
    9                 Q.         Is there a legend on this map for the
  10        parcels?
  11                  A.         Yes, there is.
  12                  Q.         Okay.         Can you describe that for us.
  13                  A.         So that is in the top right-hand corner.
  14                  Q.         Okay.         And what is -- what's the language in
  15        that legend?
  16                  A.         It says "parcels," and then it has the symbol
  17        that is used and it says "upstream."
  18                  Q.         Okay.         Now, opposite of that legend is a box
  19        with text.
  20                             What's -- what's that information?
  21                  A.         So this is a statement that these maps were
  22        produced on the request of the Department of Justice
  23        with those properties.
  24                  Q.         Okay.         Now, is this how the test properties
  25        are depicted on the USGS maps for all the maps that


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 134 of 396



                                                                                                     2294
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       your office created?
    2                 A.         Yes.
    3                            MS. DUNCAN:                   Your Honor, the United States
    4       offers JX266, 267, 268, and 269 into evidence.
    5                            MR. VUJASINOVIC:                       Your Honor, we'd object
    6       because these are annotated and the originals would be
    7       the best available evidence.
    8                            THE COURT:               Is that -- they are annotated.
    9       But, on the other hand, we have a foundation for -- a
  10        basis for the annotations.
  11                             MS. DUNCAN:                   Yes.     Yes, we do.        Mr. Hansmann
  12        explained that his office took the parcels, and he
  13        explained how the parcels were overlaid onto these
  14        maps.
  15                             Moreover, the underlying maps are already in
  16        evidence, and Mr. Hansmann explained what was added to
  17        these maps.                This is proper for a trial presentation.
  18                             THE COURT:               Mr. Vujasinovic.
  19                             MR. VUJASINOVIC:                       Well, I would maintain the
  20        objection that the originals are the best available
  21        evidence.              The versions they're seeking to admit were
  22        never publicly available.
  23                             MS. DUNCAN:                   May --
  24                             THE COURT:               Overruled.             They're admitted.
  25        JX266, 67, 68, and 69 are admitted.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 135 of 396



                                                                                                   2295
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1                                      (Whereupon, Joint Exhibits 266, 267, 268,
    2                                        and 269 were admitted into evidence.)
    3       BY MS. DUNCAN:
    4                 Q.        Mr. Hansmann, for the four maps before you,
    5       just for the record, what are the test properties that
    6       are depicted on this map?                                  And let me just note that
    7       there is a property noted as Mitchell Cummings.                                 Don't
    8       identify that one.                       He has been dismissed from this
    9       case.
  10                            So other than the Mitchell Cummings property,
  11        what are the properties depicted on these maps?
  12                  A.        If we could zoom in to the top right hand,
  13        and we'll work our way down.
  14                            This is the Burnham at the very top, then
  15        Stewart, Sidhu, Turney, West Houston Airport Corp, and
  16        Holland.            And then if we could zoom in at the bottom
  17        blue-tint area, there's one more, the Popovici.
  18                  Q.        Thank you.
  19                            Mr. Hansmann, let's now look to Defendants'
  20        Demonstrative 8.
  21                            MS. DUNCAN:                And, Your Honor, this
  22        demonstrative features the DX numbers, but I'm going to
  23        read to you the JX numbers moving from the left to
  24        right.          And those are JX276, 277 --
  25                            THE COURT:               Just a moment.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 136 of 396



                                                                                                  2296
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            MS. DUNCAN:                   Yes.
    2                            THE COURT:                    276.
    3                            MS. DUNCAN:                   Yes, sir.
    4                            THE COURT:               Just a moment.                   Yes.
    5                            MS. DUNCAN:                   So 276, 277, 278, and 279.
    6       BY MS. DUNCAN:
    7                 Q.         Mr. Hansmann, are you familiar with these
    8       exhibits?
    9                 A.         Yes, I am.
  10                  Q.         And what are these exhibits?
  11                  A.         This is the Hedwig Village quadrangle with
  12        the property parcels laid on top of them.
  13                             MS. DUNCAN:                   Your Honor, the United States
  14        offers JX276, 277, 278, and 279 into evidence.
  15                             MR. VUJASINOVIC:                       No objection, Judge.
  16                             THE COURT:               Admitted.
  17                                       (Whereupon, Joint Exhibits 276, 277,
  18                                         278, and 279 were admitted into
  19                                         evidence.)
  20        BY MS. DUNCAN:
  21                  Q.         Mr. Hansmann, I would like for you to read --
  22                             THE COURT:               Ms. Duncan, just give me a
  23        moment, Ms. Duncan.
  24                             MS. DUNCAN:                   Yes.
  25                             THE COURT:               I'm amazed the reporter is doing


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 137 of 396



                                                                                                    2297
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       such a good job in keeping up with you.
    2                            THE COURT REPORTER:                       Thank you.
    3                            THE COURT:               Yes.          Go ahead.
    4       BY MS. DUNCAN:
    5                 Q.         Mr. Hansmann, for the record, I'd like you to
    6       tell us what test properties are located on each of
    7       these maps.                And why don't we use the far left map
    8       shown up here, DX775, which is also JX276, as an
    9       example.
  10                             Mr. Jackson, can you zoom in so that
  11        Mr. Hansmann can read these properties.
  12                  A.         So there are two properties, Lakes on
  13        Eldridge and Wind.
  14                  Q.         Now, Mr. Hansmann, let's move on to
  15        Defendants' Demonstrative 9.
  16                             MS. DUNCAN:                   Again, Your Honor, this
  17        demonstrative features DX numbers.                                       I will read in the
  18        JX numbers.                Starting from the left to the right, those
  19        are JX271, 272, 273, and 274.
  20        BY MS. DUNCAN:
  21                  Q.         Mr. Hansmann, are you familiar with these
  22        exhibits?
  23                  A.         Yes, I am.
  24                  Q.         What are these?
  25                  A.         This is the Clodine, Texas, quadrangle with


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 138 of 396



                                                                                              2298
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       the test properties on top of them.
    2                            MS. DUNCAN:                   Okay.     Your Honor, the United
    3       States offers Joint Exhibits 271 through 274 into
    4       evidence.
    5                            MR. VUJASINOVIC:                       No objection.
    6                            THE COURT:               Admitted.
    7                                      (Whereupon, Joint Exhibits 271 - 274
    8                                        were admitted into evidence.)
    9                            THE COURT:               But give me a moment.
  10                             Thank you.
  11        BY MS. DUNCAN:
  12                  Q.         Mr. Hansmann, I'd like you to tell us for the
  13        record which test properties are located on these maps.
  14        Why don't we use the far left map, which is DX770, but
  15        also JX271.
  16                             If we can zoom in, Mr. Jackson.
  17                             Can you tell us for the record what
  18        properties are on these maps.
  19                  A.         So the Soares, Banker, and Micu.
  20                  Q.         And now I'd like to turn to the last, Defense
  21        Demonstrative 10.                      This features three maps with
  22        DX numbers.
  23                             MS. DUNCAN:                   Your Honor, I will also read in
  24        the JX numbers for you.                              Starting from the left to the
  25        right, those are JX271, 272, 273, and 274.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 139 of 396



                                                                                                  2299
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            Oh, excuse me.                     I have just read in the wrong
    2       numbers.
    3                            Thank you, Charles.
    4                            Judge, the maps shown on here are DX779, 780,
    5       and 781, and those are actually JX280, 281, and 282.
    6                            THE COURT:               Let's start again with the
    7       JX numbers.
    8                            MS. DUNCAN:                   Yes, sir.         JX280, 281, and 282.
    9                            THE COURT:               Thank you.
  10        BY MS. DUNCAN:
  11                  Q.         Mr. Hansmann, are you familiar with these
  12        exhibits?
  13                  A.         Yes, I am.
  14                  Q.         And what are they?
  15                  A.         This is three different versions of the
  16        Richmond northeast quadrangle.
  17                  Q.         And who created these maps?
  18                  A.         USGS created the original base maps, yes.
  19                  Q.         Okay.         And you said original base maps.                  And
  20        so what do you mean by that?
  21                  A.         So these versions here have the property
  22        parcels laid on top of the original --
  23                  Q.         Okay.
  24                  A.         -- USGS quadrangle.
  25                  Q.         So did USGS create both the base maps and the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 140 of 396



                                                                                                 2300
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       portion with the overlays?
    2                 A.         Yes, we did.
    3                 Q.         Okay.         Now, have we discussed this underlying
    4       base map yet?
    5                 A.         No, we have not.
    6                 Q.         So I'm going to ask you a few more questions
    7       about it just so that our record is clear.
    8                            You mentioned this is the Richmond
    9       quadrant -- or quadrangle.                                 So let's talk about the
  10        dates of those.
  11                  A.         Okay.
  12                  Q.         Let's go to the left, the Exhibit DX779,
  13        which is also JX280.
  14                             What's the date of this map?
  15                  A.         So this is 1971.
  16                  Q.         Okay.         And if we move to the next map, which
  17        is DX780 and also JX281.
  18                             What's the date of this map?
  19                  A.         This is 1971 but revised in 1980.
  20                  Q.         If we move to the last map on the far right,
  21        which is DX781 and also JX282.
  22                             What's the date of this map?
  23                  A.         This is 2016.
  24                  Q.         Okay.         And, now, can you remind us, what are
  25        the items that USGS overlaid onto this map at the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 141 of 396



                                                                                                      2301
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       request of --
    2                 A.         So the items that we placed on top of these
    3       maps were the property parcels that were provided to us
    4       by Department of Justice.
    5                 Q.         Okay.         And how about the legend for the
    6       parcels?
    7                 A.         So it's located at the bottom of the -- the
    8       map there.
    9                 Q.         Did you add that too?
  10                  A.         Yes.        We added that along with the disclaimer
  11        on the other side.
  12                  Q.         Okay.         And so, but for the addition of the
  13        property parcels, the legend, and the disclaimer, do
  14        these three maps reflect the USGS topographic maps that
  15        your office typically maintains?
  16                  A.         Yes.
  17                             MS. DUNCAN:                   Your Honor, the United States
  18        offers JX282, 281, and 280 into evidence.
  19                             MR. VUJASINOVIC:                       No objection.
  20                             THE COURT:               Admitted.
  21                                       (Whereupon, Joint Exhibits 281, 282, 280
  22                                         were admitted into evidence.)
  23        BY MS. DUNCAN:
  24                  Q.         Mr. Hansmann, for the record, which
  25        properties are depicted on these maps?                                         And if it -- if


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 142 of 396



                                                                                                  2302
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       it will help, let's zoom in to the far left map.
    2                 A.         And let's zoom in to the top left corner.
    3                 Q.         Top right?
    4                 A.         Or top right corner.                        Excuse me.    And this is
    5       the Giron property.
    6                 Q.         Okay.         And if we -- if we zoom out again,
    7       just for the record, are -- is the Barker Dam depicted
    8       on this map?
    9                 A.         Yes, it is.
  10                  Q.         Okay.         And are there any areas subject to
  11        inundation depicted on this map?
  12                  A.         Yes.
  13                  Q.         Where are they?
  14                  A.         Behind the dam.
  15                  Q.         Say that again.
  16                  A.         Behind the dam.
  17                  Q.         Okay.         Now, we've looked at several series of
  18        maps that have a 1995 version of a map.
  19                  A.         Yes.
  20                  Q.         There's not a 1995 version before us.
  21                             Why is that?
  22                  A.         No.       So in 1995, when we were going through
  23        and updating these maps, it was determined that there
  24        wasn't anything on this map that had changed;
  25        therefore, a new map was not needed.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 143 of 396



                                                                                                  2303
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            MS. DUNCAN:                   May I have one moment?
    2                            THE COURT:               Yes.
    3                            MS. DUNCAN:                   No further questions.
    4                            THE COURT:               Thank you.
    5                            Mr. Vujasinovic, cross-examination.
    6                            MR. VUJASINOVIC:                       Yes, sir.
    7                                              CROSS-EXAMINATION
    8       BY MR. VUJASINOVIC:
    9                 Q.         Sir, my name is Vuk Vujasinovic.                          I'm with VB
  10        Attorneys.               We've never met before.
  11                  A.         No.
  12                  Q.         You didn't give a deposition in this case;
  13        correct?
  14                  A.         No, I did not.
  15                  Q.         And have you ever been to Houston before now?
  16                  A.         No, I have not.
  17                  Q.         Okay.         First time in Houston?
  18                  A.         Yes.
  19                  Q.         All right.               And these -- the USGS maps you've
  20        been talking about, the -- the "subject to controlled
  21        inundation" language?
  22                  A.         Yes, sir.
  23                  Q.         You said that the only maps that are
  24        available online were 2010 or later; is that correct?
  25                  A.         Yes, sir.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 144 of 396



                                                                                                        2304
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 Q.         And so the only maps that are in evidence
    2       that are after that date are the handful of 2016 maps;
    3       is that correct?
    4                 A.         No, sir.            These quads have been updated every
    5       three years since 2010.
    6                 Q.         Okay.
    7                 A.         So that would mean there would be three or
    8       four versions of that map.
    9                 Q.         Okay.         Now, what is the blue -- the blue
  10        shading that you've discussed in some of these maps,
  11        what is -- what is that based on?
  12                  A.         I don't understand the question.
  13                  Q.         Is it based on elevations?                                Is it based on
  14        storm design? maximum impoundment?                                       Where did USGS get
  15        the data to draw the blue?
  16                  A.         So that is based off the elevation, and that
  17        came from our field notes that were taken in 1970,
  18        which was in the map materials box in Denver for this
  19        quadrangle.                And, in there, it was determined that the
  20        lowest elevation on the dam was used for determining
  21        the area of inundation.
  22                  Q.         Okay.         None of the maps say by whom anyone
  23        could be inundated; is that correct?
  24                  A.         No, it does not.
  25                  Q.         And none of -- none of the maps say that


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 145 of 396



                                                                                                      2305
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       anybody's home or any geographical area is located in
    2       within the government's reservoir, do they?
    3                 A.         No, it does not.
    4                 Q.         And none of the maps say that any land or
    5       properties or homes are subject to or at risk of being
    6       inundated by the government, do they?
    7                 A.         No, it does not.
    8                 Q.         None of the -- none of the maps you've
    9       discussed tie that blue-shaded area in any way to the
  10        actual Addicks and Barker dams, do they?
  11                  A.         Could you repeat that.
  12                  Q.         There's no explanation in there tying the
  13        blue-shaded area to anything concerning the Addicks and
  14        Barker dams, is there?
  15                  A.         On the map?
  16                  Q.         Yeah.
  17                  A.         No.
  18                  Q.         Okay.         Now, I'm going to show you what's been
  19        admitted as Exhibit 2284 in this case.                                         It's a -- it's
  20        a memo from 1989, and someone called in for some
  21        information.                 It was a potential home buyer, and then
  22        the Corps folks contacted Mr. Richard Long.
  23                             Do you know who that is?
  24                  A.         No, sir, I do not.
  25                  Q.         All right.               And, apparently, Mr. Long was the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 146 of 396



                                                                                           2306
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       source of some of the information generated in this
    2       exhibit.             So I'm going to direct you to page 2 of the
    3       exhibit where Mr. Long -- he referenced --
    4                            Can you read that highlighted right there?
    5                 A.         "USGS quad maps showing areas of controlled
    6       inundation are somewhat misleading."
    7                 Q.         Okay.         So I have been sitting here listening
    8       to you this morning and so was everyone else in the
    9       courtroom.
  10                             Would you agree that those maps are somewhat
  11        misleading?
  12                  A.         No, I would not.
  13                  Q.         No.       So you've been -- but you have been
  14        involved with these maps detailed for, like, over 30
  15        years; right?
  16                  A.         Yes.
  17                  Q.         Okay.         You think they might be somewhat
  18        misleading to the average person that may be buying a
  19        home here in Houston?
  20                  A.         I don't know.
  21                  Q.         More likely that they probably are misleading
  22        to your typical home buyer.
  23                             Would you admit that, sir?
  24                  A.         No, I would not.
  25                  Q.         Now, are you here saying that these USGS maps


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 147 of 396



                                                                                                2307
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       disclose to potential home buyers that they're inside a
    2       reservoir?
    3                 A.         Could you repeat that, please.
    4                 Q.         Are you telling the Court that these maps
    5       of -- of USGS somehow disclose to a homeowner the house
    6       they're about to buy is located inside a reservoir?
    7                 A.         We don't show property on our maps.                       So
    8       that -- that would be up to the homeowner to make that
    9       determination, not USGS.
  10                  Q.         So the homeowner would have to start putting
  11        together the -- the dots and the pieces of the puzzle
  12        you've walked us through here this morning; correct?
  13                  A.         Yes, they would.
  14                  Q.         Okay.         And, honestly, do you think the USGS
  15        maps alone are an effective way to tell folks that
  16        their house they're going to buy is located in a
  17        government reservoir?
  18                  A.         No, I don't know.
  19                  Q.         You don't know?
  20                  A.         No.
  21                  Q.         You're not here to tell the Court it is, are
  22        you?
  23                  A.         I'm not here to give my opinion, no.
  24                  Q.         The USGS -- the maps you've been talking
  25        about, as far as you know, they're not a required


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 148 of 396



                                                                                                    2308
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       disclosure or document in a Texas real estate
    2       transaction, are they?
    3                 A.         I wouldn't know.
    4                 Q.         Now, are you familiar with the flood
    5       insurance rate maps?
    6                 A.         I'm familiar, yes.
    7                 Q.         Okay.         And so what do you think a typical
    8       homeowner's going to look at to determine the flood or
    9       possible flood situation of a house they're going to
  10        buy, looking at a FEMA flood insurance rate map or
  11        going through this process about the USGS maps you've
  12        explained this morning?
  13                             MS. DUNCAN:                   Objection.          Calls for
  14        speculation.
  15                             THE COURT:               I'm sorry.             The objection is
  16        based on what?
  17                             MS. DUNCAN:                   Objection.          Calls for
  18        speculation.
  19                             THE COURT:               Overruled.
  20                             THE WITNESS:                  I wouldn't know.
  21        BY MR. VUJASINOVIC:
  22                  Q.         When's the last time you bought a house?
  23                  A.         2010.
  24                  Q.         Did you look at the flood insurance rate map?
  25                  A.         No, I did not.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 149 of 396



                                                                                           2309
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         Now, you've discussed where some of the
    2       test -- I guess all the test properties are located
    3       within the USGS maps.
    4                            Have you looked at where those properties are
    5       located on the flood insurance maps?
    6                 A.         No, I haven't.
    7                 Q.         I'm going to -- I just want to give you a
    8       couple of examples.                        So this is already admitted as
    9       Plaintiffs' Exhibit 461.
  10                             And do you generally recognize that as a
  11        flood insurance map?
  12                  A.         Yes.
  13                  Q.         Okay.         I mean, your 30-year history of map
  14        knowledge -- I mean, I'll represent to you, first of
  15        all, that the -- one of the test properties, the
  16        airport, is located in this bottom left-hand corner of
  17        this flood insurance map.
  18                             You follow me?
  19                  A.         Yes, sir.
  20                  Q.         Okay.         Now, does anything on this map tell
  21        anyone buying a house or a business or a property that
  22        there -- that it is located in an area that's at risk
  23        of getting flooded by a government project?
  24                  A.         Not that I can tell.
  25                  Q.         Let me show you just one other example.                   This


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 150 of 396



                                                                                                       2310
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       is already admitted as -- as Plaintiffs' Exhibit 454.
    2       It's kind of near the top of Addicks.                                          And this is part
    3       of the Bear Creek area.                             We got Mr. Burnham in there
    4       and several others.
    5                            Same question.                    Anything on this flood
    6       insurance map tell a prospective buyer that they're
    7       about to buy a home that's at risk of being inundated
    8       by the government's project?
    9                 A.         No.
  10                  Q.         You told the Court about the -- after 2010,
  11        folks could download an electronic version of the maps;
  12        right?
  13                  A.         Yes.
  14                  Q.         What website -- where do they go to do that?
  15                  A.         USGS website.
  16                  Q.         All right.               And then what kind of computer is
  17        required to do that?
  18                  A.         Any computer with access to the internet can
  19        access those.
  20                  Q.         Can you do that off your telephone, cell
  21        phone?           Is that going to work?
  22                  A.         No, that's a mobile application; it's not a
  23        computer.
  24                  Q.         Okay.         So a cell phone won't work?
  25                  A.         No.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 151 of 396



                                                                                                    2311
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                 Q.         iPads?
    2                 A.         An iPad would.
    3                 Q.         An iPad, it's a mobile device.                            That works?
    4                 A.         You can connect to the internet with an
    5       iPad.
    6                 Q.         Okay.         You were talking about Exhibit 744 and
    7       this language of "subject to inundation" at the bottom
    8       left-hand corner.                      Do you remember that?
    9                 A.         Yes.
  10                  Q.         Okay.         And so it says the -- basically, the
  11        blue shaded area is supposed to -- that language
  12        applies to the blue shaded area; correct?
  13                  A.         Yes.
  14                  Q.         But then apparently in 2016 -- oops.
  15        Sorry -- y'all have completely changed the color
  16        pattern of these maps; right?
  17                  A.         Yes.        We changed the color.
  18                  Q.         So, as of 2016, on the new maps, all the test
  19        properties are high and dry; right?
  20                  A.         I believe, if you zoom in, that same pattern
  21        is still there; it's just a lighter shade of blue.
  22                  Q.         Okay.
  23                             Let's zoom in.
  24                             Okay.         Holland, it looks dry to me.                    I mean,
  25        where's the blue?                      I don't see anything on there.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 152 of 396



                                                                                                    2312
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                 A.         I can see it.
    2                 Q.         They look different than the prior maps;
    3       right?
    4                 A.         Yes.        It's a lighter shade of blue.
    5                 Q.         The exhibit -- Defendants' Exhibit 698, which
    6       is the symbols document.                               You remember that one?
    7                 A.         Yes, sir.
    8                 Q.         And it's got the -- that land subject to
    9       inundation language in there?
  10                  A.         Yes.
  11                  Q.         And it says "areas shaded in blue are" --
  12        that language applies to those; is that right?
  13                  A.         Yes.
  14                  Q.         But where is the blue in the 2016 maps?
  15                  A.         Well, on this version, it is hard to see, but
  16        it is there.                 I can see it in the green.                        I can see the
  17        outline on the map.
  18                  Q.         Okay.         Now, the -- Defendants' Exhibit 42,
  19        the -- the handwritten project notes, you remember that
  20        one?
  21                  A.         Yes.
  22                  Q.         That's never been available to the public;
  23        correct?
  24                  A.         No.       Those notes are not available to the
  25        public.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 153 of 396



                                                                                                     2313
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         Thanks for your time, sir.
    2                            MR. VUJASINOVIC:                       I'll pass the witness.
    3                            THE COURT:               Thank you, Mr. Vujasinovic.
    4                            The Court has a couple of questions.                            May I
    5       ask them?
    6                            MS. DUNCAN:                   Yes, Your Honor.
    7                            THE COURT:               I waited until after the direct
    8       and cross because they might have a substantive import.
    9                            Mr. Hansmann, we've had -- have you been in
  10        the courtroom during the testimony of others in this
  11        case?
  12                             THE WITNESS:                  No, sir, I have not.
  13                             THE COURT:               Let me just represent to you that
  14        we've had testimony about subsidence of land in the
  15        Houston area.
  16                             THE WITNESS:                  Yes.
  17                             THE COURT:               To what extent does the USGS,
  18        when it's updating its quadrangle maps, take into
  19        account subsidence.
  20                             THE WITNESS:                  So I'm not so sure that we use
  21        subsidence, but we do use the vertical datum that has
  22        been updated, I think, three times now.                                        So that is an
  23        adjustment to the land elevations for the whole map.
  24        So that's how that's accounted for.
  25                             THE COURT:               What was the last time that


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 154 of 396



                                                                                                   2314
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       adjustment was made?
    2                            THE WITNESS:                  1988.
    3                            THE COURT:               So if there's been subsidence
    4       since 1988, that wouldn't be reflected on the
    5       quadrangle maps?
    6                            THE WITNESS:                  Correct.
    7                            THE COURT:               The Court has no further
    8       questions.
    9                            Ms. Duncan?
  10                             MS. DUNCAN:                   I just have a few.          I have a few
  11        questions.
  12                                           REDIRECT EXAMINATION
  13        BY MS. DUNCAN:
  14                  Q.         Mr. Hansmann, you said that you bought a home
  15        in 2010; is that right?
  16                  A.         Yes, I did.
  17                  Q.         Where do you live?
  18                  A.         I live in Missouri -- Dixie, Missouri, which
  19        is about 30 miles from Rolla, where I work.
  20                             MS. DUNCAN:                   No further questions.
  21                             THE COURT:               Mr. Vujasinovic?
  22                             MR. VUJASINOVIC:                       Nothing further, Judge.
  23                             THE COURT:               May the Court excuse
  24        Mr. Hansmann?
  25                             MR. VUJASINOVIC:                       Yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 155 of 396



                                                                                               2315
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1                            THE COURT:               Thank you, Mr. Hansmann.         You are
    2       an expert in your subject.                                  Thank you indeed for coming
    3       and testifying.
    4                            MS. DUNCAN:                   Your Honor, the United States
    5       calls Dr. Elizabeth Asche.
    6                            THE COURT:               Asche?
    7                            MS. DUNCAN:                   Yes, sir, A-s-c-h-e.
    8                            MR. SHAPIRO:                  May I replace this?
    9                            I'm going to just replace this, if that's
  10        okay.
  11                             THE COURT:               Dr. Asche, would you come forward
  12        and be sworn as a witness, please.
  13                             Dr. Asche, will you stop about there and
  14        raise your right hand to be sworn.
  15        Thereupon--
  16                                           ELIZABETH ASCHE, PHD,
  17        was called as a witness, and having been first duly
  18        sworn, was examined and testified as follows:
  19                             THE WITNESS:                  I do.
  20                             THE COURT:               Please be seated in the witness
  21        stand.           Thank you.              Make yourself comfortable, if
  22        possible -- or as comfortable as possible.
  23                             THE WITNESS:                  Thank you, sir.
  24                             THE COURT:               And state your full name for the
  25        record.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 156 of 396



                                                                                           2316
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            THE WITNESS:                  Dr. Elizabeth Ann Asche.
    2                            MS. DUNCAN:                   May I proceed?
    3                            THE COURT:               Yes.
    4                                            DIRECT EXAMINATION
    5       BY MS. DUNCAN:
    6                 Q.         Dr. Asche, where do you work?
    7                 A.         I work at the Federal Emergency Management
    8       Agency.
    9                 Q.         And how long have you been at FEMA?
  10                  A.         Since 2015.
  11                  Q.         What do you do for FEMA?
  12                  A.         I am the chief of the insurance analytics and
  13        policy branch within the federal insurance directorate.
  14                  Q.         Okay.         And, as the branch chief, what are
  15        your primary job responsibilities?
  16                  A.         Essentially, I oversee two different teams:
  17        a policy team that has the responsibility to update
  18        our standard guidance documents, develop standard
  19        operating procedures, and work on congressional reports
  20        and other policy products; and an analytics team, which
  21        has the primary responsibility, as the data stewards of
  22        the National Flood Insurance Program data, to develop
  23        products and analyses from that data.
  24                  Q.         Okay.         You mentioned the National Flood
  25        Insurance Program.                       I'm going to ask you some questions


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 157 of 396



                                                                                           2317
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       about that in a moment, but is that program also known
    2       as the NFIP?
    3                 A.         Yes.
    4                 Q.         And does FEMA maintain information about
    5       policies held under the NFIP?
    6                 A.         Yes.
    7                 Q.         And does FEMA maintain information about
    8       claims made under the NFIP?
    9                 A.         Yes.
  10                  Q.         Okay.         How long have you served as branch
  11        chief?
  12                  A.         Since 2016.
  13                  Q.         Okay.         How long has that branch been in
  14        place?
  15                  A.         Since 2016.                   I had the opportunity to build
  16        the branch from the ground up.
  17                  Q.         Okay.         And you mentioned that you've been at
  18        FEMA since 2015.                     What did you do before beginning this
  19        branch?
  20                  A.         I was hired as an expert to do NFIP reform.
  21                  Q.         Okay.         And what sort of work experience do
  22        you have before FEMA?
  23                  A.         I worked for -- for ten years full-time and
  24        part-time at a think tank for a federally funded
  25        research and development center for the Department of


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 158 of 396



                                                                                           2318
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       Homeland Security.
    2                 Q.         Can you give us an example of some of the
    3       work that you did at that think tank?
    4                 A.         Yeah.         One of the projects that I worked on,
    5       I authored a report on the kind of history of federal
    6       disaster assistance called "Financing Recovery from
    7       Catastrophic Events."
    8                 Q.         Okay.         And, Dr. Asche, what is your
    9       educational background?
  10                  A.         I have a bachelor's in environmental
  11        engineering from the Massachusetts Institute of
  12        Technology.                I have a master's in economics and a PhD
  13        in economics from the University of California Santa
  14        Barbara.
  15                  Q.         And what did your doctoral research focus on?
  16                  A.         The economics of the National Flood Insurance
  17        Program.
  18                  Q.         So are you familiar with the history of the
  19        National Flood Insurance Program?
  20                  A.         I am.
  21                  Q.         Okay.         Now, from a high-level perspective,
  22        what is the NFIP?
  23                  A.         The NFIP is a flood insurance program that is
  24        backed by the federal government.
  25                  Q.         When was it created?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 159 of 396



                                                                                                2319
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                 A.         The program was created in 1968.
    2                 Q.         Okay.         And what was going on historically at
    3       the time the NFIP was created?
    4                 A.         In approximately the 30 years prior to the
    5       NFIP's creation, there was series of very large floods,
    6       where the federal government paid a lot of money to
    7       help communities and individuals recover from these
    8       flood events.                  In addition, insurance was not available
    9       at economically feasible rates.
  10                  Q.         Okay.         And so why was the NFIP created?
  11                  A.         The NFIP was created to reduce the risks and
  12        costs associated with flooding that were borne by
  13        taxpayers -- individuals -- and communities.                                   It was
  14        built to do so by initially offering subsidized flood
  15        insurance to people and businesses living in
  16        communities that participate in the NFIP.
  17                             Communities that participate in the NFIP need
  18        to adopt and enforce minimum floodplain management
  19        ordinances, which are developed and intended to reduce
  20        those risks and costs of flooding.
  21                  Q.         Okay.         And what are the mechanics of how a
  22        claim on an NFIP insurance policy is paid?
  23                  A.         Essentially, a policyholder will file a claim
  24        on a flood insurance policy.                                 And this may be with a
  25        private insurance company that writes on behalf of the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 160 of 396



                                                                                                       2320
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       NFIP.
    2                            The NFIP, the federal government, has a fund
    3       called the National Flood Insurance Fund, where they
    4       collect and deposit premiums and fees.                                         They come in
    5       from policyholders.                        And that fund is used to pay
    6       claims.
    7                            If that fund is exhausted in catastrophic
    8       events, the NFIP has the authority to borrow money from
    9       the Treasury to pay additional claims.
  10                  Q.         Okay.         In your job, do you keep track of how
  11        many flood insurance policies are sold?
  12                  A.         Yes.
  13                  Q.         Why do you track that?
  14                  A.         One of the reasons that we track how many
  15        flood insurance policies are sold and purchased is that
  16        a big goal of FEMA, Goal 1 in our strategic plan, is to
  17        build a culture of preparedness in the United States.
  18        And we recognize that insurance is one of the best
  19        lines of defense that an individual can have for their
  20        own preparedness.
  21                             We also recognize that there's an insurance
  22        gap.        There aren't as many people that have insurance
  23        as we would like to have insurance.                                        So we want to
  24        measure our progress towards closing that insurance gap
  25        in order to meet our strategic goals.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 161 of 396



                                                                                               2321
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1                 Q.         Is there a term for the measurement of the
    2       number of people that hold flood insurance policies?
    3                 A.         Yes.        We have developed a measurement of
    4       the -- the proportion of people that hold flood
    5       insurance policies.                        We call that the flood insurance
    6       market penetration rate.                               We specifically study the
    7       residential flood insurance market penetration rate.
    8                 Q.         How do you calculate the residential market
    9       penetration rate?
  10                  A.         So the market penetration rate is the number
  11        of households or residences that have flood insurance
  12        in a specific geographic area divided by the number of
  13        households in that geographic area.
  14                             For example, if you had a county where there
  15        were ten households and five of those households had
  16        flood insurance, your residential market penetration
  17        rate would be 50 percent.
  18                  Q.         Okay.         Now, you used the example of a county.
  19        So does FEMA -- does your branch ever determine the
  20        penetration rates as to certain geographic areas?
  21                  A.         Yes.
  22                  Q.         So are you familiar with the penetration --
  23        market -- residential market penetration rates for the
  24        nation?
  25                  A.         I am.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 162 of 396



                                                                                                      2322
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                 Q.         And are you familiar with the residential
    2       market penetration rates for Harris County?
    3                 A.         I am.
    4                 Q.         And are you familiar with the residential
    5       market penetration rates for Fort Bend County?
    6                 A.         I am.
    7                 Q.         Are you familiar with those rates as of the
    8       time just before Hurricane Harvey?
    9                 A.         I am.
  10                  Q.         Okay.
  11                             MS. DUNCAN:                   Your Honor, I'd like to ask
  12        Dr. Asche to provide us those three numbers.                                     I think
  13        it would be helpful if she could use the flip chart to
  14        write those down.                      Would you allow her to do so?
  15                             THE COURT:               She may.           On the other hand, we
  16        can actually take notes as we go.                                      But the use of a
  17        flip chart is allowed.
  18                             THE WITNESS:                  All right.
  19                             THE COURT:               We can hear anyway; barely, but
  20        we can hear.
  21                             Go ahead, Doctor.
  22        BY MS. DUNCAN:
  23                  Q.         You'll need to speak up so that the court
  24        reporter can hear you.                             And, after you write, be sure
  25        to speak in the court reporter's direction.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 163 of 396



                                                                                           2323
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            MS. DUNCAN:                   Your Honor, may I approach with
    2       the marker?
    3                            THE COURT:               Yes.
    4       BY MS. DUNCAN:
    5                 Q.         Dr. Asche, what is the residential market
    6       penetration rate for the nation as a whole?
    7                 A.         The residential market penetration rate for
    8       the nation as a whole right before Hurricane Harvey was
    9       approximately 3 percent.
  10                  Q.         And what is the residential market
  11        penetration -- or what was the residential market
  12        penetration rate for Harris County as a whole just
  13        before Hurricane Harvey?
  14                  A.         The residential market penetration rate for
  15        Harris County just before Hurricane Harvey was
  16        approximately 21 percent.
  17                  Q.         And, Dr. Asche, what was the residential
  18        market penetration rate for Fort Bend County as a whole
  19        just before Hurricane Harvey?
  20                  A.         The residential market penetration rate for
  21        Fort Bend County just before Hurricane Harvey was
  22        approximately 19 percent.
  23                  Q.         And can you provide us a title for this
  24        chart?
  25                  A.         Yes.        I am entitling the chart "Estimated


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 164 of 396



                                                                                                       2324
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       Residential Market Penetration Rate."                                          And I'm going to
    2       put a date on it too.
    3                            "Estimated NFIP Market Penetration and
    4       Residential."                  So the date this is as of is
    5       August 31st, 2017.
    6                            And you'll note that that date is the end of
    7       August.            And it's a little bit after Hurricane Harvey
    8       started.             However, the vast majority of the NFIP
    9       policies have a 30-day waiting period.                                         So this is what
  10        we believe best reflects the situation immediately
  11        preceding Harvey.
  12                  Q.         Okay.         You can take a seat.                        I'm going to ask
  13        you just a few more questions.
  14                             THE COURT:               Can we identify the flip chart?
  15                             MS. DUNCAN:                   Yes, Your Honor.             And I actually
  16        would like to mark it as Defendants' Exhibit 935 and
  17        offer it into evidence.
  18                             THE COURT:               Well, the transcript of the
  19        testimony is evidence.                             It's a demonstrative.
  20                             Mr. Easterby?
  21                             MR. EASTERBY:                   Your Honor, I have no
  22        objection to it being admitted as a demonstrative.                                          I
  23        suppose I can take a picture of it or something like
  24        that, but --
  25                             THE COURT:               All right.             Let's identify it as


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 165 of 396



                                                                                                 2325
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       DDX something.
    2                            MS. DUNCAN:                   DDX11.
    3                            And, before I sit down, I'll put a sticker on
    4       it, Your Honor.                    And we'll take a picture.                   And
    5       tomorrow we will offer it into the record.
    6       BY MS. DUNCAN:
    7                 Q.         Dr. Asche, looking at this chart you've just
    8       created, how do the residential market penetration
    9       rates for Harris County compare to those for the
  10        nation?
  11                  A.         They're approximately seven times the
  12        residential market penetration rate for the nation as a
  13        whole.
  14                  Q.         Okay.         And how do the rates for Fort Bend
  15        County compare to the nationwide rates?
  16                  A.         They're a little over six times the national
  17        average.
  18                             MS. DUNCAN:                   Your Honor, I have no further
  19        questions.               I'd like to approach to put a demonstrative
  20        exhibit sticker on the chart.
  21                             THE COURT:               Thank you.
  22                             Mr. Easterby, cross-examination.
  23                             I have a couple of questions I'd like to ask,
  24        but I'll wait until after the cross-examination is
  25        concluded.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 166 of 396



                                                                                           2326
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                                              CROSS-EXAMINATION
    2       BY MR. EASTERBY:
    3                 Q.         Dr. Asche, when did you go to MIT?
    4                 A.         Between 2001 and 2005.
    5                 Q.         Okay.         My brother went there a little earlier
    6       than you.              Just curious about that.
    7                            So chief, insurance analytics, for FEMA or
    8       for NFIP?
    9                 A.         For the federal insurance directorate, which
  10        is under FEMA and under FIMA, the Federal Insurance and
  11        Mitigation Administration.
  12                  Q.         Okay.         You talked about a culture of
  13        preparedness.
  14                  A.         Yes, sir.
  15                  Q.         And is that getting at educating the public
  16        about their flood risks in the hopes that they'll buy
  17        flood insurance?
  18                  A.         Can you rephrase the question, please.
  19                  Q.         Sure.
  20                             Well, I mean, the goal is to get as many
  21        folks into NFIP-backed policies as possible; right?
  22                  A.         The goal is to close the insurance gap,
  23        whether it's flood insurance, renters insurance, or
  24        homeowners insurance, the specific goal that I was
  25        mentioning.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 167 of 396



                                                                                           2327
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         But your expertise and involvement is
    2       specific to flood insurance?
    3                 A.         Yes.
    4                 Q.         NFIP; right?
    5                            So that gap would be -- ostensibly, some
    6       folks may have a flood risk, but they're not insured;
    7       right?
    8                 A.         That is true.
    9                 Q.         That's the gap; yes?
  10                  A.         Yes.
  11                  Q.         And so the best place for those folks to get
  12        information about their flood risk would be from a FEMA
  13        flood insurance rate map; correct?
  14                  A.         I don't know.
  15                  Q.         Really?
  16                             What is -- what does NFIP use in terms of
  17        determining if someone's in a floodplain?
  18                  A.         Could you be a little bit more specific?
  19                  Q.         Sure.
  20                             When you go out and buy an NFIP-backed
  21        policy, are there rate differences for folks that are
  22        in a 100-year or a 500-year floodplain?
  23                  A.         Yes.        That is one of the factors that
  24        differentiates the difference in price between
  25        policies.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 168 of 396



                                                                                                  2328
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                 Q.         And NFIP won't even write a policy if you're
    2       actually in the floodway; right?                                     I mean, the floodway
    3       being the actual creek or bayou or whatever?                                    That's
    4       correct, isn't it?
    5                 A.         The regulatory floodway?
    6                 Q.         Yes.
    7                 A.         Yes.
    8                 Q.         And when you say "regulatory," that's from a
    9       FEMA insurance rate map; correct?
  10                  A.         (No audible response.)
  11                  Q.         Would it help you to see one?
  12                  A.         No.
  13                  Q.         Understandable.
  14                             Can you answer the question I asked, though,
  15        please.
  16                  A.         A -- a FEMA flood map does show a regulatory
  17        floodway, yes.
  18                  Q.         And you know that federally insured lending
  19        institutions require borrowers to have flood insurance
  20        if they're in a FEMA-designated 100-year floodplain;
  21        yes?
  22                  A.         Yes.
  23                  Q.         And those federally insured banks, if the
  24        person doesn't, they will put in forced place flood
  25        insurance, won't they?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 169 of 396



                                                                                           2329
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         Yes.
    2                 Q.         That's totally a function of what's depicted
    3       on the FEMA flood insurance rate maps; right?
    4                 A.         The mandatory purchase requirement, yes.
    5                 Q.         Right.          So just -- I'm sorry if my question
    6       was unclear.
    7                            Let's say you got somebody that's about to
    8       buy a house.                 And they go to the bank, and they're
    9       told, hey, you're in a 100-year flood zone.
  10                             You with me so far?
  11                  A.         I am.
  12                  Q.         The bank is looking at a FEMA flood insurance
  13        rate map to make that assessment; yes?
  14                  A.         Yes.
  15                  Q.         That's it.               I mean, that's the map they use;
  16        they don't use anything else.                                  Right?
  17                  A.         Lenders have the ability to ask people to
  18        meet higher than the minimum standards, but the
  19        standard is the FEMA designation of in or out.
  20                  Q.         Right.          They don't use, like -- I don't
  21        know -- some kind of topographic map that USGS puts
  22        out.        They don't use that, do they?
  23                  A.         I am not a lender.                      I'm sorry.
  24                  Q.         But you're very well conversant with the NFIP
  25        rules that relate to this very subject, aren't you?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 170 of 396



                                                                                                  2330
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                 A.         I am.
    2                 Q.         And they only use a flood insurance rate
    3       maps.         That's it?
    4                 A.         I -- I, again, I'm really sorry.                          I'm not a
    5       lender.            I only know what -- what the rules say.                          FEMA
    6       is not responsible for enforcing the mandatory purchase
    7       requirement.                 I'm sorry.
    8                 Q.         Understood.                   So have you been to Houston
    9       before this trial?
  10                  A.         No, sir.
  11                  Q.         And where are you from?
  12                  A.         Originally, I am from Washington state.
  13                  Q.         Washington state.
  14                             Have you ever been to Rhode Island, by any
  15        chance?
  16                  A.         I have been to Rhode Island.
  17                  Q.         Did you know that Harris County is
  18        70 percent -- 71 percent bigger than the state of Rhode
  19        Island?
  20                  A.         I did not know that.
  21                  Q.         So the graph that you were kind enough to put
  22        together, which is DDX11, when it says 21 percent of
  23        Harris County had an NFIP-backed flood insurance policy
  24        prior to Harvey, you're talking about an area that is
  25        71 percent bigger than the state of Rhode Island;


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 171 of 396



                                                                                                      2331
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       correct?
    2                 A.         If -- if your statement that Harris County is
    3       71 percent bigger than Rhode Island, yes, physically,
    4       land area, that is correct.
    5                 Q.         And for the record, I googled it.                           So it may
    6       not be totally accurate, but I do know it is bigger.
    7                            You haven't done any kind of analysis
    8       about -- what did you call it?                                   The penetration --
    9       penetration rate or something?                                   Residential market
  10        penetration rate; right?                                Is that the right term?
  11                  A.         Yes.
  12                  Q.         And you hadn't done any kind of analysis of
  13        what the residential market penetration rates for the
  14        areas that are behind the Addicks Dam that are subject
  15        to being submerged by water that's being held back by
  16        the government's flood control project; correct?
  17                  A.         That is correct.
  18                  Q.         So you don't know if that's 21 percent?
  19        3 percent? 1 percent?                              No idea?
  20                  A.         That is correct.
  21                  Q.         Would it surprise you to learn that it's
  22        substantially lower than the rest of Harris County?
  23                  A.         I don't know how to answer that question.
  24                  Q.         Well, let me ask you this way.                            Like, my
  25        house now is in Zone X, which is no flood zone; right?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 172 of 396



                                                                                                        2332
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 A.         That is not necessarily precisely true.
    2                 Q.         Okay.
    3                 A.         That is not in the defined special flood
    4       hazard area at this point.
    5                 Q.         Right.          So there's the AE.                        That's 100-year;
    6       right?
    7                 A.         Yes.
    8                 Q.         Then the 500-year is, like, shaded X, I
    9       think?
  10                  A.         Yes, the 500-year is shaded X.
  11                  Q.         And then there's just the white area, which
  12        is nothing.
  13                  A.         It is -- it is not necessarily no floodplain,
  14        but it is not an area that has been defined as having a
  15        specific hazard that you're talking about with AE and
  16        shaded X.
  17                  Q.         Right.          So when you talk about closing the
  18        gap, y'all are really focused on the places that have
  19        the biggest risk of being flooded; right?
  20                  A.         I don't think that's true, no.
  21                  Q.         Just doesn't matter if it's someplace that
  22        floods four or five times in a five-year stretch or
  23        it's never flooded?
  24                  A.         When we talk about the closing -- the
  25        insurance gap, we reference the national numbers as


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 173 of 396



                                                                                                       2333
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       being a huge -- huge protection gap, so ...
    2                 Q.         I meant to ask you also, you haven't done any
    3       analysis for Fort Bend County specific to the areas
    4       behind the Barker Dam that are at risk of being
    5       submerged by runoff held back by the Barker
    6       embankments.                 It's just for Fort Bend County as a
    7       whole?
    8                 A.         Correct.
    9                 Q.         Okay.         Oh, one last question.                      Does a
  10        standard NFIP policy cover losses from
  11        government-induced flooding?
  12                  A.         A standard NFIP policy covers losses that
  13        meet the definition of a flood.
  14                  Q.         Well, it's a standard policy; right?                               NFIP
  15        has a standard prescribed flood insurance policy
  16        everywhere across the United States; true?
  17                  A.         There are three policy forms.
  18                  Q.         And they all have the same language regarding
  19        what is a covered loss?
  20                  A.         And what is the -- the definition of a
  21        general condition of flooding.
  22                  Q.         Sure.         So -- and you talked about the
  23        write-your-own private insurance companies that do
  24        flood insurance?                     Or maybe you talked a little bit
  25        about it, but that's -- that's a thing; right?                                          It's


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 174 of 396



                                                                                               2334
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       write-your-own.                    You could have a private insurance
    2       company that acts as third-party administrator for
    3       NFIP, but that private company, it doesn't bear the
    4       risk of loss under the policy?
    5                 A.         Private companies that participate in the
    6       write-your-own self-paid do not bear the financial risk
    7       of loss under the NFIP; the federal government does.
    8                 Q.         The federal government bears the risk of loss
    9       of every single flood insurance policy out there in the
  10        United States?
  11                  A.         That is incorrect.                       There are private flood
  12        insurance policies.
  13                  Q.         You got me.                   But residential NFIP backs,
  14        that's all --
  15                  A.         National flood insurance policies are covered
  16        by the federal government.
  17                  Q.         Okay.         So and your familiar with those three
  18        versions of the policies.                                   Yes?
  19                  A.         Very high level.
  20                  Q.         Okay.         I just want to know, do you know if a
  21        standard residential NFIP policy covers losses from
  22        government-induced flooding?
  23                  A.         If that government-induced flooding meets our
  24        definition of a general condition of flooding.                                 So in
  25        the -- in the code of -- or the regulations behind the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 175 of 396



                                                                                                2335
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       National Flood Insurance Program, we have a definition
    2       for a general condition of flooding.
    3                 Q.         What is the definition, if you know?
    4                 A.         I do not know the specific definition off the
    5       top of my head.
    6                 Q.         So -- and I understand it's hard and maybe
    7       even a little bit unfair to try to ask you that, but
    8       what is your understanding of what the general
    9       condition of flooding definition is?
  10                  A.         So -- okay.                   Two or more acres of normally
  11        dry land or two or more properties that have
  12        experienced that -- that have water on them.                                   The cause
  13        of the flood, whether it's rain, hurricane, tidal
  14        surge, overflow of a lake, any other way that water
  15        goes somewhere is not specified as the -- the reason
  16        for coverage or noncoverage.
  17                  Q.         So two or more acres of normal dry land or
  18        two or more properties are inundated by water or
  19        mudflow.             Is that essentially what you just said?
  20                  A.         Are you reading the definition of a general
  21        condition of flooding?                             It sounds very similar to my
  22        understanding.                   I do not know the exact definition off
  23        the top of my head.
  24                  Q.         Okay.         I've read it.                 I've actually been a
  25        recipient of NFIP money on two occasions so far in my


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 176 of 396



                                                                                              2336
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       former residence.
    2                            Does it specifically address
    3       government-induced flooding as a covered loss?
    4                 A.         I don't think so, but I do not know.
    5                 Q.         I don't think so either.
    6                            MR. EASTERBY:                   Thank you, Doctor, for your
    7       time today.
    8                            I will pass the witness.
    9                            MS. DUNCAN:                   No further questions.
  10                             THE COURT:               The Court has a set of questions.
  11                             MS. DUNCAN:                   Then I may reserve.
  12                             THE COURT:               May I ask them?
  13                             MS. DUNCAN:                   Yes, Your Honor.
  14                             THE COURT:               Dr. Asche, I didn't understand
  15        DDX11.           When you listed the percentages of residential
  16        market penetration rates for national, Harris County,
  17        and Fort Bend County, was that just the rate percentage
  18        for those homes or residences that were within the
  19        100-year floodplain?
  20                             THE WITNESS:                  No.      Those are for the -- the
  21        counties as a whole.
  22                             THE COURT:               So it's all the properties in the
  23        county?
  24                             THE WITNESS:                  It's all the properties in the
  25        county.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 177 of 396



                                                                                                        2337
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                            THE COURT:               Flood zone or not?
    2                            THE WITNESS:                  Yes, sir.
    3                            THE COURT:               All right.             Do you have a market
    4       penetration rate for the properties in a 100-year flood
    5       zone?
    6                            THE WITNESS:                  Yes.
    7                            THE COURT:               What is that called?
    8                            THE WITNESS:                  It is the residential market
    9       penetration rate, but it's specifically within that
  10        SFHA.
  11                             THE COURT:               Do you know what the percentages
  12        are on the particular three types of areas you listed
  13        on your chart?
  14                             THE WITNESS:                  Yes.
  15                             THE COURT:               Could you add them to your chart?
  16                             THE WITNESS:                  I could.
  17                             THE COURT:               Would you, please.
  18                             THE WITNESS:                  Yes.      Do you mind if I just use
  19        one of the pens up here?                               It will be a different color.
  20                             THE COURT:               No.          That's fine.
  21                             THE WITNESS:                  So I'm adding a column, and
  22        this is just SFHA penetration rate.                                        So this is the
  23        100-year floodplain that we were talking about.                                       And
  24        these rates for the nation, approximately 30 percent of
  25        the nation as a whole in the special flood hazard area


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 178 of 396



                                                                                                          2338
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1       has flood insurance --
    2                            THE COURT:               Yes.
    3                            THE WITNESS:                  -- or had flood insurance as of
    4       October 31, 2017.                      In Harris County, it was
    5       approximately 43 percent.                                  And in Fort Bend County, it
    6       was approximately 26 percent.
    7                            THE COURT:               Thank you.             Before you leave your
    8       chart, do you know what the rate is subsequent to
    9       Hurricane Harvey?
  10                             THE WITNESS:                  I know that the rates are much
  11        higher.            I have approximate numbers in my brain, but I
  12        don't feel as confident in these numbers that I've
  13        been -- you know, getting ready for today.
  14                             Would you like me to -- to put a -- they've
  15        gone up.             All of them have gone up.
  16                             THE COURT:               Why don't -- underneath the word
  17        "nation" and "Harris County" and "Fort Bend County,"
  18        could you just write an estimate?                                      Could you just write
  19        what you think the numbers approximate?
  20                             THE WITNESS:                  So this is going to be the
  21        county as a whole --
  22                             THE COURT:               All right.
  23                             THE WITNESS:                  -- right now?               Is that what
  24        you're --
  25                             THE COURT:               Yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 179 of 396



                                                                                                    2339
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                            THE WITNESS:                  Okay.       So Harris is about -- I
    2       think it's about up to 48 percent.
    3                            THE COURT:               That's compared to 21 percent; is
    4       that correct?
    5                            THE WITNESS:                  I would -- I would love to be
    6       able to get back to you on that, if that is possible.
    7                            THE COURT:               You can't do that.
    8                            THE WITNESS:                  Okay.       All right.      All right.
    9                            THE COURT:               I'm sorry.
  10                             Mr. Easterby?
  11                             MR. EASTERBY:                   And I hope I'm not speaking
  12        out of turn.                 I just thought maybe we could take a
  13        lunch break and give the witness a chance to get
  14        reliable information on this subject, which I think is
  15        important.
  16                             THE COURT:               Well, Dr. Asche might be able to
  17        do that or might not.
  18                             Ms. Duncan?
  19                             MS. DUNCAN:                   At your pleasure, Your Honor.
  20                             THE COURT:               I'm sorry?
  21                             MS. DUNCAN:                   At your pleasure.           Whatever you
  22        prefer.
  23                             THE COURT:               Well, it is a little after noon.
  24                             Dr. Asche, do you mind?
  25                             THE WITNESS:                  I can get them in 15 seconds if


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 180 of 396



                                                                                                       2340
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       I'm allowed to get them, sir.
    2                            THE COURT:               All right.
    3                            THE WITNESS:                  I have them written down.           They
    4       are not here with me.
    5                            THE COURT:               Now, we're talking about the
    6       nation as a whole --
    7                            THE WITNESS:                  Yep.
    8                            THE COURT:               -- after Harvey.
    9                            THE WITNESS:                  The nation as a whole after
  10        Harvey, I can say with confidence is about 4 percent.
  11                             THE COURT:               And then in the 100-year
  12        floodplain, can you give those numbers after Harvey?
  13                             THE WITNESS:                  About 30 percent still.
  14                             THE COURT:               Let's find out.
  15                             THE WITNESS:                  Okay.
  16                             THE COURT:               May we take our luncheon recess
  17        at this point?
  18                             MR. EASTERBY:                   Yes, Your Honor.
  19                             MS. DUNCAN:                   And, Your Honor, I will have a
  20        few redirect questions then.
  21                             THE COURT:               I guessed as much.               Thank you
  22        very much.
  23                             THE CLERK:               All rise.            Our court is in
  24        recess.
  25                                       (Whereupon a luncheon recess was taken.)


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 181 of 396



                                                                                                 2341
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                            THE CLERK:               All rise.            United States Court of
    2       Federal Claims is now in session, the Honorable Charles
    3       F. Lettow presiding.
    4                            THE COURT:               Please be seated.
    5                            Dr. Asche, welcome back.
    6                            THE WITNESS:                  Thank you, sir.
    7                            THE COURT:               Hopefully, you had a decent lunch
    8       while you were working.                              We'll find out.
    9                            Ms. Duncan?
  10                             Let me just find out.                         Mr. Easterby, I take
  11        it you have -- I'll give you a chance to ask redirect
  12        because I asked some questions of Dr. Asche.
  13                             MR. EASTERBY:                   Yes, sir.
  14                             THE COURT:               Ms. Duncan, you may proceed.
  15                             MS. DUNCAN:                   Your Honor, would you like
  16        Dr. Asche to address your questions just before the
  17        lunch break?
  18                             THE COURT:               That's up to you.
  19                             MS. DUNCAN:                   Dr. Asche, are you able to
  20        address the judge's questions?
  21                             THE WITNESS:                  I am able to address the
  22        judge's questions.
  23                             THE COURT:               Okay.         Go ahead.
  24                             MS. DUNCAN:                   And, Your Honor, is it okay for
  25        the witness to step down?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 182 of 396



                                                                                                  2342
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            THE COURT:               Yes.
    2                            MS. DUNCAN:                   Do you need a marker, Dr. Asche?
    3       Excellent.
    4                            THE WITNESS:                  Okay.       So the numbers that I'm
    5       going to write are as of February of 2019.                                     That is the
    6       most recent penetration rate analysis that my team has
    7       done.         Okay?
    8                            So the nation as a whole -- and this is going
    9       to be as of 2/28/19 -- is approximately 4 percent,
  10        whereas the SFHA is approximately 28 percent for Harris
  11        County.            As of 2/28/19, the SF -- or the county as a
  12        whole is 28 percent, and the SFHA is 46 percent.                                    Okay?
  13                             And then, finally, Fort Bend County, as of
  14        2/28/19, is 34 percent at the county level and
  15        29 percent in the SFHA.
  16                             THE COURT:               Thank you, Dr. Asche.
  17                             THE WITNESS:                  You're welcome, sir.
  18                                           REDIRECT EXAMINATION
  19        BY MS. DUNCAN:
  20                  Q.         Go ahead and take a seat.
  21                             Dr. Asche, Mr. Easterby asked you some
  22        questions about when NFIP claims were actually paid.
  23        Do you recall some of those questions?
  24                  A.         Yes, ma'am.
  25                  Q.         Okay.         Does your branch maintain information


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 183 of 396



                                                                                                     2343
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       about NFIP claims that are paid?
    2                 A.         Yes, ma'am.
    3                 Q.         And have you gathered -- are you familiar
    4       with information about NFIP claims made in Harris
    5       County, Fort Bend County, and Waller County for this
    6       litigation?
    7                 A.         Generally, yes.
    8                 Q.         Okay.         Now, Dr. Asche, were any of the test
    9       properties in the upstream case that we're dealing with
  10        now paid on their NFIP flood insurance policies
  11        following Hurricane Harvey?
  12                             THE COURT:               Mr. Easterby?
  13                             MR. EASTERBY:                   Your Honor, I did make a
  14        reference to my own personal situation, but I didn't
  15        ask any questions about NFIP claim payments in my cross
  16        of the witness.
  17                             THE COURT:               Overruled.
  18                             THE WITNESS:                  Yes.      My understanding, yes.
  19        BY MS. DUNCAN:
  20                  Q.         Okay.
  21                             MS. DUNCAN:                   No further questions.
  22                             THE COURT:               All right.             Thank you.
  23                             Mr. Easterby?
  24                             MR. EASTERBY:                   Thank you, Judge.         I'll be
  25        very brief and limit it to the new information.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 184 of 396



                                                                                                        2344
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                                            RECROSS-EXAMINATION
    2       BY MR. EASTERBY:
    3                 Q.         So, Dr. Asche, you'd take some statistics
    4       course at MIT in pursuing your doctorate?
    5                 A.         I -- I have taken statistics courses in
    6       pursuing my doctorate, yes.
    7                 Q.         So the new information, it appears to
    8       indicate that, for Harris County for folks that were in
    9       the 100-year or SFHA, how big of an increase was it
  10        between before Harvey and after Harvey?
  11                  A.         There's a 3 percent difference.
  12                  Q.         It's not a trick question.                                I just wanted to
  13        make sure I was understanding what you wrote.
  14                             And then, in Fort Bend, same question.                                It
  15        looks like -- what? -- a 3 percent increase?
  16                  A.         Yes, sir.
  17                  Q.         And then countywide you're seeing bigger
  18        increases, are you not, for Fort Bend?                                          It's the
  19        difference between 34 and 19?
  20                  A.         Yes, sir.
  21                  Q.         And for Harris it's a 7 percent increase?
  22                  A.         Yes, sir.
  23                  Q.         Are you aware that, in the area behind the
  24        Barker Dam in Fort Bend County, there's not any
  25        residential land that's in a 100-year FEMA-regulated


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 185 of 396



                                                                                                     2345
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       floodplain?
    2                 A.         I am not aware of that.
    3                 Q.         Does this information suggest to you that
    4       folks that are in the special flood hazard area are
    5       more likely to buy flood insurance than those that are
    6       not, or can you make a conclusion either way?
    7                 A.         I don't -- I don't quite understand the
    8       question.              I'm sorry.                  Can you ask it a different way.
    9                 Q.         So the goal is to get more market penetration
  10        with folks that have flood risk; right?
  11                  A.         The goal is to have more market penetration
  12        with everyone.
  13                  Q.         With everyone.                     Okay.
  14                             Oh, I wanted to ask you again about that --
  15        do you know if the policy -- the standard policy for a
  16        dwelling under the NFIP covers flood claims associated
  17        with government-induced flooding?                                      Do you remember
  18        that?
  19                  A.         I do remember that question.
  20                  Q.         I was able to get my hands on one of those
  21        policies during the break.
  22                             And, with the Court's permission, I'd like to
  23        put it up just as a demonstrative so the witness can
  24        see the language and if she can answer the question, if
  25        that's okay.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 186 of 396



                                                                                                    2346
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                            MS. DUNCAN:                   Counsel, do you have a copy of
    2       this?
    3                            THE COURT:               I'm sorry.
    4                            Ms. Duncan?
    5                            MS. DUNCAN:                   Counsel, do you have a copy of
    6       this?
    7                            MR. EASTERBY:                   I actually don't.          I literally
    8       just pulled it off the web.                                 And we can all look at it
    9       together or -- I'm asking.
  10                             MS. DUNCAN:                   If the witness has familiarity
  11        with this, that's fine.                              But I don't know that that's
  12        been established yet.
  13                             THE COURT:               Well, it's not truly recross, but
  14        it goes back to your cross.
  15                             On the other hand, Dr. Asche might be
  16        familiar with it.                      Let's find out.
  17                             We ought to identify it as a demonstrative.
  18                             MR. EASTERBY:                   Yes, sir.           So we'll identify
  19        this as PEX No. 8.                       It appears to be a National Flood
  20        Insurance Program dwelling form, standard flood
  21        insurance policy, F1 -- strike that --
  22        F-1224/October 2015, bearing the seal of the Department
  23        of Homeland Security and with the FEMA initials after
  24        that.
  25        BY MR. EASTERBY:


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 187 of 396



                                                                                                    2347
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                 Q.         You see that, Doctor?
    2                 A.         I see that.
    3                            MR. EASTERBY:                   Matt, if we could step through
    4       the second page.                     I believe that there --
    5                            THE COURT:               Mr. Easterby, we really need to
    6       know whether Dr. Asche is familiar with it or not.
    7                            MR. EASTERBY:                   Yes, sir.
    8       BY MR. EASTERBY:
    9                 Q.         Dr. Asche, I know I'm kind of springing this
  10        on you.            So, in fairness to you, are you at all
  11        familiar with this dwelling form?                                      If you're not,
  12        you're not; if you are, you are.
  13                             Let us know.
  14                  A.         I have read the dwelling form, but my branch
  15        is not responsible for interpreting the standard flood
  16        insurance policy language that is in the dwelling form.
  17                             MS. DUNCAN:                   Objection, Your Honor.         We
  18        object to lack of foundation.                                  Further, this is beyond
  19        the scope of my redirect.
  20                             THE COURT:               Would you state your last part of
  21        your statement again.
  22                             MS. DUNCAN:                   Yes, Your Honor.
  23                             These questions are beyond scope of my
  24        redirect.
  25                             THE COURT:               Mr. Easterby?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 188 of 396



                                                                                                2348
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                            MR. EASTERBY:                   Your Honor, I would just like
    2       to show her the definition we talked about earlier, if
    3       that refreshes her recollection to be able to answer
    4       the question, and that will be it.
    5                            THE COURT:               That's allowed.
    6                            MR. EASTERBY:                   Thank you, Your Honor.
    7                            Second page, Matt.                      Please zoom into the
    8       flood definition.                      This is page 1 of 26 of PEX88.
    9       BY MR. EASTERBY:
  10                  Q.         Do you see that definition, Doctor?
  11                  A.         I do see that definition.
  12                  Q.         So, based on that definition, do you know
  13        whether or not government-induced flooding would be a
  14        covered loss under this NFIP dwelling policy?
  15                  A.         I do not feel like I'm in a position to be
  16        able to answer that question for you.
  17                  Q.         Fair enough.                  Thank you for your time today,
  18        Doctor.            I appreciate it.
  19                             MR. EASTERBY:                   I'll pass the witness.
  20                             THE COURT:               Ms. Duncan, are you ready?
  21                             MS. DUNCAN:                   One more question.
  22                             THE COURT:               Yes.
  23                                   FURTHER REDIRECT EXAMINATION
  24        BY MS. DUNCAN:
  25                  Q.         Are you familiar with whether any of the test


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 189 of 396



                                                                                                     2349
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       properties in this upstream case have made a claim
    2       after Hurricane Harvey and were paid on that claim?
    3                 A.         Yes.
    4                 Q.         And what's your familiarity with that?
    5                 A.         I am familiar with one property that has made
    6       a claim and been paid.
    7                 Q.         And that property is a test property in this
    8       case?
    9                 A.         Yes.
  10                             MS. DUNCAN:                   No further questions.
  11                             THE COURT:               Thank you.
  12                             May the Court excuse Dr. Asche?
  13                             MR. EASTERBY:                   Yes, Your Honor.
  14                             MS. DUNCAN:                   Yes, Your Honor.
  15                             THE COURT:               Thank you, Dr. Asche.               Thank you
  16        for coming.                Are you in Washington?                          Are you based in
  17        Washington?
  18                             THE WITNESS:                  I am based in Washington, D.C.,
  19        sir.
  20                             THE COURT:               All right.             Thank you very much.
  21        Thank you for coming and thank you for testifying.
  22                             Mr. Chellis.
  23                             MR. CHELLIS:                  Your Honor, the United States
  24        calls Michael Nakagaki.
  25                             THE COURT:               Thank you.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 190 of 396



                                                                                                  2350
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            Mr. Nakagaki, stop right there and raise your
    2       right hand to be sworn as a witness.
    3       Thereupon--
    4                                              MICHAEL NAKAGAKI,
    5       was called as a witness, and having been first duly
    6       sworn, was examined and testified as follows:
    7                            THE WITNESS:                  Yes.
    8                            THE COURT:               Thank you.             Please be seated in
    9       the witness stand.
  10                                             DIRECT EXAMINATION
  11        BY MR. CHELLIS:
  12                  Q.         Please introduce yourself.
  13                  A.         My name is Michael Nakagaki, and I am a
  14        program specialist within the mapping section of the
  15        NFIP at FEMA.
  16                  Q.         Mr. Nakagaki, how long have you worked at
  17        FEMA?
  18                  A.         I have worked at FEMA for over four years
  19        now.
  20                  Q.         And what's your job title again?
  21                  A.         My title is a program specialist.
  22                  Q.         And what is it that you do as a program
  23        specialist?
  24                  A.         As a program specialist, I use my knowledge
  25        of the mapping program to address inquiries that come


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 191 of 396



                                                                                             2351
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1       into the section as well as to support the region in
    2       their delivery of flood hazard maps to communities.
    3                 Q.         And what's your educational background?
    4                 A.         My highest education is a master's in
    5       geoscience from Virginia Tech.
    6                 Q.         Where were you working before FEMA?
    7                 A.         Before FEMA, I worked at two contractors for
    8       FEMA.         The first was a company called Dewberry.                         The
    9       second was a company called Michael Baker Corp.                                And,
  10        for both of those positions, I was supporting primarily
  11        a call center to assist callers to locate flood
  12        insurance rate maps through FEMA's map service center
  13        website.
  14                  Q.         And if a caller wanted a flood map, what was
  15        the process for that?
  16                  A.         I would assist them with the map service
  17        center website.                    It's an online tool for people to type
  18        in their address, find a FIRM panel near their
  19        property, and then print what's called a FIRMette,
  20        which is a way to print a section of the overall FIRM
  21        so that way the scale can be maintained, but -- as
  22        opposed to printing a 2-foot-by-3-foot map, that a
  23        specific section could be printed on a typical
  24        11-by-8 ½ sheet.
  25                  Q.         When did FIRMettes become available to the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 192 of 396



                                                                                           2352
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       public?
    2                 A.         Those became available around the mid 2000s.
    3                 Q.         And what's your understanding of why FEMA
    4       made these FIRMettes available to the public?
    5                 A.         The reason is the FIRM panel itself, again,
    6       is -- when printed to scale, is 2 feet by 3 feet.                              And
    7       there's a lot of details that are included on that,
    8       including roads and other features from the local
    9       community.
  10                             If that entire map is shrunk down itself to
  11        about the 11 by 8 ½, a lot of those features can be
  12        either distorted or too small to read accurately.                              So
  13        the FIRMette is a way to maintain that scale and that
  14        level of detail while still being accurate to be able
  15        to measure things from one location to the other and
  16        ensure that the scale is maintained.
  17                             MR. CHELLIS:                  Let's pull up DX183.
  18                             Your Honor, this has already been admitted as
  19        Upstream 461.
  20                             THE COURT:               Upstream 461?
  21                             MR. CHELLIS:                  Correct.
  22                             THE COURT:               Let's use that number.
  23        BY MR. CHELLIS:
  24                  Q.         Are you familiar with this document?
  25                  A.         Yes, I am.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 193 of 396



                                                                                                 2353
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                 Q.         And what is it?
    2                 A.         This is a flood insurance rate map panel for
    3       Harris County, Texas.
    4                 Q.         And what's the date on the map?
    5                 A.         It says that this became effective in 2007.
    6                 Q.         Now, if I'm trying to determine what flood
    7       zone my home is located in, what am I looking at on
    8       this map?
    9                 A.         You would locate where your property is based
  10        on the road names that are available on this map and
  11        then determine which of these shaded areas the property
  12        falls within.
  13                  Q.         Can you speak to the flood zones in the area
  14        marked "Legend"?
  15                  A.         Yes.        So these explain the different shading
  16        on the flood insurance rate map panel itself.                                  The
  17        darkish shading are the zones that begin with the
  18        letters A or B.                    And this is the special flood hazard
  19        area, so this is the area that is subject to the
  20        1 percent annual chance of flood.
  21                             That means that, given a hypothetical flood
  22        event that has a 1 percent chance of occurring any
  23        given year, this is the projected area that would be
  24        inundated.
  25                             On this legend, there's also the floodway


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 194 of 396



                                                                                                          2354
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1       areas, which would be the SFHA with those
    2       cross-hatchings.
    3                            And then there is the medium gray area that's
    4       labeled "Other Flood Areas."                                 Those are going to be
    5       labeled either X with shading, or, on some of the older
    6       maps, that would be Zone B.                                And this is the area
    7       that -- when it's depicting a flooded area, that --
    8       it's the area that's associated with the 0.2 percent
    9       annual chance of flood.                             So that is a flood that would
  10        have a 0.2 percent chance of occurring any given year.
  11                             And then the remaining areas outside of that
  12        would be X unshaded.                          And that is the area that is
  13        outside of the .2 percent floodplain.                                          On the older
  14        maps, that may be labeled as a Zone C.
  15                  Q.         How do you determine which areas warrant a
  16        particular flood designation?
  17                  A.         That's determined through the flood insurance
  18        study process.                   So, through that process, the FEMA
  19        region, working with our mapping partners, gather all
  20        of the applicable hydraulic and hydrologic information,
  21        as well as past flooding events and topographic
  22        information, and use that information and input it into
  23        a model to come up with these projections of high -- of
  24        how high the flooding is projected to be.                                         And that is
  25        then intersected with the topography of the area to


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 195 of 396



                                                                                                       2355
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       determine what area would flood.
    2                 Q.         You talked about 1 percent, 0.2 percent, and
    3       less than 0.2 percent.                             Are there more generic ways of
    4       describing what those flood hazards zones mean to,
    5       like, a homeowner?
    6                 A.         Yes.        The 1 percent annual chance of flood is
    7       sometimes called the 100-year storm.                                           And the
    8       .2 percent floodplain is sometimes called the 500-year
    9       storm.
  10                  Q.         And the less than 0.2 percent chance?
  11                  A.         And that would be the area that's outside of
  12        the .2 percent annual chance floodplain.                                          So that's the
  13        area that would be subject to a flood event that would
  14        be more severe but less statistically likely than
  15        .2 percent any given year.
  16                  Q.         Does that mean that that less than
  17        0.2 percent area would never flood?
  18                  A.         No.       That area has a -- a lower probability,
  19        but there is a chance that that area would flood.
  20                  Q.         Can a flood hazard area change over time?
  21                  A.         Yes, it can, based on the -- again, the
  22        inputs that go into the modeling.                                      So hydraulics and
  23        changes in topography or even changes in development
  24        can all influence the flooding patterns of the area,
  25        which would then change the projected 1 percent annual


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 196 of 396



                                                                                                       2356
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       chance floodplain.
    2                 Q.         On the right-hand side of this map, there are
    3       squiggly -- well, it's squiggly lines that read "103"
    4       and "104."               What do those indicate on the map?
    5                 A.         Those indicate the base flood elevations.                                So
    6       the 1 percent annual chance flood is also known as the
    7       base flood.                And so what these elevations show is the
    8       projected flooding heights given that hypothetical
    9       flood.
  10                             Now, the important thing to keep in mind is
  11        that these elevations are not elevations above ground.
  12        These are above a set datum.                                 So it's basically above
  13        sea level.
  14                  Q.         Mr. Nakagaki, are you aware of the trial
  15        properties in this case?
  16                  A.         Yes, I am.
  17                  Q.         And how are you aware of those?
  18                  A.         I'm aware of those through the support that
  19        I've done in creating 13 map books for each property.
  20                  Q.         Do you see any trial properties on this
  21        particular map?
  22                  A.         Yes.        The West Houston Airport is labeled on
  23        this map on the lower left-hand corner.
  24                  Q.         Now, Mr. Nakagaki, you spoke just now the map
  25        books that you created for this case.                                          Can you describe


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 197 of 396



                                                                                                   2357
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       more about what you were asked to do.
    2                 A.         We were provided with GIS information about
    3       specific property locations as well as the date of
    4       acquisition for each of those properties.                                      We then used
    5       that information to identify the -- where those
    6       properties fell on the current affected maps as well as
    7       on the map that was in effect at the time of
    8       acquisition, or, in two cases, the map that became in
    9       effect -- into effect as close to that date of
  10        acquisition as possible.
  11                             MR. CHELLIS:                  Let's pull up JX286.
  12        BY MR. CHELLIS:
  13                  Q.         Do you recognize this document?
  14                  A.         Yes, I do.
  15                  Q.         What is it?
  16                  A.         This is the map book for the Micu property.
  17                  Q.         And how did you know the location of the Micu
  18        property?
  19                  A.         That information was provided to us by the
  20        DOJ.
  21                  Q.         And how did you know when this property was
  22        acquired?
  23                  A.         That information was also provided to us by
  24        DOJ.
  25                             MR. CHELLIS:                  Your Honor, we move to admit


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 198 of 396



                                                                                               2358
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       JX286.
    2                            THE COURT:               Mr. Vujasinovic?
    3                            MR. VUJASINOVIC:                      I haven't seen what's
    4       behind it.               I'm sorry.
    5                            MR. CHELLIS:                  I'm about to have him go
    6       through a walk-through of the map book if that helps.
    7                            THE COURT:               Well, it might, but it would help
    8       to have at least one version of it on the screen or
    9       otherwise available.
  10        BY MR. CHELLIS:
  11                  Q.         This is just the title page.
  12                             Can we flip to the next page.
  13                             Mr. Nakagaki, can you give us a high-level
  14        walk-through of the map book.
  15                  A.         Sure.
  16                             So on the -- the page that's being displayed
  17        now, FEMA080999, this page provides a definition and
  18        the zones associated with the high-, moderate-, and
  19        low-hazard areas.
  20                             The next page, which is FEMA081000, shows the
  21        legend from the following flood insurance rate map
  22        images to provide an explanation of what the shading
  23        means.
  24                             The next page, FEMA081001, this shows the map
  25        that was in effect when the Micu property was acquired.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 199 of 396



                                                                                           2359
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       On the lower end of the map, it has the property name,
    2       the address, the flood zone that the property is shown
    3       to be in, as well as information about the panel
    4       itself, including when that map became effective and
    5       when it was superseded, meaning when the next version
    6       of a FIRM replaced it.
    7                            On the next page, which is FEMA081002, this
    8       is a zoomed-in view of the property to better see where
    9       the property is in relation to the flood zone.
  10                             The next page, which is FEMA081003, this
  11        shows the current effective flood insurance rate map
  12        for the property.                      And then it also shows the property
  13        name, address, flood zone, and the date that that map
  14        became effective.
  15                             The final page, which is FEMA081004, again
  16        shows a close-up of the Micu property on the current
  17        effective FIRM.
  18                  Q.         And if we go back to the first map listed,
  19        it's on FEMA081001.                        What flood zone is the Micu
  20        property located in?
  21                  A.         The Micu property is shown to be within the
  22        shaded X zone.
  23                             MR. CHELLIS:                  Your Honor, we'd move to admit
  24        JX286.
  25                             THE COURT:               Thank you, Mr. Challis.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 200 of 396



                                                                                             2360
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1                            Mr. Vujasinovic?
    2                            MR. VUJASINOVIC:                      No objection.
    3                            THE COURT:               Admitted.
    4                                      (Whereupon, Joint Exhibit 286 was
    5                                        admitted into evidence.)
    6       BY MR. CHELLIS:
    7                 Q.         Now, Mr. Nakagaki, we're going to go through
    8       12 exhibits that are similar and that contain the same
    9       type of information as the Micu property map book.
  10                  A.         Okay.
  11                             MR. CHELLIS:                  Your Honor, the DX exhibits
  12        will be in DX binder 24, and the JX exhibits will be in
  13        JX binder 10.
  14                             Now turning to DX806 --
  15                             THE COURT:               Is this a JX exhibit?
  16                             MR. CHELLIS:                  This is a DX, Your Honor.
  17                             THE COURT:               DX?
  18                             MR. CHELLIS:                  DX806.
  19                             THE COURT:               Thank you.
  20                             THE WITNESS:                  Okay.
  21        BY MR. CHELLIS:
  22                  Q.         What is the property shown on DX806?
  23                  A.         This is for the Banker property.
  24                  Q.         And how did the preparation of DX806 compare
  25        to the preparation of the Micu map book?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 201 of 396



                                                                                                       2361
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                 A.         This was created using the same methodology;
    2       however, in this case the date of acquisition was after
    3       the current effective maps, meaning that both the --
    4       the map that showed the current effective map -- flood
    5       insurance rate map as well as the flood insurance rate
    6       map at time of acquisition were the same.                                      So there's
    7       only one map in this book.
    8                 Q.         We're looking at DX806?
    9                 A.         Yes.        Wait.             No.      I apologize.       I had the
  10        wrong property map.
  11                  Q.         That's okay, Mr. Nakagaki.
  12                  A.         Yes.
  13                  Q.         Have you found the correct DX number?
  14                  A.         Yes, I have.
  15                  Q.         And can you turn to that exhibit?
  16                  A.         Yes.        06.
  17                             MR. CHELLIS:                  Your Honor, we move to admit
  18        DX806.
  19                             MR. VUJASINOVIC:                       No objection.
  20                             THE COURT:               Does this relate to the Banker
  21        property?
  22                             MR. CHELLIS:                  Yes.      Yes, Your Honor.
  23                             THE COURT:               Because at least have that right.
  24        Admitted.
  25                                       (Whereupon, Defendants' Exhibit 806 was


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 202 of 396



                                                                                               2362
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1                                        admitted into evidence.)
    2       BY MR. CHELLIS:
    3                 Q.         Now, what does DX806 tell us about the flood
    4       hazard at the time that the Banker property was
    5       acquired?
    6                 A.         It says that the -- this property was in the
    7       shaded X zone at the date of acquisition.
    8                 Q.         And what does DX806 tell us about the more
    9       current flood hazard for the Banker property?
  10                  A.         For the current effective FIRM, the Banker
  11        property is in shaded zone X.
  12                  Q.         Turning to DX807.                      What is the property shown
  13        in this map book?
  14                  A.         This is the Burnham property.
  15                  Q.         And how did the preparation of DX807 compare
  16        to the preparation of the Micu map book?
  17                  A.         This is the map book that -- where the
  18        current effective map and the map at the date of
  19        acquisition was the same.                                  Other than that, the same
  20        process was used to create this map book.
  21                             MR. CHELLIS:                  Your Honor, we move to admit
  22        DX807.
  23                             MR. VUJASINOVIC:                      No objection.
  24                             THE COURT:               Admitted.
  25                                       (Whereupon, Defendants' Exhibit 807 was


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 203 of 396



                                                                                                 2363
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                                        admitted into evidence.)
    2       BY MR. CHELLIS:
    3                 Q.         What does DX807 tell us about the flood
    4       hazard at the time the Burnham property was acquired?
    5                 A.         This property was in the zone AE at the time
    6       of acquisition.
    7                 Q.         And we're moving on to the JXs.
    8                            What is the property shown on JX283?                      And
    9       I'll give you a moment to find that.
  10                  A.         283.        This is for the Giron property.
  11                  Q.         And how did the preparation of JX283 compare
  12        to the preparation of the Micu property map book?
  13                  A.         This map book was made with the same
  14        methodology as the Micu property; however, the flood
  15        hazard information is specific to this property.
  16                             MR. CHELLIS:                  Your Honor, we move to admit
  17        JX283.
  18                             MR. VUJASINOVIC:                      No objection.
  19                             THE COURT:               Admitted.
  20                                       (Whereupon, Joint Exhibit 283 was
  21                                         admitted into evidence.)
  22        BY MR. CHELLIS:
  23                  Q.         And what does JX283 tell us about the flood
  24        hazard at the time that the Giron property was
  25        acquired?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 204 of 396



                                                                                             2364
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1                 A.         At the time of acquisition, the Giron
    2       property was in zone X shaded.
    3                 Q.         And what does JX283 tell us about the more
    4       current flood hazard for the Giron property?
    5                 A.         On the current effective map, the Giron
    6       property is shown within the X shade -- the shaded X
    7       zone.
    8                 Q.         Turning to JX284.                     What is the property shown
    9       on JX284?
  10                  A.         This is the Holland property.
  11                  Q.         And how did the preparation of JX284 compare
  12        to the preparation for the Micu map book?
  13                  A.         This map book was made with the same process
  14        as the Micu property.
  15                             MR. CHELLIS:                  Your Honor, we move to admit
  16        JX284.
  17                             MR. VUJASINOVIC:                      No objection.
  18                             THE COURT:               Admitted.
  19                                       (Whereupon, Joint Exhibit 284 was
  20                                         admitted into evidence.)
  21        BY MR. CHELLIS:
  22                  Q.         And what does JX284 tell us about the flood
  23        hazard at the time the Holland property was acquired?
  24                  A.         At the time of acquisition for the Holland
  25        property, it is shown to be within the X unshaded zone.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 205 of 396



                                                                                             2365
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1                 Q.         And what does JX284 tell us about the more
    2       current flood hazard for the Holland property?
    3                 A.         On the current effective map, the map -- the
    4       property is shown to be within the X shaded zone.
    5                 Q.         Turning to JX285.                     What is the property shown
    6       on JX285?
    7                 A.         This is the Lakes on Eldridge Community
    8       Association property.
    9                 Q.         And how did the preparation of JX285 compare
  10        to the preparation of the Micu property map book?
  11                  A.         This was made with the same process as the
  12        Micu property except that the flood hazard information
  13        is specific to this property.
  14                             MR. CHELLIS:                  Your Honor, we move to admit
  15        JX285.
  16                             MR. VUJASINOVIC:                      No objection.
  17                             THE COURT:               Admitted.
  18                                       (Whereupon, Joint Exhibit 285 was
  19                                         admitted into evidence.)
  20        BY MR. CHELLIS:
  21                  Q.         What does JX285 tell us about the flood
  22        hazard at the time the Lakes on Eldridge property was
  23        acquired?
  24                  A.         This shows that, at the time of acquisition,
  25        the Lakes on Eldridge Community Association property


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 206 of 396



                                                                                             2366
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1       was in the X unshaded zone.
    2                 Q.         And what does JX285 tell us about the more
    3       current flood hazard for the Lakes on Eldridge
    4       property?
    5                 A.         It shows that the Lakes on Eldridge property
    6       on the current effective maps is in the X unshaded
    7       zone.
    8                 Q.         Turning to JX287.                     What is the property shown
    9       on JX287?
  10                  A.         That is the Popovici property.
  11                  Q.         And how did the preparation of JX287 compare
  12        to the preparation for the Micu map book?
  13                  A.         This was made with the same process as the
  14        Micu property, however, the flood hazard information
  15        specific to this property.
  16                             MR. CHELLIS:                  Your Honor, we move to admit
  17        JX287.
  18                             MR. VUJASINOVIC:                      No objection.
  19                             THE COURT:               Admitted.
  20                                       (Whereupon, Joint Exhibit 287 was
  21                                         admitted into evidence.)
  22        BY MR. CHELLIS:
  23                  Q.         And what does JX287 tell us about the flood
  24        hazard at the time the Popovici property was acquired?
  25                  A.         At the time of acquisition, the Popovici


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 207 of 396



                                                                                             2367
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1       property is shown to be in the X unshaded zone.
    2                 Q.         And what does JX287 tell us about the more
    3       current flood hazard for the Popovici property?
    4                 A.         On the current effective FIRM, Popovici
    5       property is shown to be within the X unshaded zone.
    6                 Q.         Turning to JX288.                     What is the property shown
    7       on JX288?
    8                 A.         This is the Sidhu property.
    9                 Q.         And how did the preparation of JX288 compare
  10        to the preparation of the Micu map book?
  11                  A.         This was made with the same process, but the
  12        flood hazard information is specific to this property.
  13                             MR. CHELLIS:                  Your Honor, we move to admit
  14        JX288.
  15                             MR. VUJASINOVIC:                      No objection.
  16                             THE COURT:               Admitted.
  17                                       (Whereupon, Joint Exhibit 288 was
  18                                         admitted into evidence.)
  19        BY MR. CHELLIS:
  20                  Q.         What does JX288 tell us about the flood
  21        hazard at the time the Sidhu property was acquired?
  22                  A.         The date of acquisition, the Sidhu property
  23        is shown to be within the X unshaded zone.
  24                  Q.         And what does JX288 tell us about the more
  25        current flood hazard for the Sidhu property?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 208 of 396



                                                                                                        2368
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 A.         On the current effective FIRM, Sidhu property
    2       is shown to be within the X unshaded zone.
    3                 Q.         What is the property shown on JX289?
    4                 A.         This is the Soares property.
    5                 Q.         And how did the preparation of JX289 compare
    6       to the preparation of the Micu map book?
    7                 A.         This was made with the same methodology;
    8       however, the flood hazard information is specific to
    9       this property.
  10                             MR. CHELLIS:                  Your Honor, we move to admit
  11        JX289.
  12                             MR. VUJASINOVIC:                      No objection.
  13                             THE COURT:               Admitted.
  14                                       (Whereupon, Joint Exhibit 289 was
  15                                         admitted into evidence.)
  16        BY MR. CHELLIS:
  17                  Q.         And what does JX289 tell us about the flood
  18        hazard at the time the Soares property was acquired?
  19                  A.         At the time of acquisition, the Soares
  20        property is shown to be within the X unshaded zone.
  21                  Q.         And what does JX289 tell us about the more
  22        current flood hazard for the Soares property?
  23                  A.         On the current effective map, the Soares
  24        property is shown to be within the X unshaded zone.
  25                  Q.         Turning to the DXs again.                             We're going to


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 209 of 396



                                                                                           2369
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       turn to DX815.                   I'll give you some time to find that,
    2       Mr. Nakagaki.
    3                 A.         Okay.
    4                 Q.         And what is the property shown on DX815?
    5                 A.         This is the Stewart property.
    6                 Q.         And how did the preparation of DX815 compare
    7       to the preparation for the Micu map book?
    8                 A.         This was made with the same methodology, but
    9       the flood hazard information is specific to this
  10        property.
  11                             MR. CHELLIS:                  Your Honor, we move to admit
  12        DX815.
  13                             MR. VUJASINOVIC:                      No objection.
  14                             THE COURT:               Admitted.
  15                                       (Whereupon, Defendants' Exhibit 815 was
  16                                         admitted into evidence.)
  17        BY MR. CHELLIS:
  18                  Q.         What does DX815 tell us about the flood
  19        hazard at the time the Stewart property was acquired?
  20                  A.         This map shows that, at the time of
  21        acquisition, the Stewart property was in the C zone.
  22                  Q.         And what does DX815 tell us about the more
  23        current flood hazard for the Stewart property?
  24                  A.         On the current effective FIRM, the Stewart
  25        property is shown be to be within the X unshaded zone.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 210 of 396



                                                                                                     2370
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         Turning to DX817.                     What is the property shown
    2       on DX817?
    3                 A.         This is for the West Houston Airport
    4       Corporation property.
    5                 Q.         And how did the preparation of DX817 compare
    6       to the preparation of the Micu map book?
    7                 A.         It was prepared with the same process;
    8       however in this case, the date of acquisition predated
    9       any effective FIRM for this area.                                      And so, for the
  10        first map in this book, we used the first FIRM to be
  11        published in the area.                             So that's the FIRM that was
  12        closest in date to the date of acquisition.
  13                             MR. CHELLIS:                  Your Honor, we move to admit
  14        DX817.
  15                             MR. VUJASINOVIC:                      Could we just know what the
  16        date was?
  17                             MR. CHELLIS:                  For the map?
  18                             THE COURT:               Mr. Chellis, can we tell what the
  19        map date is?
  20                             THE WITNESS:                  Yes, the map date --
  21        BY MR. CHELLIS:
  22                  Q.         Mr. Nakagaki, turning to FEMA081078, can you
  23        tell the map date?
  24                  A.         The map date is from 1976.
  25                             MR. VUJASINOVIC:                      Okay.       No objection.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 211 of 396



                                                                                                        2371
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                            THE COURT:               Admitted.
    2                                      (Whereupon, Defendants' Exhibit 817 was
    3                                        admitted into evidence.)
    4       BY MR. CHELLIS:
    5                 Q.         And what does the map dated 1976 show for the
    6       West Houston Airport?
    7                 A.         It shows that the property was in the C zone.
    8                 Q.         And what does DX817 tell us about the more
    9       current flood hazard for the West Houston Airport
  10        property?
  11                  A.         On the current effective map, the West
  12        Houston Airport is shown to be within the X unshaded
  13        zone.
  14                  Q.         And turning back to DX816.                                Can you tell us
  15        what property is shown on DX816?
  16                  A.         This is for the Turney property.
  17                  Q.         And how did the preparation of DX816 compare
  18        to the preparation of the Micu map book?
  19                  A.         This was made using the same process;
  20        however, in this case the date of acquisition also
  21        predated the first FIRM for this community.                                          So we used
  22        the FIRM that was in effect closest to the date of
  23        acquisition.
  24                             MR. CHELLIS:                  Your Honor, we move to admit
  25        DX816.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 212 of 396



                                                                                              2372
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1                            MR. VUJASINOVIC:                      Could we know what the date
    2       was on the map?
    3                            THE COURT:               I'm sorry.
    4                            Mr. Chellis, if we could have the date.
    5       BY MR. CHELLIS:
    6                 Q.         Mr. Nakagaki, could you identify the map date
    7       for the Turney property?
    8                 A.         Yes.        The first FIRM for this area became
    9       effective in 1981.
  10                             MR. CHELLIS:                  Your Honor, we move to admit
  11        DX816.
  12                             MR. VUJASINOVIC:                      No objection.
  13                             THE COURT:               Admitted.
  14                                       (Whereupon, Defendants' Exhibit 816 was
  15                                         admitted into evidence.)
  16        BY MR. CHELLIS:
  17                  Q.         Based on the earliest available flood map,
  18        what does DX816 tell about the flood hazard nearest to
  19        the time the Turney property was acquired?
  20                  A.         That when this FIRM became effective, the
  21        Turney property was shown to be within the C zone.
  22                  Q.         And what does DX816 tell us about the more
  23        current flood hazard for the Turney property?
  24                  A.         On the current effective FIRM, the property
  25        is shown to be within the X unshaded zone.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 213 of 396



                                                                                           2373
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         And turning to DX818, what is the property
    2       shown on DX8818?
    3                 A.         This is the Wind property.
    4                 Q.         And how did the preparation of DX818 compare
    5       to the preparation of the Micu map book?
    6                 A.         This was made with the same process as the
    7       Micu map book; however, this information is specific to
    8       this property.
    9                            MR. CHELLIS:                  Your Honor, we move to admit
  10        DX818.
  11                             MR. VUJASINOVIC:                      No objection.
  12                             THE COURT:               Admitted.
  13                                       (Whereupon, Defendants' Exhibit 818 was
  14                                         admitted into evidence.)
  15        BY MR. CHELLIS:
  16                  Q.         And what does DX818 tell us about the flood
  17        hazard at the time the Wind property was acquired?
  18                  A.         At the date of acquisition, the flood
  19        insurance rate map shows the Wind property in the X
  20        unshaded zone.
  21                  Q.         And what does DX818 tell us about the more
  22        current flood hazard for the Wind property?
  23                  A.         The current effective FIRM, the Wind property
  24        is shown in the X unshaded zone.
  25                             MR. CHELLIS:                  Your Honor, if I could have a


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 214 of 396



                                                                                                2374
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       moment to speak with co-counsel?
    2                            THE COURT:               Yes.
    3                            MR. CHELLIS:                  No further questions.       We pass
    4       the witness.
    5                            THE COURT:               Thank you, Mr. Chellis.
    6                            Mr. Vujasinovic.
    7                            MR. VUJASINOVIC:                      Yes, Your Honor.
    8                                              CROSS-EXAMINATION
    9       BY MR. VUJASINOVIC:
  10                  Q.         Hello, Mr. Nakagaki.                        I'm Vuk Vujasinovic.
  11                  A.         Hi.
  12                  Q.         You were not deposed in this case; is that
  13        correct?
  14                  A.         That's correct.
  15                  Q.         All right.               And FEMA only analyzes and
  16        provides risk data for natural hazards in connection
  17        with these flood maps; is that correct?
  18                  A.         I don't understand.
  19                  Q.         You are the program specialist in the
  20        engineering resources branch in FEMA's engineering and
  21        modeling division; is that correct?
  22                  A.         That's correct.
  23                  Q.         And that division is responsible for
  24        providing risk data and risk modeling of natural
  25        hazards throughout the United States; is that correct?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 215 of 396



                                                                                           2375
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         That's correct.
    2                 Q.         Okay.         And so back to my question was FEMA
    3       only analyzes and provides risk data for natural
    4       hazards; is that correct?
    5                 A.         Can you define "natural hazards"?
    6                 Q.         Not man-made.
    7                 A.         So that is something that's going to depend
    8       because of the -- the information that goes into the
    9       flood insurance studies is based on the available
  10        information, which in some cases may be beyond only the
  11        non-man-made disasters.
  12                  Q.         Are you aware of any man-made disasters in
  13        the -- our country that FEMA has provided and mapped
  14        risk data for?
  15                  A.         I'm sorry.               Can you repeat the question.
  16                  Q.         Sure thing.
  17                             Are you available of any man-made disasters
  18        for which your division has ever provided risk data in
  19        connection with making the maps?
  20                  A.         Yes.
  21                  Q.         Which one?
  22                  A.         FEMA does have what are called flood risk
  23        products, which is additional information that's
  24        provided on a voluntary basis based on dam or levy
  25        failure information that's gathered as part of a flood


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 216 of 396



                                                                                                      2376
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       insurance study.
    2                            However, that information of the flood risk
    3       product may not be on the flood insurance rate map
    4       itself.            It's additional information that's provided.
    5                 Q.         So the maps don't reflect risk from man-made
    6       disasters?
    7                 A.         That's something that's going to depend.
    8                 Q.         Okay.         All I want to know is if any of these
    9       FEMA flood insurance maps ever depict risk associated
  10        with a man-made hazard.
  11                  A.         I don't have a full knowledge of the
  12        information that went into every study that FEMA has
  13        done.
  14                  Q.         What it sounds like, you think sometimes the
  15        maps do reflect risks from a man-made hazard.                                        Is that
  16        correct?
  17                  A.         In reference to the products I was speaking
  18        to, those are not the flood insurance rate maps; those
  19        are additional maps that FEMA may provide.
  20                  Q.         Where do we get those, like Joe -- you know,
  21        me, somebody, anyone?
  22                  A.         That information is provided from FEMA and
  23        our mapping partners to the community.                                         So in the case
  24        of an individual, they can speak with their local
  25        building department, or in some cases that may be


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 217 of 396



                                                                                                      2377
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       available through our map service center website.
    2                 Q.         So you would -- you would say the public
    3       should be aware that FEMA -- the FEMA division that
    4       makes these flood insurance maps do know about man-made
    5       hazards; correct?
    6                 A.         Can you repeat the question.
    7                            MR. VUJASINOVIC:                      Can you please repeat it
    8       for me, ma'am.
    9                                      (Record read by the reporter.)
  10                             THE WITNESS:                  FEMA has -- I don't know if I
  11        can speak to all of the information that FEMA has
  12        available.
  13        BY MR. VUJASINOVIC:
  14                  Q.         I'm talking about your division -- your
  15        division makes the maps; right?
  16                  A.         That's correct.
  17                  Q.         And you're here as the representative for the
  18        division; right?
  19                  A.         That's correct.
  20                  Q.         And it's -- I'm just asking.                              It sounds like
  21        your division know -- believes that the public ought
  22        to -- well, your division knows about man-made hazards.
  23                  A.         Yes.
  24                  Q.         And you have that information somewhere but
  25        not on the actual flood insurance maps; correct?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 218 of 396



                                                                                                     2378
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 A.         When that information is available to us,
    2       yes.
    3                 Q.         Are you aware of any man-made hazards about
    4       20 miles east of us?
    5                 A.         No.
    6                 Q.         You ever been to Houston?
    7                 A.         This is my first time.
    8                 Q.         Okay.         And so do any of the maps ever -- that
    9       have ever been put out by your division disclose any
  10        risk of getting inundated by the Addicks or Barker
  11        reservoir?
  12                  A.         I don't know that.
  13                  Q.         Remember you testified earlier about you
  14        worked, I guess, in your division, and part of your job
  15        involved taking inquiries?
  16                  A.         That's correct.
  17                  Q.         Is that like a national hotline?
  18                  A.         The work that I do from headquarters is
  19        typically helping inquiries that come in from either
  20        media sources or Congress or the White House.
  21                  Q.         All right.               So sophisticated sources?
  22                  A.         Correct.
  23                  Q.         That's a partially inside joke.                           Sorry.
  24                             So now, was that, like, a call center?                             It's
  25        not, like, just you answering the phone, is it?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 219 of 396



                                                                                            2379
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                5/15/2019


    1                 A.         The work that I do today is typically written
    2       correspondence that's directed to our office.
    3                 Q.         Okay.         So lots of emails these days, letters
    4       maybe in the past; is that correct?
    5                 A.         Correct.
    6                 Q.         And I suspect most of those questions
    7       relate -- relate to how do you read the flood insurance
    8       maps?
    9                 A.         Many of them do, yes.
  10                  Q.         So what if somebody from Houston called y'all
  11        and said, "Do I live in a government reservoir?"                               What
  12        would you tell them?
  13                  A.         Before responding, I would coordinate with
  14        the FEMA Region 6 office to understand what information
  15        is available for a particular property.
  16                  Q.         So you'd call Region 6 and say, "Hey, does
  17        this person live in a government reservoir"?
  18                  A.         Well, in addition to that, it would be to ask
  19        about the location of the property on the current flood
  20        insurance rate maps and to ask for additional details
  21        about what went into those maps.
  22                  Q.         Now, if any of y'all look at the map, would
  23        the map be able to answer that question?
  24                  A.         On its own, no, the map does not speak to
  25        that.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 220 of 396



                                                                                           2380
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         So we're calling other government offices and
    2       got to go down that road; is that correct?
    3                 A.         Correct.
    4                 Q.         Has anybody ever called your division and
    5       asked about whether they live in a government reservoir
    6       in Houston, to your knowledge?
    7                 A.         Not to my knowledge.
    8                 Q.         You said the flood zone maps are -- are a
    9       product of a flood insurance study process; is that
  10        correct?
  11                  A.         That's correct.
  12                  Q.         And your division works with what you said
  13        are mapping partners; is that correct?
  14                  A.         That's correct.
  15                  Q.         Who are those mapping partners?
  16                  A.         The mapping partners are either contractors
  17        that are directly hired by the agency or, in other
  18        cases, they can be communities or states that do the
  19        engineering themselves and then work with the regional
  20        office to make sure that they comply with the set of
  21        regulations to issue those -- information.
  22                  Q.         Are any other branches of the federal
  23        government ever one of y'all's partners?
  24                  A.         We can work with other agencies, such as the
  25        Army Corps of Engineers; but, typically, as far as a


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 221 of 396



                                                                                           2381
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       mapping partner, somebody that's engaged to create the
    2       FIRMs as they are, typically, that's something that is
    3       done -- that is not done by other agencies.
    4                 Q.         Any area that's in what you've termed the
    5       unshaded zone X is outside of the 500-year floodplain;
    6       correct?
    7                 A.         That's correct.
    8                 Q.         And, therefore, the area is not in any
    9       identifiable floodplain; correct?
  10                  A.         The floodplain -- the X shaded zone is a
  11        floodplain.
  12                  Q.         I'm -- I am referring to unshaded X.
  13                  A.         The -- the unshaded X is -- I apologize.
  14                  Q.         It's okay.
  15                  A.         So, yes, the -- while there's not one
  16        specific floodplain that the X shaded is -- the X
  17        unshaded zone is associated with, it is -- can also be
  18        seen as encompassing all floodplains that have a
  19        greater impact but a lower probability than the
  20        .2 percent floodplain or the 500-year flood.
  21                  Q.         But unshaded X is -- is outside the 500-year
  22        floodplain?
  23                  A.         The -- the .2 percent floodplain is the
  24        500-year floodplain.
  25                  Q.         Yes.        The methodology behind creating maps,


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 222 of 396



                                                                                                          2382
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1       is that -- is it pretty reliable?
    2                 A.         Yes.
    3                 Q.         Will you just briefly elaborate on how
    4       reliable it is.
    5                 A.         Certainly.               So the mapping process itself is
    6       governed by what we call mapping standards and
    7       guidance.              So that is current mapping and standards for
    8       creating this flood hazard information.                                          It's based on
    9       the latest technology and has been reviewed by outside
  10        groups from FEMA, such as the Technical Mapping
  11        Advisory Council, and has been shown to be technically
  12        credible.
  13                  Q.         And the methodology behind creating those
  14        maps does not consider or include any risk associated
  15        with potentially getting inundated by the Addicks or
  16        Barker flood pool; is that correct?
  17                  A.         I do not know that.
  18                  Q.         Okay.
  19                             Oh, last thing, West Houston Airport.                               This
  20        is Plaintiffs' Exhibit 2188 and 461.                                           And what did
  21        you -- what did you testify about the -- well, isn't it
  22        true that the West Houston Airport terminal building
  23        parcel is not in the shaded X floodplain?
  24                  A.         That's correct.
  25                  Q.         Okay.         Thanks for your time, sir.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 223 of 396



                                                                                                 2383
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                            MR. VUJASINOVIC:                      Pass the witness.
    2                            THE COURT:               Mr. Chellis, redirect?
    3                            MR. CHELLIS:                  Just one question.
    4                            THE COURT:               Yes.
    5                                          REDIRECT EXAMINATION
    6       BY MR. CHELLIS:
    7                 Q.         Mr. Nakagaki, opposing counsel asked you
    8       about the various floodplains and about your experience
    9       with the call center in FEMA generally.
  10                             Does FEMA have a general practice concerning
  11        what it tells all homeowners about flood insurance no
  12        matter what floodplain they live in?
  13                  A.         Yeah.         As part of our -- when we get those
  14        kind of inquiries, we do always recommend that
  15        properties carry flood insurance, no matter what flood
  16        hazards zone they're in, because there's always a
  17        possibility of flooding.
  18                             MR. CHELLIS:                  No further questions.
  19                             THE COURT:               All right.             Thank you.
  20                             May the Court excuse Mr. Nakagaki?
  21                             MR. VUJASINOVIC:                      Yes, Your Honor.
  22                             MR. CHELLIS:                  Yes.
  23                             THE COURT:               Thank you, Mr. Nakagaki.            Thank
  24        you very much for coming and for attending and for
  25        giving testimony today.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 224 of 396



                                                                                                  2384
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            THE WITNESS:                  Yes.
    2                            THE COURT:               Ms. Tardiff?
    3                            MS. TARDIFF:                  Thanks.         Good afternoon, Your
    4       Honor.           The United States calls Steven Fitzgerald.
    5                            THE COURT:               Thank you.
    6                            Mr. Fitzgerald, if you'll stop about right
    7       there and raise your right hand to be sworn as a
    8       witness.
    9       Thereupon--
  10                                           STEVEN D. FITZGERALD,
  11        was called as a witness, and having been first duly
  12        sworn, was examined and testified as follows:
  13                             THE WITNESS:                  Yes.
  14                             THE COURT:               Thank you.             Please be seated in
  15        the witness stand.                       Would you kindly state your full
  16        name for the record.
  17                             THE WITNESS:                  Yes.      My full name is Steven D.
  18        Fitzgerald.
  19                             MS. TARDIFF:                  Thank you, Your Honor.
  20                                             DIRECT EXAMINATION
  21        BY MS. TARDIFF:
  22                  Q.         Good afternoon, Mr. Fitzgerald.
  23                             Sir, you were identified last week by
  24        Mr. Jeff Lindner as his former supervisor at Harris
  25        County Flood Control District.                                   And, sir, did you


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 225 of 396



                                                                                                  2385
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       recently retire from the flood control district?
    2                 A.         Yes, I did, about six and a half months ago.
    3                 Q.         Congratulations.
    4                            How long were you employed at Harris County
    5       Flood Control District?
    6                 A.         It was right around 37 years.
    7                 Q.         And what was your position at the flood
    8       control district at the time of your retirement?
    9                 A.         It was chief engineer.
  10                  Q.         And how long did you serve as chief engineer?
  11                  A.         Right at 20 years.
  12                  Q.         And, sir, are you also a registered
  13        professional engineer?
  14                  A.         Yes.
  15                  Q.         Have your responsibilities at Harris County
  16        Flood Control District included working with the Corps
  17        of Engineers?
  18                  A.         Yes.
  19                  Q.         And can you describe those responsibilities
  20        for us?
  21                  A.         Yes.        It probably began in 1989, 1990, when I
  22        became the manager of the capital improvements
  23        department.                And so we had projects with the Corps of
  24        Engineers to implement, as well as other Harris County
  25        Flood Control District projects.                                     And that's when it


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 226 of 396



                                                                                                   2386
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       started.
    2                            And there was project managers that worked
    3       for me that managed the day-to-day aspects of each of
    4       the projects, but I was involved at a little higher
    5       level to keep the projects moving.
    6                 Q.         Okay.         And, with a specific focus on the
    7       Addicks and Barker reservoirs, can you describe what
    8       your roles or responsibilities are -- or were with
    9       respect to the Corps of Engineers?
  10                  A.         That was primarily because the Corps owns,
  11        operates, and maintains those facilities.                                      Those are
  12        not Harris County Flood Control District facilities.
  13        More of coordination and communication about the
  14        reservoirs, what's happening physically, you know, what
  15        kind of work they were doing with them, and then also,
  16        before, during, and after events, potential rainfall
  17        and flood events.
  18                             And I was one of the people that coordinated
  19        with them and eventually became the primary person that
  20        coordinated with them.
  21                  Q.         And can you give us an estimate of how
  22        many -- how many years during your tenure at the flood
  23        control district that you served in a coordination role
  24        with the Corps related to Addicks and Barker?
  25                  A.         I don't remember specifically because I think


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 227 of 396



                                                                                                      2387
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       it evolved over time.
    2                 Q.         Sure.
    3                 A.         But I would say probably sometime in the
    4       early 1990s, it began.
    5                 Q.         Okay.         We heard last week that Harris County
    6       Flood Control District was created around 1937; is that
    7       correct?
    8                 A.         Yes.
    9                 Q.         Okay.         And can you -- let me step back.
  10                             I'm going to circle back and actually use a
  11        document that's already been admitted.                                         We're going to
  12        turn to Defendants' Exhibit 737.                                     And we'll get a copy
  13        of that in front of you, sir.
  14                             And, Mr. Fitzgerald, are you familiar with
  15        this document?
  16                  A.         Yes.
  17                  Q.         And is this a document that you worked on
  18        preparing?
  19                  A.         Yes.
  20                  Q.         And how many years has Harris County Flood
  21        Control District been preparing federal briefings such
  22        as the one in front of you?
  23                  A.         This was our 20th year.                           The books -- the
  24        information evolved over time.                                   So, in the beginning,
  25        they were shorter than this.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 228 of 396



                                                                                                     2388
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         And is this a public report?
    2                 A.         Yes.
    3                 Q.         And was the Addicks and Barker project the
    4       first project that Harris County Flood Control District
    5       was involved with the Corps on?
    6                 A.         Yes.        When the district was created in 1937,
    7       one of the main reasons was to be a local interest over
    8       the Addicks and Barker reservoirs.
    9                 Q.         And, today, does the flood control district
  10        still serve as a local interest -- or is -- if there's
  11        another word for it, you can tell us that -- on Corps
  12        projects?
  13                  A.         For Corps projects in general, we're the
  14        nonfederal sponsor -- sometimes you'll hear the term
  15        "local sponsor" -- for other projects in Harris County.
  16                             But, for Addicks and Barker, that was very
  17        early on in the 1930s and '40s.                                    Laws were different
  18        then.         More laws have passed since then that got more
  19        into what a local sponsor does.                                    So, on the other
  20        projects, we are the local sponsor.                                        This one, I never
  21        really considered us as a local sponsor as today -- in
  22        today's terms.
  23                  Q.         And, in today's terms, what does it mean to
  24        be a local sponsor or nonfederal sponsor for a project
  25        with the Corps?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 229 of 396



                                                                                                 2389
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                 A.         Before the Corps can work on a project in a
    2       community, there has to be a local sponsor that agrees
    3       to cost-share in the project, a minimum amount of money
    4       and then a maximum amount.                                 And they have to agree to
    5       do certain aspects of the project, like buying the
    6       right-of-way, altering bridges.                                    And then also, when
    7       the project is finished, to do the operation and
    8       maintenance on that particular project.
    9                 Q.         Okay.         And we'll circle back to some other
  10        projects that the flood control district is involved
  11        in, but first I'm going to have you turn in Defendants'
  12        Exhibit 737, the federal briefing paper from -- or
  13        report from 2018, to the page that is Bates-stamped
  14        FEMA78351.
  15                             And do you have that in front of you,
  16        Mr. Fitzgerald?
  17                  A.         Yes.
  18                  Q.         The caption of this page is "Vision, Mission,
  19        Value, and Goals."
  20                             And, sir, did you have -- were you involved
  21        in crafting these statements?
  22                  A.         Yes.
  23                  Q.         And there are several statements here that
  24        speak in terms of flood risk and flood -- or excuse
  25        me -- that speak in terms of reducing flood risk and


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 230 of 396



                                                                                           2390
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       flood damages.                   Is that a fair characterization?
    2                 A.         Yes.
    3                 Q.         Okay.         And, sir, is it possible to eliminate
    4       flood risks and flood damages in Harris County?
    5                 A.         No, not completely, because the terrain is
    6       relatively flat and our rainfall, particularly along
    7       the Gulf Coast, is very intense and can overwhelm the
    8       drainage systems pretty easily.
    9                 Q.         And focusing on the goals on this page -- and
  10        I'll paraphrase here -- but one of the listed goals is
  11        "to reduce flood impacts by planning and implementing
  12        flood risk reduction programs such as flood
  13        preparedness education."
  14                             There's also a reference here to flood
  15        warning.             And so my question, Mr. Fitzgerald, is what
  16        are the general messages about flood risk and flood
  17        preparedness that Harris County Flood Control District
  18        seeks to communicate to the public?
  19                  A.         Off the top of my head -- there's several of
  20        them.         I won't remember all of them.
  21                             But it's primarily for the public to be --
  22        pay attention to the weather and -- especially when the
  23        forecast -- or forecasting heavy rains and possible
  24        flooding.              Have a plan, family plan when that happens.
  25        In case the families get separated or something happens


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 231 of 396



                                                                                                   2391
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       at their home, school, or business, know what you would
    2       do.
    3                            Also to monitor or have -- look at the flood
    4       warning system that the Harris County Flood Control
    5       District has on their website.                                   Pay attention to that.
    6                            And also, many, many years ago, we advised
    7       all citizens and all publications we did to buy flood
    8       insurance because we believe every home is susceptible
    9       to flooding in Harris County.                                  And you need to get
  10        flood insurance as well.
  11                  Q.         And so are -- those public messages that the
  12        flood control district has tried to put out, are those
  13        limited to areas that have experienced flooding before?
  14                  A.         No.       Those are for the general public.
  15                  Q.         And, sir, based on your several decades at
  16        Harris County Flood Control District, do you consider
  17        flood risk reduction to be a shared responsibility?
  18                  A.         Yes.        That's a term I learned going to
  19        different conferences around the country.                                      In the last
  20        two decades, I think, it became a term.
  21                             And it means that there's no one entity or
  22        person or organization that can do a lot by themselves
  23        to help reduce flood risk.                                 It's shared between the
  24        citizens, what they can do at their house, you know,
  25        school, business, family before, during, and after a


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 232 of 396



                                                                                                        2392
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       flood.           Then, at the local county, state, and federal
    2       level, we each have different roles.                                           And if we work
    3       together, we can do more to reduce flood risk in the
    4       communities across Harris County and in the United
    5       States.
    6                 Q.         Very good.               We're going to stick with
    7       Defendants' Exhibit 737, the federal briefing report
    8       for 2018.              And I'm going to ask you to turn to the next
    9       page, which is FEMA78352.
  10                             There's some background information here.
  11        And, Mr. Fitzgerald, I'm going to direct your attention
  12        to the third bullet point there.                                     The first sentence
  13        reads "The district's income is derived primarily from
  14        a dedicated ad valorem property tax."
  15                             And, sir, can you explain what that means?
  16                  A.         I'm not a financial expert or person on this,
  17        but I am a taxpayer in Harris County.                                          So it means that
  18        our -- we pay a tax rate -- it says here 2.831 cents
  19        last year -- per hundred valuation of our property as a
  20        tax annually.
  21                  Q.         And does every property owner in Harris
  22        County have that responsibility?
  23                  A.         As far as I know, they do.
  24                  Q.         And when you receive your annual property tax
  25        bill from Harris County, is there a line item for the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 233 of 396



                                                                                                        2393
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       tax assessed specifically for Harris County Flood
    2       Control District?
    3                 A.         Yes.        It's under the Harris County tax.
    4       There's several sources of that tax.                                           It's rolled up.
    5       So taxpayers write a check to Harris County, and it
    6       tells you the source of each one of those taxes.
    7                 Q.         Okay.         I'm going to have you turn to the next
    8       page, which is a fact sheet.                                 And it's FEMA78353.
    9                            And, Mr. Fitzgerald, I want to start by
  10        asking you about the drainage infrastructure in -- or
  11        the Harris County Flood Control District manages within
  12        the county.
  13                             And can you begin by describing the channels
  14        that Harris County Flood Control District is
  15        responsible for?
  16                  A.         Yes.        The channels -- we say there are open
  17        channels in Harris County because we do not have
  18        jurisdiction over the roadside ditches, storm sewers,
  19        those local drainage systems, but they outfall into the
  20        Harris County Flood Control District channels -- open
  21        channels.
  22                  Q.         And how many open channels is Harris County
  23        responsible for -- or the flood control district?
  24        Excuse me.
  25                  A.         By the way flood control district's numbering


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 234 of 396



                                                                                                      2394
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       system is, there's 1500 channels.                                      And there's about
    2       2500 miles in length if we add them all together.
    3                 Q.         So we've heard -- and I'll try to make sure I
    4       get the ones in Harris County correct.                                         But, for
    5       example, above Addicks, we've heard about Langham Creek
    6       this week.               Is that considered an open channel?
    7                 A.         Yes.
    8                 Q.         Okay.         And Buffalo Bayou?
    9                 A.         Yes.
  10                  Q.         And then would any tributaries that flow into
  11        those larger creeks or channels also be part of that
  12        network?
  13                  A.         Yes.
  14                  Q.         Is Harris County Flood Control District also
  15        responsible for detention basins?
  16                  A.         Yes.        The ones that Harris County Flood
  17        Control District builds as part of a flood control
  18        project or a federally partnered project and then also
  19        ones that land developers build to drain public roads
  20        that they build.                     As long they meet flood control
  21        district criteria, then we would maintain those as
  22        well.
  23                  Q.         Okay.         And I should probably --
  24                  A.         I said "we."
  25                             My heart is still with Harris County Flood


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 235 of 396



                                                                                             2395
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1       Control District, Judge, so I may say "we" every once
    2       in a while.
    3                 Q.         And let me step back there and ask you, what
    4       is a detention basin?
    5                 A.         It's a place where the stormwater runoff
    6       could be stored temporarily until the water starts
    7       going down in the receiving channel downstream.                                But
    8       the ones in Harris County that Harris County Flood
    9       Control maintains are all gravity; they all drain by
  10        gravity.             So ...
  11                  Q.         And is there a distinction between detention
  12        basins that Harris County Flood Control District
  13        maintains and those that they do not?
  14                             So let me ask you a follow-up question there.
  15                             About how many detention basins does the
  16        flood control district maintain and have responsibility
  17        for?
  18                  A.         It's about 200, probably a little more than a
  19        year ago because more have been constructed.
  20                  Q.         And do those vary in size?
  21                  A.         Yes.        There's small ones, probably 1 or
  22        2 acres, and then all the way up -- what did we say? --
  23        oh, 14 acres.
  24                  Q.         And is the 14-acre one, is that a regional
  25        detention basin?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 236 of 396



                                                                                                     2396
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 A.         Yes, that is.
    2                 Q.         And what does that mean?
    3                 A.         Regional means it's on a main channel, and it
    4       works in coordination with other regional detention
    5       basins on that channel system.                                   And usually some
    6       channel improvement -- channel contains improvement
    7       projects on that channel.
    8                 Q.         Okay.         And you mentioned that there are other
    9       detention basins within the county that you don't have
  10        responsibility for -- that Harris County Flood Control
  11        District does not have responsibility for.
  12                             Do you have a sense as to how many of those
  13        type of detention basins there are in the county?
  14                  A.         I don't know.                  I usually just say about --
  15        probably at least a thousand or so.                                        Because there's a
  16        lot of private detention basins, you know, at Walmarts.
  17        And there may be a subdivision or a large development
  18        that wants to maintain one themselves that they decide
  19        to do.
  20                  Q.         And, sir, are Addicks and Barker reservoirs
  21        large detention basins?
  22                  A.         Yes.        They were the first detention basins in
  23        Harris County.
  24                  Q.         Are they the largest in the county?
  25                  A.         And the largest.                      Yes, still the largest.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 237 of 396



                                                                                                   2397
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                 Q.         Okay.         Mr. Fitzgerald, I want to switch gears
    2       a little bit and walk through some rainfall events and
    3       a few documents.                     And I'll try to do it in
    4       chronological order to make it easier for all of us.
    5                            And I want to start by bringing you back to
    6       late 1991, early 1992, that time period.
    7                            Do you recall the rainfall or rainfall events
    8       during that period of time?
    9                 A.         In general, I do.
  10                  Q.         Can you describe to us what you recall.
  11                  A.         Sure.
  12                             Somewhere around Thanksgiving 1991, that time
  13        period where we had pretty good rainfall, not to cause
  14        any house flooding in Harris County, but then it
  15        continued to rain off and on through March.                                    There
  16        wasn't hardly a week that went by where it didn't rain.
  17        And then, in March -- I believe it was Palm Sunday in
  18        March -- we had a pretty good rainfall that was greater
  19        than 4 to 6 inches, which usually causes -- can cause
  20        house flooding in certain watersheds.
  21                  Q.         And focusing on the Addicks and Barker
  22        reservoirs in particular, do you have a recollection as
  23        to how those storms affected the reservoirs and the
  24        reservoir pools at that time?
  25                  A.         Yes, because the operation --


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 238 of 396



                                                                                           2398
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            THE COURT:               Sorry?
    2                            MR. DUNBAR:                   Larry Dunbar for the plaintiffs.
    3                            THE COURT:               Yes, Mr. Dunbar.
    4                            MR. DUNBAR:                   I just wanted to make it clear,
    5       Your Honor, that this is a fact witness and not an
    6       expert witness, because we know Mr. Fitzgerald in the
    7       past has been retained by the DOJ as an expert witness.
    8                            So I just wanted to make sure that it's clear
    9       that this witness is being presented as a fact witness.
  10                             MS. TARDIFF:                  He is here as a fact witness
  11        under subpoena.                    He was subpoenaed by both parties,
  12        Your Honor.
  13                             THE COURT:               Thank you.
  14                             MR. DUNBAR:                   Thank you, Your Honor.
  15        BY MS. TARDIFF:
  16                  Q.         So let me step back because I'm not sure we
  17        got past the question.
  18                             But what is your recollection as to how the
  19        storms you described over the winter of '91 into early
  20        1992 -- March of 1992, I think you said -- how those
  21        affected the Addicks and Barker reservoirs and the
  22        reservoir pools?
  23                  A.         You know, when that happened, the operation
  24        plan the Corps has is that, if there's a threat of
  25        rain, the gates are closed and -- so that, you know,


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 239 of 396



                                                                                                        2399
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       the local runoff from downstream on Buffalo would not
    2       be combined with what's coming out of the reservoirs.
    3                            And, during that time period, they had a
    4       difficult time opening -- having chances to open
    5       that -- those gates because of all the rain and
    6       forecasted rain during that time period.                                         Then, in
    7       March of '92, there was that large rain.                                         I don't
    8       remember how large it was, but it was enough to really
    9       start running -- or water to run off into the
  10        reservoirs and the levels starting to rise.
  11                             And so that's what happened.                              And that was --
  12        at that time, March of '92 flood created a record level
  13        in Addicks and Barker reservoirs.
  14                  Q.         And did those record pool levels affect roads
  15        in the area?
  16                  A.         The one that I recall is State Highway 6 that
  17        runs through Addicks Reservoir.                                    It was closed for some
  18        time.         I don't remember how long.                               But that western
  19        part of -- northwestern part of Harris County uses
  20        State highway 6 a lot.                             So it really disrupted traffic
  21        in that area.
  22                  Q.         And that's a heavily traveled road, then?
  23                  A.         It's very heavily traveled.                               And so it was --
  24        it was a pretty good wake-up call at that time.
  25                  Q.         And so you say it was a pretty good wake-up


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 240 of 396



                                                                                              2400
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       call.         Can you -- can you describe what those storms
    2       and then the record pool levels, the closure of that
    3       road for a period of time, what that told you in your
    4       position at Harris County Flood Control District at the
    5       time about flood risks related to Addicks and Barker
    6       reservoirs for properties upstream of those reservoirs?
    7                 A.         I think -- because, you know, it was a record
    8       level, Highway 6 was closed, had a lot of attention in
    9       the community.                   So the community became aware that they
  10        were there, because most people didn't pay attention to
  11        them.         And so it was a good wake-up call.
  12                             And then, also, for the Corps and Harris
  13        County Flood Control and others in the area to realize
  14        that the reservoirs could fill not just from a single
  15        large event but from a series of smaller events over
  16        time.
  17                             So that was what we learned during that
  18        event.
  19                  Q.         Let's turn to some documents in the reports
  20        moving past March of 1992.                                 I'm going to have you turn
  21        first to Joint Exhibit 54.
  22                             And, Mr. Fitzgerald, are you familiar with
  23        this document?
  24                  A.         Yes.
  25                  Q.         Can you identify it for us?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 241 of 396



                                                                                              2401
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1                 A.         Yes.        It's the Katy Freeway Corridor Flood
    2       Control Study dated May 1996.
    3                 Q.         And was this prepared by Harris County Flood
    4       Control District's planning department?
    5                 A.         Yes.
    6                            MS. TARDIFF:                  Your Honor, we move to admit
    7       Joint Exhibit 54.
    8                            MR. DUNBAR:                   No objection, Your Honor.
    9                            THE COURT:               Mr. Dunbar.
  10                             What is the date of the document?
  11                             THE WITNESS:                  May 1996.
  12                             THE COURT:               Is that when it was prepared?
  13                             THE WITNESS:                  Yes.      That's when it was
  14        published -- not published, but that's when it was
  15        finalized.               Probably took a few months to prepare it.
  16                             THE COURT:               All right.             Admitted.
  17                                       (Whereupon, Joint Exhibit 54 was
  18                                         admitted into evidence.)
  19        BY MS. TARDIFF:
  20                  Q.         And, Mr. Fitzgerald, just generally, do you
  21        recall generally what this particular study was about?
  22                  A.         Yes.        The Texas Department of Transportation
  23        was beginning the planning or maybe the preliminary
  24        engineering for the Katy Freeway expansion, and so they
  25        had consultants and their own staff look into drainage


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 242 of 396



                                                                                                  2402
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       along the Katy Freeway corridor.                                     And they were coming
    2       to the flood control office to coordinate that with us.
    3                            THE COURT:               Ms. Tardiff, may I ask a quick
    4       question?
    5                            MS. TARDIFF:                  Yes, sir.
    6                            THE COURT:               What the Katy Freeway?
    7                            THE WITNESS:                  Okay.       It's Interstate 10.
    8                            MS. TARDIFF:                  Would you like us to pull up a
    9       map, sir, just to orient it?
  10                             THE COURT:               No, no.          We don't need that.     I
  11        just had to smile.                       Katy comes from a
  12        Missouri-Kansas-Texas Railway, eventually, and there's
  13        an interesting Blues Brothers song about "I caught the
  14        Katy," but we don't need to go there.
  15                             MS. TARDIFF:                  I promise I won't start
  16        singing.
  17                             THE WITNESS:                  Yeah.       Each community has their
  18        own names for their freeways.                                  So hard to keep up.
  19        BY MS. TARDIFF:
  20                  Q.         Okay.         I'm going to have you turn, then, to
  21        page 2 of this report.                             And looking at about the middle
  22        of the page under the heading "Problem Statement," can
  23        you read that first statement in the record for us,
  24        Mr. Fitzgerald.
  25                  A.         "The primary flood threat facing the citizens


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 243 of 396



                                                                                                       2403
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       of West Harris County and West Houston comes from the
    2       inability to drain the Addicks and Barker reservoirs in
    3       an efficient manner.                          The maximum flood pool levels of
    4       the Addicks and Barker reservoirs extend far beyond the
    5       limits of the government-owned land.                                           There are
    6       currently 6,000 structures and more than 8,000 acres
    7       within the reservoir fringe areas between the limits of
    8       the government-owned land and the extent of the Addicks
    9       and Barker maximum flood pools.                                    While 6,000 is a large
  10        number, projected growth rates for West Harris County
  11        could easily increase the number of structures in the
  12        fringe to 25,000 or more.                                  Delineations of the Addicks
  13        Reservoir and Barker Reservoir fringe areas are shown
  14        in Appendix A."
  15                  Q.         And, Mr. Fitzgerald, does that statement
  16        accurately reflect Harris County Flood Control
  17        District's understanding at this time of the flood risk
  18        for properties and homes located in what is described
  19        in this report as the fringe area upstream of the
  20        government-owned land?
  21                  A.         Yes.
  22                  Q.         All right.               Let's take a look at one more
  23        report.            I'm going to have you turn to Joint
  24        Exhibit 60.
  25                             Do you have that in front of you?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 244 of 396



                                                                                             2404
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1                 A.         Yes.
    2                 Q.         Okay.         Is this a report that was prepared
    3       by -- or for, at least, Harris County Flood Control
    4       District?
    5                 A.         Yes.
    6                 Q.         And who prepared this report?
    7                 A.         Costello Incorporated.
    8                 Q.         Can you identify what the report is and the
    9       date for us.
  10                  A.         It's a feasibility study for improvements to
  11        Addicks and Barker reservoirs, dated March of 2000.
  12                  Q.         And is Costello a professional engineering
  13        firm here in the area?
  14                  A.         Yes, civil engineering firm.
  15                             MS. TARDIFF:                  We move to admit Joint
  16        Exhibit 60.
  17                             MR. DUNBAR:                   No objection, Your Honor.
  18                             THE COURT:               Admitted.
  19                                       (Whereupon, Joint Exhibit 60 was
  20                                         admitted into evidence.)
  21        BY MS. TARDIFF:
  22                  Q.         I'm going to have you turn to the first page
  23        of the report, following the table of contents.                                It is
  24        page 1 of the report.
  25                             And are you there, Mr. Fitzgerald?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 245 of 396



                                                                                                 2405
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                 A.         Yes.
    2                 Q.         I'm going to direct your attention to the
    3       bottom of that page under Section C, which is "Problem
    4       Statement."
    5                            And can you -- I'm going to again ask you to
    6       read that paragraph for us, sir.
    7                 A.         "The potential of flooding upstream of the
    8       dams and within the fringe areas has been a growing
    9       concern due to the continuing development within these
  10        areas.           During the winter of 1991 and spring of 1992,
  11        the reservoirs reached the highest recorded flood
  12        elevations.                Disruptions to the transportation systems
  13        within the reservoirs occurred and lasted for several
  14        weeks, with the reservoirs taking several months to
  15        drain to nonthreatening levels.                                    These occurrences have
  16        prompted the concerns of the residents, business
  17        owners, and government representatives to be expressed
  18        regarding the level of protection that the reservoirs
  19        provide to the property upstream of the dams."
  20                  Q.         And, Mr. Fitzgerald, is that description of
  21        the problem in this report consistent with your
  22        recollection that the storms during the winter of 1991
  23        extending into the spring of 1992 brought renewed
  24        attention to the flood risk for properties upstream of
  25        the reservoirs in what is referred to here again in


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 246 of 396



                                                                                                  2406
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       this report as the fringe area?
    2                 A.         Yes.
    3                 Q.         All right.               I want to switch gears one more
    4       time and turn next to the Addicks and Barker Emergency
    5       Coordination Team, which has also been referred to here
    6       over the last week or so by the acronym ABECT,
    7       A-B-E-C-T.
    8                            And, Mr. Fitzgerald, are you familiar with
    9       the ABECT group?
  10                  A.         Yes.
  11                  Q.         And how are you familiar with that group?
  12                  A.         I've been on it since its inception in about
  13        2007.
  14                  Q.         And is Harris County Flood Control District a
  15        member of the ABECT group?
  16                  A.         Yes.
  17                  Q.         And can you remind us who some of the other
  18        participants in that group are?
  19                  A.         I'll probably leave someone out, but I'll
  20        try.
  21                             Harris County Flood Control District, Corps
  22        of Engineers, Harris County, Fort Bend County, City of
  23        Houston, the Texas Department of Emergency Management,
  24        USGS, National Weather Service.                                    That's all I can
  25        remember right now.                        I think that's about it.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 247 of 396



                                                                                                        2407
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 Q.         And, as a participant in the ABECT group, how
    2       would you describe the purpose of that group?
    3                 A.         The purpose is to prepare for an event that
    4       may happen related to Addicks and Barker reservoirs
    5       together as a team and to improve our communications,
    6       our coordination, decision-making so that we can
    7       ultimately get information to the public and
    8       decision-makers during -- before, during, and after an
    9       event to help reduce the consequences of the flood.
  10                  Q.         Very good.               I'm going to have us turn next to
  11        Joint Exhibit 88.
  12                  A.         I'm learning the system here.
  13                  Q.         And, Mr. Fitzgerald, are you a recipient of
  14        this email?
  15                  A.         Yes.
  16                  Q.         And can you tell us the -- the date and
  17        subject of that email?
  18                  A.         The date is February 1, 2008.                             Subject is
  19        "Addicks and Barker Emergency Response Plan, next
  20        exercise planning meeting."
  21                             MS. TARDIFF:                  Your Honor, we move to admit
  22        Joint Exhibit 88.
  23                             MR. DUNBAR:                   No objection, Your Honor.
  24                             THE COURT:               Admitted.
  25                                       (Whereupon, Joint Exhibit 88 was


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 248 of 396



                                                                                                    2408
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                                        admitted into evidence.)
    2       BY MS. TARDIFF:
    3                 Q.         Mr. Fitzgerald, I'm going to try and work
    4       with the attachments that are on this exhibit since
    5       this was used at your deposition.                                      I'm going to have
    6       you turn to the third page of the attachment.                                     The
    7       Bates number at the bottom is DEPO50780.
    8                            Are you on that page, sir?
    9                 A.         Yes.
  10                  Q.         And you might be able to bring it up as well.
  11                             And, Mr. Fitzgerald, based on your
  12        deposition, my recollection is this is a part of -- a
  13        portion of a spreadsheet that was attached to this, but
  14        can you identify for us what -- what this is?
  15                  A.         Yes.        This was a very early versions of our
  16        response plan that we developed as a group, action
  17        response plan.                   Because during an event, we wanted to
  18        have an understanding before the event what each one of
  19        the jurisdiction's response or responsibility or action
  20        may be so that we could coordinate more efficiently.
  21                  Q.         And so can you describe for us, based on the
  22        page that you're on, what the columns are in this
  23        portion of this sheet and what information was shared
  24        with any ABECT group.                              And let me back up.
  25                             The portion of this spreadsheet we're looking


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 249 of 396



                                                                                                    2409
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       at relates to Addicks Reservoir on 5780; is that
    2       correct?
    3                 A.         Yes.
    4                 Q.         Okay.         Can you walk us through kind of the
    5       pool elevation consequence and explain what the third
    6       column here is.
    7                 A.         Okay.         Now, the concept came up with those of
    8       us who worked floods before, because it's all done on
    9       elevation and rising and falling levels in a community
  10        from detention basin or a channel.                                       So the elevations
  11        changes are important to knowing what's happening in
  12        the community.
  13                             And so we decided to prepare this based on
  14        elevations as the water rose to know what the
  15        consequence would be as it reached some key elevations,
  16        physical -- physical locations in and around the
  17        reservoirs.                And then -- so we had to describe the
  18        consequence there and then the name and condition.
  19                             Name is -- the Corps of Engineers has certain
  20        names for certain levels.                                   Like "extended watch" is one
  21        and some other names.                              So we put those in there and
  22        then a little more detail about the condition of the
  23        consequence.                 Some of them needed a little more
  24        information.                 So we put in a column.
  25                  Q.         And --


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 250 of 396



                                                                                                    2410
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                 A.         Then that's another column that's not on this
    2       page.         It should be.                   It's the next one.               I'm not sure
    3       where it is, but ...
    4                 Q.         Is the fourth column -- what is the
    5       additional column that you recall was on the
    6       spreadsheet that was prepared?
    7                 A.         Well, this early one had the entities' action
    8       and response at that level, what they normally do at
    9       that level or what would they plan to do at that level.
  10                             Like I said, this is an early one.                           It
  11        evolved into something -- the same type of columns, but
  12        there were some refinements made.
  13                  Q.         Okay.         And sticking with the portion of the
  14        spreadsheet we see here for Addicks, did this early
  15        spreadsheet provide members of the ABECT group a pool
  16        elevation for the approximate first street flooded from
  17        a rising pool for Bear Creek Village?
  18                  A.         Yes.
  19                  Q.         And what was that elevation?
  20                  A.         On this early one, which is at a different
  21        datum than the current one we use, it says 104.2.
  22                  Q.         And in this early spreadsheet, did -- was
  23        ABECT also given an approximate pool elevation when the
  24        first home floods from the pool and again at Addicks?
  25                  A.         It's 106.6.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 251 of 396



                                                                                                     2411
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         And is there a similar spreadsheet for Barker
    2       Reservoir attached to this email?
    3                 A.         Yes.
    4                            THE COURT:               Ms. Tardiff, before we leave
    5       this, may I ask a really quick question about the same
    6       page?
    7                            MS. TARDIFF:                  Yes, of course.
    8                            THE COURT:               Mr. Fitzgerald, do you see 99.7
    9       elevation of the pool, and it says, "Pool covers all
  10        lanes of State Highway 6"?
  11                             THE WITNESS:                  Yes, sir.
  12                             THE COURT:               Has that actually happened?
  13                             THE WITNESS:                  Yes.      A few times.
  14                             THE COURT:               Sorry?
  15                             THE WITNESS:                  Just a few times.           Even --
  16        above it says 98.9 pool on the shoulder.                                       TxDOT will
  17        close the highway when it's on the shoulder because
  18        it's unsafe.                 So that's the -- that's the point when
  19        TxDOT will close the highway.
  20                             THE COURT:               So, really, the first evident
  21        thing that happens is Highway 6 gets closed; is that
  22        right?
  23                             THE WITNESS:                  Yes.      And there's -- later
  24        versions of this, there's some other roads internal to
  25        Addicks that are public that we added on here, but


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 252 of 396



                                                                                                     2412
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       they're less traveled.                             But this was the most important
    2       one.
    3                            THE COURT:               Thank you.
    4       BY MS. TARDIFF:
    5                 Q.         So, and on that point, in a situation where
    6       here the Addicks Reservoir pool is -- is rising to the
    7       extent that it starts to impact State Highway 6, how
    8       does that impact landowners upstream of Addicks
    9       Reservoir?
  10                  A.         Their ability to get to work and school is
  11        impacted.
  12                  Q.         So they're having to seek alternate routes
  13        that don't allow them to drive through the reservoir at
  14        that point?
  15                  A.         That's correct.
  16                  Q.         And if State Highway 6 is impacted by a
  17        rising pool, is that well publicized in the area?
  18                  A.         Yes.        And I think the community probably
  19        knows as quick as anyone else because someone can't --
  20        highway's closed.                      Usually we know about it but not
  21        always in the past.                        Since ABECT, it got better, you
  22        know, with better communication.                                     But the community
  23        member could find out.                             They couldn't drive down the
  24        street.
  25                  Q.         I'm going to have you turn now to Defendants'


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 253 of 396



                                                                                                           2413
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                               5/15/2019


    1       Exhibit 194.
    2                            And, Mr. Fitzgerald, I'll give you a chance
    3       to take a look at this, but my first question is are
    4       you familiar with this document?                                     Or have you seen it
    5       before?
    6                 A.         Yes, probably.                    I've probably seen it before.
    7                 Q.         Can you tell us what it is?
    8                 A.         It's the Addicks and Barker Multiagency
    9       Emergency Coordination Team meeting.                                           Looks like an
  10        agenda.            And then there's an attachment, which was that
  11        action response --
  12                  Q.         And --
  13                  A.         -- spreadsheet that we talked about
  14        previously.
  15                  Q.         What's the date?
  16                  A.         This is a newer version of it.
  17                  Q.         Very good.               What is the date on this
  18        document?
  19                  A.         Friday, March the 13th.
  20                  Q.         And is --
  21                  A.         2009.
  22                  Q.         Okay.         Thank you.              And is the Addicks and
  23        Barker Multiagency Emergency Coordination Team, is that
  24        the same thing as the ABECT?
  25                  A.         Yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 254 of 396



                                                                                               2414
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1                 Q.         Okay.
    2                 A.         Took us a while to figure out a good federal
    3       acronym to use for this.
    4                            MS. TARDIFF:                  Your Honor, we would move to
    5       admit Defendants' 194?
    6                            MR. DUNBAR:                   Your Honor, we object.      I don't
    7       think this -- I don't believe this witness has
    8       identified that he actually did recognize this
    9       document.              So we're going to object to.
  10                             THE COURT:               That objection stands at the
  11        moment.
  12                             Ms. Tardiff, we need a little more
  13        foundation.
  14                             MS. TARDIFF:                  Okay.
  15        BY MS. TARDIFF:
  16                  Q.         Mr. Fitzgerald, did you routinely participate
  17        in ABECT team meetings?
  18                  A.         Yes.
  19                  Q.         And is it common to have an agenda such as
  20        you see here on the first page?
  21                  A.         Most of the time.
  22                  Q.         And is the attachment to that agenda a
  23        spreadsheet that is familiar to you?
  24                  A.         Yes.
  25                             MS. TARDIFF:                  Your Honor, we still move to


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 255 of 396



                                                                                                 2415
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       admit DX194.
    2                            THE COURT:               You ought to find out when
    3       Mr. Fitzgerald became familiar with it and whether he
    4       actually attended the meeting.
    5       BY MS. TARDIFF:
    6                 Q.         Do you recall whether you attended this
    7       meeting back in March of 2009?
    8                 A.         We had a meeting -- many meetings, and we had
    9       lots of versions of this spreadsheet as it was
  10        developing.                So I probably -- not -- I'm 99 percent
  11        sure I saw every version because I was very much
  12        involved in developing these.
  13                  Q.         And so you were -- you were involved in the
  14        development of the spreadsheet --
  15                  A.         Very much.
  16                  Q.         -- one version of which is attached to this?
  17                  A.         That's the way I would look at it.
  18                             THE COURT:               Mr. Dunbar.
  19                             MR. DUNBAR:                   First, Your Honor, he can't say
  20        he actually attended this meeting, so he doesn't know
  21        if this actually -- agenda actually was for a meeting
  22        he attended.                 I don't have a problem with introducing
  23        the spreadsheet if he can state that he actually saw
  24        this particular version of the spreadsheet.                                    I'm fine
  25        with that.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 256 of 396



                                                                                             2416
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1                            THE COURT:               Ms. Tardiff, I am tempted to
    2       admit it, but let's have a little more foundation.
    3                            MS. TARDIFF:                  We'll try, Your Honor.
    4       BY MS. TARDIFF:
    5                 Q.         Again, Mr. Fitzgerald, you said there were a
    6       number of iterations of this spreadsheet over time?
    7                 A.         Yes, ma'am.
    8                 Q.         And was that part of ABECT's efforts to put
    9       together a spreadsheet that would be useful to those
  10        team members in the event of a situation where you had
  11        a rising pool?
  12                  A.         Yes.
  13                  Q.         And do you recognize this spreadsheet as one
  14        of those iterations over time?
  15                  A.         Yes.
  16                             MR. DUNBAR:                   No problem, Your Honor.
  17                             THE COURT:               All right.             Admitted.
  18                                       (Whereupon, Defendants' Exhibit 194 was
  19                                         admitted into evidence.)
  20        BY MS. TARDIFF:
  21                  Q.         So, Mr. Fitzgerald, this version of the
  22        spreadsheet might be a little easier for us to read.
  23        I'm going to have you turn to the first page after the
  24        cover sheet, and we'll look at the table at the top,
  25        which is identified as "Addicks Reservoir."


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 257 of 396



                                                                                                       2417
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                            And can we blow up just that first part of
    2       the table?               Actually, the full top part.                            Sorry.
    3                            Mr. Fitzgerald, when we were -- when we were
    4       looking at the last exhibit where the spreadsheet was
    5       kind of broken up, you were talking about an additional
    6       column.
    7                            Does this version of the spreadsheet have
    8       that additional column?
    9                 A.         Yes.
  10                  Q.         And can you describe what that column is and
  11        what the purpose of it -- of that column was in
  12        connection with the ABECT group?
  13                  A.         Yes.        That was the column for the agencies to
  14        include what action and response that they would take
  15        each one of those corresponding pool elevations.
  16                  Q.         And did each of the members of the -- of the
  17        ABECT group kind of go through the process of
  18        identifying what their response would be to one of
  19        your -- one of the key pool levels that was identified
  20        here?
  21                  A.         Yes.
  22                  Q.         Okay.         The page we are on, the action
  23        response column is captioned "USACE."                                          Is that right?
  24                  A.         Yes.
  25                  Q.         And let's look down at the one at the pool


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 258 of 396



                                                                                                        2418
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       level 104.2 feet on this version of the spreadsheet.
    2                            The consequence is approximate first street
    3       flooded from pool, Bear Creek Village.
    4                            What is the -- the stated action at this
    5       point for the Corps of Engineers in response to that
    6       key pool level?
    7                 A.         To notify HCFCD; HC, which is Harris County;
    8       HOUU, which is City of Houston there could be possible
    9       street flooding off GOL, which is government-owned
  10        land, from reservoir pool, provide reservoir pool
  11        projections.
  12                  Q.         Let's move forward a little further in this
  13        document.              We'll stay with Addicks.                            We're going to
  14        move forward to the page which is Bates-stamped
  15        USACE727392.
  16                             THE COURT:               Ms. Tardiff, may I ask a quick
  17        question?
  18                             MS. TARDIFF:                  Yes, sir.
  19                             THE COURT:               It has to do with the pool level
  20        111, flow around north end of dam.
  21                             Do you know what that means Mr. Fitzgerald?
  22                             THE WITNESS:                  Okay.       Yeah.           That's on -- back
  23        on Addicks.                Okay.
  24                             Yes.        That means that the water level's gone
  25        to the point high enough to start flowing around the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 259 of 396



                                                                                                 2419
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       end of Addicks Reservoir dam onto the north side.
    2                            THE COURT:               Let's take the next entry.           Pool
    3       level 116, flow over spillways.                                    What does that mean?
    4                            THE WITNESS:                  That's the Corps' elevation
    5       where they say flow is going over the spillways.
    6                            THE COURT:               Where are these spillways
    7       located, to your knowledge?
    8                            THE WITNESS:                  There's two on Addicks
    9       Reservoir, one on the north end at the end of the dam
  10        and then one along the south side of the dam from the
  11        end of the dam, you know, toward the middle of the dam.
  12                             THE COURT:               So you're saying there's a flow
  13        around the north end of the dam well before the flow
  14        over the spillway?
  15                             THE WITNESS:                  Yes.
  16                             THE COURT:               Why?
  17                             THE WITNESS:                  Because the spillway -- the dam
  18        itself ends at the dam or a little higher than the
  19        natural ground on the ends.
  20                             THE COURT:               Are you aware of subsidence in
  21        that area?
  22                             THE WITNESS:                  Yes, sir.
  23                             THE COURT:               Are these elevations accurate?
  24                             THE WITNESS:                  This is an early version.        So
  25        these elevations, I recommend not using based upon more


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 260 of 396



                                                                                                      2420
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       recent information.                        So this is 2009.
    2                            THE COURT:               Thank you.
    3       BY MS. TARDIFF:
    4                 Q.         So this -- this table dated back to 2009, is
    5       that based on elevation datum at that time?
    6                 A.         Yes.        The Corps used 1973, but we later used
    7       the -- the current elevation that we use in Harris
    8       County.            I don't know exactly when that was, but this
    9       was during the development stage.
  10                  Q.         Sure.         And --
  11                  A.         Early development stage.
  12                  Q.         So, over time, this spreadsheet was updated
  13        and -- and new -- as new information was available,
  14        that was encompassed in -- or included in updated
  15        spreadsheets?
  16                  A.         Yes.        And the ABECT team decided to break
  17        things down a little more for Addicks and get a little
  18        more granular.                   So it evolved over time.                      And even
  19        after we got it to a point to start working with it,
  20        like any good piece of information that you need, if
  21        you found ways to improve it any more, refinements,
  22        then those could have been done to it as well.
  23                  Q.         And does -- do the members of the ABECT group
  24        still use an updated form of this general spreadsheet
  25        to assist during emergency events where you have flood


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 261 of 396



                                                                                                        2421
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       pool that may exceed government-owned lands?
    2                 A.         Yes.
    3                 Q.         Let's jump ahead now, then, to the page I had
    4       referenced.                It's Bates USACE727392.                             And let's stay
    5       with an Addicks chart for now.
    6                            Are you on that page, Mr. Fitzgerald?
    7                 A.         Yes.
    8                 Q.         And is this particular page in the 2009
    9       version of the spreadsheet related to Harris County
  10        Flood Control District's action and response to the
  11        stated pool levels?
  12                  A.         Yes.
  13                  Q.         And, looking down the pool elevations, I'm
  14        going to direct your attention to 104.2 feet.                                          And on
  15        this table, at least, this version of the table, that
  16        there are two consequences associated with that
  17        elevation on this chart; is that correct?
  18                  A.         Yes.
  19                  Q.         And what are those two consequences?
  20                  A.         The first one listed is "first street
  21        flooded, Bear Creek Village, Hickory Grove Drive."                                           And
  22        the second one is "pool reaches 80 percent of
  23        government-owned land."
  24                  Q.         And, at that elevation, what is the listed
  25        Harris County Flood Control District action and


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 262 of 396



                                                                                                      2422
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       response?
    2                 A.         For the pool reaches 80 percent of
    3       government-owned land, it's "issue major flood warning
    4       house -- for houses for Bear Creek Village."
    5                 Q.         And, in issuing flood warnings, does the
    6       flood control district make a distinction between
    7       street flooding and house or structure flooding?
    8                 A.         Yes, in general.                      But the flood warnings go
    9       out through the National Weather Service.                                      And they
  10        have pretty strict definitions of major flooding and
  11        minor flooding.                    And they have different terms like
  12        that.         And I'm not familiar with all those terms.
  13                  Q.         Okay.         Very good.
  14                             If you bump up to the 106.6 elevation -- flow
  15        elevation on this particular page, what is the Harris
  16        County Flood Control District's listed action and
  17        response?
  18                  A.         At elevation 109, "expand major flood warning
  19        for potential impact areas."
  20                  Q.         And your understanding is the flood control
  21        district would coordinate those warnings with, you
  22        said, the National Weather Service?
  23                  A.         Yes, and others on the ABECT team.
  24                  Q.         And does Harris County Flood Control District
  25        also communicate with local news channels and other


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 263 of 396



                                                                                                2423
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       outlets for getting information out in the event of a
    2       rising pool?
    3                 A.         It's -- Harris County Flood Control District
    4       works through the Harris County Office of Emergency
    5       Management, who has -- who most of that communication
    6       goes through.                  But staff there -- like Jeff, Jeff was
    7       here last week.                    Jeff is usually there at Harris County
    8       Office of Emergency Management, and sometimes others.
    9       So all that's coordinated among all the different
  10        agencies.
  11                  Q.         And when you say "Jeff," you're referring to
  12        Jeff Lindner?
  13                  A.         Yes.        Sorry.
  14                  Q.         All right.               Mr. Fitzgerald, I want to turn
  15        next to Hurricane Harvey and talk about that particular
  16        event.
  17                             First of all, did you -- did you work
  18        Hurricane Harvey -- the Hurricane Harvey event in your
  19        capacity with Harris County Flood Control District?
  20                  A.         Yes.
  21                  Q.         And can you describe what your role and
  22        responsibilities were during that event?
  23                  A.         I was -- I had been the flood watch leader
  24        for Harris County Flood Control for I don't know how
  25        long, a long time, many years.                                   And -- but, in 2017 --


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 264 of 396



                                                                                                  2424
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       starting in 2016, I was trying to transition to other
    2       people to do more what I used to do because I knew I
    3       was going to be retiring in one to three years.
    4                            So when Harvey came up, I was trying -- I did
    5       that.         I let others step up.                           But I was the incident
    6       commander during the evening times on the first three
    7       nights, I believe it was.                                   So I was in charge of the --
    8       of the -- what we do at the Harris County Flood Control
    9       District during an event, not Harris County Office of
  10        Emergency Management.                              We're -- we're in very close
  11        contact with them.
  12                  Q.         And you mentioned your role over time as a
  13        flood watch leader.                        Related to that, have you worked
  14        every flood event in Harris County since you started at
  15        the flood control district back in the mid '80s?
  16                  A.         Probably since 1983, I worked 95 percent of
  17        every flood and near-flood event.
  18                  Q.         Did Hurricane Harvey -- some folks have
  19        referred to as Tropical Storm Harvey here.                                     Did that
  20        storm create an emergency situation for Harris and Fort
  21        Bend Counties?
  22                  A.         Yes.
  23                  Q.         And why?            Can you explain that?
  24                  A.         Well, anytime there's a tropical system in
  25        the Gulf, we get worried because it could -- it could


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 265 of 396



                                                                                                     2425
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       head this way.                   And so we don't know when an emergency
    2       would start, it would begin, but we take it very
    3       seriously.               We start coordinating with others in the
    4       community at other agencies and the ABECT team.
    5                            And so -- but with the forecast of the
    6       potential rainfall, as it got higher and higher, as it
    7       got closer to the coast, we took it more and more
    8       seriously, as well as everyone else in Harris County.
    9                 Q.         Sure.         And as someone who's worked on maybe
  10        95 percent of the floods that have happened in Harris
  11        County since about 1983, how -- how would you compare
  12        the, you know, emergency situation created by Hurricane
  13        Harvey in Harris County with the other flood events
  14        that you've worked on over that period of time?
  15                  A.         It started out like almost any other tropical
  16        system, but it quickly escalated once it got closer to
  17        the coast and made landfall on Friday in Rockport or
  18        near Rockport.                   But the rainfall forecasters all rated
  19        it high.             And I was thankful that Judge Bennett, you
  20        know, closed the county down on Friday.                                        And most of
  21        the schools closed on Friday to prepare for this event.
  22        So I was very happy for that.
  23                             At the time, we didn't know what the impact
  24        was going to be, but the forecast of the rainfalls was
  25        astronomical.                  So we were glad.                    But as it went on, it


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 266 of 396



                                                                                               2426
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       got -- it got worse and worse.                                   So ...
    2                 Q.         Was the ABECT group activated in anticipation
    3       of Harvey making landfall?
    4                 A.         Yes.        I believe our first call was on
    5       Wednesday.               I don't know -- I didn't keep up with the
    6       calendar days.                   I know the week -- days of the week, so
    7       I don't want to confuse -- I don't know what day that
    8       is of the month.
    9                            MS. TARDIFF:                  May I approach, Your Honor?
  10                             THE COURT:               Yes.
  11                             MS. TARDIFF:                  For counsel, I'm going to hand
  12        Mr. Fitzgerald what's been marked as Joint Exhibit 293.
  13        It's just a blank calendar.
  14        BY MS. TARDIFF:
  15                  Q.         So you mentioned Wednesday before Harvey
  16        arrived.             Looking at Joint Exhibit 293, can you tell us
  17        what date that was?
  18                  A.         That was August 23rd.
  19                  Q.         And, stepping back to make sure I heard you
  20        correctly, was that the first time that the ABECT group
  21        met?
  22                  A.         I think it was.                       So we could have been -- you
  23        know, the ABECT group is everyone, all the different
  24        organizations.                   But, in my role as coordinating with
  25        the Corps and other -- sometimes other agencies, we may


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 267 of 396



                                                                                                     2427
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       start phone calls one on one.                                  But ABECT was my primary
    2       contact.             So that could have happened before.                            I just
    3       don't keep records of all of those.
    4                 Q.         And in connection with Harvey, do you have a
    5       recollection as to whether you started having
    6       one-on-one calls with your contacts at the Corps even
    7       before the ABECT group started meeting or having
    8       regular calls?
    9                 A.         I'm pretty sure I did, but it's kind of fuzzy
  10        now in my head.
  11                  Q.         And, generally speaking, can you describe for
  12        us how the ABECT team was communicating as a group
  13        during Hurricane Harvey?
  14                  A.         We had conference calls -- regularly
  15        scheduled conference calls twice a day.                                        The first one
  16        started on the 23rd in the morning.                                        We had one in the
  17        morning, one in the afternoon.                                   And that was the
  18        primary communications.
  19                  Q.         Were there also email communications during
  20        that time?
  21                  A.         There was email information that was
  22        exchanged during that time.                                We didn't usually do too
  23        much discussion on emails, mostly information exchange.
  24                  Q.         Okay.         And what kind of information was the
  25        Corps transmitting to the ABECT group via email?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 268 of 396



                                                                                                      2428
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                 A.         The primary -- what they sent to us was their
    2       latest model results of projections for Addicks and
    3       Barker.
    4                 Q.         And does -- do those modeling results also go
    5       by an acronym?
    6                 A.         Yes.        It's called CWMS.                     S-W-M-S [sic], I
    7       think it is.                 I can't remember what it stands for.
    8       It's another one of those acronyms.                                        But it's hydrology
    9       and hydraulic models.                              But it's a suite of models that
  10        the Corps uses across the United States to manage their
  11        training systems across the United States.
  12                  Q.         And is it -- is the CWMS information that was
  13        being transmitted, is that a forecast?
  14                  A.         It includes what's -- at the time that the
  15        models run, it includes what the situation is up to
  16        that point and then a forecast projection beyond that.
  17                  Q.         Okay.         Let's take a look at that and make it
  18        easier.            I'm going to have you turn to Joint
  19        Exhibit 146.
  20                             And, Mr. Fitzgerald, do you have Joint
  21        Exhibit 146 in front of you?
  22                  A.         Yes.
  23                  Q.         And are you one of the listed recipients on
  24        this email?
  25                  A.         Yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 269 of 396



                                                                                                      2429
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                 Q.         Along with many others.
    2                            And what is the date of this email and time?
    3                 A.         It is Friday, August 25th, 2017, at 2:26 p.m.
    4                 Q.         And what is the subject of this email?
    5                 A.         "SWMS forecast for August 25th, 2017, to
    6       September 24th, 2017."
    7                            MS. TARDIFF:                  Your Honor, we'd move to admit
    8       Joint Exhibit 146.
    9                            THE COURT:               It's already in evidence.
  10                             MS. TARDIFF:                  Oh, I apologize.
  11        BY MS. TARDIFF:
  12                  Q.         So we'll go ahead and -- and let me ask you a
  13        few questions about this.                                  First of all --
  14                             THE COURT:               Now, just a moment.              I have a
  15        note that it came in through Mr. Vogler.
  16                             Well -- all right.                      If it didn't come in
  17        through Mr. Vogler, it does come in now.                                       One or
  18        another, it's admitted. (Joint 146 admitted.)
  19                             MS. TARDIFF:                  Thank you, Your Honor.
  20                             THE COURT:               I think it came in through
  21        Mr. Vogler.
  22        BY MS. TARDIFF:
  23                  Q.         Mr. Fitzgerald, looking at the list of
  24        recipients at the top of this email, does that listing
  25        include participants in the ABECT group?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 270 of 396



                                                                                                       2430
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                 A.         Yes.
    2                 Q.         Are there more than just your regular group
    3       participants in the ABECT group listed here?
    4                 A.         Yes, a lot more.
    5                 Q.         And you described for us what a CWMS forecast
    6       is here, but let me ask you about this -- the sender of
    7       this email is Michael Kauffman.                                    Do you know
    8       Mr. Kauffman?
    9                 A.         Yes.
  10                  Q.         And who is he?
  11                  A.         He's in the hydrology and hydraulics
  12        department at the Corps of Engineers in Galveston.
  13                  Q.         And is Mr. Kauffman one of the individuals
  14        that the Corps involved in preparing and transmitting
  15        these CWMS forecasts to the ABECT group and others
  16        listed here?
  17                  A.         Yes.        He does the modeling.                         He's very good
  18        at it.
  19                  Q.         So let's actually turn to the CWMS forecast
  20        which is attached here.                             And what's the date of this
  21        particular CWMS forecast?
  22                  A.         August 25th, 2017, which is Friday.
  23                  Q.         And I'm looking at the second paragraph on
  24        the page that is COH-DOJ8154.                                  Are you on that same
  25        page?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 271 of 396



                                                                                                     2431
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 A.         Yes.
    2                 Q.         You had mentioned earlier that the forecast
    3       uses rainfall forecast as one of its inputs.                                       Here, it
    4       states -- it makes a reference to the seven-day QPF is
    5       showing accumulation of approximately 23 inches.
    6                            Do you see that?
    7                 A.         Yes.
    8                 Q.         And, based on that forecasted rainfall of
    9       23 inches, what did this CWMS forecast tell you about
  10        pool elevations in Addicks and Barker reservoir?
  11                  A.         Well, Michael has this table in front to
  12        summarize it.                  He has a peak forecasted reservoir level
  13        for Addicks at 105 plus and Barker at approximately
  14        100.
  15                  Q.         And, Mr. Fitzgerald, there are also some
  16        tables at the back.                        And, as an engineer, are those
  17        tables that you would have looked at for additional
  18        information about this forecast?
  19                             THE COURT:               Ms. Tardiff, what is the page
  20        we've been looking at?
  21                             MS. TARDIFF:                  The page we were just looking
  22        at is -- there's two Bates numbers.                                        I was referring to
  23        the one that is COH-DOJ8154.                                 And then I am turning and
  24        directing Mr. Fitzgerald to the same Bates numbering
  25        ending in 8156 and 8157.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 272 of 396



                                                                                                   2432
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       BY MS. TARDIFF:
    2                 Q.         And, Mr. Fitzgerald, are the graphs that are
    3       shown on those two pages familiar to you?
    4                 A.         Yes.
    5                 Q.         And, as an engineer involved in the ABECT
    6       group, would you have looked at these graphs for
    7       additional information?
    8                 A.         Yes.
    9                 Q.         And you mentioned that they -- the CWMS
  10        forecast tells you both what's already occurred and
  11        what's forecast.                     Can you just explain that generally
  12        in terms of the graphs before you.
  13                  A.         Yes.        On the graphs on the first page, the
  14        Addicks Reservoir forecast -- and there's a vertical
  15        dashed line that's heavy, bold.                                    And that is the time
  16        that Michael ran this simulation.                                      So it's the current
  17        time.         So anything to the left of that is what was
  18        observed and to the right of that is projected.
  19                  Q.         All right.               Mr. Fitzgerald, I'm going to have
  20        you turn next to Defendants' Exhibit 340.
  21                             And, Mr. Fitzgerald, are you a recipient of
  22        this email?
  23                  A.         Yes.
  24                  Q.         And can you tell us the date and time of this
  25        email?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 273 of 396



                                                                                           2433
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         It is August 26th, 2017, at 12:31 p.m.
    2                 Q.         And is this the transmittal of another CWMS
    3       forecast from Mr. Kauffman?
    4                 A.         Yes.
    5                            MS. TARDIFF:                  We move to admit
    6       Defendants' 340.
    7                            THE COURT:               Mr. Dunbar?
    8                            MR. DUNBAR:                   No objection, Your Honor.
    9                            THE COURT:               Admitted.
  10                                       (Whereupon, Defendants' Exhibit 340 was
  11                                         admitted into evidence.)
  12        BY MS. TARDIFF:
  13                  Q.         Mr. Fitzgerald, I'm going to have you turn to
  14        the first page of the attached CWMS forecast again.
  15        The Bates number at the bottom is COH-DOJ8241.
  16                             And looking at the CWMS forecast, what did
  17        this particular forecast, which is now dated
  18        8/26/2017 -- what was the forecast with respect to when
  19        the Addicks and Barker pools would reach
  20        government-owned land?
  21                  A.         Again, reading from the table -- summary
  22        table on the first page, it says 103 for Addicks and 95
  23        on Barker.
  24                  Q.         And does that table -- did that also give you
  25        a date and time when that was forecasted to occur?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 274 of 396



                                                                                           2434
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         Yes.        Looks like it did include that just to
    2       the right of those numbers on that table.
    3                 Q.         And just below that, did this CWMS forecast
    4       on August 26th, 2017, also include a line item for
    5       first home flooded at each of those reservoirs?
    6                 A.         Yes.
    7                 Q.         Along with a time -- date and time?
    8                 A.         Yes.        It does include that on the table as
    9       well.
  10                  Q.         And did this forecast also include a forecast
  11        for the peak elevations of each reservoir based on
  12        actual rainfall and then what was forecasted still to
  13        come?
  14                  A.         Yes, it does.
  15                  Q.         And that's at the bottom of that table?
  16                  A.         Yes.
  17                  Q.         If we look up at the second paragraph of this
  18        forecast -- and I'm reading the second sentence -- it
  19        says "At this time, we are not expected to make
  20        mandatory releases for surcharge operations."
  21                             Do you see that sentence?
  22                  A.         Yes.        I do now.
  23                  Q.         And was the issue of releases from the
  24        reservoir during the storm also a subject of calls with
  25        the ABECT group?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 275 of 396



                                                                                                    2435
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                 A.         Yes.
    2                 Q.         I'm going to have you turn next to
    3       Defendants' Exhibit 3.
    4                            THE COURT:               Ms. Tardiff?
    5                            MS. TARDIFF:                  Yes, sir.
    6                            THE COURT:               You're on a roll, but it's about
    7       time for our afternoon recess.
    8                            MS. TARDIFF:                  I --
    9                            THE COURT:               Can we take it?
  10                             MS. TARDIFF:                  Absolutely.
  11                             THE COURT:               Mr. Fitzgerald, do you mind?
  12                             THE WITNESS:                  I'm ready.
  13                             THE COURT:               You're ready.
  14                             Mr. Dunbar?
  15                             MR. DUNBAR:                   No problem, Your Honor.
  16                             THE COURT:               All right.             We're in recess.
  17                             THE CLERK:               All rise.            Court is in recess.
  18                                       (Whereupon a short recess was taken.)
  19                             THE CLERK:               All rise.            United States Court of
  20        Federal Claims is now in session, the Honorable Charles
  21        F. Lettow presiding.
  22                             THE COURT:               Please be seated.
  23                             Mr. Fitzgerald, welcome back.
  24                             Ms. Tardiff, you may proceed.
  25                             MS. TARDIFF:                  Thank you, Your Honor.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 276 of 396



                                                                                                     2436
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       BY MS. TARDIFF:
    2                 Q.         Mr. Fitzgerald, I'm going to return back to
    3       some of the CWMS forecasts that we've been looking at.
    4       The next one I'm going to ask you to take a look at is
    5       Defendants' Exhibit 360.                               And that should be in that
    6       same notebook.
    7                            Do you have that in front of you, sir?
    8                 A.         Yes.
    9                 Q.         Okay.         Once again, Mr. Fitzgerald, are you a
  10        listed recipient on this email?
  11                  A.         Yes.
  12                  Q.         And can you --
  13                             THE COURT:               I'm sorry.             Let's stop just a
  14        minute.            You said this is DX which number?
  15                             MS. TARDIFF:                  360.
  16                             THE COURT:               Oh, I thought you said 350.            I'm
  17        sorry.
  18                             Yes.        Go ahead.
  19                             MS. TARDIFF:                  Thank you.
  20        BY MS. TARDIFF:
  21                  Q.         And what is the date and time of this email,
  22        Mr. Fitzgerald?
  23                  A.         This one is 8/27/2017 at 2:02 p.m.
  24                  Q.         And is this another transmittal of an updated
  25        CWMS forecast from Mr. Kauffman at the Corps?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 277 of 396



                                                                                           2437
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         Yes.
    2                            MS. TARDIFF:                  We'd move to admit
    3       Defendants' 360.
    4                            MR. DUNBAR:                   No objection.
    5                            THE COURT:               Admitted.
    6                                      (Whereupon, Defendants' Exhibit 360 was
    7                                        admitted into evidence.)
    8       BY MS. TARDIFF:
    9                 Q.         Let's turn again briefly to the attached CWMS
  10        forecast which is dated 8/27/2017.
  11                             Before the break, we talked about the
  12        forecast in Defendants' Exhibit 340, which was the day
  13        before.            And there was a reference to mandatory
  14        releases.
  15                             If you'd take a look at the second paragraph
  16        here, Mr. Fitzgerald, it states "At this time,
  17        mandatory releases are expected to be necessary for
  18        surcharge operations at Addicks later tonight and at
  19        Barker on Wednesday."
  20                             And, once again, my question is was the
  21        subject of releases from the reservoir during the event
  22        a subject of the phone calls with the Addicks group
  23        during the event?
  24                  A.         Yes.
  25                  Q.         And did the Corps subsequently initiate those


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 278 of 396



                                                                                                 2438
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       releases from the reservoir during the event?
    2                 A.         Yes.
    3                 Q.         If we look down on the table here on this
    4       page, which is COH-DOJ8575, we've already discussed a
    5       couple of the listings here.                                 But the first two refer
    6       to -- it says "EW Stage 1 RES level," and then, below
    7       that, "EW Stage 2 RES level."
    8                            And, Mr. Fitzgerald, do you understand what
    9       those references are to?
  10                  A.         I don't usually pay attention to those
  11        because those are within the reservoirs and those mean
  12        more to the Corps than to the rest of us.
  13                  Q.         Okay.         Do you know if those are connected
  14        with the emergency action plan?
  15                  A.         They're a list of the emergency action plan.
  16                  Q.         We're going to turn next to Defendants' 384.
  17                             And, Mr. Fitzgerald, are you again a listed
  18        recipient of this email?
  19                  A.         Yes.
  20                  Q.         And what is the date and time of this email?
  21                  A.         August 28th, 2017 --
  22                  Q.         And --
  23                  A.         -- at 4:16, I think.                        Zero -- 4:16 a.m.
  24                  Q.         A.m.        Thank you.
  25                             And is this another transmittal of an updated


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 279 of 396



                                                                                               2439
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       CWMS forecast from Mr. Kauffman at the Corps to the
    2       ABECT group and anybody else listed here?
    3                 A.         Yes.
    4                            MS. TARDIFF:                  We move to admit
    5       Defendants' 384.
    6                            MR. DUNBAR:                   No objection.
    7                            THE COURT:               Admitted.
    8                                      (Whereupon, Defendants' Exhibit 384 was
    9                                        admitted into evidence.)
  10                             THE WITNESS:                  That's on -- it's on Monday.
  11        BY MS. TARDIFF:
  12                  Q.         Thank you.
  13                             And looking back at your experience with
  14        Harvey, what's your recollection of -- of what the
  15        rainfall was like from the time it began through -- you
  16        know, we're now at Monday.                                  What was that rainfall like
  17        over the weekend?
  18                  A.         Are you referring to the Addicks and Barker
  19        watershed or just in general?
  20                  Q.         Well, let's start with in general.
  21                  A.         My recollection is we had a little bit of
  22        rain on Thursday or Friday, I think, small amount of
  23        rain as the system was coming closer to the coast.                                  And
  24        Saturday, during the day, early part of the day, wasn't
  25        too bad.             But then it really picked up in the afternoon


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 280 of 396



                                                                                                       2440
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       and evening at night.                              And that's when the heaviest
    2       rain started impacting Harris County, was Saturday
    3       evening, Saturday night down in the southeast part of
    4       the county, which ended up with the record rainfall
    5       levels.
    6                 Q.         And did that heavy rain continue after
    7       Saturday night?
    8                 A.         Yes.        And it depended on where you were in
    9       the county and what watershed you were in as to how it
  10        ebbed and flow, like any storm event.                                          But it continued
  11        Sunday.            And Sunday afternoon and evening, even got
  12        heavier.             And then Monday it continued, not quite as
  13        heavy as on Sunday, but on Monday it continued.                                         And
  14        didn't really leave Harris County probably until
  15        Tuesday afternoon on eastern side of the county.
  16                  Q.         Okay.         And then let's -- let's pull back to
  17        the Addicks and Barker watersheds and referring to the
  18        CWMS forecast, here we have for August 28th at -- and
  19        referring to the first paragraph, what was the CWMS
  20        forecast reporting to you in terms of rainfall that had
  21        already occurred and then the rainfall that was
  22        forecasted yet to come at that time?
  23                  A.         Could you repeat the question.
  24                  Q.         Sure.         I'm looking at the CWMS forecast
  25        that's attached to the email that is Defendants'


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 281 of 396



                                                                                             2441
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                 5/15/2019


    1       Exhibit 384.                 I'm on the first page of the forecast,
    2       which is COH-DOJ8867.
    3                            And looking at that first paragraph, what did
    4       this CWMS forecast that was transmitted to the ABECT
    5       group tell you about the amount of rainfall that had
    6       already fallen in the Addicks and Barker watershed and
    7       the amount of rain that was still forecasted to come in
    8       that area?
    9                 A.         In the first paragraph, Michael said that the
  10        watersheds -- Addicks and Barker watersheds had
  11        received 25 to 28 inches since the beginning of the
  12        event and forecasted rainfall amounts are in flux.
  13        Then he says the seven-day accumulation assumed for
  14        this forecast is 25 inches, as received from the river
  15        forecast center, which would be the next seven days
  16        beyond that time before -- before August 28th -- or
  17        after August 28.
  18                  Q.         And looking down at the table on the same
  19        page, did this CWMS forecast add a page as to a
  20        forecast for flows around the end of the dam or end of
  21        either dam?                And I'm looking at the row below
  22        "Mandatory releases begin."
  23                  A.         Oh, yes.            It's in the same paragraph.           I was
  24        looking down at the table.
  25                             It says, "Releases had begun at Addicks and


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 282 of 396



                                                                                                2442
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       Barker tonight due to the speed at which the pools have
    2       been rising.                 We're expected to have water around the
    3       north end of Addicks later tonight with peak flows of
    4       about 22,000 cfs on Friday morning."
    5                 Q.         And at that point, that was -- that was the
    6       forecast based on conditions that had occurred and what
    7       was forecasted to come; is that accurate?
    8                 A.         Yes.
    9                 Q.         Let's turn next to Defendants' 396.
  10                             And, Mr. Fitzgerald, once again, are you a
  11        recipient of this email?
  12                  A.         Yes.
  13                  Q.         And what is the date and time?
  14                  A.         It is Tuesday, August 29th, at 4:51 a.m.
  15                  Q.         And is this the transmittal from Mr. Kauffman
  16        of another updated CWMS forecast?
  17                  A.         Yes.
  18                             MS. TARDIFF:                  We move to admit
  19        Defendants' 396.
  20                             MR. DUNBAR:                   No objection.
  21                             THE COURT:               Thank you, Mr. Dunbar.           Admitted.
  22                                       (Whereupon, Defendants' Exhibit 396 was
  23                                         admitted into evidence.)
  24        BY MS. TARDIFF:
  25                  Q.         And as with the last CWMS forecast we've seen


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 283 of 396



                                                                                           2443
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       again, did this CWMS forecast provide an update on both
    2       existing conditions and then forecasted conditions
    3       after the date of the report?
    4                 A.         Yes.
    5                 Q.         Let's turn to Defendants' 415.
    6                            And, Mr. Fitzgerald, are you a recipient of
    7       this email?
    8                 A.         Yes.
    9                 Q.         Can you tell me the date and time?
  10                  A.         It would be August 30th at 6:02 a.m.
  11                  Q.         And by this --
  12                  A.         Excuse me.               It's on Wednesday.
  13                  Q.         Thank you, sir.
  14                             And does this email from Mr. Kauffman
  15        transmit another updated copy of the CWMS forecast?
  16                  A.         Yes.
  17                             MS. TARDIFF:                  We move to admit
  18        Defendants' 415.
  19                             MR. DUNBAR:                   No objection.
  20                             THE COURT:               Admitted.
  21                                       (Whereupon, Defendants' Exhibit 415 was
  22                                         admitted into evidence.)
  23        BY MS. TARDIFF:
  24                  Q.         Mr. Fitzgerald, one quick question on this
  25        one.        If you turn to the forecast itself on the page


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 284 of 396



                                                                                                 2444
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       beginning COH-DOJ9758.
    2                            Do you see that?
    3                 A.         Yes.
    4                 Q.         And looking at the second paragraph, what did
    5       this CWMS forecast tell the recipient of the forecast
    6       regarding the peak of -- for the Addicks Reservoir?
    7                 A.         You said look at the second paragraph?
    8                 Q.         Yes, sir.
    9                 A.         About the peak?                       Okay.
  10                             What you ask about, it says "Addicks is
  11        expected to peak today before the emergency spillway is
  12        activated.               The Barker Reservoir pool is not expected
  13        to flank the ends of the dam."
  14                  Q.         Let's do one more.                      I'm going to have you
  15        turn to Defendants' Exhibit 427.
  16                             And, again, Mr. Fitzgerald, are you one of
  17        the listed recipients on this email?
  18                  A.         Yes.
  19                  Q.         And can you give us the date and time of this
  20        email?
  21                  A.         It's Thursday, August 31st, at 3:38 a.m.
  22                  Q.         And by this email, did Mr. Kauffman again
  23        transmit an updated CWMS forecast to all of the
  24        recipients on this list?
  25                  A.         Yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 285 of 396



                                                                                           2445
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            MS. TARDIFF:                  We move to admit
    2       Defendants' 427.
    3                            MR. DUNBAR:                   No objection.
    4                            THE COURT:               Admitted.
    5                                      (Whereupon, Defendants' Exhibit 427 was
    6                                        admitted into evidence.)
    7       BY MS. TARDIFF:
    8                 Q.         I'm going to turn back to the 2018 federal
    9       briefing, which is Defendants' 737.
  10                             And, Mr. Fitzgerald, my first question is is
  11        the Addicks and Barker project we've been discussing,
  12        is that the only federal flood control or flood risk
  13        reduction project in Harris County?
  14                  A.         No.
  15                  Q.         No.       And are you generally familiar with the
  16        other active federal flood control or flood risk
  17        reduction projects in Harris County?
  18                  A.         Yes.
  19                  Q.         And is Harris County Flood Control District a
  20        local sponsor for those other projects?
  21                  A.         Yes, for the other projects, they are the
  22        local sponsor.
  23                  Q.         I'm going to have you turn in the report to
  24        FEMA page 78373.                     And, Mr. Fitzgerald, there is a table
  25        on this page.                  The title is "Active Federal Project


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 286 of 396



                                                                                                       2446
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       Status Summary."
    2                            Can you describe for us the information
    3       that's contained in this table in the flood control
    4       district's 2018 federal briefing report?
    5                 A.         Yes.        These are the federal projects where
    6       there's some action going on on them in 2018 and just a
    7       brief one-page summary of information about each one.
    8                 Q.         And these are listed as active projects.
    9                            What does that mean?
  10                  A.         That means they are not completed.
  11                  Q.         And are all of the projects that are listed
  12        here projects that Harris County Flood Control District
  13        is partnering with the Corps of Engineers on in Harris
  14        County?
  15                  A.         Yes.        In some way or another.                        The last two
  16        are on hold as a federal project, Halls Bayou and
  17        Buffalo Bayou main stem.                               Those are on hold.            The ones
  18        above that are active.
  19                  Q.         Let's turn to the next page, which is FEMA
  20        78375.
  21                             And, Mr. Fitzgerald, what is the information
  22        that's summarized in this table at 78375?
  23                  A.         These are milestone date summary of all the
  24        federal projects, Corps of Engineers federal projects
  25        in Harris County in three categories:                                          those that are


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 287 of 396



                                                                                                     2447
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       completed, those under construction, and those that are
    2       authorized but no work has been done past
    3       authorization.
    4                 Q.         And if we turn to the next page, which is
    5       78376, what does this map show us?
    6                 A.         This is a schematic layout of the active and
    7       completed Corps of Engineers federal projects in Harris
    8       County.
    9                 Q.         And are some of those active and completed --
  10        or do some of those active and completed projects,
  11        other than Addicks and Barker, include detention
  12        basins?
  13                  A.         Yes.        The regional detention basins are along
  14        most all of them.
  15                  Q.         With respect to other detention basins for
  16        which Harris County Flood Control District was
  17        responsible for, were those detention basins
  18        overwhelmed by the rainfall during Harvey?
  19                  A.         Yes.        During Harvey every watershed was
  20        impacted by the heavy rainfall, which was the first
  21        time probably in modern history.                                     And they were all
  22        overwhelmed, you know, after the first 12 to 14 inches
  23        of rain, maybe a little more on some of them.
  24                  Q.         And did Harris County see structure or house
  25        flooding around some of those detention basins in


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 288 of 396



                                                                                                     2448
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       Harris County during Harvey?
    2                 A.         I don't know about -- specifically about
    3       locations around the detention basins, but there was
    4       extensive house flooding across Harris County due to
    5       Hurricane Harvey.
    6                 Q.         In every watershed?
    7                 A.         In every watershed -- every major watershed.
    8                            MS. TARDIFF:                  Thank you, sir.             I don't have
    9       any further questions.
  10                             THE COURT:               Thank you, Ms. Tardiff.
  11                             Mr. Dunbar, cross-examination.
  12                                               CROSS-EXAMINATION
  13        BY MR. DUNBAR:
  14                  Q.         Good afternoon, Mr. Fitzgerald.                            My name's
  15        Larry Dunbar.                  We've met before?
  16                  A.         Yes.
  17                  Q.         We know each other quite well?
  18                  A.         Yes.
  19                  Q.         Did you meet with the government lawyers
  20        before you testified today?
  21                  A.         Yes.
  22                  Q.         For how long?
  23                  A.         Probably an hour or so.
  24                  Q.         And on what day?
  25                  A.         What day?             I don't remember what day.                 Couple


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 289 of 396



                                                                                               2449
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       of weeks ago, probably.
    2                 Q.         Okay.         Did you meet with any of the
    3       plaintiffs' counsel in this case before today?
    4                 A.         Yes.
    5                 Q.         Who?
    6                 A.         It was during the deposition.
    7                 Q.         Oh, but ...
    8                 A.         There was a lot of attorneys there.                       I didn't
    9       know who everybody was.
  10                  Q.         But within the last few months.
  11                  A.         Not after the deposition, no.
  12                  Q.         Okay.         You aware that Mr. Easterby, with our
  13        group, asked to meet with you but that that request was
  14        declined?
  15                  A.         Yes.
  16                  Q.         Are you being paid by the federal government
  17        for your testimony?
  18                  A.         No.
  19                  Q.         So you're doing it voluntarily?
  20                  A.         Yes.
  21                  Q.         And is that to help out the federal
  22        government?
  23                  A.         No.       It's to provide as accurate information
  24        as I can so that the people making decisions can make
  25        more -- make a better decision with the information.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 290 of 396



                                                                                                    2450
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                 Q.         Okay.         And you had been -- worked as an
    2       expert witness on behalf of the federal government in
    3       the St. Bernard Parish case?
    4                 A.         Yes.
    5                 Q.         And did you use a HEC-RAS model for that
    6       case?
    7                 A.         Yes.
    8                 Q.         In your testimony, you had sometimes referred
    9       to Addicks and Barker reservoirs; correct?
  10                  A.         I'll take your word for it.
  11                  Q.         Have you ever referred to the Addicks
  12        Reservoir?
  13                  A.         Yes.
  14                  Q.         Have you ever referred to the Barker
  15        Reservoir?
  16                  A.         Yes.
  17                  Q.         When you use that term, Addicks Reservoir,
  18        what are you exactly referring to?                                       What area of the
  19        land are you referring to?
  20                  A.         To me, it's just the names of the facilities
  21        that are built by the Corps in western Harris County.
  22                  Q.         So you're really talking about Addicks Dam?
  23                  A.         I think of them as just, you know, the whole
  24        unit -- the dam, the land, everything.
  25                  Q.         The land being the government-owned land?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 291 of 396



                                                                                                          2451
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1                 A.         I don't usually think about that.                               I just
    2       think of them as detention basins and that's their
    3       name.
    4                 Q.         Okay.         Because you -- you had mentioned the
    5       Corps owns, operates, and maintains Addicks and Barker
    6       reservoirs.
    7                            So does the Corps of Engineer own the land
    8       behind Addicks Dam that encompasses the entire
    9       reservoir pool?
  10                  A.         Based on what I know, including some reports
  11        we went over earlier, we -- the pool goes off the
  12        government-owned land.
  13                  Q.         Okay.
  14                  A.         Can go off the government-owned land.
  15                  Q.         Okay.         You had talked about the Harvey
  16        rainfall that occurred over Harris County and then at
  17        flood levels; correct?
  18                  A.         Yes.
  19                  Q.         Do you know how many homes there are in
  20        Harris County, approximately?                                  A million?
  21                  A.         Yeah, because the estimate that we did --
  22        rough -- not rough.                        Got information from different
  23        jurisdictions in an estimate.                                  Just in Harris County
  24        was like 154,000 homes that flooded.                                           And that was
  25        about 10 or 12 percent of the number of structures


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 292 of 396



                                                                                           2452
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       on -- on the HCAD list, Harris County Appraisal
    2       District list, just a rough estimate.
    3                 Q.         Okay.         So for rainfall Harvey, that dumped 30
    4       to 50 inches of rain in Harris County and about 10 or
    5       so percent of the homes flooded, you still think that
    6       every house in Harris County has a risk of flooding?
    7                 A.         Yes.
    8                 Q.         From what kind of event?
    9                 A.         It would be different depending on the
  10        location of the watershed.
  11                  Q.         How much rain is needed to flood every house
  12        in Harris County?
  13                  A.         I -- I think your expert should be better at
  14        answering that question than me.
  15                  Q.         Did you work for flood control for over 30
  16        years?
  17                  A.         Yes.
  18                  Q.         You've been the chief engineer for over 20
  19        years?
  20                  A.         Yes.
  21                  Q.         You've been studying rainfall in Harris
  22        County over that time?
  23                  A.         Yes.
  24                  Q.         Okay.         And 50 inches of rain over Harris
  25        County flooded 10 percent of the homes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 293 of 396



                                                                                                     2453
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 A.         The rainfall was not the same in every
    2       watershed during Hurricane Harvey.
    3                 Q.         At least 30 inches of rain fell over all of
    4       Harris County; correct?
    5                 A.         I think it was -- I think the most -- I think
    6       there was some areas that were less than that still.
    7                 Q.         Okay.
    8                 A.         Just from my memory.                        I don't have that
    9       information in front of me right now.
  10                  Q.         Okay.         Well, could 100 inches of rain flood
  11        every house in Harris County?
  12                  A.         Possibly.
  13                  Q.         You know how high 100 inches of rain would
  14        produce in terms of water levels throughout the county?
  15                  A.         I don't know.
  16                  Q.         You have no idea, do you?                             You have no idea,
  17        do you?
  18                  A.         It would be high.
  19                  Q.         You had talked about the '92 flood setting
  20        record pool levels at Addicks and Barker reservoirs;
  21        correct?
  22                  A.         Yes.
  23                  Q.         And isn't it true that the character of the
  24        flooding associated with the reservoir pool was
  25        different than the character flooding associated with


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 294 of 396



                                                                                                 2454
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       the river -- like riverine bayou flood?
    2                 A.         Could you repeat the question.
    3                 Q.         Sure.         You remember I took your deposition in
    4       this case?
    5                 A.         Yes.
    6                 Q.         Okay.         And do you remember we talked about
    7       the nature of the flooding associated with the
    8       reservoir pool causing a more prolonged period of
    9       flooding than typical for a bayou flooding?                                    Remember
  10        that?
  11                  A.         Yes.
  12                  Q.         Okay.         And do you remember you talking about
  13        how the character of the flooding associated with the
  14        reservoir pool is different in part because of the
  15        extended length of time that that inundation or
  16        flooding would occur?
  17                  A.         Yes.
  18                  Q.         Okay.         And it's also true that, you
  19        indicated, that the flooding in a reservoir pool was
  20        different, especially in Addicks and Barker, because
  21        that water level causing the flooding can start to go
  22        down but then, from a subsequent storm, come back up
  23        again because these reservoirs can't release enough
  24        water fast enough; correct?
  25                  A.         Yes.        The elevations can go up and down as


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 295 of 396



                                                                                                 2455
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       related to how much rainfall and runoff is coming in
    2       and how much is being released out of the outlets.
    3                 Q.         And this is kind of what you saw in the '92
    4       flood, right, that you had rain for months.                                    It wasn't
    5       associated with just one storm; right?
    6                 A.         Correct.
    7                 Q.         Wasn't even associated with two or three
    8       storms over a two- or three-week period; correct?
    9                 A.         Some number.                  I don't remember how many.
  10                  Q.         Well, it was months, because you said in late
  11        '91 it started to rain and continued to rain through
  12        March of 1992; correct?
  13                  A.         Off and on, yes.
  14                  Q.         Okay.
  15                  A.         I don't remember the exact number of storms,
  16        though.
  17                  Q.         Okay.         And that's something that could make
  18        flooding, even in a reservoir, different than the
  19        flooding you would see on a stream where it's going to
  20        go up -- it's going to come down fairly quickly, a day
  21        or two, compared to a month; correct?
  22                  A.         Yes, that could happen.
  23                  Q.         Now, there was discussion about the fringe
  24        area in a reservoir.
  25                             Do you recall that?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 296 of 396



                                                                                                    2456
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                 A.         Yes.        It was reports that we read from.
    2                 Q.         Right.          And what is a fringe area in that
    3       reservoir?
    4                 A.         In that context, I believe it means the area
    5       between the government-owned land and wherever the
    6       boundary of the pool is.
    7                 Q.         Okay.         Do you know what that boundary of the
    8       pool was defined as?
    9                 A.         No.
  10                  Q.         Okay.         And is that fringe area area that
  11        development is in?
  12                  A.         There's -- there's development in fringe --
  13        in the fringe area.
  14                  Q.         And was there development approved by Harris
  15        County for that fringe area?
  16                  A.         I can only assume it was.
  17                  Q.         Because it's in Harris County?
  18                  A.         Because it's in Harris County.                            It's there.
  19                  Q.         All right.
  20                  A.         I don't know if they got permits or not for
  21        it, but I assume they did.
  22                  Q.         Because doesn't Harris County regulate and
  23        permit all development in Harris County?
  24                  A.         Unincorporated Harris County.
  25                  Q.         Yes.        And this was unincorporated Harris


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 297 of 396



                                                                                           2457
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       County?
    2                 A.         Yes, unincorporated Harris County.
    3                 Q.         Okay.         If you could turn to Joint Exhibit 88.
    4       This was the -- these were the -- remember the water
    5       impact tables?
    6                 A.         Action response plan?
    7                 Q.         Action response plan, where you had these
    8       different water levels for different conditions
    9       occurring in the reservoir, whether it was the first
  10        street flooding, first home flooding, flow around the
  11        north end of the dam, et cetera.
  12                             Do you remember that?
  13                  A.         Yes, I remember that.
  14                  Q.         And the judge asked you some questions about
  15        that.         And one of the questions was he was noticing
  16        that the natural ground elevation is less than the
  17        spillway elevation.
  18                             Do you recall that?
  19                  A.         Yes.
  20                  Q.         And you, I believe, had indicated you maybe
  21        thought that was due to subsidence?
  22                  A.         No, I did not say that.
  23                  Q.         Okay.         Good.
  24                             Does that make sense to you that a spillway
  25        elevation would be higher than a natural ground it ties


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 298 of 396



                                                                                                 2458
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       into?
    2                 A.         Doesn't have to make sense to me.                         It's just
    3       the way it is.
    4                 Q.         Okay.         Do you know any detention ponds in
    5       Harris County that were built to have the spillway
    6       elevation higher than the ground it ties into?
    7                            No, do you?
    8                 A.         Not that I'm aware of.
    9                 Q.         That's right.
  10                             And isn't the purpose of a spillway is to
  11        allow the water to flow out of the detention basin
  12        before it starts to spill over natural ground or an
  13        earth embankment?
  14                  A.         I think for most facilities, that's correct.
  15                  Q.         And it kind of makes sense, doesn't it?
  16                  A.         Yes.
  17                  Q.         Yeah.         Okay.           So do you know when Addicks and
  18        Barker were built, based upon your review of documents,
  19        whether they had spillways at that time back in the
  20        '40s?
  21                  A.         I don't recall.
  22                  Q.         Okay.         Do you recall when -- in the '80s when
  23        Addicks and Barker dams were -- the embankments were
  24        raised?
  25                  A.         I know the Corps did work in the early '80s


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 299 of 396



                                                                                               2459
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       because I had just arrived at flood control and that
    2       work was ongoing, and I know there was work done on the
    3       dam.
    4                 Q.         Okay.         And you've read documents that
    5       indicated that they raised the embankments; correct?
    6                 A.         I don't remember that specifically.                       I just
    7       know there was work done.
    8                 Q.         And you know that they concreted the spillway
    9       areas on each ends of each dam?
  10                  A.         Yes.
  11                  Q.         Okay.
  12                  A.         I know that was done in that time period.
  13                  Q.         Right.          And do you know if those concreted
  14        sections of the spillway were raised above the natural
  15        ground level they tied into?
  16                  A.         I don't know that.
  17                  Q.         Okay.         Would it have made sense to you that
  18        those spillways should have been set at or below the
  19        natural ground that they tie into?
  20                  A.         I think that's something you need to ask your
  21        experts about.
  22                  Q.         Okay.         Have you asked the Corps that
  23        question?
  24                  A.         No.
  25                  Q.         Okay.         I think the judge also asked a


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 300 of 396



                                                                                            2460
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                5/15/2019


    1       question about Highway 6 being flooded in Addicks
    2       Reservoir when the water level gets high enough.                               Do
    3       you recall that?
    4                 A.         Yes.
    5                 Q.         Okay.         And is -- that part of Highway 6 that
    6       gets flooded when the water level in Addicks Reservoir
    7       gets high enough, is that part of the highway inside
    8       the reservoir itself?
    9                 A.         Yes.
  10                  Q.         Is it also within government-owned land?
  11                  A.         Yes.
  12                  Q.         Okay.
  13                             And then Highway 6, as it runs south of
  14        Interstate 10 and along or adjacent to Barker
  15        Reservoir, it's outside of the Barker Reservoir;
  16        correct?
  17                  A.         Yes.
  18                  Q.         On the east side; correct?
  19                  A.         Yes, the east side.
  20                  Q.         And, in fact, you can get on Highway 6 and
  21        look at the Barker Dam; correct?
  22                  A.         Yes.
  23                  Q.         Whereas Addicks, you're on Highway 6, you're
  24        in the Addicks Reservoir?
  25                  A.         Yes.        Once you go over the dam, yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 301 of 396



                                                                                              2461
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1                 Q.         So these elevations that we see in Joint
    2       Exhibit 88, I think you had indicated that those may
    3       have been on older datum compared to the water levels
    4       that we may see in the emergency action plan of 2014.
    5                 A.         Yes.        And the elevations may have been
    6       refined based on more recent datum, surveys, all kinds
    7       of reasons.                This was an early version.
    8                 Q.         Okay.         And so, if we really look into the
    9       2014 emergency action plan, that gives the most updated
  10        information; correct?
  11                  A.         For 2014, yes.
  12                  Q.         Right.
  13                  A.         I know it's been updated since then.                      I don't
  14        know --
  15                  Q.         And if you make the appropriate datum
  16        adjustments, you can go back in time and see, for
  17        different datums, what those elevations would correlate
  18        to back in those earlier points in time?
  19                  A.         Yes.
  20                  Q.         Okay.         And you can see, at those elevations,
  21        the match and tie-in with the elevations shown in Joint
  22        Exhibit 88?
  23                  A.         That could be done, yes.
  24                  Q.         The emails that the government lawyer went
  25        through that showed the CWMS forecasts, do you recall


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 302 of 396



                                                                                                       2462
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       those?
    2                 A.         Yes.
    3                 Q.         Aren't those CWMS forecasts marked for
    4       internal use only?
    5                            You know they are, don't you?
    6                 A.         I don't know.                  They may be.               I didn't look
    7       and see.
    8                 Q.         Were they distributed to the public?
    9                 A.         No.
  10                  Q.         Okay.         And, as you indicated, these CWMS
  11        forecasts, I think the first one was on the 23rd of
  12        August, if I recall Joint Exhibit 146.
  13                  A.         I'll take your word for it.
  14                  Q.         Okay.         And then you basically were getting
  15        CWMS forecasts pretty much every day; correct?
  16                  A.         Yes.
  17                  Q.         Okay.         And when did the public get warned
  18        that there was going to be flooding outside of the
  19        government-owned land in Addicks and Barker reservoirs
  20        by -- by the county?
  21                  A.         I don't know.
  22                  Q.         You don't know?
  23                             Would it surprise you to hear that it was
  24        late Sunday night, early Monday morning?
  25                  A.         I don't know when it happened.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 303 of 396



                                                                                                     2463
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         You don't know?                       Okay.
    2                            And what kind of warning did you -- did
    3       Harris County give the public on those two dates?
    4                 A.         I don't know.
    5                 Q.         Okay.         Did you know if Harris County warned
    6       those people to evacuate?
    7                 A.         I don't know.
    8                 Q.         You hadn't heard that they were asked to
    9       evacuate?
  10                  A.         I heard discussions about it, but I don't
  11        know what -- what was ultimately decided.
  12                  Q.         Okay.         And why would you even discuss having
  13        people evacuate?
  14                  A.         In my experience working floods for so long,
  15        when people think they might -- their house might be
  16        flooded or their car, they want to evacuate.                                    They want
  17        to leave.              They want to flee from the -- to get away
  18        from the water.                    So that's a natural reaction for most
  19        people.
  20                  Q.         Right.          And Harris County takes the position
  21        not to evacuate but stay in place; right?
  22                  A.         We learned that in Tropical Storm Allison.
  23        Because 22 people died, but no one drowned in their
  24        homes.           And so we learned that kind of as a nation
  25        during that -- during that time.                                     For -- for rising


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 304 of 396



                                                                                                2464
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       water from rivers and other things, people should go up
    2       rather than -- rather than fleeing because it's more
    3       dangerous to them when they're trying to flee.
    4                 Q.         Yeah.         And what about people who live in a
    5       one-story house or apartment, where do they go up?
    6                 A.         They go up as high as they can.
    7                 Q.         What's up beyond your first floor?
    8                 A.         Up to the roof.
    9                 Q.         Oh, okay.
  10                  A.         In Allison, we had quite a few people on
  11        their roofs, and Harvey as well.
  12                  Q.         Yeah.         So the people behind the dams that may
  13        have 4 or 5 feet of water in their home, you would want
  14        them to stay in their home but go up on the roof?
  15                  A.         And others.                   We heard lots of stories of
  16        neighbors helping neighbors, people with two-story
  17        homes are helping elderly.                                  And that happened in
  18        Allison when there was 73, 74,000 homes flooded.                                   The
  19        stories were actually incredible of neighbors helping
  20        neighbors and the infirm.                                   And that's one reason no one
  21        drowned in their homes in Tropical Storm Allison.
  22                  Q.         Would you agree that, along the coast,
  23        especially here in the Houston-Galveston area, that we
  24        not only get large amounts of rain but also high,
  25        intense amounts of rain?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 305 of 396



                                                                                            2465
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                5/15/2019


    1                 A.         Yes.
    2                 Q.         And that that's a major factor contributing
    3       to flooding in Harris County?
    4                 A.         Yes.
    5                 Q.         It's the intensity that really kind of gets
    6       us, doesn't it?
    7                 A.         Intensity and distribution across the
    8       watershed or across the county and the duration.                               It's
    9       several factors more than just intensity.
  10                  Q.         Right.          And what storm caused the most
  11        intense rainfall in Harris County -- anywhere in Harris
  12        County -- for the 6-, 12-, and 24-hour storm event?
  13                  A.         Could you repeat the last part of your
  14        question.
  15                  Q.         Sure.         For the 6-, 12-, and 24-hour duration
  16        maximum rainfall, what historic storm has the highest
  17        amount for those durations in Harris County?
  18                  A.         That's Tropical Storm Allison, June of 2001.
  19                  Q.         Not Harvey?
  20                  A.         Not for those intensities.
  21                  Q.         Okay.         But probably Harvey has the maximum
  22        amount of rainfall for longer durations?
  23                  A.         That's what the data shows.
  24                  Q.         Okay.         Now, Harris County Flood Control
  25        District, after it was created, was created in part


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 306 of 396



                                                                                           2466
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       as -- to be a local sponsor for the Addicks and Barker
    2       dams; correct?
    3                 A.         Or whatever they called it back then.
    4                 Q.         The Buffalo Bayou project?
    5                 A.         Whatever they called it back then, not the
    6       name, but the -- a local sponsor today is different
    7       than what a local sponsor would have been back in the
    8       '40s.
    9                 Q.         And is it the only thing Harris County was --
  10        Harris County Flood Control District was created for?
  11        Is that its only purpose?
  12                  A.         No.       I don't know the exact wording of the
  13        creation.              I haven't read that document.
  14                  Q.         Okay.         But it's also created really to
  15        reclaim lands so that they could be drained and
  16        ultimately developed; correct?
  17                  A.         I don't think it says that.
  18                  Q.         Okay.         Do you know that Harris County Flood
  19        Control District in the '50s and '60s went out and
  20        created and improved channels throughout the county?
  21                  A.         Yes.        I know that Harris County Flood Control
  22        District has done quite a bit of work to -- to channels
  23        to improve conveyance and lower flood levels.
  24                  Q.         Okay.         And for what purpose?
  25                  A.         To reduce flood damages.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 307 of 396



                                                                                           2467
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         Well, what about for land that hasn't been
    2       developed yet?
    3                 A.         There's undeveloped land all across Harris
    4       County.
    5                 Q.         And Harris County --
    6                 A.         There's probably a watershed that doesn't
    7       have developed land in it.
    8                 Q.         But Harris County Flood Control District went
    9       out and improved channels to allow for development to
  10        occur to create depth in those channels; correct?
  11                  A.         I'm not aware of that.
  12                  Q.         You are not aware of that?
  13                  A.         No.
  14                  Q.         Okay.         Do you know if developers go in and
  15        build channels so that they can create depth to put
  16        their storm sewers in?
  17                  A.         Could you repeat that question.
  18                  Q.         Sure.         Do you know that developers and their
  19        engineers build channels to create depth so that their
  20        storm sewers can be constructed and gravity-drained
  21        into them?
  22                  A.         Yes.
  23                  Q.         And you know that those channels that are
  24        built by the developers then drain into Harris County
  25        Flood Control District channels?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 308 of 396



                                                                                           2468
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         Yes.
    2                 Q.         Okay.         And you know that, in the past, many
    3       of the drainage -- flood control district channels were
    4       originally natural bayous and creeks?
    5                 A.         Some were, yes.
    6                 Q.         And that some of those did not have
    7       sufficient depth to allow for development unless they
    8       were improved and deepened?
    9                 A.         Yes, that did happen.
  10                  Q.         Okay.         And so isn't it true that the Harris
  11        County Flood Control District improved some of those
  12        channels that drain into Addicks and Barker reservoir?
  13                             And they exist on government-owned land.
  14                  A.         Okay.         Yes.
  15                  Q.         Okay.         And the flood control district
  16        obtained permission from the federal government to do
  17        that; correct?
  18                  A.         Yes.
  19                  Q.         But it was done and paid for by the flood
  20        control district?
  21                  A.         I don't know all of them, but I know some of
  22        them.         Some of them were paid for by the flood control
  23        district.
  24                  Q.         Were they ever paid for by the Corps of
  25        Engineers or the federal government?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 309 of 396



                                                                                                  2469
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                 A.         I don't believe so.
    2                 Q.         Okay.
    3                            MR. DUNBAR:                   One moment, Your Honor.
    4                            THE COURT:               Yes.
    5                            MR. DUNBAR:                   That's all I have, Your Honor.
    6                            THE COURT:               All right.             Thank you very much,
    7       Mr. Dunbar.
    8                            Ms. Tardiff, redirect?
    9                                          REDIRECT EXAMINATION
  10        BY MS. TARDIFF:
  11                  Q.         Just very briefly, Mr. Fitzgerald.
  12                             How many subpoenas did you receive in this
  13        case?
  14                  A.         I received two for the -- for this trial.
  15                  Q.         One of those was from the plaintiffs?
  16                  A.         Yes.
  17                  Q.         And was the other one from the United States?
  18                  A.         Yes.
  19                  Q.         And you were not called last week by the
  20        plaintiffs pursuant to the subpoena that they issued to
  21        you; is that correct?
  22                  A.         That's correct.
  23                  Q.         And you stated earlier that you're not being
  24        paid for your testimony here today; correct?
  25                  A.         That's correct.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 310 of 396



                                                                                           2470
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         You're appearing as a fact witness?
    2                 A.         Yes.
    3                 Q.         And you took an oath here to tell the truth;
    4       correct?
    5                 A.         Yes.
    6                 Q.         And you have told the truth in response to
    7       all of the questions that have been asked to you,
    8       whether it's by me or Mr. Dunbar here today; correct?
    9                 A.         Yes.
  10                  Q.         And did the fact that -- we had a meeting at
  11        Harris County Flood Control District offices with the
  12        flood control district's attorney a few weeks ago.
  13                             Did that impact in any way any of the answers
  14        that you gave here today?
  15                  A.         No.
  16                  Q.         To your knowledge, was -- were the
  17        plaintiffs' counsel also given an opportunity to meet
  18        with you at that time by Harris County Flood Control
  19        District's counsel?
  20                  A.         That's what she told me, yes.
  21                  Q.         Okay.         Thank you, sir.
  22                             THE COURT:               Mr. Dunbar?
  23                             MR. DUNBAR:                   One quick question, Your Honor.
  24                             THE COURT:               Yes.
  25                                             RECROSS-EXAMINATION


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 311 of 396



                                                                                                     2471
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       BY MR. DUNBAR:
    2                 Q.         When you met with defense counsel and the
    3       attorney from the Harris County Flood Control District,
    4       were you an employee of the district?
    5                 A.         No.
    6                 Q.         So that the lawyer for the flood control
    7       district was not your lawyer?
    8                 A.         Not my personal lawyer, no.
    9                 Q.         Not even representing you 'cause you were
  10        already retired?
  11                  A.         Yes.
  12                             MR. DUNBAR:                   That's all I have, Your Honor.
  13                             THE COURT:               May the Court excuse
  14        Mr. Fitzgerald?
  15                             MS. TARDIFF:                  Yes, Your Honor.
  16                             MR. DUNBAR:                   Yes, Your Honor.
  17                             THE COURT:               Mr. Fitzgerald, thank you.                And I
  18        take it you've been waiting a little bit to testify.
  19        Thank you for your patience.
  20                             THE WITNESS:                  No problem.             Thank you.
  21                             THE COURT:               Mr. Shapiro -- all right.
  22                             Mr. Levine?
  23                             MR. LEVINE:                   Yes, Your Honor.
  24                             THE COURT:               You have the next witness?
  25                             MR. LEVINE:                   Yes, Your Honor.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 312 of 396



                                                                                                   2472
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                            THE COURT:               And it is?
    2                            MR. LEVINE:                   Dr. Gerald Galloway.
    3                            THE COURT:               Thank you.
    4                            Dr. Galloway, if you will stop about right
    5       there and raise your right hand to be sworn.
    6       Thereupon--
    7                                        GERALD E. GALLOWAY JR.,
    8       was called as a witness, and having been first duly
    9       sworn, was examined and testified as follows:
  10                             THE WITNESS:                  I do.
  11                             THE COURT:               Thank you.             And once you've
  12        seated yourself in the witness stand, would you state
  13        your full name for the record.
  14                             THE WITNESS:                  Gerald E. Galloway, Jr.
  15                             THE COURT:               Thank you.
  16                             Mr. Levine?
  17                             MR. LEVINE:                   Thank you.          Just a moment with a
  18        few.
  19                             May I approach with the pointer and binder?
  20                             THE COURT:               Yes.
  21                             Somebody's water?                      Just looking what's going
  22        on behind you, Mr. Galloway.
  23                             Mr. Levine?
  24                                             DIRECT EXAMINATION
  25        BY MR. LEVINE:


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 313 of 396



                                                                                                  2473
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                 Q.         Thank you, Your Honor.                          Dr. Galloway, please
    2       state your full name for the record.
    3                 A.         Gerald E. Galloway, Jr.
    4                 Q.         Okay.         Where do you presently work?
    5                 A.         I presently work at the University of
    6       Maryland in College Park, Maryland, at Texas A&M in
    7       both College Park and Galveston.
    8                 Q.         Okay.         And do you also have a consulting
    9       firm, Water Resources Professionals?
  10                  A.         Yes.        I have a limited liability corporation,
  11        Water Resources Professionals.
  12                  Q.         Okay.         And what does your work with Water
  13        Resources Professionals involve?
  14                  A.         It involves advice, participation in studies
  15        for groups, nongovernmental organizations, and
  16        occasionally small firms that need assistance in
  17        dealing with water resource management.
  18                  Q.         And what are your present employment duties
  19        with Maryland and Texas A&M?
  20                  A.         I am a professor of engineering at the
  21        University of Maryland.                             And I'm under a three-year
  22        fellowship at Texas A&M University that allows me to
  23        work in both locations, where I'm a researcher and a
  24        teacher.
  25                             Over the last two years, I have concentrated


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 314 of 396



                                                                                                   2474
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       on the research in conducting a study of urban flooding
    2       in the United States in conjunction with Texas A&M and
    3       just teaching on a part-time basis and advising
    4       students.
    5                 Q.         And do you have a particular research focus?
    6                 A.         My research focus is in water resources
    7       management, flood control, flood-proneness definition,
    8       and disaster resilience as it applies to primarily the
    9       flood world.
  10                  Q.         Does water resources management include flood
  11        risk management?
  12                  A.         It certainly does.                      Water resource management
  13        is a broad category.                          Flood risk management is a major
  14        part of that today.
  15                  Q.         Okay.         And is flood-proneness a part of flood
  16        risk management?
  17                  A.         Flood-proneness is a part of that.
  18                  Q.         Okay.         And when you say "flood-proneness,"
  19        what do you mean?
  20                  A.         By flood-proneness, I mean, Your Honor, are
  21        you susceptible to being flooded.                                      It's an interesting
  22        term because it appears in many locations, never really
  23        defined other than that term.                                  It's the probability
  24        that a flood could occur or the susceptibility,
  25        vulnerability to flooding.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 315 of 396



                                                                                                        2475
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 Q.         And what types of courses have you taught
    2       that are relevant to your work in this case?
    3                 A.         Over the last -- primarily, my focus has been
    4       on teaching a course, 30 years, of water resources
    5       management in the broad sense.
    6                            I have also taught engineering design.                             I
    7       have taught environmental engineering.                                         I have taught
    8       disaster management, courses focused in water
    9       resources, but in the application in flood control --
  10        flood management.
  11                  Q.         Dr. Galloway, let's talk about your
  12        educational background.                             What degrees do you hold?
  13                  A.         I have a bachelor of science in the United
  14        States Military Academy, a master's of science in
  15        engineering from Princeton University, a master of
  16        public administration from Penn State at their Capital
  17        campus in Harrisburg, a master of military art and
  18        science from the United States -- and a PhD in water
  19        resources from Chapel Hill -- the University of North
  20        Carolina at Chapel Hill in water resources.
  21                             THE COURT:               Let's just make sure the reporter
  22        has caught up.
  23                               (Clarification by the reporter.)
  24                             THE WITNESS:                  I have a master of public
  25        administration from Penn State in Harrisburg, Capital


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 316 of 396



                                                                                                    2476
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       campus, followed by a master of military art and
    2       science, which is history and management, from the U.S.
    3       Army Management Staff College.
    4       BY MR. LEVINE:
    5                 Q.         Dr. Galloway, can you tell us about your past
    6       employment prior to your work at Maryland and Texas
    7       A&M, please.
    8                 A.         Well, I have been in this business, Your
    9       Honor, for over 60 years.                                  I graduated in 1957 into the
  10        Army in the Corps of Engineers and went to Europe for
  11        an initial assignment as a combat engineer, which
  12        lasted three years.                        I then --
  13                             THE COURT:               Which unit?
  14                             THE WITNESS:                  Third Armored Division, sir.
  15                             THE COURT:               Thank you.
  16                             THE WITNESS:                  And I went to Europe.           I came
  17        back and I had several troop assignments since -- or I
  18        had several troop assignments, both in Germany and two
  19        tours in Vietnam.                      I have worked in the Corps of
  20        Engineers in the New York district and in the
  21        Pittsburgh district as the district commander.
  22                             I have worked in the Pentagon.                            I've worked
  23        in other locations.                        After my district assignment, I
  24        went to the military academy as a professor, became a
  25        professor of engineering, the head of department, and


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 317 of 396



                                                                                           2477
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       eventually the dean of the academic board -- the chief
    2       academic officer at West Point, a position from which I
    3       retired.             I then went to be the dean at the Industrial
    4       College of the Armed Forces, one of the colleges of the
    5       National Defense University.
    6                            From there, I was asked to join the
    7       International Joint Commission as a senior civilian.
    8       The International Joint Commission is a U.S.-Canadian
    9       commission that deals with the boundary waters we share
  10        with Canada.                 And did that through the -- following the
  11        great flood on the Red River of the North and assisted
  12        in our report that went to the two governments on that
  13        particular project.
  14                             After that, I joined a commercial firm
  15        working in the business of IT and flood risk
  16        management.                We were competitors for contracts, as
  17        you've heard from -- this morning or this afternoon,
  18        from FEMA for mapmaking and flood risk management
  19        support of FEMA.
  20                             In 2004, I went to work at the University of
  21        North Carolina -- excuse me -- at the University of
  22        Maryland and then continued with the small corporation
  23        that I've got doing some other work.
  24        BY MR. LEVINE:
  25                  Q.         Dr. Galloway, when you retired from the U.S.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 318 of 396



                                                                                                  2478
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       Army, what was your rank?
    2                 A.         Brigadier general.
    3                 Q.         Thank you.
    4                            Dr. Galloway, have you ever been tasked to
    5       work for the President of the United States?
    6                 A.         Yes, sir, three times.
    7                            I was asked to become a member of the
    8       Mississippi River Commission in 1987 and was on the
    9       commission for eight years.
  10                             In 1993, in the midst of the great
  11        Mississippi River flood of that year, it was -- the
  12        largest, really, flood we had in the 20th century in
  13        the U.S. -- the president asked me to pick up and form
  14        a team to find out why the flood happened, what we
  15        should do about it, and what were the challenges to
  16        what we were already doing.
  17                             I then did that study.                          And then later, in
  18        1997, I was appointed by the President to the American
  19        Heritage Rivers Commission, looking at how we ought to
  20        treat rivers across the country.
  21                  Q.         Are you a member of any relevant academies?
  22                  A.         Yes.        I am an elected member of the National
  23        Academy of Engineering, National Academy of Public
  24        Administration, and the National Academy of
  25        Construction.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 319 of 396



                                                                                                 2479
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                 Q.         And what types of activities have you
    2       participated in with those organizations?
    3                 A.         The primary activity for members of those
    4       organizations is to participate in study groups that
    5       they form at the request of the government.                                    I worked
    6       on 14 study groups, committees, at the National Academy
    7       of Engineering.                    I worked on five at the National
    8       Academy of Public Administration, many of which dealt
    9       with important issues dealing with water resources
  10        including, recently, one on the National Flood
  11        Insurance Program and levies, levies and how they
  12        affect the National Flood Insurance Program; one on --
  13        we completed a couple of months ago -- on disaster
  14        resilience, measuring community resilience to
  15        disasters.
  16                  Q.         And have you chaired any of those committees?
  17                  A.         I have chaired several of the committees.
  18        And I have also done the committees with National
  19        Academy of Public Administration dealing with flood
  20        mapping and, again, the issue of dealing with military
  21        installations and how they work with communities in
  22        cooperation in these very difficult disaster events.
  23                  Q.         Have you done any work outside of these
  24        organizations?
  25                  A.         Yes.        Both as a college professor and in my


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 320 of 396



                                                                                                      2480
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       independent role, I have worked with groups like the
    2       Nature Conservancy, the World Wildlife Fund.                                        I have
    3       worked for United States Government in going to places
    4       like Mexico to investigate flood control there and
    5       flood risk management.
    6                            And I have worked on major projects with the
    7       World Wildlife Fund and the government of China, which
    8       created a book on flooding in China and flooding across
    9       the world.               It's called "Strategies for Flood Risk
  10        Management."
  11                             I've worked for the government of Singapore
  12        as an adviser on their sea level rise.                                         Worked for the
  13        USAID as a member of an NGO, working on Mekong River
  14        climate change issues with dams and the associated
  15        issues with what happens when you have that taking
  16        place.
  17                             Most recently I worked in Italy, with the
  18        government of Tuscany, the City for Florence, the
  19        government of Italy on preventing flooding in the city
  20        of Florence.
  21                  Q.         Have you been recognized by your peers?
  22                  A.         I've received several awards.                             Perhaps most
  23        important to me is the election to the three academies.
  24        But I have received the -- the award -- the OPAL award,
  25        outstanding leadership over your period of service,


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 321 of 396



                                                                                                 2481
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       from the American Society of Civil Engineers.                                   I have
    2       been elected as a distinguished member.
    3                            I have also been elected to the Golden Eagle
    4       Award in the Society of American Military Engineers.
    5       AWRA, another organization, has given me their highest
    6       award.
    7                            I am most proud of the Goddard-White Award.
    8       Those are two gentlemen who pioneered in flood risk
    9       management and floodplain management by the Association
  10        of State Floodplain Managers.
  11                  Q.         Have you been published?
  12                  A.         Yes.        I have written a couple of books -- a
  13        few books, more than that, many articles for journals.
  14        But my -- my real issue has been on working on reports
  15        and items that will go to serve the public purpose.                                     So
  16        I have a great number of those that I can claim
  17        authorship or coauthorship on.
  18                  Q.         Can you give us some examples of work which
  19        has been published that's relevant to your work in this
  20        matter?
  21                  A.         I mentioned, Your Honor, the work with China,
  22        the Ministry of Water Resources -- the Ministry of
  23        Water Resources, the World Wildlife Fund, sponsored by
  24        the international organization.                                    They also -- we also
  25        had on this particular team members from other parts of


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 322 of 396



                                                                                           2482
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       the world.               We published a document, "Strategies for
    2       Flood Risk Management," that is universally distributed
    3       by UNESCO as one of their documents and also in the
    4       Pacific by the Asian Development Bank, at which that is
    5       one of their principal ones.
    6                            Recently, in the last year, we've published a
    7       book on the issues of flood risk management in
    8       Florence.              It's a report on what we said was wrong in
    9       Florence, what they needed to do to deal with the
  10        problems.              And that accompanies some work by the UN in
  11        trying to improve resilience of cultural organizations
  12        to disasters.
  13                  Q.         Have you testified at trial before,
  14        Dr. Galloway?
  15                  A.         I have not.
  16                  Q.         Okay.         Have you been retained as an expert
  17        before in litigation?
  18                  A.         I have.
  19                  Q.         How many times?
  20                  A.         Once.
  21                  Q.         But they didn't need you to testify at trial?
  22                  A.         They didn't need me to testify.
  23                  Q.         Have you ever been disqualified as an expert
  24        in litigation?
  25                  A.         I have not.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 323 of 396



                                                                                           2483
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         Dr. Galloway, were you retained by the United
    2       States in this matter?
    3                 A.         I was.
    4                 Q.         Okay.         Without getting into any of your
    5       conclusions, what was your assignment in this case?
    6                 A.         My assignment was to investigate, Your Honor,
    7       the proneness of this area, the test properties, to
    8       flooding and to examine the test properties in that
    9       light.
  10                             I was given two particular challenges in
  11        there.           The first was to define the characteristics of
  12        flood-proneness, what it is, and then to apply those to
  13        the test properties under -- at the -- at the time of
  14        the acquisition of those properties and over time.
  15                             I was also asked to look at the indicators
  16        which would be information available to people who
  17        would be acquiring property at the time of their
  18        acquisition that would give them any indications of
  19        flood-proneness.
  20                  Q.         And was that flood-proneness in the context
  21        of a Hurricane Harvey-like event?
  22                  A.         Yes.        It was at the time of acquisition for a
  23        Hurricane Harvey-like event.
  24                  Q.         Okay.         And when you say Hurricane Harvey-like
  25        event, what do you mean?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 324 of 396



                                                                                                        2484
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 A.         I mean, a hurricane identical to Hurricane
    2       Harvey but at the time of acquisition.                                         Obviously,
    3       there's some minor changes that might take place, but
    4       essentially the Hurricane Harvey.
    5                 Q.         What type of information did you consider?
    6                 A.         I was fortunate to have all of the
    7       information that's been gathered since Hurricane
    8       Harvey.            I was also fortunate to have been working here
    9       in this region over this period of time since before
  10        Hurricane Harvey, a year, and to have information that
  11        I gathered in the course of the studies we were doing
  12        at Texas A&M.
  13                             I've had access to the -- the government
  14        information, the files they have, the literature that
  15        goes with this business of flood risk management that's
  16        in the general area and in business and commercial
  17        sense.
  18                             I have also been able to visit the locations
  19        of the test properties.                             And I've also been able to
  20        participate in professional organizations dealing with
  21        the issues connected with Harvey.
  22                  Q.         Did you have access to a database of
  23        materials that had been produced in this litigation?
  24                  A.         Yes, I have had access to that.
  25                  Q.         Okay.         Did that include Army Corps of


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 325 of 396



                                                                                                     2485
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       Engineers reports and information from Harris and Fort
    2       Bend County?
    3                 A.         Yes, it does.
    4                 Q.         And information from USGS and FEMA?
    5                 A.         Yes.        All of those are part of that.
    6                 Q.         Is this the type of information that people
    7       in your field would consider for this type of
    8       assignment?
    9                 A.         Yes.
  10                             MR. CHAREST:                  Objection, Your Honor.
  11                             THE COURT:               Mr. Charest.
  12                             MR. CHAREST:                  Foundation.             We've not actually
  13        established what field we're actually talking about
  14        here, and that's part of the issue we have with --
  15                             THE COURT:               We'll sort it out in due course.
  16                             Mr. Levine.
  17                             MR. LEVINE:                   Thank you, Your Honor.
  18        BY MR. LEVINE:
  19                  Q.         I'm sorry.               I don't know if we got an answer
  20        to that last question.
  21                  A.         Would you repeat the question.
  22                  Q.         Yes.        Is this the type of information people
  23        in your field would consider for this type of
  24        assignment?
  25                  A.         Yes.        It is the stuff of which reports on


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 326 of 396



                                                                                                   2486
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       flood programs, flood risk management are made.
    2                 Q.         Were you assisted by anyone in your work on
    3       this case?
    4                 A.         I was.          I was assisted by an organization
    5       called Analysis Group of Washington, D.C., and their
    6       staff in putting parts of my reporting together,
    7       gathering the information, cataloging it, geographic
    8       information services.
    9                            I also was assisted by a colleague of mine,
  10        Professor Jeff Brideau, who is a new PhD in history of
  11        infrastructure at the University of Maryland.
  12                  Q.         And did you supervise their work in
  13        accordance with the standards of your profession?
  14                  A.         I certainly did.
  15                  Q.         Okay.         And have you done similar work in your
  16        career to the assignment in this matter?
  17                  A.         Yes, a number of times.                           The very -- clearly
  18        the work for the President and subsequent one on the
  19        Red River of the north that we reviewed and submitted
  20        to the two governments, other -- the report that just
  21        was completed in Italy is very similar to this, dealing
  22        with flood risk management, water resource management,
  23        combination, and looking at the causes in the futures.
  24                  Q.         I'm sorry.               The causes of flooding?
  25                  A.         Yes.        The causes of -- all of these contain


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 327 of 396



                                                                                           2487
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       issues that dealt with a flood having occurred, what
    2       could you do about it, what are the causes of that
    3       flood, what are the issues that must be addressed in
    4       dealing with this.
    5                 Q.         Okay.         Did you use a methodology to help
    6       answer the question in your assignment?
    7                 A.         I certainly did.
    8                 Q.         Is that methodology provided in your report?
    9                 A.         It is.
  10                  Q.         Can you explain that methodology for us.
  11                  A.         Your Honor, it started with defining
  12        flood-proneness and identifying two features,
  13        characteristics -- those things that are natural items,
  14        factors that would be considered as you look at this,
  15        such things as topography; and then indicators, which
  16        are information that would be available about the
  17        source of the flood, the location, information about
  18        who is damaged, how, all of those sorts of features.
  19                             We then -- I then took those and examined
  20        each in the context of the test properties and then
  21        made conclusions as to the relative flood-proneness of
  22        the test properties and, in general, the Houston area
  23        and the watersheds here to flooding.
  24                  Q.         And did you also consider if those indicators
  25        were available to property owners at the time they


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 328 of 396



                                                                                              2488
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       purchased their property in the context of a Hurricane
    2       Harvey-like event?
    3                 A.         Yes.        Were the indicators available?                How did
    4       they appear?                 Where would they have found them?                 And
    5       how would they be put to use?
    6                 Q.         Why is the context of a Hurricane Harvey-like
    7       event important?
    8                 A.         I'm sorry.               I didn't --
    9                 Q.         Why is the context of a Hurricane Harvey-like
  10        event important?
  11                  A.         I'm not sure I understand the context.
  12                  Q.         Sorry.          The context of a Harvey-like storm.
  13                  A.         Oh, why is -- well, the context of a
  14        Harvey-like storm is it is one that has occurred.                                We
  15        know that that is a significant event of a magnitude
  16        previously cited as being unequaled.
  17                             And, therefore, the challenge of looking at
  18        the proneness to flooding is dependent on the hazard
  19        that you're facing.                        In this particular case, a
  20        Hurricane Harvey-like event is that hazard.
  21                  Q.         Did you develop the characteristics and
  22        indicators that are part of your methodology?
  23                  A.         I did.          But I did in the sense that they're
  24        common ones in the world in which I operate and have
  25        operated for 60 years.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 329 of 396



                                                                                                     2489
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         Sorry.          Did you develop them, or did you use
    2       the ones that are typically in in practice?
    3                 A.         I developed them in the sense that I pulled
    4       them out of the shelf of characteristics and indicators
    5       that have been used over the -- this time period by
    6       professionals in my field and that I have used
    7       personally in many reports and other activities --
    8       professional activities.
    9                 Q.         So did you derive these from somewhere?
  10                             MR. CHAREST:                  Objection.
  11                             THE COURT:               Mr. Charest.
  12                             MR. CHAREST:                  It's consistently leading.             So
  13        I'm going to have to raise an objection and ask the
  14        witness testify, not the lawyer.
  15                             THE COURT:               We'll take that.
  16                             You're allowed the question.
  17        BY MR. LEVINE:
  18                  Q.         I'm sorry.               The question was did you derive
  19        these from somewhere, this information.
  20                  A.         The characteristics and indicators are
  21        derived from my professional experience.                                       They're
  22        derived from the literature that is common in the
  23        field.           They're derived from reports similar to this
  24        that are being produced all around the world.
  25                  Q.         Is this information that's typically


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 330 of 396



                                                                                                 2490
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       considered in your field of work?
    2                 A.         Yes.
    3                 Q.         Dr. Galloway, as we addressed your assignment
    4       and your expert conclusions, would it be helpful for
    5       you to refer to the expert report you prepared for this
    6       case?
    7                 A.         It would.
    8                            MR. LEVINE:                   Okay.     Your Honor, I'd just like
    9       to take care of a little bit of housekeeping here.
  10                             THE COURT:               Yes.
  11                             MR. LEVINE:                   Okay.     The exhibit number is
  12        DX609.           The exhibit that's been provided in the binders
  13        is 609R because there were some redactions due to
  14        privacy information.                          We're not going to have to clear
  15        the courtroom today.                          We're just not going to publish
  16        any information on the screen that would be considered
  17        privacy act and subject to the protective order in this
  18        matter.
  19                             THE COURT:               What is the nature of the
  20        information that has been redacted?
  21                             MR. LEVINE:                   It relates to NFIP data,
  22        national flood insurance data.
  23                             THE COURT:               Why is that subject to the
  24        privacy act?
  25                             MR. LEVINE:                   If -- if it -- if it shows,


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 331 of 396



                                                                                                          2491
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1       like, particular addresses and things like that.                                          We
    2       have -- we have some graphics, Your Honor.                                          I'll just
    3       proffer what this is.                              We have some graphics that plot
    4       the locations of where people have policies.                                          So we
    5       just don't want to put that on the screen.                                          But what I
    6       do have is separate copies of the report for you, your
    7       clerk, opposing counsel that have the unredacted
    8       information so that you can view it.                                           When he testifies
    9       to it, it won't get into the specifics of the
  10        information that's private that should not be published
  11        on the screen.
  12                             THE COURT:               There's nothing about the
  13        information subject to the privacy act that, I take it,
  14        would be pertinent to a decision in this case; is that
  15        correct?
  16                             MR. LEVINE:                   No, Your Honor.              I think that's
  17        correct, yes.
  18                             THE COURT:               All right.             Mr. Charest, are you
  19        familiar with this exercise?
  20                             MR. CHAREST:                  Not at all, to be honest with
  21        you.        It sounds -- I'm happy to use the redacted
  22        version.             That's fine with me.
  23                             THE COURT:               Let's do that.
  24                             MR. LEVINE:                   If it's okay, Your Honor --
  25                             THE COURT:               Yes.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 332 of 396



                                                                                                      2492
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                            MR. LEVINE:                   -- we've prepared unredacted
    2       versions, and we also have tabs that are several
    3       appendices.                The versions that are in the binders don't
    4       have the tabs.                   This will make it a little bit easier
    5       to go through the material.
    6                            THE COURT:               All right.
    7                            MR. LEVINE:                   May I approach?
    8                            THE COURT:               Yes.
    9                            MR. LEVINE:                   Thank you.
  10                             THE COURT:               Just make sure that Mr. Charest
  11        and his colleagues have the same thing.
  12                             MR. LEVINE:                   Yes, sir, Your Honor.           And the
  13        witness has a binder with the same thing.
  14                             THE COURT:               Thank you.
  15                             MR. LEVINE:                   Additionally, Your Honor, when
  16        Dr. Galloway did his report, he did it in both the
  17        upstream and downstream subdockets.                                        The report
  18        contains appendices for several -- for all of the test
  19        properties in both upstream and the downstream dockets
  20        when that's okay.                      I'm going to address that.                   The
  21        report -- the appendices for the downstream properties
  22        have been taken out of the copy I have just provided to
  23        you and to counsel.
  24                             THE COURT:               Thank goodness.
  25                             MR. LEVINE:                   Yes.     Yes, Your Honor.        We did


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 333 of 396



                                                                                                     2493
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       not intend to offer that.                                   When the documents were
    2       exchanged prior to trial, the downstream test
    3       properties were still in there, and we do not intend to
    4       put that on.
    5                            THE COURT:               Is there anything in the text of
    6       Dr. Galloway's report that refers to the downstream
    7       investigation or analysis that he made?
    8                            MR. LEVINE:                   As Dr. Galloway indicated when
    9       he was walking us through his methodology, he did look
  10        at the Houston region in general.                                      So he does talk
  11        about the Houston region in general in portions of the
  12        report.            But the information related to the downstream
  13        properties is in the appendices which we have taken
  14        out.
  15                             THE COURT:               Mr. Charest.
  16                             MR. CHAREST:                  It's a single report for both
  17        cases.           By the caption, you can see it.                               So it's not
  18        aimed at the upstream or the downstream.                                       The
  19        appendices are test properties-specific, but the
  20        analysis and the methodology says it is.                                       It's the same
  21        both ways.
  22                             THE COURT:               Thank you, Mr. Charest.
  23                             Mr. Levine, we'll try to sort it out.
  24                             MR. LEVINE:                   I think, as we go through it,
  25        Your Honor, you'll find that we're not putting on


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 334 of 396



                                                                                                  2494
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       evidence regarding the downstream test properties.
    2                            THE COURT:               Thank you.
    3                            MR. LEVINE:                   Thank you, Your Honor.
    4       BY MR. LEVINE:
    5                 Q.         So, Dr. Galloway, I've placed --
    6                            THE COURT:               Let me just comment.             I think the
    7       legal issues associated with upstream are very
    8       different than those associated with the downstream.
    9       Let's just leave it at that.                                 Now, I might think that;
  10        others may not.                    And I fully understand that.
  11                             Let's -- let's proceed.
  12                             MR. LEVINE:                   Thank you, Your Honor.
  13        BY MR. LEVINE:
  14                  Q.         Dr. Galloway, on the screen I'm placing a
  15        document.
  16                             What is this document?
  17                  A.         That's my expert report.
  18                  Q.         And did you prepare it?
  19                  A.         I prepared it.
  20                             MR. LEVINE:                   Okay.     Your Honor, additionally
  21        I'd like to introduce JX290, which is also at the back
  22        of the package of materials.                                 And JX290 are ten
  23        replacement pages.                       Some of the figures in the upstream
  24        appendices.                Just we had the wrong figures.                      So at the
  25        time of Dr. Galloway's deposition, we produced these


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 335 of 396



                                                                                                2495
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       ten replacement pages to plaintiffs' counsel.
    2                            So I just wanted you to know that that was
    3       included in -- in the overall discussion.
    4                            THE COURT:               Just a moment.
    5                            MR. CHAREST:                  Those are the packet you gave
    6       me, Brad?
    7                            MR. LEVINE:                   They should be.
    8                            THE COURT:               What was that?
    9                            MR. CHAREST:                  I'm trying to get oriented as
  10        well, sir, with what's going on.
  11                             MR. LEVINE:                   Sorry.      So in the packet that I
  12        provided to both you and counsel should be DX609, which
  13        is Dr. Galloway's report.                                   Additionally, at the back of
  14        the packet JX290, which are just ten figures which are
  15        replacements to the report.
  16                             THE COURT:               Thank you.
  17                             MR. LEVINE:                   Thank you, Your Honor.
  18                             THE COURT:               Let me just --
  19                             MR. LEVINE:                   Take your time, Your Honor.
  20                             THE COURT:               I'm sensitive to time in this
  21        case.
  22                             MR. LEVINE:                   Certainly, Your Honor.
  23                             MR. CHAREST:                  Were these given during the
  24        deposition?                Is that what you're saying?
  25                             MR. LEVINE:                   No.      They were produced at the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 336 of 396



                                                                                                     2496
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       time of the deposition.                              Y'all have had those since --
    2       I believe it was around Christmastime.
    3                            MR. CHAREST:                  Thank you.
    4                            THE COURT:               All right.             Thank you.
    5                            MR. LEVINE:                   Thank you, Your Honor.
    6       BY MR. LEVINE:
    7                 Q.         Okay.         Dr. Galloway, does this report fairly
    8       and accurately describe your work in this case?
    9                 A.         It does.
  10                  Q.         Okay.         And does your report include your CV
  11        in Appendix A, and is it representative of the
  12        education, experience, and qualifications that you
  13        described for us?
  14                  A.         It does.
  15                  Q.         Does your report identify the materials that
  16        you relied upon in footnotes as well as in Appendix B?
  17                  A.         It does.
  18                  Q.         Okay.         Does it include a discussion of your
  19        methodology?
  20                  A.         It does.
  21                  Q.         Okay.         Does it include a summary of your
  22        opinions?
  23                             MR. CHAREST:                  Objection.            Leading.   I mean --
  24                             THE COURT:               Sustained.
  25        BY MR. LEVINE:


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 337 of 396



                                                                                                       2497
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                 Q.         Are your opinions stated in the report?
    2                 A.         They are.
    3                            MR. CHAREST:                  Leading, sir, still.
    4                            THE COURT:               I'll not comment.
    5                            Mr. Levine, let's just go forward.
    6       BY MR. LEVINE:
    7                 Q.         Are your opinions stated in the report?
    8                 A.         Yes.
    9                 Q.         And do you hold the opinions expressed in the
  10        report to a reasonable degree of professional
  11        certainty?
  12                             THE COURT:               Mr. Charest.
  13                             MR. CHAREST:                  It's still leading.              I don't
  14        know how better to say the objection.                                          He's leading and
  15        has been and hasn't asked a nonleading question in,
  16        like, 20 questions.
  17                             THE COURT:               All right.             Let's just put it
  18        this way.              The Court tries to make sure that Rule 702,
  19        especially, is applied.                             And we'll deal with Rule 703
  20        as well, but I don't think these questions -- well,
  21        I'll not comment.
  22                             Go ahead, Mr. Levine.
  23        BY MR. LEVINE:
  24                  Q.         Do you hold your opinions to a reasonable
  25        degree of professional certainty?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 338 of 396



                                                                                                       2498
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                 A.         Yes.
    2                            MR. LEVINE:                   Your Honor, pursuant to
    3       Rule 702, I'm offering Dr. Galloway as a qualified
    4       expert witness in the fields of water resource
    5       management --
    6                            THE COURT:               Just --
    7                            MR. LEVINE:                   -- and flood risk management.
    8                            THE COURT:               Just a moment.
    9                            MR. LEVINE:                   Yes, Your Honor.
  10                             THE COURT:               Flood risk.
  11                             MR. LEVINE:                   Water resource management and
  12        flood risk management.
  13                             THE COURT:               Thank you.
  14                             MR. LEVINE:                   And I also offer DX609 and JX290
  15        into evidence.                   I understand you'll --
  16                             THE COURT:               Reserve.
  17                             MR. LEVINE:                   -- reserve.
  18                             THE COURT:               Not even close.                  We're still at
  19        voir dire here.
  20                             Mr. Charest, do you have voir dire?
  21                             MR. CHAREST:                  Yes, sir.           Thank you.
  22                                           VOIR DIRE EXAMINATION
  23        BY MR. CHAREST:
  24                  Q.         General, first thank you for your service,
  25        and that's an impressive résumé.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 339 of 396



                                                                                           2499
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            You have been in the field of flood risk for
    2       60 years; correct?
    3                 A.         Correct.
    4                 Q.         And have you ever been accepted by a court as
    5       an expert to testify before today on the subject
    6       matters that you're offering today?
    7                 A.         I am not sure if my previous litigation had
    8       me accepted as an expert.
    9                 Q.         Right.          Well, you -- Mr. Levine asked you
  10        about the prior experience, and you told us, the Court
  11        and everybody, that they didn't need you; right?
  12                  A.         They didn't need me.
  13                  Q.         Right.          Did they tell you they didn't need
  14        you because you got stricken, sir?
  15                  A.         No.
  16                  Q.         Were you, in fact, stricken, sir, as an
  17        expert in that case?
  18                  A.         Stricken?
  19                  Q.         Yes, sir.
  20                  A.         No.
  21                  Q.         What case was it, sir?
  22                  A.         I'll have to get the exact title.
  23                  Q.         Was it federal, Mobil Corporation?
  24                  A.         Yes.
  25                  Q.         In the Eastern District of Michigan?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 340 of 396



                                                                                           2500
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 A.         Right.
    2                 Q.         And is your testimony here under oath that
    3       your opinions were not stricken?
    4                 A.         Not to my knowledge.
    5                            MR. CHAREST:                  Matt, put up the case, please.
    6       Yeah, zoom into the top right-hand paragraph, please.
    7       Up there.              Yep.        Above the facts, above the facts.
    8       BY MR. CHAREST:
    9                 Q.         "The motion to exclude the reports and
  10        testimony of Gerald Galloway are granted."
  11                             Did I read that correctly, sir?
  12                  A.         I have never seen this.
  13                  Q.         Okay.
  14                             Can you first show me the caption, Matt, just
  15        to make sure we're on the same page as to what case
  16        we're talking about.
  17                             Is that the case that you were offered as an
  18        expert, sir, and were stricken?
  19                  A.         If that's what stricken is, yes.
  20                  Q.         Thank you.               And that's your only other time
  21        to be offered as an expert in a court case; correct?
  22                  A.         Right.
  23                  Q.         You were asked by the government to determine
  24        what indicators --
  25                             THE COURT:               Mr. Charest, may I ask several


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 341 of 396



                                                                                                    2501
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       questions --
    2                            MR. CHAREST:                  Please.
    3                            THE COURT:               -- of Dr. Galloway?
    4                            Did you actually testify in court in that
    5       case?
    6                            THE WITNESS:                  I did not.
    7                            THE COURT:               Was this an in limine -- do you
    8       know what an in limine motion is, Dr. Galloway?
    9                            THE WITNESS:                  No, I don't, Your Honor.
  10                             THE COURT:               Mr. Charest, was this on in
  11        limine motions?
  12                             MR. CHAREST:                  I don't honestly know, Your
  13        Honor.           I just found out recently.                              I think it was -- I
  14        thought it was a Daubert challenge.
  15                             THE COURT:               You think it was what?
  16                             MR. CHAREST:                  I thought it was a Daubert
  17        challenge because the discussion talks about fit, but
  18        that's all I can tell you, sir.
  19                             THE COURT:               Well, a Daubert challenge can
  20        arise with in limines.
  21                             MR. CHAREST:                  Yes, sir.
  22                             THE COURT:               Did you appear at a hearing in
  23        that case, Dr. Galloway?
  24                             THE WITNESS:                  Your Honor, I appeared at -- I
  25        gave a deposition.                       The deposition went to the court.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 342 of 396



                                                                                                  2502
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       And I don't know what --
    2                            THE COURT:               You don't know what happened?
    3                            THE WITNESS:                  I did not.
    4                            THE COURT:               All right.             Thank you.
    5                            Mr. Charest, sorry to interrupt.                          Go ahead.
    6                            MR. CHAREST:                  No worries at all, sir.
    7       BY MR. CHAREST:
    8                 Q.         I understand, sir, that you've been offered
    9       as an expert in water resource management; correct?
  10                  A.         Yes.
  11                  Q.         And flood risk management; correct?
  12                  A.         Correct.
  13                  Q.         Are, within those two management-level
  14        subject matters, whatever they actually are, found the
  15        skill set of determining flood-proneness?
  16                  A.         Yes.
  17                  Q.         Which one?               Which of those two areas of work
  18        involve the determination of whether something is
  19        flood-prone or not?
  20                  A.         In water resource management.
  21                  Q.         Okay.
  22                  A.         And it's an integral -- flood-proneness is an
  23        integral part of flood risk management.
  24                  Q.         So -- so both, then, sir?
  25                  A.         They're both.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 343 of 396



                                                                                                   2503
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1                 Q.         All right.               And both of them involve
    2       determining flood-proneness of a particular location;
    3       is that right?
    4                 A.         Yes.
    5                 Q.         All right.               I'm curious about the methodology
    6       that you employed here.                             And I'm going to try and
    7       understand it the best I can, and you can tell me if
    8       I'm wrong.
    9                            You look at facts and data around the
  10        neighborhood and learn and identify -- you call them
  11        indicators; right?
  12                  A.         Indicators normally don't apply to the
  13        neighborhood; they apply to a broader area.
  14                  Q.         Okay.         Leave aside the neighborhood.                   You go
  15        to a geographical area and identify, with your 60 years
  16        of experience, indicators that, to you, indicate that
  17        the area is flood-prone; right?
  18                  A.         As -- yes, if it's in a FEMA special flood
  19        hazard area, that's an indicator.
  20                  Q.         That's not my question.                           I'm trying to
  21        understand how you do your job, because one of the
  22        things we have to do here is make sure that what you're
  23        doing is scientifically sufficient and reliable for the
  24        judge to allow into the record.
  25                             You understand?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 344 of 396



                                                                                                        2504
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 A.         I certainly understand.
    2                 Q.         All right.               So the first step is to identify
    3       indicators through your eyes and in the application of
    4       your 60 years of experience in flood risk management;
    5       correct?
    6                 A.         I am giving -- offering indicators in my
    7       methodology that have been in use over the years by
    8       myself and other professionals in the conduct of such
    9       similar studies.
  10                  Q.         All right.               I'm not asking you where you
  11        found your list of indicators.
  12                  A.         Right.
  13                  Q.         I'm asking you the methodology by which you
  14        applied that list.                       What do you do with that list?                      Do
  15        you go into the street and look for culverts?                                       What --
  16        how do you apply that information?
  17                  A.         You can obtain -- since -- if you see --
  18        you'd have seen the list of indicators.                                        If you take
  19        that list of indicators, some of them -- when I am
  20        saying one indicator is media, availability of
  21        information about flooding, the logical place to find
  22        that is in the newspapers, in documents, in reports,
  23        public meetings, those sorts of things.
  24                             And where do I look for them?                             I look for
  25        them in the reports of agencies, as I've cited.                                       I look


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 345 of 396



                                                                                           2505
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       for them in the entire issue of dealing with the
    2       subject of the project that's being evaluated or
    3       discussed.               And I could go through each of the
    4       indicators -- that's really what the methodology
    5       explains -- and tell you where you'd get that
    6       information.
    7                 Q.         But that's -- that's -- I'm sure we'll be
    8       hearing about that if this -- if it happens, from your
    9       counsel.
  10                             But more importantly to my question is you
  11        take a list as developed by experts of what will
  12        indicate flood-proneness, and you, with your 60 years
  13        of experience, go out and look to find these data and
  14        these information and compile them -- right? -- as to
  15        each location; correct?
  16                  A.         That's correct.
  17                  Q.         All right.               And you, with your 60 years of
  18        experience, evaluate these different data points and
  19        determine, in my view, this area is flood-prone;
  20        correct?
  21                  A.         With a reason for that.
  22                  Q.         Sorry?
  23                  A.         With a reason -- giving a reason for that.
  24        I -- it's not a yes or no; it's a yes or no based on
  25        the evidence that I see and comment on.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 346 of 396



                                                                                                     2506
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1                 Q.         Right.          But, fundamentally, it's your
    2       interpretation of facts and data and your value
    3       judgment that, yes, it's flood-prone or, no, it's not
    4       flood-prone; correct?
    5                 A.         It's -- would you state that again.
    6                 Q.         Okay.         You go, take your list, you do your
    7       search, then you -- Professor Galloway, Dr. Galloway,
    8       General Galloway -- say, "I believe this area is
    9       flood-prone or I believe it's not flood-prone; right?
  10                  A.         That's correct.
  11                  Q.         Okay.         So it's all your analysis in your
  12        head; correct?
  13                  A.         It's on paper.                    It's -- it's what you do when
  14        you prepare any kind of a report.                                      You lay out the
  15        facts, you lay out the reasons for the facts, and then
  16        you make a judgment.                          And that's what I have done in --
  17        in my career.                  In signing environmental impact
  18        statements, all of it comes down to eventually having
  19        to make a judgment.                        It's not necessarily binding.
  20                  Q.         It's either flood-prone or not flood-prone;
  21        right?           It's always binary; right?
  22                  A.         Well, it ultimately is, in this case, binary.
  23        You'd make an end judgment on each, yes.
  24                  Q.         And that judgment -- it's you making that
  25        judgment; correct?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 347 of 396



                                                                                                        2507
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1                 A.         Well, I would argue that it is -- the
    2       information that I am providing leads to that
    3       presentation.
    4                 Q.         But you're the one that signs up and down,
    5       not anybody else?
    6                 A.         I'm the ultimate decider, yes.
    7                 Q.         Not an analysis group who did all the work?
    8                 A.         Right.
    9                 Q.         It's you?
  10                  A.         Excuse me?
  11                  Q.         It's not an analysis group who did all the
  12        gathering; it's you that makes the decision.                                          Right?
  13                  A.         I'm not sure that I -- I'm not sure an
  14        analysis group did all the work.
  15                  Q.         Okay.         It's you that makes the decision, not
  16        an analysis group; right?
  17                  A.         I make the decision.
  18                  Q.         How can I know, as an objective observer of
  19        your work, that you've got it right?                                           How can I test
  20        your application of these data to your reason to get a
  21        conclusion?
  22                  A.         Well, you could compare them to the similar
  23        projects that are going on.                                You could compare it to
  24        similar works that are taking place where analyses are
  25        made, where -- the world is full of environmental


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 348 of 396



                                                                                                2508
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1       impact statements that are based on the judgment of
    2       maybe one person or two person -- two people that have
    3       made them, others that are putting them together.                                  That
    4       all is an accumulation and presentation of facts and
    5       information and a decision made on the basis of that
    6       with a reason therefor.
    7                 Q.         So I'm supposed to look at -- I'm supposed to
    8       take this same information and find other works, maybe
    9       by the Corps or FEMA or NFIP, where they determined
  10        flood-proneness and apply it like that; is that right?
  11                  A.         No.       I think that each report that is done on
  12        an engineering project or an engineering analysis or a
  13        general analysis of a flood kind of an event is
  14        independent of all the others.                                   But the methodology --
  15        the consideration of basic characteristics and the
  16        consideration of these particular indicators is common.
  17                             And you will see those put together in a form
  18        similar to this that says, given this amount of
  19        information, you can make a judgment as to the flood
  20        vulnerability of an area and the flood-proneness of an
  21        area and make those kinds of decisions.
  22                  Q.         Flood-proneness is not a term that's used by
  23        the Corps of Engineers, is it?
  24                  A.         It certainly is used by the Corps of
  25        Engineers.               It's -- and it's used by other federal


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 349 of 396



                                                                                              2509
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                  5/15/2019


    1       agencies.              It's not defined.                     It's accepted that that's
    2       what it means.
    3                 Q.         So maybe -- maybe we talked past each other.
    4                            Flood-proneness is not defined by the Corps
    5       of Engineers, is it, sir?
    6                 A.         You're correct.
    7                 Q.         And flood-proneness is not a term used by
    8       FEMA, is it, sir?
    9                 A.         It's a term used by both the Corps of
  10        Engineers and FEMA.                        Neither defines the term; both use
  11        it extensively.
  12                  Q.         So how can I look at either one of those
  13        sources and know what it means if neither is defining
  14        it?
  15                  A.         Well, in this particular case, both of those
  16        organizations -- the Bureau of Reclamation and
  17        others -- use the term "flood-proneness" as a term
  18        that's accepted as the propensity, the vulnerability of
  19        flooding.              They use it and say it's something that's
  20        flood-prone.                 They use it in other cases like that.
  21        There is not a federal regulation definition of
  22        flood-proneness.
  23                  Q.         Right.          And it's not a term that's used or
  24        defined in the NFIP program right?
  25                  A.         I'm sorry?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 350 of 396



                                                                                           2510
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                 Q.         It's not a term that's defined or used in the
    2       NFIP?
    3                 A.         It is used in almost all of the NFIP
    4       documents.
    5                 Q.         Does the NFIP define flood-proneness?
    6                 A.         It does not.
    7                            I said both -- neither the Corps nor FEMA has
    8       a CFR definition.
    9                 Q.         And then the term as you use it is adapted
  10        from multiple sources, which I think we're hearing here
  11        today, but has no antecedent source; correct?
  12                  A.         The antecedent source is the literature of
  13        flood activity over the last 60 years.
  14                  Q.         So it does have an antecedent source or does
  15        is not, sir?
  16                  A.         The antecedent source is the burden of its
  17        use.
  18                  Q.         Sir, do you remember giving a deposition in
  19        this case?
  20                  A.         Yes, I do.
  21                  Q.         Do you remember saying that there was no
  22        antecedent source to this term?
  23                  A.         I'm saying now that there is no -- I've
  24        already said there's no CFR definition to this.
  25                  Q.         I just asked you whether there was an


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 351 of 396



                                                                                                      2511
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       antecedent source for this term, and you said yes;
    2       whereas, in your deposition, you said no.                                      Right, sir?
    3                 A.         I'd have to look at my deposition.
    4                 Q.         Okay.         Let's do that.
    5                            Matt, I want to look at lines 25 -- sorry.
    6       Page 25, lines 20 to 26.
    7                            THE COURT:               Mr. Levine?
    8                            MR. LEVINE:                   Objection.          Improper
    9       impeachment.
  10                             THE COURT:               That's true.               Have you asked
  11        exactly or almost exactly the same question,
  12        Mr. Charest?
  13                             MR. CHAREST:                  I will do it that way exactly.
  14        BY MR. CHAREST:
  15                  Q.         Sir, did you create --
  16                             MR. LEVINE:                   I'm sorry.          Can I get a page and
  17        line, please.
  18                             MR. CHAREST:                  25/20 to 26/01.
  19                             THE COURT:               I didn't hear, Mr. Charest.
  20                             MR. CHAREST:                  He wanted a page, sir, for the
  21        impeachment.
  22                             MR. LEVINE:                   I'm sorry, Your Honor.          Can I
  23        get a page and line, please.
  24                             THE COURT:               Yes.          Why don't you look at it
  25        before we put it up on the screen, please.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 352 of 396



                                                                                                    2512
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1                            MR. CHAREST:                  25/20 to 26/01.
    2                            THE COURT:               Let's not put it up on the
    3       screen.
    4       BY MR. CHAREST:
    5                 Q.         Sir, did you create that definition, or did
    6       you take it from some other source?
    7                 A.         What definition?
    8                 Q.         The definition of flood-proneness, sir.
    9                 A.         No.       I -- I have said flood-proneness is a
  10        general term in use in the profession.
  11                  Q.         Is there an antecedent source to that term,
  12        sir?
  13                  A.         What do you mean by an antecedent source?
  14                  Q.         I'm quoting you from the deposition when you
  15        said there's no antecedent source.                                       So I guess I have
  16        to ask you what you mean by antecedent source, sir.
  17                  A.         Well, antecedent source means I would go to
  18        the CFR and find it.
  19                  Q.         And there is none; right?
  20                  A.         What?
  21                  Q.         And there is no definition like that, is
  22        there, sir?
  23                  A.         I said that.
  24                  Q.         The methodology that you articulate in Roman
  25        numeral III of your report, which you described briefly


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 353 of 396



                                                                                           2513
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       with Mr. Levine, is a methodology that you have never
    2       used before to evaluate the test property location;
    3       correct?
    4                 A.         Are you saying I've never used it to -- to --
    5       on these test properties?
    6                 Q.         No, on a test property-like situation.
    7                 A.         I've used this methodology and been part of
    8       it in the preparation of numerous reports, evaluating
    9       the results of major flood events, looking at the
  10        issues in the Arno River in Florence, defining and
  11        looking at how people are dealing with these very same
  12        issues.
  13                             I am using the same methodologies that are
  14        used there and in numerous other reports, where you
  15        have to deal with the physical attributes of a flood
  16        situation and the social and cultural aspects of that.
  17                  Q.         Sir, this methodology that you articulate in
  18        Roman numeral III of your report, is this
  19        methodology -- is this a methodology that you have ever
  20        used before on a test property-like situation?
  21                  A.         Define a test property-like situation.
  22                  Q.         Like what we're doing right here in this
  23        case, sir.
  24                  A.         Well, I define this case -- I would say used
  25        in a case of evaluating properties for their proneness


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 354 of 396



                                                                                               2514
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       to flooding, the possibility that they would flood --
    2       flood.           And, in my particular case, the use of the
    3       analysis that leads to a definition of whether there is
    4       a necessity for or a federal interest, for example, in
    5       the federal government supporting a project.
    6                            I have done numerous projects, reviewed
    7       numerous projects, that have followed this same general
    8       outline and dealt with these kinds of situations.
    9                 Q.         I don't think you answered my question,
  10        because I asked you about using it in a test
  11        property-like situation, like in this case.
  12                             What's the answer to that question, sir?
  13                             THE COURT:               Mr. Levine?
  14                             MR. LEVINE:                   Objection, Your Honor.      Asked
  15        and answered.
  16                             MR. CHAREST:                  Not answered.
  17                             THE COURT:               It's about the second time.
  18        Maybe it's the third, but I don't know if it's been
  19        answered yet.
  20                             MR. CHAREST:                  That's exactly right, sir.       He
  21        has not answered it.
  22                             THE WITNESS:                  Well, you're giving your
  23        definition of a test property situation, looking for my
  24        answer to that.
  25                             I am saying that my definition -- or my


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 355 of 396



                                                                                                 2515
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1       acceptance of your test property definition is the
    2       evaluation of properties that are in a flood --
    3       potential flood hazard zone and what are the
    4       characteristics and indicators that allow people to
    5       determine whether or not that's the case.
    6       BY MR. CHAREST:
    7                 Q.         Sir, I'm quoting you from your own deposition
    8       when you use the term "test property situation."                                    Okay?
    9                            So let me -- I'm going to ask it the best I
  10        can one more time.                       And if I don't get an answer, I
  11        have to put the impeachment up.                                    So here we go.
  12                             So this methodology that you articulated --
  13                             THE COURT:               Slow down.
  14                             MR. LEVINE:                   I'm sorry, Your Honor.       Can I
  15        get a page and line.
  16                             MR. CHAREST:                  81/17 to 81/20.
  17                             We -- Your Honor --
  18        BY MR. CHAREST:
  19                  Q.         Do you remember giving a deposition in this
  20        case, sir?
  21                  A.         I'd like to see it.
  22                  Q.         Okay.         Great.
  23                             Put it up, please, Matt.
  24                             THE COURT:               No.           We're not going to do that.
  25                             MR. CHAREST:                  Your Honor -- okay.         All right.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 356 of 396



                                                                                           2516
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                            THE COURT:               I'm sorry.
    2                            MR. CHAREST:                  Yes, sir.
    3                            THE COURT:               I am not going to raise my voice,
    4       but I am going to say no.
    5                            MR. CHAREST:                  Yes, sir, Your Honor.
    6       Understood.
    7                            THE COURT:               Thank you.
    8       BY MR. CHAREST:
    9                 Q.         This methodology that you articulate in Roman
  10        numeral No. III of your report, sir, is a methodology
  11        that you have never used before in a test property
  12        situation; correct?
  13                  A.         I -- I'm -- either asking me if I'm using a
  14        test property situation, I've never been in a position
  15        where I have looked at 13 specific test properties in
  16        Houston, Texas.
  17                             Have I looked at properties that are -- have
  18        been flooded to analyze whether or not there is action
  19        that should be taken?                              Yes.
  20                  Q.         So you've never done this -- let's start
  21        within Houston, I guess; right?
  22                  A.         Right.
  23                  Q.         And does it change because we're in Houston,
  24        or does it change because it's a test property
  25        situation and you're dealing with specific properties


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 357 of 396



                                                                                                      2517
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1       and trying to opine on that?
    2                 A.         I'm trying to understand, I guess, what you
    3       mean by a test property situation.                                       Do you mean an
    4       evaluation of the proneness of flooding of property?
    5                 Q.         I'm using your own words, so I don't know how
    6       better to define it other than in this case --
    7                 A.         Well, I want to see my own words.
    8                 Q.         I'd love to.
    9                 A.         Okay.
  10                             THE COURT:               Mr. Levine, may we show parts of
  11        the deposition transcript?
  12                             MR. LEVINE:                   Sorry?
  13                             THE COURT:               I'm asking the question.
  14                             MR. LEVINE:                   Yes, Your Honor, I understand.
  15                             That -- the question that counsel asked was
  16        not the exact same wording.
  17                             THE COURT:               Well, it might not be the same
  18        words, but I want to make sure it's the same question
  19        as asked.              Whether it uses precisely the same words or
  20        not is not a issue.
  21                             MR. CHAREST:                  May we show it?             I think I have
  22        established a foundation.
  23                             MR. LEVINE:                   It was a similar question.
  24                             THE COURT:               I'm sorry?
  25                             MR. LEVINE:                   It was a similar question.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 358 of 396



                                                                                                  2518
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1                            THE COURT:               It was a similar question?
    2                            MR. LEVINE:                   Yes, Your Honor.
    3                            THE COURT:               All right.             I think we've gone
    4       far enough we can show the question.
    5                            MR. CHAREST:                  Thank you, sir.
    6       BY MR. CHAREST:
    7                 Q.         So this methodology that you articulate in
    8       Roman numeral III of your report, sir, is this a
    9       methodology that you have ever used before?
  10                             "ANSWER:            On a test property-like
  11                  situation, your words, the answer is no."
  12                             Was that true then?
  13                  A.         Well, in the context of what we were talking
  14        about, the test property-like situation is where you
  15        are evaluating 13 --
  16                  Q.         Can you answer my question.
  17                             Was that true or not when you said it?
  18                  A.         It depends on how I define test property-like
  19        situation.               My answer is no.                    That's correct.
  20                  Q.         So it was true then and it's true now that
  21        you've never used this methodology in the circumstances
  22        we find ourselves today; right?
  23                  A.         I -- I have never used this methodology to
  24        evaluate 13 properties with a view towards making this
  25        particular judgment under these circumstances.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 359 of 396



                                                                                                      2519
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                          5/15/2019


    1                 Q.         Thank you, sir.
    2                            Your flood-proneness evaluation is not a
    3       peer-reviewed methodology, is it, sir?
    4                 A.         I'm not sure that -- I would not agree.                              I
    5       think that the approach shown in the methodology, the
    6       steps taken and the indicators and characteristics
    7       mentioned, are in fact common and are the ones used in
    8       carrying out analyses of flood projects.
    9                 Q.         Yeah, that's a different answer.                           Common and
  10        used in the industry is one thing.                                       Have they been
  11        peer-reviewed, sir, your methodology that you're
  12        talking about?
  13                             Sir?
  14                  A.         I have not, nor did I feel it necessary to
  15        take what is called a common approach to dealing with
  16        this situation and have it peer-reviewed.                                      I don't know
  17        why or how I would do that.
  18                  Q.         Has your approach and your methodology been
  19        tested in any manner?
  20                  A.         The methodology is -- the general methodology
  21        that I've applied in many studies, and it has been
  22        tested in the results of those studies.
  23                  Q.         But not the methodology here because you've
  24        never done it before; right?
  25                  A.         I've never done it in Houston before.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 360 of 396



                                                                                            2520
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                5/15/2019


    1                 Q.         Not just here in Houston, but in testing of
    2       test property circumstance, you've never done it
    3       before?
    4                 A.         I'm afraid that you are limiting the
    5       methodology to test properties, whereas this is a
    6       methodology that is applied in this case to test
    7       properties but is common in the use of analyzing
    8       flood-proneness and -- and flood-related activities in
    9       analyzing the future actions in dealing with the flood
  10        situation.
  11                  Q.         How, if at all, can a neutral body determine
  12        the error rate of your analysis in your work here?
  13                  A.         You'd have to explain to me what you mean by
  14        the error rate.
  15                  Q.         So there are 13 test properties in this case
  16        for the upstream, anyway; right?                                     Correct?
  17                  A.         Yes.
  18                  Q.         And for 13 out of 13 you said you think
  19        they're flood-prone; right?
  20                  A.         Correct.
  21                  Q.         How do we know that all 13 were correct?                    Is
  22        there another way to check other than just asking you?
  23                  A.         Other than ask me?
  24                  Q.         Yes, sir.
  25                  A.         Have another body look at these and make the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 361 of 396



                                                                                                    2521
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       same judgments that I did.
    2                 Q.         Then is there a way to measure the quality of
    3       that work that you've done at all?                                       Or do we just have
    4       to believe you?
    5                 A.         Well, I think that you have to take, in this
    6       sort of a situation -- and I am going back to my
    7       Florence situation.                        The prime minister of Italy takes
    8       a report and reads it.                             He doesn't send it out for
    9       other people to comment on.                                He looks at it and makes
  10        his judgment based on the people who prepare it and the
  11        approach taken.
  12                             I believe the approach taken here is a common
  13        methodology and that how do you judge that is up to the
  14        person that's looking at that.
  15                  Q.         A common methodology except for as applied in
  16        test property situation; right?
  17                  A.         No.       It's a common methodology applied to
  18        flood issues that have occurred in the case of previous
  19        flooding of the location and what is behind that.
  20                  Q.         For each one of the test properties, you fill
  21        out a form that make up the appendices; correct?
  22                  A.         Yes.
  23                  Q.         And you created that form for this case?
  24                  A.         I did.
  25                  Q.         And you've never used that form in any of


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 362 of 396



                                                                                                    2522
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       your other methodologies or the application of this
    2       methodology before this case; correct?
    3                 A.         That's correct.
    4                 Q.         And that was how you set out your -- your
    5       reasoning for each one of the test properties, was
    6       identifying these different factors and running through
    7       the checklist; is that right?
    8                 A.         That's correct.                       And that's what I have done
    9       in studies.                It's a different format but simply here to
  10        make ease in comparison.
  11                  Q.         Your flood-proneness evaluation did not
  12        attempt to assess any quantitative aspects of
  13        flood-proneness; right?                             It's binary flood-prone or
  14        not; right?
  15                  A.         Explain what you mean by "quantitative."
  16                  Q.         Well, all right.                      I'll make up an example.
  17        When I was first having a baby, I learned about an
  18        Apgar score.                 Are you familiar with that?
  19                             So you look, like, the color of the baby, how
  20        active they are, and there's more.                                       Each one gets one
  21        or two or three points, and then you add them together.
  22        And after a certain number, they go the baby is healthy
  23        or she's not healthy or however it falls in that
  24        spectrum.
  25                             So the notion of grading things with a


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 363 of 396



                                                                                            2523
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                5/15/2019


    1       numerical value and adding them together and then
    2       seeing how they fit.
    3                            Are you with me?
    4                 A.         I am with you.
    5                 Q.         Did you do anything like that here, sir?
    6                 A.         I did not.               And I have been teaching in that
    7       field of multiattribute decision modeling and have
    8       learned that there are times when that may be useful
    9       and times when that is a dodge or a cover, gives you no
  10        certainty any more than the binary.
  11                  Q.         So you could have done it in a manner that
  12        allowed gradation but did not; is that right?
  13                  A.         I am not sure.                    In this case I determined,
  14        after looking at it, that it would be more appropriate
  15        to go to the binary for each of the indicators.
  16                  Q.         So you're saying here under oath that you
  17        evaluated whether or not to do a gradated approach and
  18        determined not to do it and instead use a binary
  19        approach; is that right?
  20                  A.         Yes.
  21                  Q.         That's your testimony that that happened?
  22                  A.         Did what happen?
  23                  Q.         Did you really evaluate whether to do a
  24        gradated approach and then convert to a binary
  25        approach?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 364 of 396



                                                                                                          2524
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1                 A.         The conversion is lost on me.                               What do you
    2       mean by conversion?
    3                 Q.         I'm reacting to your testimony, sir.
    4                            Did you at one point in time say, "I'm going
    5       to grade these, give them numbers and rank them," and
    6       then determined, "No, it's not appropriate here.                                          I'm
    7       going to do something else."
    8                            Did that really happen?
    9                            MR. LEVINE:                   Objection, Your Honor.
  10                             THE WITNESS:                  No, that's not what happened.
  11                             THE COURT:               Mr. Levine.
  12                             MR. LEVINE:                   Vague.
  13                             MR. CHAREST:                  So did or did not happen --
  14                             THE COURT:               Just a moment.                   I think that
  15        question is allowable given the context that was
  16        provided by the prior questions and answers.                                          So the
  17        objection is overruled.
  18                             MR. CHAREST:                  Thank you, sir.
  19        BY MR. CHAREST:
  20                  Q.         So I'm confused because about three questions
  21        ago you said that's exactly what you did and now you're
  22        saying you didn't do it.
  23                  A.         It's exactly what I did?                            I'm missing my
  24        terms to what I conveyed to you.
  25                  Q.         Okay.         One of us is misunderstanding each


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 365 of 396



                                                                                           2525
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       other or --
    2                 A.         But -- but my answer is, as a practitioner of
    3       multiattribute decision modeling and working with this
    4       and writing about it, when -- you don't start off with
    5       a decision.                You evaluate the information that's there.
    6       Then you make a decision on the appropriateness of the
    7       methodology you're going to use for your decision
    8       modeling.              And in this case the decision modeling was
    9       binary.
  10                  Q.         And you did or did not evaluate doing a
  11        gradated ranking system first and then abandon that in
  12        favor of a binary view?
  13                  A.         Well --
  14                  Q.         Which one was it?
  15                  A.         Well, when you say "abandoned," means I
  16        accepted.              What I said is I evaluated how I would do
  17        that, and I determined that the appropriate one for
  18        this was binary.
  19                  Q.         That's your final answer?
  20                  A.         Is that my final answer?
  21                  Q.         Yes, sir.
  22                  A.         Yes.
  23                  Q.         We'll stick with that, then.
  24                             So you made no evaluation of relative
  25        flood-proneness as to any of the test properties;


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 366 of 396



                                                                                                        2526
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       right?
    2                 A.         Comparing test property A to B?
    3                 Q.         Yes, sir.
    4                 A.         No, I did not.
    5                 Q.         So you have no view as to one -- if one is
    6       just barely flood-prone and one is very, very
    7       flood-prone; they're all just going to be called
    8       flood-prone under your analysis; right?
    9                 A.         Certainly.               If you're making a decision --
  10        and I said that the flood-prone is an independent
  11        analysis of each one, in this case, with a binary
  12        decision.
  13                  Q.         Can you have a property being just barely
  14        flood-prone and still qualify?
  15                  A.         Still qualify for what?
  16                  Q.         As flood-prone.
  17                  A.         Yes.
  18                  Q.         So what -- what's the standard that you're
  19        measuring to determine whether that particular property
  20        got over the hump to be flood-prone?                                           What's the thing
  21        that you're comparing to?
  22                  A.         As Mr. Fitzgerald indicated today, you're
  23        either -- if you're advising somebody, giving an
  24        opinion on something, and you are dealing with the
  25        issue of flood-proneness, being a little flood-prone or


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 367 of 396



                                                                                                       2527
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       a lot flood-prone doesn't make any difference.                                        If
    2       there's a possibility, there's a probability that
    3       you're going to flood, that information needs to be
    4       portrayed in that line -- you are flood-prone or you're
    5       not.
    6                 Q.         So you can't be a little flood-prone?
    7       Because that's not what you just said three questions
    8       ago now.
    9                 A.         You can't be a little flood-prone?                             No.
  10                  Q.         Let's focus on that question I have asked you
  11        and still don't have an answer yet.
  12                             What are you measuring that against to
  13        determine that this qualifies as flood-prone?
  14                  A.         This -- if there is a possibility or
  15        probability that that property or that location will be
  16        receiving floodwaters.
  17                  Q.         That's -- that's it?                        And that's not any kind
  18        of --
  19                  A.         Will be flooded.
  20                  Q.         But you don't do any math to support that, do
  21        you?        I mean, you do this probability analysis that
  22        you're talking about?
  23                  A.         I defined flood-proneness as the
  24        vulnerability to, or some people use the probability
  25        of, but the vulnerability to flooding.                                         And when I say


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 368 of 396



                                                                                                     2528
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       something is flood-prone, I say in the opinion or based
    2       on my analysis there is a vulnerability to flooding
    3       when it's labeled "flood-prone," whether it's a little
    4       or a lot, whether it has many indicators or a few.
    5                 Q.         Well, labeling something flood-prone doesn't
    6       make it flood-prone.                          I would think that, first, you
    7       would determine, is it flood-prone?                                        And then you would
    8       label it flood-prone; correct?
    9                 A.         What do you mean by something is flood-prone,
  10        you have to decide whether it is flood-prone?
  11                  Q.         I'm completely flummoxed here.
  12                             When you first looked at the first test
  13        property, did you think "I don't know" or did you think
  14        "I know"?              Before you went to any data at all, just the
  15        address.
  16                  A.         You go in with an assumption that you're
  17        looking at property and you know nothing.
  18                  Q.         Okay.         And then you learn what you learn;
  19        right?
  20                  A.         That's correct.
  21                  Q.         And then you compare it to some standard to
  22        determine, yes, it's flood-prone or, no, it's not
  23        flood-prone; right?
  24                  A.         Yes.
  25                  Q.         What is that standard, sir?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 369 of 396



                                                                                                          2529
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1                 A.         Well, there are several characteristics and
    2       several indicators.                        And you can judge on there.                       Is
    3       there a -- what you'd call sufficient number of
    4       indicators to indicate that that is a factor that must
    5       be considered.
    6                 Q.         How many are sufficient?
    7                 A.         Depends on which one you're talking about.
    8                 Q.         What does it depend on?
    9                 A.         If we -- let's take the case of an indicator
  10        that says information available concerning the previous
  11        flooding.              Is there one? two? three?                               It does not
  12        matter.            It indicates that you've got one that said
  13        previously flooding.                          In that particular case, that
  14        would be a strong indicator.
  15                  Q.         And what about places that never had flooding
  16        before, sir?
  17                             I mean, I'm still trying to find out what is
  18        the thing you're measuring against?                                        Because the
  19        purpose of going through this process is to understand
  20        whether or not what you're doing is repeatable, whether
  21        it's testable by somebody else.                                    Or is it just you
  22        saying "I think it is."                             And I am just trying to
  23        understand how you can show me it's not just you saying
  24        "I think it is."
  25                  A.         It's -- it's, in my opinion, very repeatable.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 370 of 396



                                                                                                     2530
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       And it's using terms and items that are in common use
    2       in this profession.                        Is the area located in something
    3       that's been defined by the federal government as a
    4       hazard area?                 That's very simple to look at.                        And
    5       that's relatively straightforward.                                       Others are not as
    6       straightforward as that.
    7                 Q.         Did each of the test properties have variable
    8       in terms of they're not all identical indicators of
    9       flood-proneness?
  10                  A.         Each of them was looked at with the complete
  11        list of characteristics and indicators that I had.
  12                  Q.         And did each of them have identical or
  13        different indicators?
  14                  A.         They had the same indicators.                             I examined the
  15        same indicators and the same characteristics for all
  16        properties.
  17                  Q.         Not every one of them flooded before, have
  18        they, sir?
  19                  A.         No.
  20                  Q.         So not all of them had the same indicators;
  21        right?
  22                  A.         Well, you're saying the same result.                            As I --
  23        the methodology specifies indicators and
  24        characteristics, characteristics being natural physical
  25        things that you can see and indicators being things


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 371 of 396



                                                                                                        2531
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       that are available for you to learn.                                           And each of them
    2       has their own specific answers to each of the questions
    3       that deals with that.
    4                 Q.         And as to each of them, you had the same
    5       exact conclusion; right?                               Literally, the same words?
    6                 A.         I'm sorry.               I'm missing something in -- if
    7       you are taking the sum, the conclusion overall, yes.
    8       If you're taking the individual assessments, each
    9       assessment differed.
  10                  Q.         Is it true -- I want to talk about a slightly
  11        different thing.                     I'm just going to bookmark it so
  12        everybody knows what we're talking about.                                          I want to
  13        talk about fit, how these opinions you're trying to
  14        offer fit in this case.
  15                             So here's my question to you.                               In connection
  16        with your work on this engagement, did you consider
  17        whether or not the Corps of Engineers' use and
  18        operation of Addicks and Barker dams to impound a
  19        runoff was a potential source of a flood hazard in the
  20        upstream area?
  21                  A.         Go through the first part of that question.
  22                  Q.         In connection with your work on this
  23        engagement, did you consider whether or not the Corps
  24        of Engineers' use and operations of the Addicks and
  25        Barker dams to impound a runoff was a potential source


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 372 of 396



                                                                                           2532
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       of the flood hazard in the upstream areas?
    2                 A.         That was not an indicator that was on my
    3       list.
    4                 Q.         So the indicators you're talking about are
    5       things other than the Addicks and Barker dams; right?
    6                 A.         The indicators did not include the Addicks
    7       and Barker dam.                    It included the hazard, the source of
    8       the waters.
    9                 Q.         But -- so the test property owners' awareness
  10        of the Addicks and Barker dams was not something that
  11        you thought they should have been aware of vis-a-vis an
  12        indicator for what was available to them at the time
  13        they purchased the property; correct?
  14                  A.         I most certainly did.
  15                  Q.         Do you agree with me that you did not
  16        consider whether or not the Addicks and Barker dams --
  17        you did not consider them as a source of the flood
  18        hazard in the upstream areas; right?
  19                  A.         I did not specifically consider -- well,
  20        you're defining a condition that I am not familiar with
  21        or at least I -- you haven't given me enough
  22        information to deal with, and that's not in my area of
  23        expertise for this particular issue.
  24                             I have said that waters that come on the
  25        property are coming from rainfall or coming from the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 373 of 396



                                                                                                        2533
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                            5/15/2019


    1       streams that -- that flow by and they can -- they can
    2       come by from the pool of Addicks and Barker.
    3                 Q.         But you did not look to see whether the
    4       existence of the Addicks and Barker dam embankments
    5       increased the risk of flood-proneness in the upstream
    6       areas, did you, sir?
    7                 A.         I did not have to do that.                                That was not one
    8       of the -- that's a hydrologic analysis.                                          I did not do a
    9       hydrologic analysis.
  10                  Q.         So to be clear, your analysis did not include
  11        the risk of flood -- the increased risk of
  12        flood-proneness as a result of the Addicks and Barker
  13        dams?
  14                  A.         My analysis did not include risk of anything.
  15        Risk -- risk gets involved into defining of
  16        consequences.                  And we're talking about something --
  17        we're talking about proneness and not risk.                                          And that's
  18        a fundamental.
  19                  Q.         Proneness is different than risk, you say?
  20                  A.         It is.
  21                  Q.         How?
  22                  A.         In the literature, in the profession, risk is
  23        the taking of the physical problems with flooding, the
  24        flood source, the flooding that is occurring, and
  25        applying to it, with it, the product of the economic,


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 374 of 396



                                                                                                       2534
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1       social, and cultural consequences, environmental
    2       consequences, to create the risk.
    3                            That's the definition that's in use in the
    4       profession, in the community, in the government.                                         And I
    5       did not become involved in looking at impacts of any
    6       properties, any of the 13 properties.                                          And so I did not
    7       do any risk analysis.
    8                 Q.         Are the places that you looked at, the test
    9       properties, more or less flood-prone as a result of
  10        being near the Addicks and Barker dams?
  11                  A.         They are flood-prone in the sense that they
  12        are in the designated pool, indicated on the U.S.
  13        geologic survey maps.
  14                  Q.         Aren't they flood-prone because of the dams
  15        themselves, not because of being on a map?
  16                  A.         I -- again, you're looking at what is the
  17        circumstances in a Harvey-like event that creates this.
  18        And I was not in the position of trying to evaluate
  19        what was the cause of the particular flooding of a
  20        particular property amongst the many that are
  21        available.
  22                  Q.         That's not what I asked you, sir.
  23                  A.         Ask again, then.
  24                  Q.         Aren't the homes more flood-prone because of
  25        the Addicks and Barker?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 375 of 396



                                                                                                2535
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                    5/15/2019


    1                 A.         Under what conditions?
    2                 Q.         Conditions like Harvey you said is what you
    3       studied.
    4                 A.         A Harvey-like event?                        I don't know the answer
    5       to that, and I haven't seen the answer portrayed.
    6                            MR. CHAREST:                  Your Honor, that's the last
    7       question I have.                     I think that the expert -- the
    8       purported expert both -- well, he's never been
    9       qualified.               He's been stricken without telling us.
  10        He -- it's pure ipse dixit.                                 There is no fit.   He
  11        should not be qualified as an expert under 702, sir.
  12                             THE COURT:               Mr. Levine, the Court has a set
  13        of questions, but why don't you carry forward with more
  14        voir dire.
  15                             MR. LEVINE:                   Thank you, Your Honor.
  16                             THE COURT:               The Court would be interested in
  17        learning what these indicia actually are if no
  18        hydraulic analysis was performed.
  19                             MR. LEVINE:                   Thank you, Your Honor.      I'd be
  20        happy to go through that.
  21                             THE COURT:               Let's do that.
  22                                 DIRECT EXAMINATION (Continued)
  23        BY MR. LEVINE:
  24                  Q.         So, Dr. Galloway, I want to look at Figure 1
  25        from your report.                      And we're going to put up on the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 376 of 396



                                                                                               2536
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                   5/15/2019


    1       poster board --
    2                            MR. LEVINE:                   That's just a replication of
    3       Figure 1 from the report, Your Honor, and that's found
    4       on -- on page 16 of Dr. Galloway's report.
    5                            THE COURT:               Yeah.
    6                            MR. CHAREST:                  Are we doing more
    7       qualifications, or are we into opinion now?
    8                            THE COURT:               This is still voir dire.
    9                            MR. CHAREST:                  Thank you, sir.
  10        BY MR. LEVINE:
  11                  Q.         So, Dr. Galloway, you explained that you
  12        considered characteristics and indicators, Figure 1.
  13                             What is Figure 1?
  14                  A.         Figure 1 is how characteristics fit into the
  15        definition of flood-proneness.
  16                  Q.         Okay.
  17                  A.         On the right side, Your Honor, you see a --
  18        an approach found in the current European and in the
  19        textbook that I mentioned that was done for UNESCO on
  20        dealing with flood-risk strategies.
  21                             Flood hazard is at the top of that.                       That's
  22        where you get the water that creates the flood.                                 The
  23        pathway is how it goes from that source, whether the
  24        air or river, to the exposed property, the receptor.
  25        And each -- in each of those, flood hazard and pathway


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 377 of 396



                                                                                                     2537
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       and exposure, there are characteristics that can be
    2       ascertained and that give an indication of the relative
    3       flood-proneness.
    4                            All those together help define
    5       flood-proneness.                     When you add the consequences, the
    6       impacts, in the profession, it then becomes the risk.
    7                 Q.         And, Dr. Galloway, I see under the dashed
    8       line "Consequences and Risk."
    9                            Did you do an analysis of consequences and
  10        risk here?
  11                  A.         I did not.
  12                  Q.         Okay.         So what characteristics are included
  13        in flood hazard?
  14                  A.         Flood hazard is the source, the primary
  15        source of the flooding.                             In this particular region,
  16        that is rainfall events, it's river rises, it's
  17        surge -- sea level rise would not be appropriate -- and
  18        changes in weather that might occur that would have an
  19        impact on the volume and intensity.
  20                  Q.         Okay.         And, Dr. Galloway, what
  21        characteristics are included in pathway?
  22                  A.         The pathway, Your Honor, is the land over
  23        which it travels and the items that are there.                                       Clear
  24        on topography is the shape of the land.                                        Is it flat or
  25        is it one that's going to have very fast runoff, as you


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 378 of 396



                                                                                                   2538
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                       5/15/2019


    1       would have in an Alpine or a hilly area?
    2                            It would also include drainage features which
    3       are a supplement to the natural drainage of the system,
    4       both natural and constructed types of features; the
    5       land cover, what's on the land that causes the runoff
    6       to be slight or heavy; protection, which is what
    7       structures have been put in place to prevent flooding
    8       from taking place.
    9                 Q.         Okay.         And what's exposure?
  10                  A.         Exposure is how high you are, what's the
  11        chance that you're -- if you're low, obviously, in an
  12        area near a stream, you have a greater probability of
  13        hitting flooding than if you're up several feet in the
  14        air.
  15                             You can also be in a location where you're at
  16        the junction of multiple streams.                                      That's a position
  17        that is -- puts you at exposure.                                     Clearly, if you're
  18        moved out of the area or you're very high, your
  19        exposure is reduced and your -- the probability of
  20        flooding is less.
  21                             So these three -- flood hazard, pathway,
  22        exposure -- define the probability of you being
  23        flooded.             What happens with that is the consequences
  24        and the risk.
  25                  Q.         Okay.         And, most recently, where did you


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 379 of 396



                                                                                                    2539
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       derive this figure from?                               Like, what was your most
    2       recent work where you derived this work?
    3                 A.         Well, we used the -- this came out of the
    4       UNESCO report out of previous reports that came from
    5       the European community in dealing with their entire
    6       water resources challenges with flooding, and it was
    7       also similar to the approach we took in analyzing the
    8       flooding on the Arno River as it went through Florence,
    9       Italy.
  10                  Q.         So you've used this type of analysis many
  11        times?
  12                  A.         I've used it many times.                            This is the -- what
  13        you need to do is to understand the situation and to
  14        evaluate what the changes are, the possibilities for
  15        change, and the influencers on each of those boxes to
  16        the left.
  17                  Q.         Okay.         And in conducting your analysis here,
  18        did you consider the types of information that you just
  19        described for us with hazards, pathway, and exposure?
  20                  A.         I did.
  21                  Q.         Okay.         Now I want to introduce Figure 3,
  22        which is the indicators.
  23                             Do we have a set -- yeah, the second easel.
  24        Thank you.
  25                             And this is a reproduction of Figure 3 from


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 380 of 396



                                                                                                    2540
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                        5/15/2019


    1       Dr. Galloway's report, which is found on page 24, and
    2       the indicators portion of his methodology is on
    3       pages 23 through 40 of the report.
    4                            Dr. Galloway, what is Figure 3?
    5                 A.         It is a list of indicators that would lead
    6       you -- assist you in determining whether or not you are
    7       possibly subject to flooding.                                  There are items that are
    8       available to the person -- the layperson and do not
    9       have a scientific or a -- a necessity for scientific
  10        knowledge but are more commonly available to the person
  11        that would be moving or looking at an area.
  12                  Q.         Okay.         And did you create Figure 3 for this
  13        report?
  14                  A.         I created Figure 3 by using the commonly used
  15        approaches that I have used in the past.                                       And they're
  16        part of the methodologies used in studies that are
  17        performed for and by the federal government.
  18                  Q.         Was it adapted from anywhere?
  19                  A.         Yes.        I chose the ones for this particular
  20        study.
  21                  Q.         Right.          When it comes to assessing
  22        flood-proneness, are these the indicators that you and
  23        your colleagues would consider?
  24                  A.         Yes.
  25                  Q.         Okay.         Are there other indicators that you


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 381 of 396



                                                                                                          2541
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                              5/15/2019


    1       could have chosen for this analysis?
    2                 A.         Yes.        But they were not applicable, in my
    3       opinion, to this particular case.
    4                 Q.         Okay.         So why did you choose the particular
    5       indicators you did?
    6                 A.         Because in this -- because they were the ones
    7       that were most pertinent among many.                                           And I have
    8       learned that an excess number just confuses it.                                             These
    9       are the ones that drive to the central point.
  10                  Q.         So let's look at the indicators of
  11        flood-proneness listed on Figure 3 from your report and
  12        walk through those briefly.
  13                             Why are physical characteristics an indicator
  14        of flood-proneness?
  15                             MR. CHAREST:                  Your Honor, I think we're
  16        getting into -- I mean, I've kind of let it go, but
  17        we're talking about his opinion now, literally --
  18                             MR. LEVINE:                   No, we're still on the --
  19                             THE COURT:               I see them -- I see on
  20        Figure 3 -- I have a couple of really basic questions
  21        about this exercise --
  22                             MR. LEVINE:                   Please, Your Honor.
  23                             THE COURT:               -- because we've had a lot of
  24        testimony about -- I don't want to charge your time to
  25        you, Mr. Levine, but we've had a lot of testimony about


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 382 of 396



                                                                                                  2542
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       the relative -- relative propensity to flooding; that
    2       is, the susceptibility to flooding based on, for
    3       example, the 100-year flood zone, the 500-year, and so
    4       on and so forth.
    5                            And you can actually calculate those things
    6       by reference to hydrogeologic -- I think of it as
    7       hydrogeologic -- hydrologic data on past events.                                    To
    8       me, it's all relative.                             As we've had testimony from
    9       Dr. Bedient and Mr. Nakagaki, Ms. -- Dr. Asche, you can
  10        have something past the 500-year flood line that would
  11        be susceptible to flooding in an extraordinary event
  12        that might occur once every 5,000 years.
  13                             I just don't see a basis for a binary
  14        approach in this particular set of circumstances.                                    It
  15        just doesn't make any sense.
  16                             MR. LEVINE:                   So I -- if -- if I understand
  17        your question, you're asking --
  18                             THE COURT:               It's not a question.             I'm asking
  19        you to address the concern I have, which is that a
  20        binary approach just doesn't seem to fit anything in
  21        this particular case.
  22                             MR. LEVINE:                   So if I may, Your Honor.
  23                             THE COURT:               Yes.
  24                             MR. LEVINE:                   Dr. Galloway's opinion goes to
  25        both character-of-the-land issues and reasonable


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 383 of 396



                                                                                                     2543
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       investment-backed expectations.                                    So, to the extent
    2       there's a question about fit within the factors that
    3       are in play in this case, his work goes to those areas.
    4                            THE COURT:               Well, it might -- you might think
    5       it does, but let's just take -- for example, it seems
    6       to me that what we're really talking about is hydrology
    7       and hydraulics.                    And I just don't see anything like
    8       hydrology and hydraulics in this particular analysis or
    9       report by Dr. Galloway.
  10                             MR. LEVINE:                   That's correct, Your Honor.
  11        Dr. Galloway is -- we're not seeking to enter him as an
  12        expert in hydrology and hydraulics.                                        The United States
  13        has experts in that area.
  14                             THE COURT:               Well, let's hear from them in due
  15        course.            I just don't see how you can address
  16        flood-proneness without addressing hydrology and
  17        hydraulics.                It's just not possible.
  18                             MR. LEVINE:                   Your Honor, I think the -- the
  19        work that Dr. Galloway did does address flood-proneness
  20        as he's explained it.
  21                             Again, there's a difference between proneness
  22        and risk.              And Dr. Galloway explained that difference.
  23        Perhaps the way the term "risk" is used commonly is
  24        causing some confusion here versus, you know --
  25                             THE COURT:               It's not confusion.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 384 of 396



                                                                                                       2544
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                            MR. LEVINE:                   Sir, if I may?
    2                            THE COURT:               Yes.
    3                            MR. LEVINE:                   Reasonable investment-backed
    4       expectations is an objective standard.
    5                            THE COURT:               That's correct.
    6                            MR. LEVINE:                   Okay.     Thank you.
    7                            The analysis that Dr. Galloway did
    8       considering these indicators that are on the screen --
    9                            THE COURT:               Right.
  10                             MR. LEVINE:                   -- these are indicators that are
  11        available to laypeople that they could consider when
  12        making a decision such as purchasing property.
  13                             THE COURT:               We've had a fair amount of
  14        testimony on that particular subject.                                          In fact, all of
  15        the test property owners basically testified about
  16        that.         And we had testimony from officials at Fort Bend
  17        County and Harris County on those particular subjects,
  18        and the Corps.
  19                             MR. LEVINE:                   Yes, Your Honor.             We have had
  20        testimony on that.                       What Dr. Galloway's testimony
  21        provides is opinions related to whether or not there
  22        were indicators -- first, whether or not a property was
  23        flood-prone; and, secondly, whether or not indicators
  24        were available to a person at the time they purchased
  25        their property to be aware that they could flood in a


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 385 of 396



                                                                                                  2545
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                      5/15/2019


    1       Hurricane Harvey-like event.
    2                            THE COURT:               Let me just say that the Court's
    3       inclination -- and I'd like to sleep on it overnight.
    4       But the Court's inclination is not to allow
    5       Dr. Galloway to testify as an expert because I don't
    6       think there's a scientific basis for his testimony.
    7                            On the other hand, I am willing to allow the
    8       government to make a proffer of Dr. Galloway's
    9       testimony.               You understand what I'm saying?
  10                             MR. LEVINE:                   I do understand what you're
  11        saying, Your Honor.                        And, if I may, could -- could we
  12        finish, in the morning, presenting the indicators?
  13                             THE COURT:               Yes.          Well, I thought we had.      I
  14        mean, we looked at them.
  15                             MR. LEVINE:                   We looked at the headings.
  16        Dr. Galloway didn't have a chance to explain to you
  17        what they are and why they're important.
  18                             THE COURT:               That -- that is definitely
  19        allowable.               And, in fact, that could be part of your
  20        proffer, but -- and I will allow you -- you can take
  21        your time to make your proffer.
  22                             And the Court will definitely allow it
  23        because this is the kind of case where a proffer is
  24        fully appropriate given the set of circumstances all
  25        the parties are in.


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 386 of 396



                                                                                                 2546
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                     5/15/2019


    1                            MR. LEVINE:                   I'm sorry, Your Honor.      Are you
    2       asking me a question, Your Honor?
    3                            THE COURT:               No, I -- I'm just saying, are you
    4       willing to take the time to make that proffer?                                 I'm
    5       willing to allow it.
    6                            MR. LEVINE:                   Is Your Honor ruling at this
    7       time?         I thought you said you wanted to sleep on it and
    8       reserve --
    9                            THE COURT:               I do.
  10                             MR. LEVINE:                   -- and rule in the morning.
  11                             THE COURT:               I would like to revisit it
  12        tomorrow morning, but you've basically -- you've heard
  13        at least my tentative decision.
  14                             MR. LEVINE:                   I -- I understand, Your Honor.
  15        And I think we'll be happy to address what you're
  16        thinking in the morning.
  17                             THE COURT:               And the reason I did that is to
  18        allow everyone to not only sleep on it overnight, but
  19        to prepare for what you're going to do one way or the
  20        other.
  21                             MR. LEVINE:                   I understand, Your Honor.     Thank
  22        you.
  23                             THE COURT:               I guess, you know, we do have
  24        limited time.
  25                             Mr. Charest, do you have comments?


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 387 of 396



                                                                                                       2547
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                           5/15/2019


    1                            MR. CHAREST:                  I'm standing by, sir.            I was
    2       going to suggest, if the Court was done, we could be
    3       done.         If the Court wants to start the proffer now, we
    4       could do that too.                       Whatever you like.
    5                            THE COURT:               Well, I'm a little reluctant to
    6       do that because there really hasn't been thought given
    7       to a preparation as to how the proffer would be
    8       accomplished.
    9                            MR. CHAREST:                  Fair enough.
  10                             THE COURT:               It might be accomplished through
  11        Dr. Galloway's testimony.                                   And the Court is willing to
  12        go so far as to allow that.
  13                             You understand, Mr. Levine?
  14                             MR. LEVINE:                   As I understood it, Your Honor.
  15                             THE COURT:               The Court can allow a proffer
  16        through testimony.
  17                             MR. LEVINE:                   Yes, Your Honor.            I -- I do
  18        understand procedurally what you're describing.
  19                             As -- as Your Honor indicated, if we could
  20        sleep on it and I'll come back in the morning and
  21        address this, I think that would be appropriate.
  22                             THE COURT:               That would be a good idea all the
  23        way around.
  24                             MR. LEVINE:                   Thank you, Your Honor.
  25                             THE COURT:               All right.             Let's just have the


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 388 of 396



                                                                                                     2548
                                                                Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                                         5/15/2019


    1       time -- given all the circumstances, let's just have
    2       the time for the record.
    3                            THE CLERK:               Yeah.         The plaintiffs are at
    4       2618, and the government is at 2116.
    5                            THE COURT:               All right.             Government -- I'm
    6       sorry -- defense is at what?
    7                            THE CLERK:               2116.
    8                            THE COURT:               2618 for plaintiffs, and 2116 for
    9       the defense.
  10                             Dr. Galloway, I look forward to seeing you
  11        tomorrow morning.
  12                             And, Mr. Levine and Mr. Charest and everyone,
  13        we will entertain these -- these fascinating subjects
  14        tomorrow morning.                      Thank you.
  15                             MR. LEVINE:                   Thank you, Your Honor.
  16                             THE CLERK:               All rise.            Court is in recess.
  17                                       (Thereupon, the proceedings
  18                                         concluded at 5:30 p.m.)
  19
  20
  21
  22
  23
  24
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 389 of 396



                                                                                           2549
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                                     CERTIFICATE OF TRANSCRIBER
    2
    3                           I, Kristy L. Clark, court-approved transcriber,
    4       certify that the foregoing is a correct transcript from
    5       the official electronic sound recording of the
    6       proceedings in the above-titled matter.
    7
    8
    9
  10        DATE: 5/16/19
  11                                                           KRISTY L. CLARK, RPR
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 390 of 396



                                                                                           2550
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1                                               ADMITTED EXHIBITS
    2
    3       JX                  PAGE                DESCRIPTION
    4       54                  2401                5/1/1996 Harris County Flood Control
    5                                               District, Katy Freeway Corridor Flood
    6                                               Control Study
    7       60                  2404                3/1/2000 Feasibility Study for
    8                                               Improvements to Addicks and Barker,
    9                                               March 2000
  10        88                  2407                2/1/2008 ABECT Planning/Exercise
  11                                                related to rising reservoir pool
  12                                                Levels
  13        146                 2429                Email from Michael Kauffman regarding
  14                                                CWMS Forecast for 08/25/2017-
  15                                                09/24/2017
  16        266                 2295                USGS Maps of Plaintiffs' properties
  17                                                (showing location of Burnham,
  18                                                Stewart, Sidhu, Turney, West Houston
  19                                                Airport, Holland, and Popovici
  20                                                properties)
  21        267                 2295                USGS Maps of Plaintiffs' properties
  22                                                (showing location of Burnham,
  23                                                Stewart, Sidhu, Turney, West Houston
  24                                                Airport, Holland, and Popovici
  25                                                properties)


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 391 of 396



                                                                                           2551
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       268                 2295                USGS Maps of Plaintiffs' properties
    2                                               (showing location of Burnham,Stewart,
    3                                               Sidhu, Turney, West Houston Airport,
    4                                               Holland, and Popovici properties)
    5       269                 2295                USGS Map of Plaintiffs' properties,
    6                                               Addicks, TX, 2016 (showing location
    7                                               of Burnham, Stewart, Sidhu, Turney,
    8                                               West Houston Airport, Holland, and
    9                                               Popovici properties)
  10        271                 2298                USGS Map of Plaintiffs' properties,
  11                                                Clodine, TX, 1970 (showing location
  12                                                of Soares, Banker, and Micu
  13                                                properties)
  14        272                 2298                USGS Map of Plaintiffs' properties,
  15                                                Clodine, TX, 1982 (showing location
  16                                                of Soares, Banker, and Micu
  17                                                properties)
  18        273                 2298                USGS Map of Plaintiffs' properties,
  19                                                Clodine, TX, 1995 (showing location
  20                                                of Soares, Banker, and Micu
  21                                                properties)
  22        274                 2298                USGS Map of Plaintiffs' properties,
  23                                                Clodine, TX, 2016 (showing location
  24                                                of Soares, Banker, and Micu
  25                                                properties)


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 392 of 396



                                                                                           2552
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       276                 2296                USGS Map of Hedwig Village, TX,
    2                                               Harris County, 1970 (showing location
    3                                               of Lakes on Eldridge and Wind
    4                                               properties)
    5       277                 2296                USGS Map of Hedwig Village TX, Harris
    6                                               County, 1982 (showing location of
    7                                               Lakes on Eldridge and Wind
    8                                               properties)
    9       278                 2296                USGS Map of Hedwig Village, TX,
  10                                                Harris County, 1995 (showing location
  11                                                of Lakes on Eldridge and Wind
  12                                                properties)
  13        279                 2296                USGS Map of Hedwig Village, TX,
  14                                                Harris County, 2016 (showing location
  15                                                of Lakes on Eldridge and Wind
  16                                                properties)
  17        280                 2301                USGS Map of Richmond NE Quadrangle,
  18                                                TX, 1971 (showing location of Giron
  19                                                property)
  20        281                 2301                USGS Map of Richmond, NE Quadrangle,
  21                                                TX, 1971 (Photorevised 1980) (showing
  22                                                location of Giron property)
  23        282                 2301                USGS Map of Richmond, NE Quadrangle,
  24                                                TX, 2016 (showing location of Giron
  25                                                property)


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 393 of 396



                                                                                           2553
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       283                 2363                 FEMA Flood Insurance Rate Maps
    2                                                (FIRMs) - Giron Property
    3       284                 2364                 FEMA Flood Insurance Rate Maps
    4                                                (FIRMs) - Holland Property
    5       285                 2365                 FEMA Flood Insurance Rate Maps
    6                                                (FIRMs) - Lakes on Eldridge Property
    7       286                 2360                 FEMA Flood Insurance Rate Maps
    8                                                (FIRMs) - Micu Property
    9       287                 2366                 FEMA Flood Insurance Rate Maps
  10                                                 (FIRMs) - Popovici Property
  11        288                 2367                 FEMA Flood Insurance Rate Maps
  12                                                 (FIRMs) - Sidhu Property
  13        289                 2368                 FEMA Flood Insurance Rate Maps
  14                                                 (FIRMs) - Soares Property
  15
  16        PX                  PAGE                 DESCRIPTION
  17        138                 2175                 USGS Characterization of Peak
  18                                                 Streamflows
  19        139                 2176                 Map with Gage Locations
  20        2205                2250                 11/5/2018 Deal Sikes Expert Report
  21
  22        DX                  PAGE                 DESCRIPTION
  23        42                  2285                 3/16/1971 USGS Field notes, Addicks
  24                                                 Reservoir
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 394 of 396



                                                                                           2554
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       194                 2416                 03/13/2009 Addicks and Barker
    2                                                Emergency Coordination Team (ABECT)
    3                                                Meeting agenda and related documents
    4       340                 2433                 08/26/2017 Email from M. Kauffman
    5                                                regarding CWMS Forecast for 08/26 -
    6                                                09/24, 2017
    7       360                 2437                 08/27/2017 Email from M. Kauffman
    8                                                regarding CWMS Forecast for 08/27 -
    9                                                09/24/2017
  10        384                 2439                 08/28/2017 Email from M. Kauffman
  11                                                 regarding CWMS Forecast for 08/27 -
  12                                                 09/24/2017
  13        396                 2442                 08/29/2017 Email from Justice
  14                                                 regarding CWMS Forecast for 08/29 -
  15                                                 09/24/2017
  16        415                 2443                 08/30/2017 Email from M. Kauffman
  17                                                 regarding CWMS Forecast for 08/30 -
  18                                                 09/24/2017
  19        427                 2445                 08/31/2017 Email from M. Kauffman
  20                                                 regarding CWMS Forecast for 08/31 -
  21                                                 09/24/2017
  22        698                 2282                 USGS Topographic Map Symbols
  23        741                 2271                 USGS Addicks and Barker map
  24        744                 2271                 USGS Addicks Quadrangle map 1970
  25        745                 2271                 USGS Addicks Quadrangle map 1980


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 395 of 396



                                                                                           2555
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       747                 2271                USGS Addicks Quadrangle map 2016
    2       749                 2290                USGS Clodine Quadrangle map 1995
    3       752                 2290                USGS Clodine Quadrangle map 1970
    4       753                 2290                USGS Clodine Quadrangle map 1982
    5       754                 2290                MAP - USGS Topographical Map: Clodine
    6                                               Quadrangle, TX, 7.5-Minute Series;
    7                                               2016; (NGA REF NO. USGSX24K9246)
    8       756                 2288                MAP - USGS Topographical Map: Hedwig
    9                                               Village Quadrangle, TX - Harris Co.,
  10                                                7.5-Minute Series; 1970;
  11                                                (N2945-W9530)
  12        757                 2288                MAP - USGS Topographical Map: Hedwig
  13                                                Village Quadrangle - Harris Co., TX,
  14                                                7.5-Minute Series; 1982;
  15                                                (N2945-W9530/7.5)
  16        758                 2288                MAP - USGS Topographical Map: Hedwig
  17                                                Village Quadrangle - Harris Co., TX,
  18                                                7.5-Minute Series; 1995
  19        759                 2288                MAP - USGS Topographical Map: Hedwig
  20                                                Village Quadrangle - Harris Co., TX,
  21                                                7.5-Minute Series; 2016; (NGA REF NO.
  22                                                USGSX24K19987)
  23        806                 2361                FEMA Flood Insurance Rate Maps
  24                                                (FIRMs) - Banker Property
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-09001-CFL Document 251 Filed 09/12/19 Page 396 of 396



                                                                                           2556
                                                               Trial
Upstream Addicks and Barker (Texas) Flood-Control Reservoirs                               5/15/2019


    1       807                 2362                 FEMA Flood Insurance Rate Maps
    2                                                (FIRMs) - Burnham Property
    3       815                 2369                 FEMA Flood Insurance Rate Maps
    4                                                (FIRMs) - Stewart Property
    5       816                 2372                 FEMA Flood Insurance Rate Maps
    6                                                (FIRMs) - Turney Property
    7       817                 2371                 FEMA Flood Insurance Rate Maps
    8                                                (FIRMs) - West Houston Airport Corp.
    9                                                Property
  10        818                 2373                 FEMA Flood Insurance Rate Maps
  11                                                 (FIRMs) - Wind Property
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                                                     For The Record, Inc.
                                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
